Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 1of153 Page ID #:194

EXHIBIT B

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 2 of 153 Page ID #:195

TEXAS
NOTICE OF ACCIDENT PREVENTION SERVICES

Pursuant to Texas Labor Code §411.066, Travelers is required to notify its policyholders that accident
prevention services are available from Travelers at no additional charge. These services may include
Surveys, recommendations, training programs, consultations, analyses of accident causes, industrial
hygiene, and industrial health services. Travelers is also required to provide return-to-work coordination
services as required by Texas Labor Code §413.021 and to notify you of the availability of the return-to-
work reimbursement program for employers under Texas Labor Code §413.022.

if you would like more information, contact Bill Belair at 214-570-6675 and wbelair@travelers.com for
accident prevention services or for return-to-work coordination services. For information about these
requirements call the Texas Department of Insurance, Division of Workers' Compensation (TDI-DWC) at
1-800-687-7080 or for information about the return-to-work reimbursement program for employers call the
TDI-DWC at (512) 804-5000. If Travelers fails to respond to your request for accident prevention services
or return-to-work coordination services, you may file a complaint with the TDI-DWC in writing at
http:/Awww.tdi.texas.gov or by mail to Texas Department of Insurance, Division of Workers’
Compensation, MS-8, at 7551 Metro Center Drive, Austin, Texas 78744-1 645.

Notice To Policy Recipient:

If you are not the person directly responsible for the accident prevention activities for your company in
Texas, please direct this notice of accident prevention services to the person directly responsible for
accident prevention activities.

W42M4G13 Page 1 of 1

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 30f153 Page ID #:196

SAFETY SERVICES

 

 

Notice to policy recipient: If you are not the person directly responsible for the accident prevention activities for
your company, please direct this Safety Services notice to the person that is directly responsible for them.

 

SAFETY IS OUR CONCERN

Thank you for purchasing your insurance from one of the
writing companies owned or managed by The Travelers
Companies, Inc. We appreciate your business and
welcome the opportunity to be of service.

An important part of that service concerns safety and
accident prevention. Travelers Risk Control department
has the experience, resources and capabilities to provide
a range of safety services, including site surveys, phone
consultations, as well as provide access to numerous
safety-related materials.

We have experience in a variety of industries, some of
which include manufacturing, wholesale and_ retail
businesses, service organizations, technology-related
business, oil and gas-based business, and the public
sector.

Following are some examples of available safety services:
Accident Prevention — Our staff can help you identify
present and potential hazards in your operations, premis-
es and equipment, and recommend measures for reduc-
ing or eliminating these hazards.

Analysis of Accident Causes — Although you investigate

and keep records of accidents, we are available to assist if
needed.

Safety Consultations — Our Consultants can help you
with special problems such as ergonomics and human
factors.

Industrial _Hygiene/Health Services — We have the
facilities and resources to answer your questions concern-

ing job related industrial hygiene/health issues and to
measure exposure to industrial hygiene hazards.

Safety Literature and Digital Media — We can provide
you with top-notch safety-related literature, CDs, DVDs,

and videos to assist in your loss control efforts. Also, we
can direct you to several vendors who are able to provide
additional safety materials, including brochures, pam-
phlets and digital media.

Safety Training — We offer face-to-face classroom
courses, as well as distance learning programs that
explore the risks our policyholders face and ways for them
to control losses.

Return-Te-Work Coordination — We can assist you
with several aspects of the post injury management
process.

Please note: For ALL loss control assistance _re-

guests. please contact your local office directly,
which is listed on one of the following pages.

These services are available upon request. See the remainder of this document for the Travelers’ Risk
Control office nearest you. These phone numbers should not be used for questions regarding your policy

or claims.

SAFETY IS YOUR CONCERN

At Travelers, we are committed to doing all we can to help protect your business. As our customer, you have access to
hundreds of safety materials specific to industry, size and complexity to help control hazards and reduce risks of

illness or injury — with more than 700 focusing on workers’ compensation issues.
Take advantage of the Risk Control website at travelers.com/riskcontrol.

Examples of what you will find include:
* Safety checklists, sample programs.

* You will find hundreds of resources in our Education Center including
schedules of live classroom sessions and online webinars — more then
90 training options for workers' compensation alone.

* Alerts and newsletters that can be sent directly to you, to stay informed of [20

the latest safety trends and regulatory topics.

 

 

 

 

 

These resources can help you improve your workplace safety practices. We like to think of it as protection beyond the

policy.
Contact Us

For more information, please visit travelers.com/riskcontrol.

WUNT3B16
© 2015 The Travelers Indemnity Company. All rights reserved.

Page 1 of 4

 

 
Please call these numbers
FOR SAFETY SERVICES ONLY

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 4of153 Page ID #:197

For all other inquiries please contact your agent, underwriter or claim representative

ALABAMA

Birmingham
3000 Riverchase Galleria
Ste, 600
Birmingham, AL 35244
(615) 660-6036
Claims: 1-800-238-6214

ALASKA

Portland, OR
4000 SW Kruse Place, Suite 100
Lake Oswego, OR 97035
(916) 852-5245

ARIZONA

Phoenix
2401 W Peoria Ave., Suite 130
Phoenix, AZ 85029
Risk Control: (720) 200-8355

ARKANSAS

St. Louis, MO
940 West Port Plaza, Sulte 270
St. Louis, MO 63146
Risk Control: (314) 579-8282

CALIFORNIA

Diamond Bar
21688 Gateway Center Drive
P.O. Box 6512
Diamond Bar, CA 91765-8512
Risk Control: (949) 224-5789
Claims: + (909) 612-3000

CALIFORNIA

Glendale
655 N. Central Avenue, #1600
Glendale, CA 91203 /
Risk Control: (949) 224-5789
Claims: (909) 612-3000

CALIFORNIA
Irvine
3333 Michelson Dr. City Blvd. W
Suite 1000
Irvine, CA 92612
Risk Control: (949) 224-5789

CALIFORNIA

Los Angeles
888 South Figueroa St., Ste. 500
Los Angeles, CA 90017
Risk Control: (949) 224-5789
Claims: (909) 612-3000

CALIFORNIA

Sacramento
11070 White Rock Road, Suite 130
Rancho Cordova, CA 95670
Risk Control: (916) 852-5245
Claims: (800) 727-3995

WUNT3B16

CALIFORNIA

San Diego
9325 Sky Park Court, Ste. 220
San Diego, CA 92123
Risk Control: (949) 224-5789

CALIFORNIA

Walnut Creek
225 Lennon Lane, Ste. 105
P.O. Box 8090
Walnut Creek, CA 94596-8090
Risk Control: (925) 945-4193
Claims: (800) 842-7354

COLORADO

Denver
6060 S. Willow Dr. #300
Greenwood Village, CO 80111
(720) 200-8355
Claims: 720-200-8100

CONNECTICUT
Hartford
300 Windsor Street
Hartford, CT 06120
(860) 277-5748
Claims: 1 (877) 828-4110

DELAWARE
Philadelphia, PA
10 Sentry Parkway, Suite 300
Blue Bell, PA 19422
(215) 274-1610
Claims: 1-800-368-3562

DISTRICT OF COLUMBIA
Washington, DC
14200 Park Meadow Dr.
Chantilly, VA 20151
(571) 287-6285
Claims: 1-800-368-3562

FLORIDA

Orlando
2420 Lakemont Dr
Orlando, FL 32814
(678) 317-8210
Claims: 407-388-2400

GEORGIA

Atlanta
1000 Windward Concourse
Alpharetta, GA 30005
(678) 317-8210
Claims: 800-238-6214

HAWAII
Irvine, CA
3333 Michelson Drive City Blvd. W
Suite 1000
Irvine, CA 92612
(949) 224-5789

© 2015 The Travelers Indemnity Company. All rights reserved.

IDAHO

Sacramento, CA
11070 White Rock Rd, Suite 130
Rancho Cordova, CA 95670
Risk Control: (916) 852-5245
Claim: (800) 727-3995

ILLINOIS

Chicago
200 North LaSalle Street
Suite 2200
Chicago, IL 60601
(630) 961-8074
Claims: 800-842-6172

ILLINOIS

Naperville
2415 Shuman Boulevard
P.O, Box 3208
Naperville, IL 60566
(630) 961-8074
Claims: 800-842-6172

INDIANA

Indianapolis
Suite 300
280 East 96th Street
Indianapolis, IN 46240
(317) 818-0174
Claims: 800-238-6210

IOWA
Des Moines
7101 Vista Dr.
West Des Moines, !A 50266-9313
(651)-310-7834
Ciaims: 800-255-5072

KANSAS

Kansas City
7465 West 132nd
Overland Park, KS 66213
(314) 579-8282

KENTUCKY

Louisville
Suite 150
303 N Hurstbourne Pkwy
Louisville, KY 40222
(248) 312-7301
Claims: 800-238-6210

LOUISIANA

New Orleans
3838 N. Causeway, Suite 2700
Metairie, LA 70002
P.O. Box 61479
New Orleans, LA 70161-1479
(504) 832-7562
Claims: 800-842-2556

MAINE

Portland, ME
207 Larrabee Road, Suite 3
Westbrook, ME 04092
(207) 857-2021

Page 2 of 4

 
Please call these numbers
FOR SAFETY SERVICES ONLY

 

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page5of153 Page ID #:198

For all other inquiries please contact your agent, underwriter or claim representative

MARYLAND
Blue Bell, PA
10 Sentry Parkway, Suite 300
Blue Bell, PA 19422
(215) 274-1610
Claims: 1-800-368-3562

MASSACHUSETTS
Boston
100 Summer Street, Suite 201A
Boston, MA 02110
(781) 817-8370
Claims: 800-832-7839

MASSACHUSETTS
Hudson
41 Cabot Road
Suite 250
Hudson, MA 01749
(978) 568-4411
Claims: 800-832-7839

MASSACHUSETTS
Braintree
350 Granite Street
Suite 1201
Braintree, MA 02184
(781) 817-8373
Claims: 800-832-7839
MICHIGAN
Grand Rapids
625 Kenmoor Ave
Suite 213
Grand Rapids, Ml 49546
(248) 312-7304
Claims: 800-238-6210

MICHIGAN
Troy
1301 W. Long Lake Rd., Ste. 300
Troy, MI 48098
(248) 312-7304
Claims: 800-238-6210

MINNESOTA
St. Paul
385 Washington St., MC 104P
St. Paul, MN 55102
(651) 310-7834
Claims: 800-842-3073

MISSISSIPP!

Jackson
41080 River Oaks Dr
Ste B-200
Flowood, MS 39232
(615) 660-6036
Claims: 1-800-342-4064

MISSOURI!
St. Louis
940 West Port Plaza, Suite 270
St. Louis, MO 63146
(314) 579-8282
Claims: 800-842-9621

WUNT3B16
© 2015 The Travelers Indemnity Company. All rights reserved.

Kansas City
St. Louis
940 West Port Plaza, Suite 270
St. Louis, MO 63146
(314) 579-8282
Claims: 800-255-5072

Missouri Workers’
Compensation Plan (MWCP)
1000 Walnut Street
Kansas City, MO 64199

(816) 391-1123

MONTANA

Sacramento, CA
11070 White Rock Rd, Suite 130
Rancho Cordova, CA 95670
Risk Control: (916) 852-5245
Claims: (800) 727-3995

NEBRASKA
Omaha
41516 Miracle Hills Dr., St. 400
Omaha, NE 68154
(651) 310-7834
Claims: 800-255-5072

NEVADA

Las Vegas
7450 Arrayo Crossing Pkwy
Suite 200
Las Vegas, NV 89113
Risk Control: (720) 200-8355
Claims: 702-479-4200

NEW HAMPSHIRE

Portland, ME
207 Larrabee Road, Suite 3
Westbrook, ME 04092
(207) 857-2021

NEW JERSEY

Morristown
445 South Street
Morristown, NJ 07960
(973) 631-7015
Claims: 1-800-842-2475

NEW JERSEY
Marlton
Lake Center Exec Park Building 30
Suite 110
Marlton, NJ 08053
(856) 703-2323
Claims: 800-842-2475

NEW MEXICO
Phoenix
2401 W Peoria Ave., Suite 130
Phoenix, AZ 85029
(720) 200-8355
Claims: 602-861-8600

NEW YORK
Albany

900 Watervliet-Shaker Road
Albany, NY 12205

(315) 424-7231

Claims: 800-842-2475

NEW YORK
Buffalo

60 Lakefront Blvd.

P.O. Box 242

Buffalo, NY 14240-0242
(318) 424-7231

Claims: 800-842-2475

NEW YORK
Melville

3 Huntington Quadrangle
Melville, NY 11747

(631) 501-8146

Claims: 800-842-2475

NEW YORK
New York

485 Lexington Ave.

New York, NY 10017-2630
(516) 933-3932

Claims: 1-800-842-2475

NEW YORK
Rochester

75 Town Centre Drive

P.O. Box 23235

Rochester, NY 14692-3235
(315) 424-7231

Claims: 1-800-842-2475

NEW YORK
Syracuse

440 South Warren Street
P.O. Box 4963

Syracuse, NY 13221-4963
(315) 424-7231

Claims: 800-842-2475

NORTH CAROLINA
Charlotte

11440 Carmel Commons Blvd.
P.O. Box 473500

Charlotte, NC 28247-3500
(704) 540-3209

Claims: (704) 544-3500

NORTH CAROLINA
Raleigh

4504 Emperor Blvd.
Durham, NC 27703
(704) 540-3209
Claims: (704) 544-3500

NORTH DAKOTA
St. Paul, MN

385 Washington St., MC 104P
St. Paul, MN 55102

(651) 310-7834

Claims: 800-842-3073

Page 3 of 4

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 6of153 Page ID #:199

Please call these numbers
FOR SAFETY SERVICES ONLY

For all other inquiries please contact your agent, underwriter or claim representative

CHIO
Cincinnati
Baldwin Center, Suite 500
625 Eden Park Drive
Cincinnati, OH 45202(412) 338-3069
Claims: 800-238-6210

OHIO

Cleveland
6150 Oak Tree Bivd., Suite 400
Independence, OH 44131
(412) 338-3069
Claims: 800-238-6210

OKLAHOMA
Tulsa
9820 East 41st St., Suite 404
P.O Box 3510
Tulsa, OK 74101
(314) 579-8282

OREGON

Portland
4000 SW Kruse Place, Suite 100
Lake Oswego, OR 97035
Risk Control: (916) 852-5245
Claims: 800-698-6883

PENNSYLVANIA
Philadelphia
10 Sentry Parkway, Suiie 300
Blue Bell, PA 19422
(215) 274-1610
Claims: 800-832-0606

PENNSYLVANIA

Pittsburgh
800 Two Chatham Center
Pittsburgh, PA 15219-2505
(412) 338-3069
Claims: (412) 338-3000

PENNSYLVANIA

Reading
1105 Berkshire Blvd.
P.O. Box 13426
Wyomissing, PA 19612-3426
(215) 274-1610
Claims: 800-832-0606

WUNT3B16
© 2015 The Travelers Indemnity Company. All rights reserved.

RHODE ISLAND
Braintree
350 Granite Street
Suite 1201
Braintree, MA 02184
(781) 817-8370
Claims: 800-832-7839

SOUTH CAROLINA
Charlotte
11440 Carmel Commons Blvd.
P.O. Box 473500
Charlotte, NC 28247-3500
(704) 540-3209
Claims: 704-544-3500
SOUTH DAKOTA
St. Paul, MN
385 Washington St.
St. Paul, MN 55102
(651) 310-7834
Claims: 800-842-3073

TENNESSEE
Franklin
6640 Carothers Pkwy, Suite 300
Franklin, TN 37067
(615) 660-6036
Claims: (615) 660-6000

TEXAS
Dallas
1304 E Collins Blvd., Suite 300
Richardson, TX 75081
(214) 570-6627
Claims: 214-570-6000

TEXAS
Houston
4650 Westway Park Blvd., Suite 350
Houston, TX 77041
(281) 606-8534
Claims: 800-235-3610

UTAH

Denver, CO
6060 S. Willow Drive #300
Greenwood Village, CO 80111
(720) 200-8355
Claims: 800-453-3025

VERMONT

Hartford, CT
300 Windsor Street
Hartford, CT 06120
(860) 954-5190
Claims: (800) 422-3340

VIRGINIA
Richmond
9954 Mayland Drive, Suite 6100
Richmond, VA 23233
(571) 287-6285
Claims: (804) 330-6000

Washington, DC
14200 Park Meadow Dr.
Chantilly, VA 20151
(571) 287-6285
Claims: 800-368-3562

WASHINGTON

Seattle
1501 4th Avenue, Suite 400
Seattle, WA 987101
Risk Control: (916) 852-5245

WEST VIRGINIA
Charleston, WV
119 Virginia St. W.
Charleston, WV 25302
(412) 338-3069
Claims: (443) 353-1000

WISCONSIN
Milwaukee
13935 Bishops Drive, Suite 200
Brookfield, W1 53005
(262) 825-9203
Claims: 800-842-6172

WYOMING

Denver, CO
6060 S. Willow Drive #300
Greenwood Village, CO 80111
Risk Control: (720) 200-8355

Page 4 of 4

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 7 of 153 Page ID #:200

Important Notice to Policy Holders in California

Your policy contains the following form:

WC 04 03 17 00 — Employee Insured by General Employer

If, in the conduct of your business in California, you have employees provided to you pursuant to an agreement
with another employer (the "General Employer"), this endorsement is intended to prevent your workers' compen-
sation policy from responding to work related injuries to such employees in the event the General Employer's
workers’ compensation carrier becomes insolvent. Such an agreement may exist, for example, if you hire
temporary employees through an agency, or contract with an employee leasing company.

In order for exclusion WG 04 03 17 00 to be effective, you must countersign the form. Sign and return the form if
you want to avoid this exposure under your policy, if you have a valid and enforceable agreement with the
General Employer in which the General Employer has agreed to obtain workers' compensation coverage for the
employees, and if the General Employer has obtained such workers’ compensation coverage. With this exclusion
in place on your policy, an injured employee you hired through a temporary agency or under contract with an
employee leasing company would submit the claim to the California Insurance Guarantee Association (CIGA) in
the event the temporary agency's or employee leasing company's workers' compensation carrier becomes
insolvent. Without the signed exclusion, CIGA may not pay such claims, resulting in increased exposure under
your policy.

Signed forms should be sent to your agent or broker.

WUNN1B08 Page 1 of 1

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 8 of 153 Page ID #:201

WORKERS COMPENSATION

a.
TRAVELERS J AND

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06183 ENDORSEMENT WC 04 03 17 (00)

POLICY NUMBER: (HJUB-7114P39-6-15)

ENDORSEMENT AGREEMENT LIMITING AND RESTRICTING THIS INSURANCE

Employee Insured by General Employer Excluded

The insurance under this policy is limited as follows:
It is AGREED that, anything in this policy to the contrary notwithstanding, this policy DOES NOT INSURE:

NO LIABILITY FOR Any liability you may have as the special employer of an employee who is not
EMPLOYEE INSURED BY on your payroll at the time of injury, based upon your representation that: (1)
GENERAL EMPLOYER you have entered into a valid and enforceable agreement pursuant to Labor

Code Section 3602 (d) with the employee’s general employer under which the
general employer agrees to secure the payment of compensation for such
employee and (2) the general employer has obtained workers’ compensation
coverage for the employee.

FAILURE TO SECURE THE PAYMENT OF FULL COMPENSATION BENEFITS FOR ALL EMPLOYEES AS
REQUIRED BY LABOR CODE SECTION 3700 IS A VIOLATION OF LAW AND MAY SUBJECT THE
EMPLOYER TO THE IMPOSITION OF A WORK STOP ORDER, LARGE FINES, AND OTHER SUBSTANTIAL
PENALTIES (Labor Code Section 3710.1, et seq.).

By signature below, you affirm that, with respect to any employee who is also the employee of a general
employer, (1) you have entered into a valid and enforceable agreement pursuant to Labor Code Section
3602(d) with the employee’s general employer under which the general employer agrees to secure the
payment of compensation for such employee and (2) the general employer has obtained workers’
compensation coverage for the employee.

Countersigned By

 

This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise

stated.

(The information below is required only when this endorsement is issued subsequent to preparation of
the policy.)

Endorsement Effective Policy No. Endorsement No.

Insured

Insurance Company Countersigned by

 

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 9of153 Page ID #:202

POLICYHOLDER NOTICE

SHORT RATE CANCELATION
CALIFORNIA INSURANCE CODE SECTION 481

CA Insurance Code Section 481 requires that where an insurance policy includes a provision to refund premium
on anything other than a pro rata basis, including the assessment of cancellation fees, the insurer must disclose
that fact to the policyholder in writing prior to, or concurrent with, the proposal or quote prior to each renewal. The
disclosure must include the actual or maximum fees or penalties to be applied. The WCIRB also created a Short
Rate Cancelation Endorsement which complements the disclosure requirement. This requirement applies to in-
surance policies issued or renewed on or after January 1, 2012.

In order to respond to this insurance code requirement we have created this Policyholder Notice to disclose our
use of short rate calculations as described in the California Short Rate Cancelation Endorsement included in the

policy.

W04N2H12 Page 1 of 1

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 10 0f 153 Page ID #:203

Ma.
TRAVELERS |

Report Claims Immediately by Calling*
1-800-238-6225
Speak directly with a claim professional
24 hours a day, 365 days a year

*Unless Your Policy Requires Written Notice or Reporting

 

WORKERS COMPENSATION
AND
EMPLOYERS LIABILITY POLICY

A Custom Insurance Policy Prepared for:

 

TSC ACQUISITION CORP
10440 N CENTRAL EXPRESSWAY
DALLAS TX 75231

 

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 11o0f153 Page ID #:204

Ma.
TRAVELERS J WORKERS COMPENSATION

ONE TOWER SQUARE AND
HARTFORD, CT 06183 EMPLOYERS LIABILITY POLICY

TYPE V INFORMATION PAGE WC 00 00 01 ( A)

POLICY NUMBER: (HJUB-7114P39-6-15)
RENEWAL OF (HJUB-4F12803-3-14)

INSURER: TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

1 NCCI CO CODE: 13579

INSURED: PRODUCER:

TSC ACQUISITION CORP USI SOUTHWEST INC

10440 N CENTRAL EXPRESSWAY 2711 N HASKELL AVE STE 2000
DALLAS TX 75231 DALLAS TX 75204-2914

Insured is A CORPORATION
Other work places and identification numbers are shown in the schedule(s) attached.
2. The policy period is from 12-31-15 to 12-31-16 12:01 A.M. at the insured’s mailing address.
3. A. WORKERS COMPENSATION INSURANCE: Part One of the policy applies to the Workers
Compensation Law of the state(s) listed here:
CA TX

B. EMPLOYERS LIABILITY INSURANCE: Part Two of the policy applies to work in each state listed in
item 3.4. The limits of our liability under Part Two are:

Bodily Injury by Accident: § 1000000 Each Accident
Bodily Injury by Disease: $ 1000000 Policy Limit
Bodily Injury by Disease: $ 1000000 Each Employee

C. OTHER STATES INSURANCE: Part Three of the policy applies to the states, if any, listed here:

AL AR AZ CO CT DC DE FL GA HI IA ID IL IN KS KY LA MA MD ME MI MN
MO MS MT NC NE NH NU NM NV NY OK OR PA RI SC SD TN UT VA VI WI WV

D. This policy includes these endorsements and schedules:

SEE LISTING OF ENDORSEMENTS - EXTENSION OF INFO PAGE

4. The premium for this policy will be determined by our Manuals of Rules, Classifications, Rates and Rating
Plans. All required information is subject to verification and change by audit to be made ANNUALLY.

DATE OF ISSUE: 01-15-16 RP
OFFICE: SP-DALLAS 08H DIRECT BILL
PRODUCER: USI SOUTHWEST INC NR760

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 12 0f153 Page ID #:205

Ma.
TRAVELERS J WORKERS COMPENSATION
ONE TOWER SQUARE AND
HARTFORD, CT 06183 EMPLOYERS LIABILITY POLICY

TYPE V INFORMATION PAGE WC 00 00 01 ( A)

POLICY NUMBER: (HJUB-7114P39-6-15)

CLASSIFICATION SCHEDULE:
PREMIUM BASIS

ESTIMATED RATES ESTIMATED
TOTAL ANNUAL PER $100 OF ANNUAL
CLASSIFICATIONS CODE NO REMUNERATION REMUNERATION PREMIUM

SEE EXTENSION OF INFORMATION PAGE - SCHEDULE(S)

SIC-CODE: 4813 NAICS: 517911

STANDARD
TOTAL ESTIMATED ANNUAL STANDARD PREMIUM $ 48013
PREMIUM DISCOUNT 2007
0900-42 EXPENSE CONSTANT 200
TERRORISM 1610
TOTAL ESTIMATED PREMIUM 47816
TAXES AND SURCHARGES 1244
DEPOSIT AMCUNT DUE 49060

Minimum Premium: § 1428 EMPLOYERS LIABILITY MINIMUM: $ 150

OTHER MINIMUMS ARE INDICATED ON THE APPLICABLE SCHEDULE (S)

DATE OF ISSUE: 01-15-16 RP
OFFICE: SP-DALLAS 08H
PRODUCER: USI SOUTHWEST INC NR760 COUNTERS IGNED -AGENT

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 13 0f 153 Page ID #:206

rN
TRAVELERS J WORKERS COMPENSATION

AND
ONE TOWER SQUARE
HARTFORD, on 06183 EMPLOYERS LIABILITY POLICY

EXTENSION OF INFO PAGE-SCHEDULE WC 00 00 01 ( A)

POLICY NUMBER: (HUUB-7114P39~-6-15)

INSURER: TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA 075
13579-CA
INSURED’S NAME: TSC ACQUISITION CORP
RATE BUREAU ID: 005737481

PREMIUM BASIS

ESTIMATED RATES ESTIMATED
TOTAL ANNUAL PER $100 OF ANNUAL
CLASSIFICATION CODE REMUNERATION REMUNERATION PREMIUM

LOCATION 001 01

FEIN 522332306 ENTITY cD 001
TSC ACQUISITION CORP

355 SOUTH GRAND AVENUE

LOS ANGELES, CA 90017

SIC CODE: 4813 NAICS: 517911
FEIN 680620316 ENTITY CD 002
TELSCAPE COMMUNICATIONS INC.
355 SOUTH GRAND AVENUE

LOS ANGELES, CA 90017

SIC CODE: 4813 NAICS: 517911
FEIN 752663894 ENTITY CD 003
SAGE TELECOM

355 SOUTH GRAND AVENUE

LOS ANGELES, CA 90017

SIC CODE: 4813 NAICS: 517911
FEIN 274589825 ENTITY CD 004
TRUCONNECT MOBILE

355 SOUTH GRAND AVENUE

LOS ANGELES, CA 90017
SIC CODE: 4813 NAICS: 517911

DATE OF ISSUE: 01-15-16 RP SCHEDULE NO: 1 OF MORE

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 14 0f 153 Page ID #:207

rN
TRAVELERS J WORKERS COMPENSATION
AND
HARTFORD. Cy 06183 EMPLOYERS LIABILITY POLICY

EXTENSION OF INFO PAGE-SCHEDULE WC 00 00 O01 ( A)

POLICY NUMBER: (HJUB~7114P39-6-15)

PREMIUM BASIS
ESTIMATED RATES ESTIMATED
TOTAL ANNUAL PER $100 OF ANNUAL
CLASSIFICATION CODE REMUNERATION REMUNERATION PREMIUM

LOCATION 001 01 (CONT’D)

BLANKET WAIVER

SEE ENDT. WC 99 03 76 ( A)-001

WAIVER CALCULATION IS BASED ON

CLASS CODE(S) PREMIUM X RATE. 0930 18049 02 361

TELECOMMUNICATIONS COMPANIES -

ALL EMPLOYEES - INCLUDING

INSTALLATION, MAINTENANCE,

REPAIR AND OPERATION OF

TELEPHONE LINES AND SYSTEMS,

REMOTE TRANSMISSION SITES, AND

CENTRAL OFFICE SWITCHING

EQUIPMENT-INCLUDING SHOP 7600 IF ANY 14.13

CLERICAL OFFICE EMPLOYEES NOC 8810 2776741 65 18049

LOCATION 002 01

FEIN 522332306 ENTITY CD 001
TSC ACQUISITION CORP

3949 RUFFLIN ROAD

SAN DIEGO, CA 92123
SIC CODE: 4813 NAICS: 517911

DATE OF ISSUE: 01-15-16 RP SCHEDULE NO: 2 OF MORE

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 15 o0f 153 Page ID #:208

rN
TRAVELERS J WORKERS COMPENSATION

AND
ONE TOWER SQUARE
HARTFORD, or 06183 EMPLOYERS LIABILITY POLICY

EXTENSION OF INFO PAGE-SCHEDULE WC 00 00 O01 ( A)

POLICY NUMBER: (HJUB-7114P39-6-15)

PREMIUM BASIS
ESTIMATED RATES ESTIMATED
TOTAL ANNUAL PER $100 OF ANNUAL
CLASSIFICATION CODE REMUNERATION REMUNERATION PREMIUM

LOCATION 002 G1 (CONT’D)

TELECOMMUNICATIONS COMPANIES ~-

ALL EMPLOYEES -INCLUDING

INSTALLATION, MAINTENANCE,

REPAIR AND OPERATION OF

TELEPHONE LINES AND SYSTEMS,

REMOTE TRANSMISSION SITES, AND

CENTRAL OFFICE SWITCHING

EQUIPMENT-INCLUDING SHOP 7600 IF ANY 14.13

CLERICAL OFFICE EMPLOYEES NOC 8810 IF ANY -65

LOCATION 003 01
FEIN 522332306 ENTITY CD 001
TSC ACQUISITION CORP

8401 VAN NUYS BLVD.
PANORAMA CITY, CA 91402
SIC CODE: 4813 NAICS: 517911

TELECOMMUNICATIONS COMPANIES -

ALL EMPLOYEES - INCLUDING

INSTALLATION, MAINTENANCE,

REPAIR AND OPERATION OF

TELEPHONE LINES AND SYSTEMS,

REMOTE TRANSMISSION SITES, AND

CENTRAL OFFICE SWITCHING

EQUIPMENT-INCLUDING SHOP 7600 IF ANY 14.13

DATE OF ISSUE: 01-15-16 RP SCHEDULE NO: 3 OF MORE

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 16 of 153 Page ID #:209

rN
TRAVELERS J WORKERS COMPENSATION

AND
ONE TOWER SQUARE
HARTFORD, CT 06183 EMPLOYERS LIABILITY POLICY

EXTENSION OF INFO PAGE-SCHEDULE WC 00 00 01 ( A)

POLICY NUMBER: (HJUB-7114P39-6-15)

PREMIUM BASIS
ESTIMATED RATES ESTIMATED
TOTAL ANNUAL PER $100 OF ANNUAL
CLASSIFICATION CODE REMUNERATION REMUNERATION PREMIUM

LOCATION 003 01 (CONT’D)

CLERICAL OFFICE EMPLOYEES NOC 8810 IF ANY 65

LOCATION 004 O01
FEIN 522332306 ENTITY CD 001
TSC ACQUISITION CORP

6906 PACIFIC BLVD.
HUNTINGTON PARK, CA 90255
SIC CODE: 4813 NAICS: 517911

TELECOMMUNICATIONS COMPANIES -

ALL EMPLOYEES ~-INCLUDING

INSTALLATION, MAINTENANCE,

REPAIR AND OPERATION OF

TELEPHONE LINES AND SYSTEMS,

REMOTE TRANSMISSION SITES, AND

CENTRAL OFFICE SWITCHING

EQUIPMENT-INCLUDING SHOP 7600 IF ANY 14.13

CLERICAL OFFICE EMPLOYEES NOC 8810 IF ANY -65

LOCATION 005 O01

FEIN 522332306 ENTITY CD O01
TSC ACQUISITION CORP

555 BROADWAY

CHULA VISTA, CA 91910
SIC CODE: 4813 NAICS: 517911

DATE OF ISSUE: 01-15-16 RP SCHEDULE NO: 4 OF MORE

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 17 of153 Page ID #:210

Ma.
TRAVELERS J WORKERS COMPENSATION

AND
ONE TOWER SQUARE
HARTFORD, CT 06183 EMPLOYERS LIABILITY POLICY

EXTENSION OF INFO PAGE-SCHEDULE WC 00 00 O1 ( A)

POLICY NUMBER: (HJUB-7114P39-6-15)

PREMIUM BASIS
ESTIMATED RATES ESTIMATED
TOTAL ANNUAL PER $100 OF ANNUAL
CLASSIFICATION CODE REMUNERATION REMUNERATION PREMIUM

LOCATION 005 01 (CONT’D)

TELECOMMUNICATIONS COMPANIES -

ALL EMPLOYEES - INCLUDING

INSTALLATION, MAINTENANCE,

REPAIR AND OPERATION OF

TELEPHONE LINES AND SYSTEMS,

REMOTE TRANSMISSION SITES, AND

CENTRAL OFFICE SWITCHING

EQUIPMENT-INCLUDING SHOP 7600 IF ANY 14.13

CLERICAL OFFICE EMPLOYEES NOC 8810 IF ANY -65

LOCATION 006 01
FEIN 522332306 ENTITY CD 001
TSC ACQUISITION CORP

110 GLENDON AVE
LOS ANGELES, CA 90024
SIC CODE: 4813 NAICS: 517911

TELECOMMUNICATIONS COMPANIES ~

ALL EMPLOYEES -INCLUDING

INSTALLATION, MAINTENANCE,

REPAIR AND OPERATION OF

TELEPHONE LINES AND SYSTEMS,

REMOTE TRANSMISSION SITES, AND

CENTRAL OFFICE SWITCHING

EQUIPMENT-INCLUDING SHOP 7600 IF ANY 14.13

DATE OF ISSUE: 01-15-16 RP SCHEDULE NO: 5 OF MORE

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 18 0f153 Page ID #:211

Ma.
TRAVELERS J WORKERS COMPENSATION

AND
ONE TOWER SQUARE
HARTFORD, CT 06183 EMPLOYERS LIABILITY POLICY
EXTENSION OF INFO PAGE-SCHEDULE WC 00 00 01 ( A)

POLICY NUMBER: (HJUB-7114P39-6-15)

PREMIUM BASIS
ESTIMATED RATES ESTIMATED
TOTAL ANNUAL PER $100 OF ANNUAL
CLASSIFICATION CODE REMUNERATION REMUNERATION PREMIUM

LOCATION 006 01 (CONT’D)

CLERICAL OFFICE EMPLOYEES NOC 8810 IF ANY 65

LOCATION 007 01
FEIN 522332306 ENTITY CD 001
TSC ACQUISITION CORP

9536 WILSHIRE BLVD
BEVERLY HILLS, CA 90213
SIC CODE: 4813 NAICS: 517911

TELECOMMUNICATIONS COMPANIES -~-

ALL EMPLOYEES - INCLUDING

INSTALLATION, MAINTENANCE,

REPAIR AND OPERATION OF

TELEPHONE LINES AND SYSTEMS,

REMOTE TRANSMISSION SITES, AND

CENTRAL OFFICE SWITCHING

EQUIPMENT-INCLUDING SHOP 7600 IF ANY 14.13

CLERICAL OFFICE EMPLOYEES NOC 8810 IF ANY 65

LOCATION 008 01

FEIN 522332306 ENTITY CD 001
TSC ACQUISITION CORP

9536 WILSHIRE BLVD

BEVERLY HILLS, CA 90213
SIC CODE: 4813 NAICS: 517911

DATE OF ISSUE: 01-15-16 RP SCHEDULE NO: 6 OF MORE

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 19 0f 153 Page ID #:212

a.
TRAVELERS J

ONE TOWER SQUARE
HARTFORD, CT 06183

WORKERS COMPENSATION
AND
EMPLOYERS LIABILITY POLICY

EXTENSION OF INFO PAGE-SCHEDULE WC 00 00 O01 ( A)

CLASSIFICATION CODE
LOCATION 008 O01 (CONT’D)

TELECOMMUNICATIONS COMPANIES -
ALL EMPLOYEES ~ INCLUDING
INSTALLATION, MAINTENANCE,
REPAIR AND OPERATION OF
TELEPHONE LINES AND SYSTEMS,
REMOTE TRANSMISSION SITES, AND
CENTRAL OFFICE SWITCHING

POLICY NUMBER: (HJUB-7114P39-6-15)

PREMIUM BASIS

ESTIMATED RATES ESTIMATED
TOTAL ANNUAL PER $100 OF ANNUAL
REMUNERATION REMUNERATION PREMIUM

EQUIPMENT-INCLUDING SHOP 7600 IF ANY 14.13
CLERICAL OFFICE EMPLOYEES NOC 8810 IF ANY ~65
CA MANUAL PREMIUM § 18049
TOTAL PREMIUM SUBJECT TO EXPERIENCE MODIFICATION § 18410
EXPERIENCE MODIFICATION: 1.49 MODIFIED PREMIUM 27431
40.00% SCHEDULE DEBIT (9889) 10972
TOTAL ESTIMATED ANNUAL STANDARD PREMIUM 38403
3.10% PREMIUM DISCOUNT (0064) 1190
TERRORISM (9740) 833
1.83% CIGA SURCHARGE 696
1.44% USER / FRAUD / UEBT / SIBT / OSH / LEC 548
TOTAL ESTIMATED PREMIUM 39230
DEPOSIT AMOUNT DUE 39290

DATE OF ISSUE: 01-15-16 RP

SCHEDULE NO: 7 OF MORE

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 20 of 153 Page ID #:213

Ma.
TRAVELERS J WORKERS COMPENSATION

AND
ONE TOWER SQUARE
HARTFORD, on 06183 EMPLOYERS LIABILITY POLICY

EXTENSION OF INFO PAGE-SCHEDULE WC 00 00 O1 ( A)

POLICY NUMBER: (HJUB-7114P39-6-15)

INSURER: TRAVELERS CASUALTY AND SURETY COMPANY
11223-TX

INSURED’S NAME: TSC ACQUISITION CORP
RATE BUREAU ID: 420755074
PREMIUM BASIS
ESTIMATED RATES ESTIMATED
TOTAL ANNUAL PER $100 OF ANNUAL
CLASSIFICATION CODE REMUNERATION REMUNERATION PREMIUM

LOCATION 001 01

FEIN 522332306 ENTITY CD 001
TSC ACQUISITION CORP

10440 N CENTRAL EXPRESSWAY
DALLAS, TX 75231

SIC CODE: 4813 NAICS: 517911
FEIN 680620316 ENTITY CD 002
TELSCAPE COMMUNICATIONS INC.
19440 N CENTRAL EXPRESSWAY
LOS ANGELES, TX 75231

SIC CODE: 4813 NAICS: 517911
FEIN 752663894 ENTITY CD 003
SAGE TELECOM

10440 N CENTRAL EXPRESSWAY
LOS ANGELES, TX 75231

SIC CODE: 4813 NAICS: 517911
FEIN 274589825 ENTITY CD 004
TRUCONNECT MOBILE

10440 N CENTRAL EXPRESSWAY

LOS ANGELES, TX 75231
SIC CODE: 4813 NAICS: 517911

DATE OF ISSUE: 01-15-16 RP SCHEDULE NO: 8 OF MORE

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 21 0f153 Page ID#:214

Ma.
TRAVELERS J WORKERS COMPENSATION

AND
ONE TOWER SQUARE
HARTFORD, CT 06183 EMPLOYERS LIABILITY POLICY
EXTENSION OF INFO PAGE-SCHEDULE WC 00 00 01 ( A)

POLICY NUMBER: (HJUB-7114P39-6-15)

PREMIUM BASIS
ESTIMATED RATES ESTIMATED

TOTAL ANNUAL PER $100 OF ANNUAL
CLASSIFICATION CODE REMUNERATION REMUNERATION PREMIUM
LOCATION 001 01 (CONT’D)
BLANKET WAIVER
SEE ENDT. WC 42 03 04 ( B)-001
WAIVER CALCULATION IS BASED ON
CLASS CODE(S) PREMIUM X RATE. 0930 8543 02 171

TELECOMMUNICATIONS CONTRACTOR:
SERVICE CONNECTIONS & D 7600 IF ANY 4.13

CLERICAL OFFICE EMPLOYEES NOC 8810 3883396 22 8543

LOCATION 002 01

FEIN 522332306 ENTITY CD 001
TSC ACQUISITION CORP

11830 WEBB CHAPEL RD

DALLAS, TX 75234

SIC CODE: 4813 NAICS: 517911

TELECOMMUNICATIONS CONTRACTOR:
SERVICE CONNECTIONS & D 7600 IF ANY 4.13

CLERICAL OFFICE EMPLOYEES NOC 8810 IF ANY ~22

LOCATION 003 01

FEIN 522332306 ENTITY CD 001
TSC ACQUISITION CORP

2200 AVENUE K

PLANO, TX 75074
SIC CODE: 4813 NAICS: 517911

DATE OF ISSUE: 01-15-16 RP SCHEDULE NO: 9 OF MORE

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 22 of 153 Page ID #:215

Ma.
TRAVELERS J

ONE TOWER SQUARE
HARTFORD, CT 06183

CLASSIFICATION
LOCATION 003 01 (CONT’D)

TELECOMMUNICATIONS CONTRACTOR:
SERVICE CONNECTIONS & D

CLERICAL OFFICE EMPLOYEES NOC

LOCATION 004 01

FEIN 522332306 ENTITY CD 001
TSC ACQUISITION CORP

7568 GREENVILLE AVENUE
DALLAS, TX 75231

SIC CODE: 4813 NAICS: 517911

TELECOMMUNICATIONS CONTRACTOR:
SERVICE CONNECTIONS & D

CLERICAL OFFICE EMPLOYEES NOC

LOCATION 005 01

FEIN 522332306 ENTITY CD 001
TSC ACQUISITION CORP

7568 GREENVILLE AVENUE

DALLAS, TX 75231
SIC CODE: 4813 NAICS: 517911

DATE OF ISSUE: 01-15-16 RP

WORKERS COMPENSATION
AND
EMPLOYERS LIABILITY POLICY

EXTENSION OF INFO PAGE-SCHEDULE WC 00 00 01 ( A)

POLICY NUMBER: (HJUB-7114P39-6-15)

PREMIUM BASIS

ESTIMATED RATES ESTIMATED
TOTAL ANNUAL PER $100 OF ANNUAL
CODE REMUNERATION REMUNERATION PREMIUM
7600 IF ANY 4.13
8810 IF ANY 22
7600 IF ANY 4.13
8810 IF ANY 22

SCHEDULE NO: 10 OF MORE

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 23 of 153 Page ID #:216

a
TRAVELERS J

ONE TOWER SQUARE
HARTFORD, CT 06183

WORKERS COMPENSATION

AND

EMPLOYERS LIABILITY POLICY

EXTENSION OF INFO PAGE-SCHEDULE WC 00 00 O01 ( A)

POLICY NUMBER:

PREMIUM BASIS

(HJUB-7114P39-6-15)

ESTIMATED
ANNUAL
PREMIUM

ESTIMATED RATES
TOTAL ANNUAL PER $100 OF
CLASSIFICATION CODE REMUNERATION REMUNERATION
LOCATION 005 01 (CONT’D)
TELECOMMUNICATIONS CONTRACTOR:
SERVICE CONNECTIONS & D 7600 IF ANY 4.13
CLERICAL OFFICE EMPLOYEES NOC 8810 IF ANY .22
TX MANUAL PREMIUM $ 8543
1.40% EMPL. LIAB. INCREASED LIMITS(9812) § 120
ADD FOR INCREASED LIMITS MINIMUM (9848) 30
TOTAL PREMIUM SUBJECT TO EXPERIENCE MODIFICATION § 8864
EXPERIENCE MODIFICATION: .88 MODIFIED PREMIUM 7800
40.00% SCHDULE DEBIT (9889) 3120
12.00% MANAGED CARE CREDIT 9874 1310
TOTAL ESTIMATED ANNUAL STANDARD PREMIUM 9610
8.50% PREMIUM DISCOUNT (0063) 817
EXPENSE CONSTANT (0900) 200
TERRORISM (9740) 777
TOTAL ESTIMATED PREMIUM 9770
DEPOSIT AMOUNT DUE 9770

DATE OF ISSUE: 01-15-16 RP

SCHEDULE NO: 11 OF LAST

 
Case 2:19-cv-03863-PA-SK

rN
TRAVELERS J

ONE TOWER SQUARE
HARTFORD, CT 061

83

Document 1-5

WORKERS COMPENSATION

AND

EMPLOYERS LIABILITY POLICY

ENDORSEMENT WC 00 00 01 (A)

POLICY NUMBER: (HUJUB-7114P39-6-15)

LISTING OF ENDORSEMENTS

EXTENSION OF INFO PAGE

We agree that the following listed endorsements form a part of this policy on its effective date.

we
Wwe
WC
we
we
we
we
we
we
we
we
we
wc
Wwe
we
we
Wwe
we
we
we
we
we
we
we
Wwe

00
00
00
00
04
00
00
00
00
39
99
99
99
00
99
04
04
04
04
04
42
42
42
42
42

00
00
00
00
03
03
04
04
04
03
03
03
03
04
04
03
03
03
04
06
03
03
03
04
04

01
01
O1
01
17
11
06
14
22
c3
F3
76
99
21
08
01
05
60
22
01
O01
04
08
07
08

DATE OF ISSUE: 01-15-16

- 001 INFORMATION PAGE
- 001 INFORMATION PAGE 2
- 001 EXTENSION OF INFORMATION PAGE - SCHEDULE
- 001 ENDORSEMENT LISTING
- 001 ENDT AGRMNT LIMITING & RESTRICTING INS
- 001 VOLUNTARY COMP AND EMPLOYERS LIAB COV
- 001 PREMIUM DISCOUNT ENDORSEMENT
- 001 NOTIFICATION OF CHANGE IN OWNERSHIP ENDT
- 001 TERRORISM RISK INS PROG REAUTH ACT ENDT
- 001 SPECIAL PROVISIONS ENDT
- 001 CA LIMITS OF LIABILITY ENDT
- 001 WAIVER OF OUR RIGHTS TO RECOVER-CA
- 001 CA WORKERS’ COMP NOTICE OF NON-RENEWAL
- 001 CATASTROPHE (O/T CERT ACTS OF TERR) ENDT
- 001 PREMIUM DISCOUNT ENDORSEMENT
~ 001 POLICY AMENDATORY ENDORSEMENT~-CALIFORNIA
- 001 VOL COMP & EMPLOYERS LIAB COV ENDT.
- 001 EMPLOYERS’ LIAB COV AMENDATORY ENDT-CA
- 001 CALIFORNIA SHORT-RATE CANCELATION ENDT
~ 001 CA CANCELATION ENDT
~ 001 TEXAS AMENDATORY ENDORSEMENT
-~ 001 TX WAIVER OF OUR RIGHTS TO RECOVER
~ 001 TX PARTNERS, OFFICER AND OTHER EXCL ENDT
- 001 TX AUDIT PREMIUM & RETRO PREM ENDT
- 001 TEXAS HEALTH CARE NETWORK ENDORSEMENT
ST ASSIGN: Page 1 of LAST

Filed 05/03/19 Page 24 of 153 Page ID #:217

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 25 of 153 Page ID #:218

WC 00 00 00 (B)
(Ed. 7-11)

The Travelers Insurance Companies

(Each a Stock Insurance Company)
Hartford, Connecticut

WORKERS COMPENSATION AND EMPLOYERS LIABILITY INSURANCE POLICY

In return for the payment of the premium and subject to all terms of this policy, we agree with you as follows:

GENERAL SECTION

The Policy

This policy includes at its effective date the Informa-
tion Page and all endorsements and schedules listed
there. It is a contract of insurance between you (the
employer named in Item 1 of the Information Page)
and us (the insurer named on the Information Page).
The only agreements relating to this insurance are
stated in this policy. The terms of this policy may not
be changed or waived except by endorsement issued
by us to be part of this policy.

Who Is Insured

You are insured if you are an employer named in Item
1 of the Information Page. If that employer is a patt-
nership, and if you are one of its partners, you are
insured, but only in your capacity as an employer of
the partnership's employees.

. Workers Compensation Law

Workers Compensation Law means the workers or
workmen's compensation law and occupational dis-

ease law of each state or territory named in Item 3.A.
of the Information Page. It includes any amendments
to that law which are in effect during the policy pe-
riod. It does not include any federal workers or work-
men's compensation law, any federal occupational
disease law or the provisions of any law that provide
nonoccupational disability benefits.

State

State means any state of the United States of America,
and the District of Columbia.

Locations

This policy covers all of your workplaces listed in
Items 1 or 4 of the Information Page; and it covers all
other workplaces in Item 3.A. states unless you have
other insurance or are self-insured for such work-
places.

PART ONE - WORKERS COMPENSATION INSURANCE

. How This Insurance Applies

This workers compensation insurance applies to
bodily injury by accident or bodily injury by disease.
Bodily injury includes resulting death.

1. Bodily injury by accident must occur during the
policy period.

2. Bodily injury by disease must be caused or aggra-
vated by the conditions of your employment. The
employee's last day of last exposure to the condi-
tions causing or aggravating such bodily injury by
disease must occur during the policy period.

We Will Pay

We will pay promptly when due the benefits required
of you by the workers compensation law.

C. We Will Defend

We have the right and duty to defend at our expense
any claim, proceeding or suit against you for benefits
payable by this insurance. We have the right to inves-
tigate and settle these claims, proceedings or suits.

We have no duty to defend a claim, proceeding or suit
that is not covered by this insurance.

. We Will Also Pay

We will also pay these costs, in addition to other
amounts payable under this insurance, as part of any
claim, proceeding or suit we defend:

1. reasonable expenses incurred at our request, but
not loss of earnings;

2. premiums for bonds to release attachments and
for appeal bonds in bond amounts up to the
amount payable under this insurance.

Page 1 of 6

© Copyright 2009 National Council on Compensation Insurance, Inc. All Rights Reserved.

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 26 of 153 Page ID #:219

E.

litigation costs taxed against you;

interest on a judgment as required by law until we
offer the amount due under this insurance; and

5. expenses we incur.
Other Insurance

We will not pay more than our share of benefits and
costs covered by this insurance and other insurance or
self-insurance. Subject to any limits of liability that
may apply, all shares will be equal until the loss is
paid. If any insurance or self-insurance is exhausted,
the shares of all remaining insurance will be equal
until the loss is paid.

Payments You Must Make

You are responsible for any payments in excess of the
benefits regularly provided by the workers compensa-
tion law including those required because:

1. of your serious and willful misconduct;

2. you knowingly employ an employee in violation
of law;

3. you fail to comply with a health or safety law or
regulation; or

4. you discharge, coerce or otherwise discriminate
against any employee in violation of the workers
compensation law.

If we make any payments in excess of the benefits
regularly provided by the workers compensation law
on your behalf, you will reimburse us promptly.

Recovery From Others

We have your rights, and the rights of persons entitled
to the benefits of this insurance, to recover our pay-
ments from anyone liable for the injury. You will do
everything necessary to protect those rights for us and
to help us enforce them.

HH.

WC 00 00 GO (B)
(Ed. 7-11)

Statutory Provisions

These statements apply where they are required by
law.

1. As between an injured worker and us, we have
notice of the injury when you have notice.

2. Your default or the bankruptcy or insolvency of
you or your estate will not relieve us of our duties
under this insurance after an injury occurs.

3. We are directly and primarily liable to any person
entitled to the benefits payable by this insurance.
Those persons may enforce our duties; so may an
agency authorized by law.

Enforcement may be against us or against you
and us.

4, Jurisdiction over you is jurisdiction over us for
purposes of the workers compensation law. We
are bound by decisions against you under that
law, subject to the provisions of this policy that
are not in conflict with that law.

5. This insurance conforms to the parts of the work-
ets compensation law that apply to:

benefits payable by this insurance;

b. special taxes, payments into security or other
special funds, and assessments payable by us
under that law.

6. Terms of this insurance that conflict with the
workers compensation law are changed by this
statement to conform to that law.

Nothing in these paragraphs relieves you of yout
duties under this policy.

PART TWO ~ EMPLOYERS LIABILITY INSURANCE

How This Insurance Applies

This employers liability insurance applies to bodily
injury by accident or bodily injury by disease. Bodily
injury includes resulting death.

1. The bodily injury must arise out of and in the
course of the injured employee's employment by
you.

2. The employment must be necessary or incidental

to your work in a state or territory listed in Item
3.A. of the Information Page.

3. Bodily injury by accident must occur during the
policy period.

4. Bodily injury by disease must be caused or aggra-
vated by the conditions of your employment. The
employee's last day of last exposure to the condi-
tions causing or aggravating such bodily injury by
disease must occur during the policy period.

5. If you are sued, the original suit and any related
legal actions for damages for bodily injury by ac-
cident or by disease must be brought in the United

Page 2 of 6

© Copyright 2009 National Council on Compensation Insurance, Inc. All Rights Reserved.

 
States of America, its territories or possessions, or
Canada.

B. We Will Pay

We will pay all sums that you legally must pay as
damages because of bodily injury to your employees,
provided the bodily injury is covered by this Employ-
ers Liability Insurance.

The damages we will pay, where recovery is permitted
by law, include damages:

1. For which you are liable to a third party by reason
of a claim or suit against you by that third party to
recover the damages claimed against such third
party as a result of injury to your employee;

For care and loss of services; and

For consequential bodily injury to a spouse, child,
parent, brother or sister of the injured employee;

provided that these damages are the direct conse-
quence of bodily injury that arises out of and in the
course of the injured employee's employment by you;
and

4, Because of bodily injury to your employee that
arises out of and in the course of employment,
claimed against you in a capacity other than as
employer.

. Exclusions

This insurance does not cover:

1. Liability assumed under a contract. This exclu-
sion does not apply to a warranty that your work
will be done in a workmanlike manner;

2. Punitive or exemplary damages because of bodily
injury to an employee employed in violation of
law:

3. Bodily injury to an employee while employed in
violation of law with your actual knowledge or
the actual knowledge of any of your executive of-
ficers;

4, Any obligation imposed by a workers compensa-
tion, occupational disease, unemployment com-
pensation, or disability benefits law, or any simi-
lar law;

5. Bodily injury intentionally caused or aggravated
by you;

6. Bodily injury occurring outside the United States
of America, its territories or possessions, and
Canada. This exclusion does not apply to bodily

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 27 of 153 Page ID #:220

WC 00 00 00 ( B)
(Ed. 7-11)

injury to a citizen or resident of the United States
of America or Canada who is temporarily outside
these countries;

7. Damages arising out of coercion, criticism, demo-
tion, evaluation, reassignment, discipline, defa-
mation, harassment, humiliation, discrimination
against or termination of any employee, or any
personnel practices, policies, acts or omissions.

8. Bodily injury to any person in work subject to the
Longshore and Harbor Workers’ Compensation
Act (33 USC Sections 901-950), the Nonappro-
priated Fund Instrumentalities Act (5S USC Sec-
tions 8171-8173), the Outer Continental Shelf
Lands Act (43 USC Sections 1331-1356a), the
Defense Base Act (42 USC Sections 1651-1654),
the Federal Coal Mine Safety and Health Act (30
USC Sections 801-945), any other federal workers
or workmen's compensation law or other federal
occupational disease law, or any amendments to
these laws.

9. Bodily injury to any person in work subject to the
Federal Employers' Liability Act (45 USC Sec-
tions 51-60), any other federal laws obligating an
employer to pay damages to an employee due to
bodily injury arising out of or in the course of
employment, or any amendments to those laws.

10. Bodily injury to a master or member of the crew
of any vessel.

11. Fines or penalties imposed for violation of federal
or state law.

12. Damages payable under the Migrant and Seasonal
Agricultural Worker Protection Act (29 USC Sec-
tions 1801-1872) and under any other federal law
awarding damages for violation of those laws or
regulations issued thereunder, and any amend-
ments to those laws.

. We Will Defend

We have the right and duty to defend, at our expense,
any claim, proceeding or suit against you for damages
payable by this insurance. We have the right to inves-
tigate and settle these claims, proceedings and suits.

We have no duty to defend a claim, proceeding or suit
that is not covered by this insurance. We have no duty
to defend or continue defending after we have paid our
applicable limit of liability under this insurance.

Page 3 of 6

© Copyright 2009 National Council on Compensation Insurance, Inc. All Rights Reserved.

 
E. We Will Also Pay

We will also pay these costs, in addition to other
amounts payable under this insurance, as part of any
claim, proceeding or suit we defend:

1. Reasonable expenses incurred at our request, but
not loss of earnings;

2. Premiums for bonds to release attachments and
for appeal bonds in bond amounts up to the limit
of our liability under this insurance;

Litigation costs taxed against you;

Interest on a judgement as required by law until
we offer the amount due under this insurance; and.

5, expenses we incur.
Other Insurance

We will not pay more than our share of damages and
costs covered by this insurance and other insurance or
self-insurance. Subject to any limits of liability that
apply, all shares will be equal until the loss is paid. If
any insurance or self-insurance is exhausted, the
shares of all remaining insurance and self-insurance
will be equal until the loss is paid.

. Limits of Liability

Our liability to pay for damages is limited. Our limits
of liability are shown in Item 3.B. of the Information
Page. They apply as explained below:

1. Bodily Injury by Accident. The limit shown for
“bodily injury by accident each accident" is the
most we will pay for all damages covered by this
insurance because of bodily injury to one or more
employees in any one accident.

A disease is not bodily injury by accident unless it
results directly from bodily injury by accident.

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 28 of 153 Page ID #:221

WC 00 00 00 ( B)
(Ed. 7-11)

2. Bodily Injury by Disease. The limit shown for
“bodily injury by disease-policy limit" is the most
we will pay for all damages covered by this insur-
ance and arising out of bodily injury by disease,
regardless of the number of employees who sus-
tain bodily injury by disease. The limit shown for
“bodily injury by disease-each employee" is the
most we will pay for all damages because of bod-
ily injury by disease to any one employee.

Bodily injury by disease does not include disease
that results directly from a bodily injury by acci-
dent.

3. We will not pay any claims for damages after we
have paid the applicable limit of our liability un-
der this insurance.

. Recovery From Others

We have your rights to recover our payment from
anyone liable for an injury covered by this insurance.
You will do everything necessary to protect those
tights for us and to help us enforce them.

Actions Against Us

There will be no right of action against us under this
insurance unless:

1. You have complied with all the terms of this pol-
icy; and

2. The amount you owe has been determined with
our consent or by actual trial and final judgement.

This insurance does not give anyone the right to add
us as a defendant in an action against you to deter-
mine your liability. The bankruptcy or insolvency of
you or your estate will not relieve us of our obligations
under this Part.

PART THREE — OTHER STATES INSURANCE

A. How This Insurance Applies

1. This other states insurance applies only if one or
more states are shown in Item 3.C. of the Infor-
mation Page.

2. Ifyou begin work in any one of those states after
the effective date of this policy and are not in-
sured or are not self-insured for such work, all
provisions of the policy will apply as though that
state were listed in Item 3.A. of the Information
Page.

3. We will reimburse you for the benefits required by
the workers compensation law of that state if we
ate not permitted to pay the benefits directly to
persons entitled to them.

4, If you have work on the effective date of this pol-
icy in any state not listed in Item 3.A. of the In-
formation Page, coverage will not be afforded for
that state unless we are notified within thirty
days.

B. Notice

Tell us at once if you begin work in any state listed in
Item 3.C. of the Information Page.

Page 4 of 6

© Copyright 2009 National Council on Compensation Insurance, Inc. All Rights Reserved.

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 29 of 153 Page ID #:222

WC 00 00 00 ( B)
(Ed. 7-11)

PART FOUR — YOUR DUTIES IF INJURY OCCURS

Tell us at once if injury occurs that may be covered by this
policy. Your other duties are listed here.

1.

Provide for immediate medical and other services
required by the workers compensation law.

Give us or our agent the names and addresses of the
injured persons and of witnesses, and other informa-
tion we may need.

Promptly give us all notices, demands and legal
papers telated to the injury, claim, proceeding or suit.

4.

Cooperate with us and assist us, as we may request, in
the investigation, settlement or defense of any claim,
proceeding or suit.

Do nothing after an injury occurs that would interfere
with our right to recover from others.

Do not voluntarily make payments, assume obliga-
tions or incur expenses, except at your own cost.

PART FIVE —- PREMIUM

D. Premium Payments

Our Manuals

All premium for this policy will be determined by our
manuals of rules, rates, rating plans and classifica-
tions. We may change our manuals and apply the
changes to this policy if authorized by law or a gov-
ernmental agency regulating this insurance.

Classifications

Item 4 of the Information Page shows the rate and
premium basis for certain business or work classifica-
tions. These classifications were assigned based on an
estimate of the exposures you would have during the
policy period. If your actual exposures are not properly
described by those classifications, we will assign
proper classifications, rates and premium basis by
endorsement to this policy.

Remuneration

Premium for each work classification is determined by
multiplying a rate times a premium basis. Remunera-
tion is the most common premium basis. This pre-
mium basis includes payroll and all other remunera-
tion paid or payable during the policy period for the
services of:

1. All your officers and employees engaged in work
covered by this policy; and

2. All other persons engaged in work that could
make us liable under Part One (Workers Com-
pensation Insurance) of this policy. If you do not
have payroll records for these persons, the con-
tract price for their services and materials may be
used as the premium basis. This paragraph 2 will
not apply if you give us proof that the employers
of these persons lawfully secured their workers
compensation obligations.

You will pay all premium when due. You will pay the
premium even if part or all of a workers compensation
law is not valid.

Final Premium

The premium shown on the Information Page,
schedules, and endorsements is an estimate. The final
premium will be determined after this policy ends by
using the actual, not the estimated, premium basis and
the proper classifications and rates that lawfully apply
to the business and work covered by this policy. If the
final premium is more than the premium you paid to
us, you must pay us the balance. If it is less, we will
refund the balance to you. The final premium will not
be less than the highest minimum premium for the
classifications covered by this policy.

If this policy is canceled, final premium will be de-

termined in the following way unless our manuals

provide otherwise:

1. If we cancel, final premium will be calculated pro
rata based on the time this policy was in force.
Final premium will not be less than the pro rata
share of the minimum premium.

2. If you cancel, final premium will be more than
pro rata; it will be based on the time this policy
was in force, and increased by our short-rate can-
cellation table and procedure. Final premium will
not be less than the minimum premium.

Records

You will keep records of information needed to

compute premium. You will provide us with copies of

those records when we ask for them.

Audit

You will let us examine and audit all your records that

relate to this policy. These records include ledgers,

journals, registers, vouchers, contracts, tax reports,

Page 5 of 6

© Copyright 2009 National Council on Compensation Insurance, Inc. All Rights Reserved.
payroll and disbursement records, and programs for
storing and retrieving data. We may conduct the au-
dits during regular business hours during the policy
period and within three years after the policy period

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 30 0f 153 Page ID #:223

WC 00 00 00 ( B)
(Ed. 7-11)

ends. Information developed by audit will be used to
determine final premium. Insurance rate service or-
ganizations have the same rights we have under this
provision.

PART SIX — CONDITIONS

. Inspection

We have the right, but are not obliged to inspect your
workplaces at any time. Our inspections are not safety
inspections. They relate only to the insurability of the
workplaces and the premiums to be charged. We may
give you reports on the conditions we find. We may
also recommend changes. While they may help reduce
losses, we do not undertake to perform the duty of any
person to provide for the health or safety of your em-
ployees or the public. We do not warrant that your
workplaces are safe or healthful or that they comply
with laws, regulations, codes or standards. Insurance
rate service organizations have the same rights we
have under this provision.

Long Term Policy

If the policy period is longer than one year and sixteen
days, all provisions of this policy will apply as though
a new policy were issued on each annual anniversary
that this policy is in force.

. Transfer of Your Rights and Duties

Your rights or duties under this policy may not be
transferred without our written consent.

If you die and we receive notice within thirty days
after your death, we will cover your legal representa-
tive as insured.

dency Cy

Secretary

D. Cancellation

1. You may cancel this policy. You must mail or
deliver advance written notice to us stating when
the cancellation is to take effect.

2. We may cancel this policy. We must mail or de-
liver to you not less than ten days advance written
notice stating when the cancellation is to take ef
fect. Mailing that notice to you at your mailing
address shown in Item 1 of the Information Page
will be sufficient to prove notice.

3. The policy period will end on the day and hour
stated in the cancellation notice.

4, Any of these provisions that conflict with a law
that controls the cancellation of the insurance in
this policy is changed by this statement to comply
with the law.

E. Sole Representative

The insured first named in Item 1 of the Information
Page will act on behalf of all insureds to change this
policy, receive return premium, and give or receive
notice of cancellation.

In witness whereof, the company has caused this policy to be signed by its President and Secretary at Hartford,
Connecticut and countersigned on the Information page by a duly authorized agent of the company.

foun Wrae Lem

President

Page 6 of 6

© Copyright 2009 National Council on Compensation Insurance, Inc. All Rights Reserved.

 
Case

2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 31 0f 153 Page ID #:224

Ma.
TRAVELERS J WORKERS COMPENSATION

AND

ONE TOWER SQUARE
HARTFORD, CT 06183 EMPLOYERS LIABILITY POLICY

ENDORSEMENT WC 00 03 11 ( A) —

POLICY NUMBER: (HUJUB-7114P39-6-15)

VOLUNTARY COMPENSATION AND EMPLOYERS LIABILITY COVERAGE
ENDORSEMENT

This endorsement adds Voluntary Compensation Insurance to the policy.

A.

How This Insurance Applies

This insurance applies to bodily injury by accident or bodily injury by disease. Bodily injury includes
resulting death.

1. The bodily injury must be sustained by an employee included in the group of employees described in
the Schedule.

2. The bodily injury must arise out of and in the course of employment necessary or incidental to work in a
state listed in the Schedule.

3. The bodily injury must occur in the United States of America, its territories or possessions, or Canada,
and may occur elsewhere if the employee is a United States or Canadian citizen temporarily away from
those places.

4. Bodily injury by accident must occur during the policy period.

5. Bodily injury by disease must be caused or aggravated by the conditions of your employment. The
employee's last day of last exposure to the conditions causing or aggravating such bodily injury by
disease must occur during the policy period.

We Wili Pay

We will pay an amount equal to the benefits that would be required of you if you and your employees
described in the Schedule were subject to the workers compensation law shown in the Schedule. We will
pay those amounts to the persons who would be entitled to them under the law.

Exclusions

This insurance does not cover:

4. any obligation imposed by a workers compensation or occupational disease law, or any similar law.

2. bodily injury intentionally caused or aggravated by you.

Before We Pay

Before we pay benefits to the persons entitled to them, they must:

4. Release you and us, in writing, of all responsibility for the injury or death.

2. Transfer to us their right to recover from others who may be responsible for the injury or death.

3. Cooperate with us and do everything necessary to enable us to enforce the right to recover from others.

If the persons entitled to the benefits of this insurance fail to do those things, our duty to pay ends at once.
If they claim damages from you or from us for the injury or death, our duty to pay ends at once.

Recovery From Others

If we make a recovery from others, we will keep an amount equal to our expenses of recovery and the
benefits we paid. We will pay the balance to the persons entitled to it. If the persons entitled to the benefits

DATE OF ISSUE: 01-15-16 ST ASSIGN: Page 1 of MORE

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 32 of 153 Page ID #:225

yo
TRAVELERS |) WORKERS COMPENSATION
AND
BASTHORDY Ce DG183 EMPLOYERS LIABILITY POLICY

ENDORSEMENT WC 00 03 11 ( A)-

POLICY NUMBER: (HJUB-7114P39-6-15)

of this insurance make a recovery from others, they must reimburse us for the benefits we paid them.
F. Employers Liability insurance

Part Two (Employers Liability Insurance) applies to bodily injury covered by this endorsement as though the
State of employment shown in the Schedule were shown in Item 3.A. of the Information Page.

SCHEDULE
DESIGNATED WORKERS
EMPLOYEES STATE OF EMPLOYMENT COMPENSATION LAW

ALL EMPLOYEES NOT SUBJECT ALL STATES STATE
TO THE WORKERS EXCEPT CA, OF
COMPENSATION LAW. NJ, ND, HIRE

OH, WA,

WI AND WY

DATE OF ISSUE: 01-15-16 ST ASSIGN: Page 2 of LAST

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 33 of 153 Page ID #:226

Man.
TRAVELERS J WORKERS COMPENSATION

ONE TOWER SQUARE
HARTFORD, oe 06183 EMPLOYERS LIABILITY POLICY

ENDORSEMENT WC 00 04 06 (00)

POLICY NUMBER: (HJUB-7114P39-6-15)

PREMIUM DISCOUNT ENDORSEMENT

The premium for this policy and the policies, if any, listed in item 3 of the Schedule may be eligible for a discount.
This endorsement shows your estimated discount in item 1 or 2 of the Schedule. The final calculation of premium
discount will be determined by our manuals and your premium basis as determined by audit. Premium subject
to retrospective rating is not subject to premium discount.

SCHEDULE
1. STATE ESTIMATED ELIGIBLE PREMIUM
First Next Next
$5,000 $95,000 $400,000 Balance
2. AVERAGE PERCENTAGE DISCOUNT: See Information Page Schedule(s)

3. OTHER POLICIES:

4. IF THERE ARE NO ENTRIES IN ITEMS 1, 2, AND 3 OF THE SCHEDULE SEE THE PREMIUM DISCOUNT
ENDORSEMENT ATTACHED TO YOUR POLICY NUMBER:

DATE OF ISSUE: 01-15-16 ST ASSIGN:

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 34 0f 153 Page ID #:227

Ma.
TRAVELERS J WORKERS COMPENSATION

ONE TOWER SQUARE
HARTFORD, CT 06183 EMPLOYERS LIABILITY POLICY

ENDORSEMENT WC 00 04 14 (90)

POLICY NUMBER: (HdUB-7114P39-6-15)

NOTIFICATION OF CHANGE IN OWNERSHIP ENDORSEMENT

Experience rating is mandatory for all eligible insureds. The experience rating modification factor, ifany, applicable
to this policy, may change if there is a change in your ownership or in that of one or more of the entities eligible
to be combined with you for experience rating purposes. Change in ownership includes sales, purchases, other
transfers, mergers, consolidations, dissolutions, formations of a new entity and other changes provided for in the

applicable experience rating plan manual.

You must report any change in ownership to us in writing within 90 days of such change. Failure to report such
changes within this period may result in revision of the experience rating modification factor used to determine

your premium.

DATE OF ISSUE: 01-15-16 ST ASSIGN:

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 35 of 153 Page ID #:228

MD. WORKERS COMPENSATION
TRAVELERS J AND
ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY

HARTFORD, CT 06183
ENDORSEMENT WC 00 04 22 ( B)

POLICY NUMBER: (HJUB-7114P39~-6-15)

TERRORISM RISK INSURANCE PROGRAM REAUTHORIZATION ACT
DISCLOSURE ENDORSEMENT

This endorsement addresses the requirements of the Terrorism Risk Insurance Act of 2002 as amended and extend-
ed by the Terrorism Risk Insurance Program Reauthorization Act of 2015. it serves to notify you of certain limitations
under the Act, and that your insurance carrier is charging premium for losses that may occur in the event of an Act of
Terrorism.

Your policy provides coverage for workers compensation losses caused by Acts of Terrorism, including workers
compensation benefit obligations dictated by state law. Coverage for such losses is still subject to all terms, defini-
tions, exclusions, and conditions in your policy, and any applicable federal and/or state laws, rules, or regulations.

Definitions

The definitions provided in this endorsement are based on and have the same meaning as the definitions in the Act .If
words or phrases not defined in this endorsement are defined in the Act, the definitions in the Act will apply.

"Act" means the Terrorism Risk Insurance Act of 2002, which took effect on November 26, 2002, and any amend-
ments thereto, including any amendments resulting from the Terrorism Risk Insurance Program Reauthorization Act of
2015.

"Act of Terrorism" means any act that is certified by the Secretary of the Treasury, in consultation with the Secretary of
Homeland Security, and the Attorney General of the United States as meeting all of the following requirements:

a. The act is an act of terrorism.
b. The act is violent or dangerous to human life, property or infrastructure.

c. The act resulted in damage within the United States, or outside of the United States in the case of the premises of
United States missions or certain air carriers or vessels.

d. The act has been committed by an individual or individuals as part of an effort to coerce the civilian population of
the United States or to influence the policy or affect the conduct of the United States Government by coercion.
"Insured Loss" means any loss resulting from an act of terrorism (and, except for Pennsylvania, including an act of
war, in the case of workers compensation) that is covered by primary or excess property and casualty insurance
issued by an insurer if the loss occurs in the United States or at the premises of United States missions or to certain

air carriers or vessels.

"Insurer Deductible" means, for the period beginning on January 1, 2015, and ending on December 31, 2020, an
amount equal to 20% of our direct earned premiums, during the immediately preceding calendar year.

Limitation of Liability

The Act limits our liability to you under this policy. If aggregate Insured Losses exceed $100,000,000,000 in a calendar
year and if we have met our Insurer Deductible, we are not liable for the payment of any portion of the amount of
insured Losses that exceeds $100,000,000,000; and for aggregate Insured Losses up to $100,000,000,000, we will
pay only a pro rata share of such Insured Losses as determined by the Secretary of the Treasury.

Policyholder Disclosure Notice

4. Insured Losses would be partially reimbursed by the United States Government. lf the aggregate industry Insured
Losses exceed:

a. $100,000,000, with respect to such Insured Losses occurring in calendar year 2015, the United States Gov-
emment would pay 85% of our Insured Losses that exceed our Insurer Deductible.

DATE OF ISSUE: 01-15-16 ST ASSIGN: Page 1 of 2
© Copyright 2015 National Council on Compensation Insurance, Inc. All Rights Reserved.

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 36 of 153 Page ID #:229

TRAVELERS) WORKERS COMPENSATION

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06183

ENDORSEMENT WC 00 04 22 ( B)

POLICY NUMBER: (HdUB-7114P39~6-15)

b. $120,000,000, with respect to such Insured Losses occurring in calendar year 2016, the United States Gov-
ernment would pay 84% of our Insured Losses that exceed our Insurer Deductible.

c. $140,000,000, with respect to such Insured Losses occurring in calendar year 2017, the United States Gov-
ernment would pay 83% of our Insured Losses that exceed our Insurer Deductible.

d. $160,000,000, with respect to such Insured Losses occurring in calendar year 2018, the United States Gov-
ernment would pay 82% of our Insured Losses that exceed our Insurer Deductible.

e. $180,000,000, with respect to such Insured Losses occurring in calendar year 2019, the United States Gov-
ermment would pay 81% of our Insured Losses that exceed our Insurer Deductible.

f. $200,000,000, with respect to such Insured Losses occurring in calendar year 2020, the United States Gov-
ernment would pay 80% of our Insured Losses that exceed our Insurer Deductible.

2. Notwithstanding item 1 above, the United States Government will not make any payment under the Act for any
portion of Insured Losses that exceed $100,000,000,000.

3. The premium charge for the coverage your policy provides for Insured Losses is included in the amount shown in
Item 4 of the Information Page or in the Schedule below.

Schedule

State Rate Premium

This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise
stated.

(The information below is required only when this endorsement is issued subsequent to preparation of
the policy.)

 

Endorsement Effective Policy No. Endorsement No.

Insured Premium $

Insurance Company Countersigned by

DATE OF ISSUE: 01-15-16 ST ASSIGN: Page 2 of 2

© Copyright 2015 National Council on Compensation Insurance, Inc. All Rights Reserved.

 
Ma.
TRAVELERS J

ONE TOWER SQUARE
HARTFORD, CT 06183

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 37 of 153 Page ID #:230

WORKERS COMPENSATION
AND
EMPLOYERS LIABILITY POLICY

ENDORSEMENT WC 99 03 C3 (00) — 001

POLICY NUMBER; (HJUB-7114P39 -6-15)

SPECIAL PROVISIONS ENDORSEMENT

STATE APPLICABILITY

The listed endorsements are only applicable in the following states:

we 00 03 11 ( A)-001
APPLIES TO STATE(S):
we 00 04 06 (00)-001
APPLIES TO STATE(S):
we 00 04 14 (00)-001
APPLIES TO STATE(S):
we 00 04 21 ( D)-001
APPLIES TO STATE(S):
we 00 04 22 ( B)-001
APPLIES TO STATE(S):
we 04 03 01 ( B)-001
APPLIES TO STATE(S):
we 04 03 05 (00)-001
APPLIES TO STATE(S):
we 04 03 17 (00)-001
APPLIES TO STATE(S):
we 04 03 60 ( B)-001
APPLIES TO STATE(S):
Wc 04 04 22 (00)~-001
APPLIES TO STATE(S):
we 04 06 01 ( A)-001
APPLIES TO STATE(S):
we 42 03 01 ( G)-001
APPLIES TO STATE(S):
we 42 03 04 ( B)-001
APPLIES TO STATE(S):
we 42 03 08 (00)-001
APPLIES TO STATE(S):
we 42 04 07 (00)-001
APPLIES TO STATE(S):

VOLUNTARY COMP AND EMPLOYERS LIAB COV ENDT
PREMIUM DISCOUNT ENDORSEMENT

NOTIFICATION OF CHANGE IN OWNERSHIP ENDT
CATASTROPHE (OTHER THAN CERTIFIED ACTS OF TERRORIS
TERRORISM RISK INSURANCE PROGRAM REAUTHORIZATION A

CA TX

CA POLICY AMENDATORY ENDORSEMENT ~-CALIFORNIA

CA

VOL COMP & EMPLOYERS LIAB COV ENDORSEMENT-CA
CA

CA ENDORSEMENT AGREEMENT LIMITING AND RESTRICG
CA

EMPLOYERS’ LIABILITY COVERAGE AMENDATORY ENDORSEME
CA

CALIFORNIA SHORT-RATE CANCELATION ENDORSEMENT
CA

CA CANCELATION ENDT

CA

TX AMENDATORY ENDORSEMENT

TX

TEXAS WAIVER OF OUR RIGHT TO RECOVER

TX

TEXAS PARTNERS, OFFICERS AND OTHERS EXCLUSION ENDT
TX

TX AUDIT PREMIUM AND RETROSPECTIVE PREMIUM

TX

This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise

stated.

(The information below is required only when this endorsement is issued subsequent to preparation of

the policy.)
Endorsement Effective
Insured

Insurance Company

DATE OF ISSUE:

01-15-16

Policy No. Endorsement No.
Premium $

Countersigned by

 

ST ASSIGN: Page 1 of MORE

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 38 of 153 Page ID #:231

Ma.
TRAVELERS | WORKERS COMPENSATION

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06183
ENDORSEMENT WC 99 03 C3 (00) — 001

POLICY NUMBER; (HJUB-7114P39-6-15)

SPECIAL PROVISIONS ENDORSEMENT
STATE APPLICABILITY

The listed endorsements are only applicable in the following states:

wc 42 04 08 ( A)-001 TEXAS HEALTH CARE NETWORK ENDORSEMENT
APPLIES TO STATE(S): TX

wc 99 03 C3 (00)-001 SPECIAL PROVISIONS ENDORSEMENT
APPLIES TO STATE(S): CA TX

wc 99 03 F3 (00)-001 CALIFORNIA LIMITS OF LIABILITY ENDORSEMENT
APPLIES TO STATE(S): CA

We 99 03 76 ( A)-001 WAIVER TO RECOVER ENDT - CA

APPLIES TO STATE(S): CA

We 99 03 99 (00)-001 CA NOTICE OF NON-RENEWAL

APPLIES TO STATE(S): CA

we 99 04 08 (00)-001 PREMIUM DISCOUNT ENDORSEMENT

APPLIES TO STATE(S): CA

DATE OF ISSUE: 01-15-16 ST ASSIGN: Page 2 of LAST

Order # WC 99 03 C3 SA

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 39 of 153 Page ID #:232

a
TRAVELERS J

ONE TOWER SQUARE WORKERS COMPENSATION
HARTFORD, CT 06183 AND

EMPLOYERS LIABILITY INSURANCE POLICY
ENDORSEMENT WC 99 03 F3 (00)

POLICY NUMBER: (HJUB-7114P39-6-15)

CALIFORNIA LIMITS OF LIABILITY ENDORSEMENT

This endorsement applies only to the insurance provided by the policy because California is shown in Item
3.A. of the Information Page.

The limits of our liability under Part Two of the policy are:

Bodily Injury by Accident $1,000,000 or the amount shown in Item 3.B. of the Information
Page, whichever is greater, each accident

Bodily Injury by Disease $1,000,000 or the amount shown in Item 3.B. of the Information
Page, whichever is greater, policy limit

Bodily Injury by Disease $71,000,000 or the amount shown in Item 3.B. of the Information
Page, whichever is greater, each employee

This change applies to the insurance this policy provides for California operations only.

This endorsement changes the policy to which it is attached and is effective on the date issued unless
otherwise stated.

(The information below is required only when this endorsement is issued subsequent to
preparation of the policy.)

Endorsement Effective Policy No. Endorsement No.
Insured Premium $
Insurance Company Countersigned by

 

DATE OF ISSUE: 01-15-16 ST ASSIGN: Page 1 of 1

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 40 of 153 Page ID #:233

TRAVELERS) WORKERS oO ENSATION

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06183

 

ENDORSEMENT WC 9903 76( A)— 001

POLICY NUMBER: (HUUB-7114P39-6~-15)

WAIVER OF OUR RIGHT TO RECOVER FROM OTHERS
ENDORSEMENT — CALIFORNIA
(BLANKET WAIVER)

We have the right to recover our payments from anyone liable for an injury covered by this policy. We will not
enforce our right against the person or organization named in the Schedule.

The additional premium for this endorsement shall be 02.000 % of the California workers’ compensation pre-
mium.

Schedule

 

Person or Organization Job Description

ANY PERSON OR ORGANIZATION
FOR WHICH THE INSURED HAS
AGREED BY WRITTEN CONTRACT
EXECUTED PRIOR TO LOSS TO
FURNISH THIS WAIVER.

This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise

stated.

(The information below is required only when this endorsement is issued subsequent to preparation of
the policy.)

Endorsement Effective Policy No. Endorsement No.
Insured Premium
Insurance Company Countersigned by

 

DATE OF ISSUE: 01-15-16 ST ASSIGN: Page 1 of 1
Case 2:19-cv-03863-PA-SK Document 1-5

Ma.
TRAVELERS J WORKERS COMPENSATION

AND

ONE TOWER SQUARE
HARTFORD, CT 06183 EMPLOYERS LIABILITY POLICY

ENDORSEMENT WC 99 03 99 (00)

POLICY NUMBER: (HJUB-7114P39-6~-15)

CALIFORNIA WORKERS’ COMPENSATION
NOTICE OF NON-RENEWAL

Section 11664 of the California Insurance Code which becomes operative November 30, 1994 requires us in
most instances to provide you with a notice of non-renewal. Except as specified in paragraphs 1 through 6
below, if we elect to non-renew your policy, we are required to deliver or mail to you a written notice stating the
reason or reasons for the non-renewal of the policy. The notice is required to be sent to you no earlier than 120
days before the end of the policy period and no later than 30 days before the end of the policy period. If we fail
to provide you the required notice, we are required to continue the coverage under the policy with no change in
the premium rate until 60 days after we provide you with the required notice.

We are not required to provide you with a notice of non-renewal in any of the following situations:

1.

Your policy was transferred or renewed without a change in its terms or conditions or the rate on which the
premium is based to another insurer or other insurers who are members of the same insurance group as
us.

The policy was extended for 90 days or less and the required notice was given prior to the extension.

You obtained replacement coverage or agreed, in writing, within 60 days of the termination of the policy, to
obtain that coverage.

The policy is for a period of no more than 60 days and you were notified at the time of issuance that it may
not be renewed.

You requested a change in the terms or conditions or risks covered by the policy within 60 days prior to the
end of the policy period.

We made a written offer to you at least 30 days, but not more than 120 days, prior to the end of the policy
period to renew the policy at a changed premium rate.

DATE OF ISSUE: 01-15-16 ST ASSIGN: Page 1 of 1

Filed 05/03/19 Page 41 0f 153 Page ID #:234

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 42 of 153 Page ID #:235

TRAVELERS) WORKERS ON NATION

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06183

ENDORSEMENT WC 00 04 21 ( D)

POLICY NUMBER: (HJUB-7114P39-6-15)

CATASTROPHE (OTHER THAN CERTIFIED ACTS OF TERRORISM)
PREMIUM ENDORSEMENT

This endorsement is notification that your insurance carrier is charging premium to cover the losses that may occur in
the event of a Catastrophe (other than Certified Acts of Terrorism) as that term is defined below. Your policy provides
coverage for workers compensation losses caused by a Catastrophe (other than Certified Acts of Terrorism). This
premium charge does not provide funding for Certified Acts of Terrorism contemplated under the Terrorism Risk
Insurance Program Reauthorization Act Disclosure Endorsement (WC 00 04 22 B), attached to this policy.

For purposes of this endorsement, the following definitions apply:

* Catastrophe (other than Certified Acts of Terrorism): Any single event, resulting from an Earthquake, Noncertified
Act of Terrorism, or Catastrophic Industrial Accident, which results in aggregate workers compensation losses in
excess of $50 million.

* Earthquake: The shaking and vibration at the surface of the earth resulting from underground movement along a
fault plane or from volcanic activity.

*  Noncertified Act of Terrorism: An event that is not certified as an Act of Terrorism by the Secretary of Treasury
pursuant to the Terrorism Risk Insurance Act of 2002 (as amended) but that meets all of the following criteria:
a. Itis anact that is violent or dangerous to human life, property, or infrastructure;

b. The act results in damage within the United States, or outside of the United States in the case of the premises
of United States missions or air carriers or vessels as those terms are defined in the Terrorism Risk Insur-
ance Act of 2002 (as amended), and

c. Itis an act that has been committed by an individual or individuals as part of an effort to coerce the civilian
population of the United States or to influence the policy or affect the conduct of the United States Govern-
ment by coercion.

* Catastrophic Industrial Accident: A chemical release, large explosion, or small blast that is localized in nature and
affects workers in a small perimeter the size of a building.

The premium charge for the coverage your policy provides for workers compensation losses caused by a Catastrophe
(other than Certified Acts of Terrorism) is shown in Item 4 of the Information Page or in the Schedule below.

Schedule

State Rate Premium

This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise
stated.

(The information below is required only when this endorsement is issued subsequent to preparation of
the policy.)

Endorsement Effective Policy No. Endorsement No.
Insured Premium $

Insurance Company Countersigned by

 

DATE OF ISSUE: 01-15-16 ST ASSIGN: Page 1 of 1
© Copyright 2015 National Council on Compensation Insurance, Inc. All Rights Reserved.

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 43 of 153 Page ID #:236

TRAVE LERS J WORKERS COMPENSATION
AND

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY

HARTFORD, CT 06183 ENDORSEMENT WC 99 04 08 (00)

POLICY NUMBER: (HJUB-7114P39-6-15)

PREMIUM DISCOUNT ENDORSEMENT

The premium for the state and other states, if any, listed in item 3.A of the Information Page may be eligible for a
discount. The final calculation of premium discount will be determined by our manuals and your premium as
determined by audit. Premium subject to retrospective rating is not subject to premium discount.

OTHER POLICIES:

DATE OF ISSUE: 01-15-16 ST ASSIGN:

 
Case 2:19-cv-03863-PA-SK Document 1-5

WORKERS COMPENSATION

Ma.
TRAVELERS J AND

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06183

ENDORSEMENT WC 04 03 01 ( B)

POLICY NUMBER: (HJUB-7114P39-6-15)
POLICY AMENDATORY ENDORSEMENT — CALIFORNIA

It is agreed that, anything in the policy to the contrary notwithstanding, such insurance as is afforded by this
policy by reason of the designation of California in Item 3 of the Information Page is subject to the following
provisions:

1.

Minors Illegally Employed — Not Insured. This policy does not cover liability for additional compensation
imposed on you under Section 4557, Division IV, Labor Code of the State of California, by reason of injury to
an employee under sixteen years of age and illegally employed at the time of injury.

Punitive or Exemplary Damages — Uninsurable. This policy does not cover punitive or exemplary dam-
ages where insurance of liability therefor is prohibited by law or contrary to public policy.

Increase in Indemnity Payment — Reimbursement. You are obligated to reimburse us for the amount of
increase in indemnity payments made pursuant to Subdivision (d) of Section 4650 of the California Labor
Code, if the late indemnity payment which gives rise to the increase in the amount of payment is due less
than seven (7) days after we receive the completed claim form from you. You are obligated to reimburse us
for any increase in indemnity payments not covered under this policy and will reimburse us for any increase
in indemnity payment not covered under the policy when the aggregate total amount of the reimbursement
payments paid in a policy year exceeds one hundred dollars ($100).

If we notify you in writing, within 30 days of the payment, that you are obligated to reimburse us, we will bill
you for the amount of increase in indemnity payment and collect it no later than the final audit. You will have
60 days, following notice of the obligation to reimburse, to appeal the decision of the insurer to the Depart-
ment of Insurance.

Application of Policy. Part One, "Workers Compensation Insurance", A, "How This Insurance Applies”, is
amended to read as follows:

This workers compensation insurance applies to bodily injury by accident or disease, including death result-
ing therefrom. Bodily injury by accident must occur during the policy period. Bodily injury by disease must be
caused or aggravated by the conditions of your employment. Your employee's exposure to those conditions
causing or aggravating such bodily injury by disease must occur during the policy period.

Rate Changes. The premium and rates with respect to the insurance provided by this policy by reason of the
designation of California in Item 3 of the Information Page are subject to change if ordered by the Insurance
Commissioner of the State of California pursuant to Section 11737 of the California Insurance Code.

Long Term Policy. If this policy is written for a period longer than one year, all the provisions of this policy
shall apply separately to each consecutive twelve-month period or, if the first or last consecutive period is
less than twelve months, to such period of less than twelve months, in the same manner as if a separate pol-
icy had been written for each consecutive period.

Statutory Provision. Your employee has a first lien upon any amount which becomes owing to you by us on
account of this policy, and in the case of your legal incapacity or inability to receive the money and pay it to
the claimant, we will pay it directly to the claimant.

Part Five, "Premium", E, "Final Premium", is amended to read as follows:

The premium shown on the Information Page, schedules, and endorsements is an estimate. The final pre-
mium will be determined after this policy ends by using the actual, not the estimated, premium basis and the
proper classifications and rates that lawfully apply to the business and work covered by this policy. If the final
premium is more than the premium you paid to us, you must pay us the balance. If it is less, we will refund

DATE OF ISSUE: 01-15-16 ST ASSIGN: Page 1 of 2

© 2011 Workers* Compensation Insurance Rating Bureau of California. All rights reserved.

Filed 05/03/19 Page 44 of 153 Page ID #:237

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 45 of 153 Page ID #:238

TRAVELERS) WORKERS OID NO ATION

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06183
ENDORSEMENT WC 04 03 01 ( B)

POLICY NUMBER: (HJUB-7114P39-6-15)

the balance to you. The final premium will not be less than the highest minimum premium for the classifica-
tions covered by this policy.

If this policy is canceled, final premium will be determined in the following way unless our manuals provide
otherwise:

a. If we cancel, final premium will be calculated pro rata based on the time this policy was in force. Final
premium will not be less than the pro rata share of the minimum premium.

b. If you cancel, final premium may be more than pro rata; it will be based on the time this policy was in
force, and may be increased by our short-rate cancelation table and procedure. Final premium will not be
less than the pro rata share of the minimum premium.

It is further agreed that this policy, including all endorsements forming a part thereof, constitutes the entire
contract of insurance. No condition, provision, agreement, or understanding not set forth in this policy or such
endorsements shall affect such contract or any rights, duties, or privileges arising therefrom.

This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise

 

stated.
(The information below is required only when this endorsement is issued subsequent to preparation of
the policy.)
Endorsement Effective Policy No. Endorsement No.
Insured Insurance Company
Countersigned by
DATE OF ISSUE: 01-15-16 ST ASSIGN: Page 2 of 2

© 2011 Workers’ Compensation Insurance Rating Bureau of California. All rights reserved.

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 46 of 153 Page ID #:239

y NN
TRAVELERS J WORKERS COMPENSATION
AND
EARTFORDY CY 061 EMPLOYERS LIABILITY POLICY

HARTFORD, CT 06183
ENDORSEMENT WC 04 03 05 (00) — 001

POLICY NUMBER: (HJUB-7114P39-6-15)

VOLUNTARY COMPENSATION AND EMPLOYERS LIABILITY COVERAGE
ENDORSEMENT - CALIFORNIA

Ifthe employer named in item 1 of the Information Page has in his employment persons not entitled to compensation
under Division 4 of the Labor Code of the State of California, this policy shall operate as an election on the part of
the employer to come under the compensation provisions of Division 4 with respect to those persons described

in the Schedule below.
This policy applies to those persons described in the Schedule below as employees.

SCHEDULE

ALL EMPLOYEES NOT SUBJECT TO THE WORKERS COMPENSATION LAW.

DATE OF ISSUE: 01-15-16 ST ASSIGN:

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 47 of 153 Page ID #:240

WORKERS COMPENSATION

Ma.
TRAVELERS J Ane

EMPLOYERS LIABILITY POLICY

ONE TOWER SQUARE
HARTFORD, BQ 36183 ENDORSEMENT WC 04 03 60 ( B)

POLICY NUMBER: (HJUB-7114P39-6-15)

EMPLOYERS' LIABILITY COVERAGE AMENDATORY ENDORSEMENT
CALIFORNIA

The insurance afforded by Part Two (Employers' Liability Insurance) by reason of designation of California in item 3 of
the information page is subject to the following provisions:

A. “How This Insurance Applies," is amended to read as follows:
A. How This Insurance Applies
This employers’ liability insurance applies to bodily injury by accident or bodily injury by disease. Bodily injury
means a physical injury, including resulting death.
4. The bodily injury must arise out of and in the course of the injured employee's employment by you.
2. The employment must be necessary or incidental to your work in California.
3. Bodily injury by accident must occur during the policy period.
4

Bodily injury by disease must be caused or aggravated by the conditions of your employment. The em-
ployee's last day of last exposure to the conditions causing or aggravating such bodily injury by disease
must occur during the policy period.

5. If you are sued, the original suit and any related legal actions for damages for bodily injury by accident or
by disease must be brought in the United States of America, its territories or possessions, or Canada.

C. The "Exclusions" section is modified as follows (all other exclusions in the "Exclusions" section remain as is):
4. Exclusion 1 is amended to read as follows:
1. liability assumed under a contract.
2. Exclusion 2 is deleted.
3. Exclusion 7 is amended to read as follows:

7. damages arising out of coercion, criticism, demotion, evaluation, reassignment, discipline, defamation,
harassment, humiliation, discrimination against or termination of any employee, termination of employ-
ment, or any personnel practices, policies, acts or omissions.

4. The following exclusions are added:
1. bodily injury to any member of the flying crew of any aircraft.

2. bodily injury to an employee when you are deprived of statutory or common law defenses or are subject to
penalty because of your failure to secure your obligations under the workers’ compensation law(s) appli-
cable to you or otherwise fail to comply with that law.

3. liability arising from California Labor Code Section 2810.3 which relates to labor contracting.

This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise

stated.

(The information below is required only when this endorsement is issued subsequent to preparation of the
policy.)

Endorsement Effective Policy No. EndorsementNo.

Insured Premium

Insurance Company Countersigned by

 

DATE OF ISSUE: 01-15-16 ST ASSIGN:
© 2014 Workers' Compensation Insurance Rating Bureau of California. All Rights Reserved. Page 1 of 1

 

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 48 of 153 Page ID #:241

WORKERS COMPENSATION

Ma.
TRAVELERS J AND

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06283 ENDORSEMENT WC 04 04 22 (00)

POLICY NUMBER; (HJUB-7114P39-6-15)

CALIFORNIA SHORT-RATE CANCELATION ENDORSEMENT

It is agreed that, anything in the policy to the contrary notwithstanding, such insurance as is afforded by this policy by reason of the designation of
California in Item 3 of the Information Page is subject to the following provisions:

If you cancel the policy and a disclosure was provided in accordance with Section 481(c) of the California Insurance Code, final premium will be
based on the time this policy was in force and increased by the short-rate cancelation table below:

Short Rate Cancelation Table

 

 

 

 

 

 

 

 

 

 

Days in Factors to Apply to Days in Factors to Apply to Days in Factors to Apply to
Policy Short Rate Earned Premium for Policy Short Rate Earned Premium for Policy Short Rate Earned Premium for
Period Percentages Period Policy in Effect Period Percentages Period Policy in Effect Period |Percentages| Period Policy in Effect
1 5% 18.2482 46 23% 4.8250 91 35% 1.4038
2 6 10.9489 47 23 4.7861 92 36 4.4283
3 7 8.5158 48 24 1.8250 93 36 1.4129
4 7 6.3869 49 24 4.7877 94 36 1.3979
5 8 5.8394 50 24 41.7520 95 37 4.4216
6 8 4,8662 51 24 1.7176 96 37 1.4068
7 9 4.6924 52 25 4.7548 97 37 1.3923
8 9 4.1058 53 25 1.7216 98 37 4.3781
9 10 4.0552 54 25 1.6899 99 38 1.4010
10 10 3.6496 55 26 1.7255 100 38 1.3870
11 14 3.6496 56 26 1.6947 101 38 4.3733
12 11 3.3455 57 26 1.6650 102 38 1.3598
13 42 3.3689 58 26 41.6362 103 39 4.3820
14 12 3.1283 59 27 4.6704 104 39 4.3688
15 13 3.1630 60 27 1.6425 105 39 1.3557
16 13 2.9653 61 27 1.6156 106 40 1.3774
17 14 3.0056 62 27 1.6895 107 40 4.3645
18 14 2.8386 63 28 1.6222 108 40 1.3519
19 15 2.8818 64 28 1.5969 409 40 1.3395
20 15 2.7377 65 28 4.5723 110 41 4.3605
21 16 2.7812 66 29 1.6038 114 At 1.3482
22 16 2.6547 87 29 1.5799 412 41 1.3362
23 17 2.6980 68 29 1.5566 113 41 4.3243
24 17 2.5856 69 29 1.5341 114 42 1.3447
25 17 2.4821 70 30 1.5643 115 42 1.3330
26 18 2.5270 71 30 4.5423 116 42 4.3215
27 18 2.4334 72 30 1.5208 117 43 4.3414
28 18 2.3465 73 30 1.5000 118 43 41,3301
29 18 2.2656 74 31 4.5291 119 43 1.3189
30 19 2.3117 75 31 4.5087 120 43 4.3079
31 19 2.2371 16 31 1.4888 421 44 1.3273
32 19 2.1672 77 32 1.5169 122 44 1.3164
33 20 2.2121 78 32 1.4974 123 44 4.3057
34 20 2.1471 73 32 1.4785 124 44 4.2951
35 20 2.0857 80 32 4.4600 125 45 1.3140
36 20 2.0278 81 33 1.4870 126 45 1.3036
37 21 2.0716 82 33 1.4689 {27 45 4.2933
38 21 2.0171 83 33 1.4512 128 46 1.3117
39 21 4.9654 84 34 4.4774 129 46 1.3016
40 21 1.9162 85 34 1.4600 130 46 1.2916
41 22 1.9585 86 34 1.4430 131 46 4.2817
42 22 1.9119 87 34 1.4264 132 47 1.2996
43 22 1.8674 88 35 1.4517 133 47 4.2899
44 23 1.9079 89 35 1.4354 134 47 1.2802
45 23 4.8655 90 35 1.4194 135 47 1.2708

 

 

 

© 2011 Workers' Compensation Insurance Rating Bureau of California. All rights reserved

DATE OF ISSUE: 01-15-16 ST ASSIGN: Page 1 of 3

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 49 of 153 Page ID #:242

Ma.
TRAVELERS |

ONE TOWER SQUARE

HARTFORD, CT 06183

WORKERS COMPENSATION
AND
EMPLOYERS LIABILITY POLICY

ENDORSEMENT WC 04 04 22 (00)

POLICY NUMBER: (HJUB-7114P39-6-15)

 

 

 

 

 

 

Days in Factors to Apply to Days in Factors to Apply to Days in Factors to Apply to
Policy Short Rate Earned Premium for Policy Short Rate Earned Premium for Policy Short Rate Earned Premium for
Period Percentages Period Policy in Effect Period Percentages Period Policy in Effect Period {Percentages| Period Policy in Effect

136 48% 1.2882 184 60% 1.2099 226 70% 1.1305
137 48 1.2788 182 60 1.2033 227 70 1.1255
138 48 1.2696 183 61 4.2167 228 70 1.1206
139 49 1.2867 184 61 4.2101 229 71 1.13817
140 49 1.2775 185 61 1.2035 230 71 4.1267
144 49 1.2684 186 61 1.1970 231 71 1.1219
142 49 4.2595 187 61 1.1906 232 71 1.1170
143 50 1.2762 188 62 1.2037 233 72 4.1279
144 50 1.2674 189 62 1.1974 234 72 1.1231
145 50 1.2586 190 62 1.1910 235 72 1.1183
146 50 41,2500 191 62 1.1848 236 72 4.1136
147 51 4.2663 192 63 1.1977 237 72 1.1089
148 51 1.2578 193 63 4.1914 238 73 1.1195
149 51 1.2493 4194 63 4.1853 239 73 1.1149
150 52 4.2653 195 63 1.1792 240 73 4.1102
151 52 4.2569 196 63 1.1732 241 73 41.1056
152 52 1.2487 197 64 1.1858 242 74 1.1164
153 52 4.2405 498 64 1.1798 243 74 4.1115
154 53 1.2562 199 64 1.1739 244 74 1.1070
155 53 1.2481 200 64 4.1680 245 74 4.1025
156 53 1.2401 201 65 1.1804 246 74 1.0980
157 54 4.2554 202 65 1.1745 247 75 1.1083
158 54 4.2475 203 65 1.1687 248 75 1.1038
159 54 1.2396 204 65 1.1630 249 75 4.0994
160 54 1.2319 205 65 1.1573 250 75 1.0950
161 55 1.2469 206 66 1.1694 251 76 1.1052
162 55 1.2392 207 66 1.1638 252 76 4.1008
163 55 1.2316 208 66 1.1582 253 76 1.0964
164 55 4.2241 209 66 1.1526 254 76 4.0921
165 56 1.2388 210 67 1.1645 255 76 4.0878
166 56 1.2313 211 67 1.1590 256 77 4.0979
167 56 4.2240 212 67 1.1535 257 77 1.0936
168 57 1.2384 213 67 1.1481 258 77 1.0893
169 57 1.2311 214 67 1.1428 259 77 4.0851
170 57 4.2238 215 68 1.1544 260 77 1.0810
174 57 4.2167 216 68 1.1491 261 78 1.0908
172 58 4.2308 217 68 4.1438 262 78 1.0866
173 58 1.2237 218 68 1.1385 263 78 4.0825
174 58 1.2167 219 69 1.1500 264 78 41.0784
175 58 4.2097 220 69 1.1448 265 79 1.0881
476 59 1.2236 221 69 4.1396 266 79 4.0840
177 59 1.2167 222 69 1.1345 267 79 41.0800
178 59 4.2098 223 69 1.1294 268 79 1.0759
179 60 4.2235 224 70 1.1406 269 79 4.0719
180 60 1.2167 225 70 1.1356 270 80 4.0815

 

 

 

 

 

 

 

 

© 2011 Workers' Compensation Insurance Rating Bureau of California. All rights reserved

DATE OF ISSUE: 01-15-16

ST ASSIGN:

Page 2 of 3

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 50 0f 153 Page ID #:243

WORKERS COMPENSATION

a.
TRAVELERS J AND

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06183 ENDORSEMENT WC 04 04 22 (00)

POLICY NUMBER: (HJUB-7114P39-6-15)

 

 

 

Days in Factors to Apply to Days in Factors to Apply to Days in Factors to Apply to
Policy Short Rate Earned Premium for Policy Short Rate Earned Premium for Policy Short Rate Earned Premium for
Period Percentages Period Policy in Effect Period Percentages Period Policy in Effect Period |Percentages| Period Policy in Effect

274 80% 1.0775 316 90% 1.0396 361 100% 4.0111
272 80 4.0735 317 90 1.0363 362 100 1.0083
273 80 1.0696 318 90 4.0330 363 100 1.0055
274 81 1.0790 319 90 1.0298 364 400 4.0027
275 81 1.0751 320 91 1.0380 365 100 4.0000
276 81 4.0712 321 91 4.0347
277 81 4.0673 322 91 1.0315
278 81 1.0635 323 91 1.0283
279 82 4.0728 324 92 1.0364
280 82 4.0689 325 92 1.0332
281 82 1.0651 326 92 1.0301
282 82 1.0614 327 92 1.0269
283 83 4.0705 328 92 1.0238
284 83 4.0667 329 93 4.0318
285 83 1.0630 330 93 1.0286
286 83 4.0593 331 93 1.0255
287 83 1.0556 332 93 4.0224
288 84 1.0646 333 94 1.0303
289 84 1.0609 334 94 1.0272
290 84 1.0572 335 94 1.0242
291 84 1.0536 336 94 1.0211
292 85 4.0625 337 94 1.0181
293 85 1.0589 338 95 1.0259
294 85 1.0553 339 95 1.0229
295 85 4.0517 340 95 4.0198
296 85 4.0481 341 95 1.0169
297 86 1.0569 342 95 1.0139
298 86 1.0534 343 96 1.0216
299 86 4.0498 344 96 1.0186
300 86 1.0463 345 96 1.0156
304 86 1.0429 346 96 1.0127
302 87 1.0515 347 97 4.0203
303 87 4.0480 348 97 4.0174
304 87 1.0446 349 97 1.0145
305 87 1.0411 350 97 1.0116
306 88 1.0497 351 97 4.0087
307 88 4.0462 352 98 4.0162
308 88 1.0429 353 98 1.0133
309 88 1.0395 354 98 1.0105
310 88 1.0361 355 98 4.0076
311 89 4.0445 356 99 1.0150
312 89 4.0412 357 99 1.0122
313 89 1.0379 358 99 1.0094
314 89 1.0346 359 99 4.0065
315 90 14,0429 360 99 1.0038

 

 

 

 

 

 

 

 

 

 

 

This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise
stated.

(The information below is required only when this endorsement is issued subsequent to preparation of
the policy.)

Endorsement Effective Policy No. Endorsement No.
Insured Premium $
Insurance Company Countersigned by

 

© 2011 Workers’ Compensation Insurance Rating Bureau of California. All rights reserved

DATE OF ISSUE: 01-15-16 ST ASSIGN: Page 3 of 3

 
Case 2:19-cv-03863-PA-SK Document 1-5

rN
TRAVELERS J WORKERS COMPENSATION

AND

ONE TOWER SQUARE
HARTFORD, or 06183 . EMPLOYERS LIABILITY POLICY

ENDORSEMENT WC 04 06 01 ( A)

POLICY NUMBER: (HdJUB-7114P39~-6-15)

CALIFORNIA CANCELATION ENDORSEMENT

This endorsement applies only to the insurance provided by the policy because California is shown in Item 3.A.
of the information page.

The cancelation condition in Part Six (Conditions) of the policy is replaced by these conditions:

CANCELATION
1. You may cancel this policy. You must mail or deliver advance written notice to us stating when the
cancelation is to take effect.

2. We may cancel this policy for one or more of the following reasons:

a.

7a mo

et ee

Non-payment of premium;

Failure to report payroll;

Failure to permit us to audit payroll as required by the terms of this policy or of a previous policy issued
by us;

Failure to pay any additional premium resulting from an audit of payroll required by the terms of this
policy or any previous policy issued by us;

Material misrepresentation made by you or your agent;

Failure to cooperate with us in the investigation of a claim;

Failure to comply with Federal or State safety orders;

Failure to comply with written recommendations of our designated loss control representatives;

The occurrence of a material change in the ownership of your business;

The occurrence of any change in your business or operations that materially increases the hazard for
frequency or severity of loss;

The occurrence of any change in your business or operation that requires additional or different
classification for premium calculation;

The occurrence of any change in your business or operation which contemplates an activity excluded
by our reinsurance treaties.

3. If we cancel your policy for any of the reasons listed in (a) through (f), we will give you 10 days advance
written notice, stating when the cancelation is to take effect. Mailing that notice to you at your mailing
address shown in Item 1 of the Information Page will be sufficient to prove notice. If we cancel your policy
for any of the reasons listed in Items (g) through (I), we will give you 30 days advance written notice;
however, we agree that in the event of cancelation and reissuance of a policy effective upon a material
change in ownership or operations, notice will not be provided.

4. The policy period will end on the day and hour stated in the cancelation notice.

DATE OF ISSUE: 01-15-16 ST ASSIGN: Page 1 of 1

Filed 05/03/19 Page 51o0f153 Page ID#:244

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 52 of 153 Page ID #:245

WORKERS COMPENSATION

Ma.
TRAVELERS J AND

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06183 ENDORSEMENT WC 42 03 01 ( G)

POLICY NUMBER: (HJUB-7114P39-6-15)

TEXAS AMENDATORY ENDORSEMENT

This endorsement applies only to the insurance provided by the policy because Texas is shown in Item 3.A. of
the Information Page.

GENERAL SECTION
B. Who Is Insured is amended to read:
You are insured if you are an employer named in Item 1 of the Information Page. If that employer is a part-

nership or joint venture, and if you are one of its partners or members, you are insured, but only in your ca-
pacity as an employer of the partnership's or joint venture's employees.

D. State is amended to read:
State means any state or territory of the United States of America, and the District of Columbia.

PART ONE — WORKERS COMPENSATION INSURANCE

E. Other Insurance is amended by adding this sentence:

This Section only applies if you have other insurance or are self-insured for the same loss.
F. Payments You Must Make

This Section is amended by deleting the words "workers compensation" from number 4.
H. Statutory Provisions

This Section is amended by deleting the words “after an injury occurs" from number 2.

PART TWO — EMPLOYERS LIABILITY INSURANCE

C. Exclusions

Sections 2 and 3 are amended to add:
This exclusion does not apply unless the violation of law caused or contributed to the bodily injury.
Section 6 is amended to read:

6. bodily injury occurring outside the United States of America, its territories or possessions, and Canada.
This exclusion does not apply to bodily injury to a citizen or resident of the United States of America,
Mexico or Canada who is temporarily outside these countries.

D. We Will Defend
This Section is amended by deleting the last sentence.

PART FOUR — YOUR DUTIES IF INJURY OCCURS

Number 6 of this part is amended to read:

6. Texas law allows you to make weekly payments to an injured employee in certain instances. Unless au-
thorized by law, do not voluntarily make payments, assume obligations or incur expenses, except at your
own cost.

DATE OF ISSUE: 01-15-16 ST ASSIGN: Page 1 of 3
© Copyright 2014 National Council on Compensation Insurance, inc. All Rights Reserved.

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 53 0f 153 Page ID #:246

WORKERS COMPENSATION

ME.
TRAVELERS J AND

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06183 ENDORSEMENT WC 42 03 04 ( G)

POLICY NUMBER: (HJUB-7114P39-6-15)

PART FIVE — PREMIUM

A. Our Manuals is amended by adding this sentence:

In this part, “our manuals" means manuals approved or prescribed by the Texas Department of Insurance.
C. Remuneration

Number 2 is amended to read:

2. All other persons engaged in work that would make us liable under Part One (Workers Compensation
Insurance) of this policy. This paragraph 2 will not apply if you give us proof that the employers of these
persons lawfully secured workers compensation insurance.

E. Final Premium
Number 2 is amended to read:
2. If you cancel, final premium will be calculated pro rata based on the time this policy was in force. Final
premium will not be less than the pro rata share of the minimum premium.
PART SIX — CONDITIONS

A. Inspection is amended by adding this sentence:

Your failure to comply with the safety recommendations made as a result of an inspection may cause the
policy to be canceled by us.

C. Transfer of Your Rights and Duties is amended to read:

Your rights and duties under this policy may not be transferred without our written consent. If you die, cover-
age will be provided for your surviving spouse or your legal representative. This applies only with respect to
their acting in the capacity as an employer and only for the workplaces listed in Items 1 and 4 on the Informa-
tion Page.

D. Cancelation is amended to read:

4. You may cancel this policy. You must mail or deliver advance notice to us stating when the cancelation
is to take effect.

2. We may cancel this policy. We may also decline to renew it. We must give you written notice of cancela-
tion or nonrenewal. That notice will be sent certified mail or delivered to you in person. A copy of the writ-
ten notice will be sent to the Texas Department of Insurance — Division of Workers’ Compensation.

3. Notice of cancelation or nonrenewal must be sent to you not later than the 30th day before the date on
which the cancelation or nonrenewal becomes effective, except that we may send the notice not later
than the 10th day before the date on which the cancelation or nonrenewal becomes effective if we cancel
or do not renew because of:

a. Fraud in obtaining coverage;

b. Misrepresentation of the amount of payroll for purposes of premium calculation;
c. Failure to pay a premium when payment was due;
d

An increase in the hazard for which you seek coverage that results from an action or omission and
that would produce an increase in the rate, including an increase because of failure to comply with
reasonable recommendations for loss control or to comply within a reasonable period with recom-
mendations designed to reduce a hazard that is under your control;

DATE OF ISSUE: 01-15-16 ST ASSIGN: Page 2 of 3
© Copyright 2014 National Council on Compensation Insurance, Inc. All Rights Reserved.

 

 

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 54 0f 153 Page ID #:247

WORKERS COMPENSATION

Ma.
TRAVELERS J AND

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06189 ENDORSEMENT WC 42 03 04 ( G)

POLICY NUMBER: (HJUB-7114P39-6-15)

e. A determination by the Commissioner of Insurance that the continuation of the policy would place us
in violation of the law, or would be hazardous to the interests of subscribers, creditors, or the general
public.

4. If another insurance company notifies the Texas Department of Insurance — Division of Workers’ Com-
pensation that it is insuring you as an employer, such notice shall be a cancelation of this policy effective
when the other policy starts.

PART SEVEN — OUR DUTY TO YOU FOR CLAIM NOTIFICATION

A. Claims Notification
We are required to notify you of any claim that is filed against your policy. Thereafter we shall notify you of
any proposal to settle a claim or, on receipt of a written request from you, of any administrative or judicial
proceeding relating to the resolution of a claim, including a benefit review conference conducted by the
Texas Department of Insurance — Division of Workers’ Compensation. You may, in writing, elect to waive
this notification requirement.

We shall, on the written request from you, provide you with a list of claims charged against your policy, pay-
ments made and reserves established on each claim, and a statement explaining the effect of claims on your
premium rates. We must furnish the requested information to you in writing no later than the 30th day after
the date we receive your request. The information is considered to be provided on the date the information is
received by the United States Postal Service or is personally delivered.

COMPLAINT NOTICE: SHOULD ANY DISPUTE ARISE ABOUT YOUR PREMIUM OR ABOUT A CLAIM THAT
YOU HAVE FILED, CONTACT THE AGENT OR WRITE TO THE COMPANY THAT ISSUED THE POLICY. IF
THE PROBLEM IS NOT RESOLVED, YOU MAY ALSO WRITE THE TEXAS DEPARTMENT OF INSURANCE,
CONSUMER PROTECTION (111—1A), P.O. BOX 149091, AUSTIN, TEXAS 78714-9091, FAX # (512) 475-1771.
THIS NOTICE OF COMPLAINT PROCEDURE IS FOR INFORMATION ONLY AND DOES NOT BECOME A
PART OR CONDITION OF THIS POLICY.

This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise
stated.

(The information below is required only when this endorsement is issued subsequent to preparation of
the policy.)

Endorsement Effective Policy No. Endorsement No.
Insured Premium

 

Insurance Company Countersigned by

DATE OF ISSUE: 01-15-16 ST ASSIGN: Page 3 of 3
© Copyright 2014 National Council on Compensation Insurance, Inc. All Rights Reserved.

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 55 o0f 153 Page ID #:248

TRAVELER ao WORKERS COMPENSATION

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06283 ENDORSEMENT WC 42 03 04 ( B) - 001

POLICY NUMBER: (HJUB-7114P39-6-15)

TEXAS WAIVER OF OUR RIGHT TO RECOVER FROM OTHERS
ENDORSEMENT

This endorsement applies only to the insurance provided by the policy because Texas is shown in Item 3.A. of
the Information Page.

We have the right to recover our payments from anyone liable for an injury covered by this policy. We will not
enforce our right against the person or organization named in the Schedule, but this waiver applies only with
respect to bodily injury arising out of the operations described in the Schedule where you are required by a
written contract to obtain this waiver from us.

This endorsement shall not operate directly or indirectly to benefit anyone not named in the Schedule.
The premium for this endorsement is shown in the Schedule.
Schedule
1. [1 Specific Waiver
Name of person or organization

[IX] Blanket Waiver

Any person or organization for whom the Named Insured has agreed by written contract to furnish this
waiver.

2. Operations:
ALL TEXAS OPERATIONS

3. Premium:

The premium charge for this endorsement shall be 02 percent of the premium developed on payroll in

connection with work performed for the above person(s) or organization(s) arising out of the operations
described.

4. Advance Premium: SEE SCHEDULE

 

This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise
stated.

(The information below is required only when this endorsement is issued subsequent to preparation of
the policy.)

Endorsement Effective Policy No. Endorsement No.
Insured Premium
Insurance Company Countersigned by

 

DATE OF ISSUE: 01-15-16 ST ASSIGN:

© Copyright 2014 National Council on Compensation Insurance, Inc. All Rights Reserved.

Page 1 of 1

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 56 of 153 Page ID #:249

TRAVELERS J WORKERS COMPENSATION

AND
ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06183 ENDORSEMENT WG 42 03 08 (009-001

POLICY NUMBER: (HJUB-7114P39-6-15)

TEXAS PARTNERS, OFFICERS AND OTHERS EXCLUSION ENDORSEMENT

The policy does not cover bodily injury to any person described in the Schedule.

The premium basis for the policy does not include the remuneration of such persons.

You will reimburse us for any payment we must make because of bodily injury to such persons.
Schedule

Partners

Officers

NATHAN JOHNSON;
MATTHEW JOHNSON

Others

Sole Proprietor

DATE OF ISSUE: 01-15-16 ST ASSIGN: Page 1 of 1

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 57 of 153 Page ID #:250

WORKERS COMPENSATION

Ma.
TRAVELERS J AND

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06183 ENDORSEMENT WC 42 04 07 (00)

POLICY NUMBER: (HJUB-7114P39-6-15)

TEXAS—AUDIT PREMIUM AND
RETROSPECTIVE PREMIUM ENDORSEMENT

Section D of Part Five of the policy is replaced by the following provision:

PART FIVE—PREMIUM

D. Premium Payments

You will pay all premium when due. You will pay the premium even if part or all of a workers compensation
law is not valid. The billing statement or invoice for audit additional premiums and/or retrospective additional
premiurns establishes the date that the premium is due.

This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise

stated.

(The information below is required only when this endorsement is issued subsequent to preparation of
the policy.)

Endorsement Effective Policy No. Endorsement No.

Insured Premium $

Insurance Company Countersigned by

 

DATE OF ISSUE: 01-15-16 ST ASSIGN: Page 1 of 1

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 58 0f 153 Page ID #:251

WORKERS COMPENSATION

Ma.
TRAVELERS J AND

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06283 ENDORSEMENT WC 42 04 08 ( A)

POLICY NUMBER: (HJUB-7114P39~-6-15)

TEXAS HEALTH CARE NETWORK ENDORSEMENT

This endorsement indicates that you have elected under this policy to provide workers compensation health care
services to your injured employees through a certified workers compensation health care network that we have
either established or contracted with, as provided in Chapter 4305 of the Texas Insurance Code and in Title 28,
Chapter 10 of the Texas Administrative Code.

We will provide you with information concerning the use of our certified workers compensation health care
network(s) in our service area(s) and your rights and responsibilities as a participant in our network program. This
includes information describing the service area(s) applicable to you and your injured employees as required in
NCCI's Basie Manual for Workers Compensation and Employers Liability Insurance. in accordance with
Chapter 1305 Texas Insurance Code and Title 28, Chapter 10 of the Texas Administrative Code, we will also
provide you with information that is required to be given to your employees, including an employee's notice of
network requirements and an employee acknowledgement form.

Your premium may have been reduced because you have agreed to participate in our certified workers compen-
sation health care network. The amount of the premium reduction is shown on the Information Page of this
policy. The reduction is estimated at the policy inception and adjusted at final audit of the policy. The reduction
may be pro-rated if you elect to participate in a certified workers compensation health care network during the
policy year or if you terminate your participation in our certified workers compensation health care network before
the policy expires. The premium reduction you received may be forfeited if we determine that you have failed to
provide the notice of network requirements and employee acknowledgement form to your employees in accor-
dance with Chapter 1305.005(d) and 1305.451 Texas Insurance Code and Title 28, Chapter 10 of the Texas
Administrative Code.

Minimum premium policies are not eligible for this premium reduction.

This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise
stated.

(The information below is required only when this endorsement is issued subsequent to preparation of
the policy.)

Endorsement Effective Policy No. Endorsement No.
Insured Premium

Insurance Company Countersigned by

 

DATE OF ISSUE: 01-15-16 ST ASSIGN: Page 1 of 1
© Copyright 2014 National Council on Compensation Insurance, Inc. All Rights Reserved.

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 59 of 153 Page ID #:252

DEDUCTIBLE NOTICE OF ELECTION

Texas law permits an employer to obtain workers compensation insurance with a deductible. The insurance ap-
plies only to benefits payable under Texas workers compensation law. When a deductible is elected, the policy-
holder is required to reimburse the insurance carrier for benefits payable under the law up to the deductible
amount and a credit is applied to the policy. Premium credits are determined based on the deductible selected
and the hazard group. The hazard group is determined by the classification that produces the largest amount of
estimated Texas standard premium.

You are not required to choose a deductible. If you do choose one, your insurance company will pay the deducti-
ble amount for you, but you must reimburse the insurance company within 30 days after they send you notice that
payment is due. If you fail to reimburse the insurance company, they may cancel the policy upon ten days written
notice, and any resulting premium may be applied to the deductible amount owed.

If a deductible amount is desired, please indicate below.

L] Yes, | want a deductible of (select only one):

 

 

1. $ per accident
2. $ per claim
3. $ medical-only

 

applied to benefits payable under the Texas Workers Compensation Law. | understand that the company
will pay the deductible amount and seek reimbursement

 

(monthly, quarterly or other)

C1 No, | do not want a deductible applied to benefits payable under the Texas Workers Compensation Law.

(1 Yes, | do want a deductible policy, but am unable to obtain one for the following reason:

 

The deductible plans have been explained to me.

 

 

 

 

 

Signature and Title Date
Employer Name (print or type) Address
Insurance Company Policy No. Effective Date

DNE-1A (Ed. 6-14)

W42N3G14 Page 1 of 1

© Copyright 2014 National Council on Compensation Insurance, Inc. All Rights Reserved.
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 60 of 153 Page ID #:253

Ma.
TRAVELERS J

Travelers Medical Provider Network (MPN) Plan — CALIFORNIA
Necessary Action for MPN Participation

Dear Policyholder:

As your workers compensation insurer, Travelers is pleased to include your Company in our California Medical
Provider Network (MPN) plan. Travelers has an extensive MPN with physicians who understand workers compensa-
tion and are experienced in providing expert care for injured workers. Our program ensures that every covered
employee that suffers a work-related injury or illness has access to prompt medical care and an improved likelihood of
a safe return to work as soon as medically appropriate. MPN utilization can reduce overall workers compensation claim
payouts by providing greater control over medical fees and obtaining more favorable medical treatment outcomes. Your
role is crucial to the success of the MPN program. Together, we can better manage your Workers Compensation
claims within the MPN.

The MPN is a standard product in all Travelers workers compensation policies, and all policyholders are
expected to participate. This information is being provided to you to help you understand the requirements
for proper MPN participation.

The State Division of Workers’ Compensation (DWC) regulates how an employee is notified of an employer's MPN
participation. Section § 9767.12 of Title 8, California Code of Regulations specifies what notices are to be provided to
employees, as well as when and how they are to be provided. Information about the Travelers MPN and notice
requirements is available to policyholders on www.travelers.com. Please type this web address into your browser to
access the information:

www.travelers.com/CAMPN

 

A "Frequently Asked Questions" page is also available through the above web address. Look for the link called FAQ —
MPN. If you have additional, general questions regarding the MPN and do not have a contact in the Claim Department,
you can contact the Travelers MPN Team by calling (800) 287-9682 or sending an email to
CAMPN@travelers.com. Please listen for the prompts for Employers or Employer Representatives.

In addition to reviewing the information on our web page, we also recommend that you:

* Make sure your management staff has instructions on how to access the MPN Medical Provider directory via
www.travelers.com/CAMPN.

* Select an occupational medicine clinic, urgent care clinic, or, an acute care hospital from the MPN to serve as
your designated initial injury treatment facility for each plant/location. Contact this facility and inform them that
you are participating in the Travelers Medical Provider Network Plan. Update the State Posting Notices to in-
clude the name, address, and phone number of the facility.

* Review your procedures for handling work-related injuries, your modified duty policy, and your safety commit-
tee operation with your management staff.

We believe the MPN program will provide better overall workers compensation outcomes for you as an employer.
Sincerely,

Travelers

WO4NIB15 Page 1 of 1

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 610f153 Page ID #:254

WORKERS COMPENSATION TELEPHONE REPORTING WORKSHEET

THINGS TO REMEMBER WHEN COMPLETING THE INFORMATION BELOW:
Call the Telephone Reporting Center to quickly and easily report all Workers’ Compensation injuries. We will be asking you the following questions,
so please have the information handy. We will produce and submit the necessary state forms.

DO NOT DELAY IN CALLING IF YOU DO NOT HAVE ANSWERS TO ALL THE QUESTIONS.
ACCOUNT/ACCIDENT INFORMATION
CALLER'S PHONE NUMBERVEXTENSION | CALLER'S TITLE CALLER'S NAME REPORTING STATE
( )
SUBSIDIARY NAME SUBSIDIARY'S ADDRESS (STREET, CITY, STATE & ZIP) SUBSIDIARY'S MAILING ADDRESS (STREET, CITY, STATE & ZIP)

4 same

 

 

 

 

 

 

 

DID THE ACCIDENT OCCUR AT THE LOCATION ADDRESS?

( yes (1 No IFNO, ADDRESS WHERE ACCIDENT OCCURRED
PARENT COMPANY/INSURED'S NAME

 

 

LOCATION CODE POLICY SYMBOL AND NUMBER NATURE OF BUSINESS

 

 

 

DATE OF INJURY TIME OF INJURY

 

 

ACCIDENT DESCRIPTION

 

EMPLOYEE INFORMATION

INJURED EMPLOYEE'S SOCIAL SECURITY NUMBER EMPLOYEE'S NAME (FIRST, MI, LAST) GENDER
Of mate CO FEMALE

 

 

 

 

DATE OF BIRTH EMPLOYEE'S MAILING ADDRESS

 

EMPLOYEE'S HOME PHONE NUMBER EMPLOYEE'S HOME ADDRESS (IF DIFFERENT FROM MAILING)
( )

 

 

EMPLOYEE JOB INFORMATION
EMPLOYMENT STATUS CODE INJURED WORKER TYPE REGULAR OCCUPATION

 

 

 

O ruietime (1 partrime [] oTHeR
OCCUPATION WHEN INJURED

 

 

 

EMPLOYEE'S WORK SCHEDULE

 

REGULAR WORK HOURS HOURS/DAY DAYS/WEEK
EMPLOYEE'S WAGE INFORMATION
$ {HOUR OR $ JANNUAL OR $ WEEKLY OVERTIME: $ ADDITIONAL BENEFITS: $.

 

DATE OF HIRE OR LENGTH OF EMPLOYMENT

 

SUPERVISOR'S NAME SUPERVISOR'S PHONE NUMBER: BEST HOURS TO CONTACT
( )

ACCIDENT INFORMATION
DATE CLAIM REPORTED TOEMPLOYER? | DID EMPLOYEE LOSE ANY TIME FROM WORK? _ | IS THE EMPLOYEE BACK AT WORK?

 

 

 

 

 

 

 

 

O ves 1 no OO ves [1 No IF YES, DATE RETURNED TO WORK?
RETURN TO WORK STATUS DATE EMPLOYEE LAST WORKED | WAS INJURY FATAL? IF YES, DATE OF DEATH
Ol ucur © mopiricp (C1 REGULAR Ol ves [© no

 

 

CAUSE OF ACCIDENT (E.G., SLIP/FALL, LIFTING, CHEMICAL)

 

EQUIPMENT, MATERIAL OR SUBSTANCE INVOLVED

 

DO YOU QUESTION THE VALIDITY OF THE CLAIM?

Ol ves O no

WITNESS INFORMATION/OTHERS INVOLVED
NAME (FIRST, MI, LAST) ADDRESS PHONE NUMBER

 

 

 

 

CONTINUED ON REVERSE SIDE
WUNTCDO5

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 62 of 153 Page ID #:255

 

INJURY INFORMATION
PART OF BODY INJURED (E.G., HEAD, NECK, ARM, LEG)

 

NATURE OF INJURY (E.G., FRACTURE, SPRAIN, LACERATION

 

PRIOR INJURY OR PRE-EXISTING CONDITION(S) (IF YES, DESCRIBE)

(J Yes OO no
TREATMENT ("X" ALL THAT APPLY)

 

 

 

TREATMENT AND DATE OF 1°' TREATMENT

C] First Aip—
NAME, ADDRESS, PHONE NUMBER, PHYSICIAN NAME, TREATMENT, DATE OF 18! TREATMENT, LENGTH OF STAY AMBULANCE USED?

( HOSPITAL’

CLINIC —

WAS EMPLOYEE TREATED IN AN EMERGENCY ROOM? WAS EMPLOYEE HOSPITALIZED OVERNIGHT AS AN IN-PATENT?
Clyes Ono Clyes [1 no

1 PHysician —

 

 

 

SEE WORKERS’ COMPENSATION - FIRST REPORT OF INJURY - STATE SPECIFIC QUESTIONS FOR
YOUR INDIVIDUAL STATE.

 

CUSTOMER SPECIFIC INFORMATION

 

ADDITIONAL COMMENTS & INFORMATION

WUNTCD05 (Back)

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 63 of 153 Page ID #:256

WORKERS' COMPENSATION — FIRST REPORT OF INJURY — STATE SPECIFIC QUESTIONS

 

Alabama

Employee's County:

Return to work (Y/N):

At what Occupation:

At what Wage $:

Return to work wage is per (Day, Week or Month):
Employer's ID (U.C. Account) Number:

What Specific Product(s) does the business produce:

Alaska - No Additional State Questions

 

 

Arizona

Last Day of Work after injury:

Number of Days per Week Company usually Works:
Department Number.

If Validity of Claim is Doubted, state Reason:

Has injured been employed for more than 12 months (Y/N):
Was employee on overtime when Injured (Y/N):

 

Arkansas - No Additional State Questions

 

California
State Unemployment Insurance Account Number:
Date employee was provided Employee Claim Form:
Has your employee pre-designated a primary treating physician (YIN):
\f Yes, Primary Treating Physicianss
First Name: Last Name: Street Address:
City: State: Zip: Phone:
If No, did your employee require medical treatment (Y/N):
If Yes, Treating Physicians
First Name: Last Name: Phone:
If No, and employee requires medical treatment in the future, you can
go to our website WWW.MYWCOMPINFO.COM to find a provider in
the Medical Provider Network.

Colorado

Employer Federal ID Number

Does Employer have a salary continuation program (Y/N}
If "Yes" is this program registered with the state (Y/N)

 

 

 

Connecticut - No Additional State Questions

 

Delaware

Employer's UC Reporting Number:

Employees County:

Returned to work (Y/N): If Yes, at same wage (Y/N):

 

District of Columbia
Employer ID Number:

Returned to work (Y/N):
\f Yes, at what Time: AM/PM
At what Wage $: Per (Day, Week or Month):

Was injured hired in DC (Y/N):

Was employee in his/her regular occupation when injured (YIN):
Was injured given Form #7 DCWC (YIN):

Piece or Time Worker (piece, time or blank):

Florida - No Additional State Questions

 

 

Georgia

Wage Rate at time of injury $: Per:

First Date employee failed to work a full day:

Did employee work the next day (Y/N):

Return to work Wage $:

Return to work wage is per (Day, Week or Month):

 

Hawaii
Was employee furnished meals or lodging (Y/N):

Idaho - No Additional State Questions

 

 

Illinois

Has the injured worker signed a medical authorization (Y/N):

If yes, inform them to please fax the signed medical authorization to
the med auth customer service specialist at 1-877-786-5567.

 

Indiana - No Additional State Questions

 

lowa - No Additional State Questions

 

Kansas
SIC Code:
Was worker admitted to hospital (Y/N):
If Yes, Date of Admission:
Was worker treated in emergency room only (Y/N):
Returned to work (Y/N):
If employee has returned to work, was return to light duty (Y/N):
Is further medical aid needed (Y/N):
Is compensation now being paid (Y/N):
If Yes, Date of first initial Payment:
Fatal (Y/N):
if Yes, Name and Address of Dependents:

 

Kentucky - No Additional State Questions

 

Louisiana
Employer's Federal 1D Number:
Employer's Unemployment Insurance Reporting Number:
Returned to work (Y/N):
if Yes, at same wage (Y/N):
Last Full Day Paid:
if occupational disease, Date of Initial Diagnosis:
Parish (county) where injury occurred:

 

Maine
Employer's State Unemployment Insurance Account Number (UIAN):
Federal Employer Insurance Number (FEIN):

 

Maryland - No Additional State Questions

 

Massachusetts

Federal ID Number:

Returned to work (Y/N):

Did employee return to his/her regular occupation (Y/N):

Describe nature of business or article manufactured (S=Service,
W=Wholesale, R=Retail, M=Manufacturing):

Date Reported as work related:

 

Michigan

Federal ID Number:

Minnesota

Date employer notified of lost time:
NAICS Code Number:

 

Mississippi - No Additional State Questions

 

Missouri - No Additional State Questions

 

Montana - No Additional State Questions

 

Nebraska - No Additional State Questions

 

Nevada
How long employed by you in Nevada Years:
if Validity of Claim is Doubted, state Reason:

Months:

 

 

New Hampshire
Federal |.D. Number:
Was the employee injured in his/her regular occupation (Y/N):
Was injured hired in New Hampshire (Y/N):
Number of Full-Time Employees:
Number of Part-Time Employees:
If leased or temporary worker, provide the Client*s Business Name:
Was accident caused by injured’s failure to use safeguards or follow
regulations (Y/N):
Probable Length of Disability:
Returned to work (Y/N):
At what Occupation:
Returned at Full Duty:
Returned at Alternative/Light Duty:
Initial treatment (“X” all that apply)
No medical treatment: Care provided by employer only (on-

site): Emergency Care: Hospitalized: Outpatient:
Clinic:
Office Visit:  Other-explain:

Is there a managed care program (Y/N):

 

WUNTDD10

Page 1

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 64 0f 153 Page ID #:257

WORKERS' COMPENSATION — FIRST REPORT OF INJURY - STATE SPECIFIC QUESTIONS

 

 

lf Yes, Name of Provider:
Is there a written safety program in force (Y/N):
Is there an active safety committee (Y/N):
Employeess Legal First Name (please validate):

 

New Jersey ~ No Additional State Questions

 

New Mexico - No Additional State Questions

 

New York
Did you provide medical care (Y/N):
If Yes, When:
Returned to work (Y/N):
If Yes, at what Weekly Wage $:
Injured workers Work Week (indicate days regularly worked):
Fatal (Y/N):
if Yes, Name and Address of nearest relative:
Relationship:

North Carolina
Regular Wages per Day $:
Average Weekly Wages with Overtime $:
Returned to work (Y/N):

If Yes, at what Time:

If Yes, what Date:
Return to work at what Wage $:
Return to work at what Occupation:

North Dakota - No Additional State Questions

AM/PM

Per (Day, Week or Month):

 

 

Ohio
Time Accident Reported to employer: AM/PM:
Has employee ever filed a previous application for this injury (YIN):
Has employee filed any other claims with the Bureau or Industrial
Commission (Y/N):
if Yes, specify Claim Number and Body Parts:
Employee's County:
Current Employer's Risk Number:

Oklahoma

Was employment agreement made in Oklahoma (Y/N):

SiC Number:

Type of Ownership (P=Private, S=State Government,
C=County Government, L=Local Government):

 

 

Oregon

Hospitalized overnight as inpatient (if emergency room only, answer
N) (YIN):

Was accident caused by failure of machinery or product (Y/N):

Did someone (not worker) cause accident (Y/N):

Time worker left work: AM/PM:

 

Pennsylvania

Employee's County:

Bureau Code:

NAICS Code:

Employerss County:

Are you aware of a ‘Panel of Physicians’ for your Employer? (YIN)

Rhode Island

Federal ID Number:

First Full Day Lost from work:

Unemployment Insurance Number:

State of Hire:

Was this injury previously an “Incident Only" with no medical

treatment and no lost time (Y/N):

If Yes, Date Employer first Notified of medical treatment or lost time:

Category of Injury or Iilness (“X" all that apply):
Injury: llIness: Occupational Disease:
Occupational Hearing Loss: = Unknown:

Repetitive Trauma:

 

South Carolina - No Additional State Questions

 

South Dakota

Federal ID Number:

Number of employees:

Body Part Injured Code (2 digits):

Cause of Injury Code (2 digits):

Nature of Injury Code (2 digits):

Was employee hired for temporary employment (Y/N):
Carrier Code:

 

Tennessee ~ No Additional State Questions

 

Texas - No Additional State Questions

 

Utah ~ No Additional State Questions

 

Vermont
Federal !D Number:
Was employee hired in Vermont (Y/N):
Daes the employer regularly employ 10 or more employees (Y/N):
Returned to work (YIN): __If Yes, at what Weekly Wage $:
Was injured paid in full for the date disability began (Y/N):
Was employee injured at his/her regular occupation (Y/N):
Fatal (Y/N):
If Yes, Name, Address and Relationship of Nearest Relative:
Last Date Paid in Full:

 

Virginia
Returned fo work (Y/N):
Federal Tax |D Number:

if Yes, at what Wage $:

 

Washington - No Additional State Questions

 

West Virginia
Has the employee been given "The Employees and Physicians Report
of Injury Form" (Y/N)

 

Wisconsin - No Additional State Questions

 

Wyoming - No Additional State Questions

 

U.S. Longshoreman (USDOL) - No Additional State Questions

 

 

 

WUNTDD10

Page 2

 

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 65 of 153 Page ID #:258

a.
TRAVELERS J

PRIVACY NOTICE
THE TRAVELERS INSURANCE COMPANIES
PRIVACY POLICY
Thank you for selecting THE TRAVELERS INSURANCE COMPANIES as your workers
compensation insurer. At THE TRAVELERS INSURANCE COMPANIES a_ subsidiary of

Travelers, we recognize that privacy is important to you. That is why we are committed to protecting your privacy
through the adoption of the following privacy principles:

Collection Of Information

We collect, retain, and use information about you, or about participants, beneficiaries or claimants under your
workers compensation coverage, only where we believe that it will help or is necessary to provide you products
and services or otherwise conduct our business. We collect nonpublic personal financial information about you,
or about participants, beneficiaries or claimants under your workers compensation coverage, from the following
sources:

* information we receive from you or through your agent or broker on applications or other forms;
* information we receive from or about you in the process of adiusting claims;

* information about your other transactions, including risk control and other consulting services, with us, our
affiliates or other third parties;

* information about your coverages and loss activity with other carriers; and
° information we receive from a consumer reporting agency.

Such information includes identifying information such as policyholder, participant, beneficiary or claimant name,
address, and social security number; financial information such as income, payment history, or credit history;
and, under certain circumstances, health information such as information about an illness, disability, or injury. It
could also include information on claims with other insurance companies and us and the condition and mainte-
nance of your property.

Disclosure Of Information

We usually do not disclose nonpublic personal information about you, or about participants, beneficiaries or
claimants under your workers compensation coverage, without your consent. However, in some circumstances
we may disclose information to others without your prior authorization. The most common disclosures are to the
following persons:

* our affiliated property and casualty insurance companies;

* state insurance departments, for their regulation of our business;

* other government authorities;

* our agents and brokers as necessary to conduct our business;

* organizations that perform underwriting and claims investigations;

* another insurance company to which you have applied for a policy or submitted a claim;
* insurance support agencies, law enforcement agencies and our reinsurers; and

* any other third party, as permitted or required by law.

 

Most importantly, THE TRAVELERS INSURANCE COMPANIES does not and will not
disclose or sell nonpublic personal information about you, or about participants, beneficiaries or claimants
under your workers compensation coverage, to anyone for marketing purposes.

 

 

 

WUNNABO9 Page 1 of 2

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 66 of 153 Page ID #:259

Confidentiality And Security

We restrict access to nonpublic personal information about you, or about participants, beneficiaries or claimants
under your workers compensation coverage, to those who need it to serve your insurance needs and to maintain
and improve customer service. We maintain physical, electronic, and procedural safeguards that comply with
federal and state laws and regulations to guard your nonpublic personal information.

Disclosure and Protection of Former Customers’ Information

We may disclose all the personal information we have collected, as described above. However, even if you no
longer have a customer relationship with us, we will continue to follow our privacy policies and practices to
protect your information.

Changes In Privacy Policy

We may choose to modify our policy regarding the treatment of personal information at any time. Before we do
so, we will notify you and provide an updated privacy notice.

WUNNABO9 Page 2 of 2

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 67 of 153 Page ID #:260

IMPORTANT NOTICE — INDEPENDENT AGENT AND BROKER
COMPENSATION

NO COVERAGE IS PROVIDED BY THIS NOTICE. THIS NOTICE DOES NOT AMEND ANY
PROVISION OF YOUR POLICY. YOU SHOULD REVIEW YOUR ENTIRE POLICY
CAREFULLY FOR COMPLETE INFORMATION ON THE COVERAGES PROVIDED AND TO
DETERMINE YOUR RIGHTS AND DUTIES UNDER YOUR POLICY. PLEASE CONTACT
YOUR AGENT OR BROKER IF YOU HAVE ANY QUESTIONS ABOUT THIS NOTICE OR
ITS CONTENTS. IF THERE IS ANY CONFLICT BETWEEN YOUR POLICY AND THIS
NOTICE, THE PROVISIONS OF YOUR POLICY PREVAIL.

For information about how Travelers compensates independent agents and brokers, please visit
www.travelers.com, call our toll-free telephone number 1-866-904-3348, or request a written copy from Marketing
at One Tower Square, 2GSA, Hartford, CT 06183.

WUNNDDO8 Page 1 of 1
PN T4 54 01 08

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 68 of 153 Page ID #:261

IMPORTANT
Policy Audit Information

Dear Policyholder:

This policy is issued with an estimated premium based upon information provided through your Producer.
This premium is subject to adjustment at the end of the policy period. At that time, you may receive a
request for information in the mail or a premium auditor may contact you to review the necessary records.
The information developed is needed to determine the final earned premium for this policy.

Record Maintenance

in order to facilitate audit service, it is necessary to maintain proper records and have them available at
the proper time. Based on the nature of your business, some of the following data will be necessary to
complete the audit:

1. General Ledger, Financial Statements

2. Payroll Records, Time Books, State Unemployment Returns, FICA Returns, Individual Earnings
Records-Monthly totals separated by type of work and overtime.

3. Cash Receipts, Sales Journal
4. Cash Disbursements Journal - Including subcontractors. casual labor and material costs.
5. Certificates of Insurance

IMPORTANT COVERAGE NOTE:

If you utilize subcontractors whose legal status is that of sole proprietor/partner, we may charge premium
for these persons as provided under Part 5 of the policy contract even though certificates of insurance
may exist. Please contact your producer if you have any questions regarding your Workers’
Compensation coverage needs.

Work in Other States

Please advise your Producer if employees are hired for work in states other than those listed in Item 3. of
your policy. This will enable your producer to consider your need for coverage in accordance with state
laws.

We appreciate the opportunity to serve you. If you have any questions about the enclosed policy or any
insurance matters please contact your producer or your Company representative.

WUNN7F00

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 69 of 153 Page ID #:262

PN 04.99 02 B
(Ed. 5-02)

 

POLICYHOLDER NOTICE

CALIFORNIA WORKERS' COMPENSATION INSURANCE
RATING LAWS

Pursuant to Section 11752.8 of the California Insurance Code, we are providing you with an explanation of the
California workers' compensation rating laws.

4. We establish our own rates for workers’ compensation. Our rates, rating plans, and related information are
filed with the insurance commissioner and are open for public inspection.

2. The insurance commissioner can disapprove our rates, rating plans, or classifications only if he or she has
determined after public hearing that our rates might jeopardize our ability to pay claims or might create a mo-
nopoly in the market. A monopoly is defined by law as a market where one insurer writes 20% or more of that
part of the California workers’ compensation insurance that is not written by the State Compensation Insur-
ance Fund. If the insurance commissioner disapproves our rates, rating plans, or classifications, he or she
may order an increase in the rates applicable to outstanding policies.

3. Rating organizations may develop pure premium rates that are subject to the insurance commissioner's ap-
proval. A pure premium rate reflects the anticipated cost and expenses of claims per $100 of payroll for a
given classification. Pure premium rates are advisory only, as we are not required to use the pure premium
rates developed by any rating organization in establishing our own rates.

4. We must adhere to a single, uniform experience rating plan. If you are eligible for experience rating under the
plan, we will be required to adjust your premium to reflect your claim history. A better claim history generally
results in a lower experience rating modification; more claims, or more expensive claims, generally result in a
higher experience rating modification. The uniform experience rating plan, which is developed by the insur-
ance rating organization designated by the insurance commissioner, is subject to approval by the insurance
commissioner.

5. A standard classification system, developed by the insurance rating organization designated by the insurance
commissioner, is subject to approval by the insurance commissioner. The standard classification system is a
method of recognizing and separating policyholders into industry or occupational groups according to their
similarities and/or differences. We can adopt and apply the standard classification system or develop and ap-
ply our own classification system, provided we can report the payroll, expenses, and other costs of claims ina
way that is consistent with the uniform statistical plan or the standard classification system.

6. Our rates and classifications may not violate the Unruh Civil Rights Act or be unfairly discriminatory.

7. We will provide an appeal process for you to appeal the way we rate your insurance policy. The process re-
quires us to respond to your written appeal within 30 days. If you are not satisfied with the result of your ap-
peal, you may appeal our decision to the insurance commissioner.

CALIFORNIA WORKERS’ COMPENSATION INSURANCE
NOTICE OF NONRENEWAL

Section 11664 of the California Insurance Code requires us, in most instances, to provide you with a notice of
nonrenewal. Except as specified in paragraphs 1 through 6 below, if we elect to nonrenew your policy, we are
required to deliver or mail to you a written notice stating the reason or reasons for the nonrenewal of the policy.
The notice is required to be sent to you no earlier than 120 days before the end of the policy period and no later
than 30 days before the end of the policy period. If we fail to provide you the required notice, we are required to
continue the coverage under the policy with no change in the premium rate until 60 days after we provide you with
the required notice.

We are not required to provide you with a notice of nonrenewal in any of the following situations:

4. Your policy was transferred or renewed without a change in its terms or conditions or the rate on which the
premium is based to another insurer or other insurers who are members of the same insurance group as Us.

2. The policy was extended for 90 days or less and the required notice was given prior to the extension.

© 2002 by the Workers' Compensation Insurance Rating Bureau of California. All rights reserved.

WO4NBA02 Page 1 of 2

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 70 of 153 Page ID #:263

PN 0499 02B
(Ed. 5-02)

 

3. You obtained replacement coverage or agreed, in writing, within 60 days of the termination of the policy, to
obtain that coverage.

4. The policy is for a period of no more than 60 days and you were notified at the time of issuance that it may not
be renewed.

5. You requested a change in the terms or conditions or risks covered by the policy within 60 days prior to the
end of the policy period.

6. Wemade a written offer to you to renew the policy at a premium rate increase of less than 25 percent.

(A) If the premium rate in your governing classification is to be increased 25 percent or greater and we intend
to renew the policy, we shall provide a written notice of a renewal offer not less than 30 days prior to the
policy renewal date. The governing classification shail be determined by the rules and regulations estab-
lished in accordance with California Insurance Code Section 11750.3(c).

(B) For purposes of this Notice, “premium rate” means the cost of insurance per unit of exposure prior to the
application of individual risk variations based on loss or expense considerations such as scheduled rating
and experience rating.

This notice does not change the policy to which it is attached.

© 2002 by the Workers' Compensation Insurance Rating Bureau of California. All rights reserved.

WO4NBA02 Page 2 of 2

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 71 0f153 Page ID #:264

PN 04 99 01 F

 

POLICYHOLDER NOTICE
YOUR RIGHT TO RATING AND DIVIDEND INFORMATION

I. Information Available to You
A. Information Available from Us — The Travelers Companies
(1) General questions regarding your policy should be directed to:

TRAVELERS

P.O. Box 6512

21688 Gateway Center Drive
Diamond Bar, CA 91765
Telephone: 1-909-612-3609
Fax: 1-909-612-3629
Website: www.travelers.com

(2) Dividend Calculation. If this is a participating policy (a policy on which a dividend may be paid),
upon payment or non-payment of a dividend, we shall provide a written explanation to you that sets
forth the basis of the dividend calculation. The explanation will be in clear, understandable language
and will express the dividend as a dollar amount and as a percentage of the earned premium for the
policy year on which the dividend is calculated.

(3) Claims Information. Pursuant to Sections 3761 and 3762 of the California Labor Code, you are
entitled to receive information in our claim files that affects your premium. Copies of documents will
be supplied at your expense during reasonable business hours.

For claims covered under this policy, we will estimate the ultimate cost of unsettled claims for
statistical purposes eighteen months after the policy becomes effective and will report those
estimates to the Workers’ Compensation Insurance Rating Bureau of California (WCIRB) no later
than twenty months after the policy becomes effective. The cost of any settled claims will also be
reported at that time. At twelve-month intervals thereafter, we will update and report to the WCIRB the
estimated cost of any unsettled claims and the actual final cost of any claims settled in the interim.
The amounts we report will be used by the WCIRB to compute your experience modification if you
are eligible for experience rating.

B. Information Available from the Workers' Compensation Insurance Rating Bureau of California

(1) The WCIRB is a licensed rating organization and the California Insurance Commissioner's designated
statistical agent. As such, the WCIRB is responsible for administering the California Workers’
Compensation Uniform Statistical Reporting Plan-1995 (USRP) and the California Workers'
Compensation Experience Rating Plan—1995 (ERP). Contact information for the WCIRB is: WCIRB,
1221 Broadway, Suite 900, Oakland, CA 94612, Attention: Customer Service. You may also contact
WCIRB Customer Service at 1-888-229-2472, by fax at 415-778-7272, or via the Internet at the
WCIRB's website: http://www.wcirb.com. The regulations contained in the USRP and the ERP are
available for public viewing through the WCIRB's website.

(2) Policyholder Information. Pursuant to California Insurance Code (CIC) Section 11752.6, upon
written request, you are entitled to information relating to loss experience, claims, classification
assignments, and policy contracts as well as rating plans, rating systems, manual rules, or other
information impacting your premium that is maintained in the records of the WCIRB. Complaints and
Requests for Action requesting policyholder information should be forwarded to: WCIRB, 1221
Broadway, Suite 900, Oakland, CA 94612, Attention: Custodian of Records. The Custodian of
Records can be reached by telephone at 415-777-0777 and by fax at 415-778-7272.

(3) Experience Rating Form. Each experience rated risk may receive a single copy of ifs current
Experience Rating Form free of charge by completing a Policyholder Rate Sheet Request Form on
the WCIRB's website at http:/Avww.wcirb.com/ratesheet. The Experience Rating Form will include a
Loss-Free Rating, which is the experience modification that would have been calculated if $0 (zero)

WO4NBG15 Page 1 of 3

© 2015 Workers' Compensation Insurance Rating Bureau of California. All Rights Reserved.

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 72 of 153 Page ID #:265

PN 04 99 01 F

 

actual losses were incurred during the experience period. This hypothetical rating calculation is
provided for informational purposes only.

IL Dispute Process
You may dispute our actions or the actions of the WCIRB pursuant to CIC Sections 11737 and 11753.1.
A. Our Dispute Resolution Process.

If you are aggrieved by our decision adopting a change in a classification assignment that results in
increased premium, or by the application of our rating system to your workers’ compensation insurance,
you may dispute these matters with us. If you are dissatisfied with the outcome of the initial dispute with
us, you may send us a written Complaint and Request for Action as outlined below.]

You may send us a written Complaint and Request for Action requesting that we reconsider a change in a
classification assignment that results in an increased premium and/or requesting that we review the
manner in which our rating system has been applied in connection with the insurance afforded or offered
you. Written Complaints and Requests for Action should be forwarded to:

TRAVELERS TRAVELERS
1109 White Rock Road P.O. Box 6512
Rancho Cordova, CA 95670-6001 21688 Gateway Center Drive
Diamond Bar, CA 91765
Phone: 1-800-328-2189 Phone: 1-909-612-3629
Fax: 1-909-612-3629
Website: www.Travelers.com Website: www. Travelers.com

After you send your Complaint and Request for Action, we have 30 days to send you a written notice
indicating whether or not your written request will be reviewed. If we agree to review your request, we
must conduct the review and issue a decision granting or rejecting your request within 60 days after
sending you the written notice granting review. If we decline to review your request, if you are dissatisfied
with the decision upon review, or if we fail to grant or reject your request or issue a decision upon review,
you may appeal to the insurance commissioner as described in paragraph II.C., below.

B. Disputing the Actions of the WCIRB. If you have been aggrieved by any decision, action, or omission to
act of the WCIRB, you may request, in writing, that the WCIRB reconsider its decision, action, or omission
to act. You may also request, in writing, that the WCIRB review the manner in which its rating system has
been applied in connection with the insurance afforded or offered you. For requests related to
classification disputes, the reporting of experience, or coverage issues, your initial request for review
must be received by the WCIRB within 12 months after the expiration date of the policy to which the
request for review pertains, except if the request involves the application of the Revision of Losses rule.
For requests related to your experience modification, your initial request for review must be received by
the WCIRB within 6 months after the issuance, or 12 months after the expiration date, of the experience
modification to which the request for review pertains, whichever is later, except if the request for review
involves the application of the Revision of Losses rule. If the request involves the Revision of Losses rule,
the time to state your appeal may be longer. (See Section VI, Rule 14 of the ERP).

You may commence the review process by sending the WCIRB a written Inquiry. Written Inquiries should
be sent to: WCIRB, 1221 Broadway, Suite 900, Oakland, CA 94612, Attention: Customer Service.
Customer Service can be reached by telephone at 1-888-229-2472, and by fax at 415-778-7272.

If you are dissatisfied with the WCIRB's decision upon an Inquiry, or if the WCIRB fails to respond within
90 days after receipt of the Inquiry, you may pursue the subject of the Inquiry by sending the WCIRB a
written Complaint and Request for Action. After you send your Complaint and Request for Action, the
WCIRB has 30 days to send you written notice indicating whether or not your written request will be
reviewed. If the WCIRB agrees to review your request, it must conduct the review and issue a decision
granting or rejecting your request within 60 days after sending you the written notice granting review. If
the WCIRB declines to review your request, if you are dissatisfied with the decision upon review, or if the
WCIRB fails to grant or reject your request or issue a decision upon review, you may appeal to the
insurance commissioner as described in paragraph II.C., below. Written Complaints and Requests for
Action should be forwarded to: WCIRB, 1221 Broadway, Suite 900, Oakland, CA 94612, Attention:

WO4NBG15 Page 2 of 3
© 2015 Workers’ Compensation Insurance Rating Bureau of California. All Rights Reserved.

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 73 of 153 Page ID #:266

PN 04 99 01 F

 

Complaints and Reconsiderations. The WCIRB's telephone number is 1-888-229-2472, and the fax
number is 415-371-5204.

C. California Department of Insurance — Appeals to the Insurance Commissioner. If, after you follow the
appropriate dispute resolution process described above, we or the WCIRB decline to review your request, if
you are dissatisfied with the decision upon review, or if we or the WCIRB fail to grant or reject your request or
issue a decision upon review, you may appeal to the insurance commissioner pursuant to CIC Sections
11737, 11752.6, 11753.1 and Title 10, California Code of Regulations, Section 2509.40 et seq. You must file

your appeal within 30 days after we or the WCIRB send you the notice rejecting review of your Complaint and
Request for Action or the decision upon your Complaint and Request for Action. If no written decision
regarding your Complaint and Request for Action is sent, your appeal must be filed within 120 days after you
sent your Complaint and Request for Action to us or to the WCIRB. The filing address for all appeals to the
insurance commissioner is:

Administrative Hearing Bureau
California Department of Insurance
45 Fremont Street, 22nd Floor
San Francisco, California 94105

You have the right to a hearing before the insurance commissioner, and our action, or the action of the
WCIRB, may be affirmed, modified, or reversed.

Ill Resources Available to You in Obtaining Information and Pursuing Disputes

A. Policyholder Ombudsman. Pursuant to California Insurance Code Section 11752.6, a policyholder
ombudsman is available at the WCIRB to assist you in obtaining and evaluating the rating, policy, and
claims information referenced in |.A. and |.B., above. The ombudsman may advise you on any dispute
with us, the WCIRB, or on an appeal to the insurance commissioner pursuant to Section 11737 of the
Insurance Code. The address of the policyholder ombudsman is WCIRB, 1221 Broadway, Suite 900,
Oakland, CA 94612, Attention: Policyholder Ombudsman. The policyholder ombudsman can be reached
by telephone at 415-778-7159 and by fax at 415-371-5288.

B. California Department of Insurance — Information and Assistance. Information and assistance on
policy questions can be obtained from the Department of Insurance Consumer HOTLINE, 1-800-927-
HELP (4357) or http://www.insurance.ca.gov. For questions and correspondence regarding appeals to
the Administrative Hearing Bureau, see the contact information in paragraph II.C.

This notice does not change the policy to which it is attached.

WO4NBG15 Page 3 of 3
© 2015 Workers’ Compensation Insurance Rating Bureau of California. All Rights Reserved.

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 74 0f 153 Page ID #:267

POLICYHOLDER NOTICE

CALIFORNIA INSURANCE GUARANTEE ASSOCIATION (CIGA) SURCHARGE

Companies writing property and casualty insurance business in California are required to participate in the
California Insurance Guarantee Association. If a company becomes insolvent, the California Insurance Guarantee
Association settles unpaid claims and assesses each insurance company for its fair share.

California law requires all companies to surcharge policies to recover these assessments. If your policy is
surcharged, “CA Surcharge” or “CA Surcharge (CIGA) Surcharge)” with an amount will be displayed on your
premium notice.

This notice does not change the policy to which it is attached.

PN 04 99 04 (00) WO4NDC02

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 75 of 153 Page ID #:268

Mn.
TRAVELERS J

Your Workers’ Compensation Benefits

 

CALIFORNIA

 

This form should be given to all newly hired employees in the State of California. Its content applies to
industrial injuries on or after January 1, 2073.

Any person who makes or causes to be made any knowingly false or fraudulent material statement or
material representation for the purpose of obtaining or denying workers’ compensation benefits or pay-
ments is guilty of a felony.

You may be entitled to workers’ compensation benefits if you are injured or become ill because of your job, or are a
victim of a workplace crime. Workers' compensation covers most work-related physical or mental injuries and illness-
es. An injury or illness can be caused by one event (such as hurting your back in a fall) or by repeated exposures to a
harmful condition (such as hurting your wrist from doing the same motion over and over).

Workers’ compensation benefits include:

Medical Care: Doctor visits, hospital services, physical therapy, lab tests, x-rays, and medicines that are reasonably
necessary to treat your injury. You should never see a bill. Physical therapy, occupational therapy and chiropractic
visits may be limited to 24 each.

Temporary Disability Benefits: Payments if you lose wages while recovering. For most injuries after April 18, 2004,
temporary disability benefits are limited to 104 weeks within 5 years from your date of injury. Filing a timely Employ-
ment Development Department claim may result in additional state disability benefits when TTD benefits are terminat-
ed, delayed or denied.

Permanent Disability Benefits: Payments if your injury causes a permanent disability. Once your injury stabilizes,
your treating physician may find permanent disability, depending upon your level of recovery. The amount of perma-
nent disability found by your doctor will be rated by your claims administrator according to your age and occupation in
order to determine the percentage and corresponding dollar amount of permanent disability due. These amounts are
set by state law. You have the right to obtain a state disability rating or appeal a rating.

Return to Work Program: If you experience a permanent earnings loss as a result of your injury and your permanent
disability benefits are determined to be disproportionately low, you may qualify for additional monies from the Depart-
ment of Industrial Relation's Return to Work Fund. Contact the Department of Industrial Relations at: www.dir.ca.gov/
to learn more about this additional benefit.

Supplemental Job Displacement Vouchers: If your injury causes you to miss time from work and results in
permanent disability, you may receive a supplemental job displacement voucher if your employer has not offered
modified, alternative or regular employment within 60 days of receipt of the doctor's medical report indicating you have
made a maximum medical recovery. The voucher is for reimbursement of education-related costs and is capped at
$6,000.00, If you receive a voucher as a result of your injury, you have two years from the date you are furnished the
voucher or five years from your date of injury (whichever occurs later), to request reimbursement for qualifying
expenditures.

Death Benefits: Paid to dependents of a worker who dies from a work-related injury or illness. Burial expenses are
also provided, with the maximum amount allowed dependent upon the date of injury.

Temporary disability, permanent disability, and death benefits are all payable at a rate based on 2/3 of your average
weekly wage, and subject to state minimum and maximum amounts in effect on your date of injury. These benefits are
paid every two weeks while you are eligible.

Voluntary, off duty, recreational, social or athletic activities may not be covered under workers’ compensa-
tion.

WO4NEIM4 Page 1 of 6
The Travelers Indemnity Company and its property casualty affiliates. One Tower Square, Hartford, CT 06183

© 2014 The Travelers Indemnity Company. All rights reserved. Travelers and the Travelers Umbrella logo are registered trademarks of The
Travelers Indemnity Company in the U.S. and other countries. CE-10277 Rev. 6-2014

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 76 of 153 Page ID #:269

If you get hurt:
Get Medical Care. If you need first aid, contact your employer. If you need emergency care, call for help immediately.

Report Your Injury. Report the injury immediately to your supervisor. Don't delay. There are time limits. If you wait too
long, you may lose your right to benefits. Your employer is required to provide you a claim form within one working day
after learning about your injury, and must also authorize treatment within one working day after you have returned a
signed and completed copy of the form. The statute of limitations for filing a workers’ compensation claim is one year
from the date of injury or, if resulting from repeated exposures, one year from when you realized or should have
realized that your job caused the injury.

See Your Treating Physician. Your primary treating physician is the doctor with overall responsibility for treating your
injury or illness. He or she is charged with maintaining the continuity of your care, as well as initiating referrals to
specialists. If your employer has an approved Medical Provider Network (MPN), they may be able to limit your choices
of treating physicians retain medical control, and require you to treat with an MPN physician from the onset. (An MPN
is a selected network of healthcare providers who provide treatment to workers injured on the job. See your employer
for more information on your MPN.) Otherwise, your employer has the right to select the physician who will treat you
for the first 30 days. If your employer does not have an approved MPN and you wish to change doctors in the first 30
days after reporting your claim, your claims administrator must select a new physician within five days of your request.

If you have provided your employer with the name of your personal physician before your injury and have group health
insurance at the time of injury, you may see your personal physician for treatment even if your employer has an
approved MPN. Your personal physician must be a general practitioner or a board-certified or board-eligible intemist,
pediatrician, obstetrician- gynecologist, family practitioner, or multi-specialty medical group of doctors of medicine or
osteopathy, and must have treated you and maintained your medical history and records before your work injury and
must also agree to treat you for a work-related injury or illness. If your employer does not have an approved MPN and
you gave your employer the name of your personal chiropractor or acupuncturist in writing before you were injured, you
may switch to the chiropractor or acupuncturist upon request. If you still need medical care after 30 days, you may be
able to switch to a doctor of your own choice.

For your convenience, optional forms to predesignate your personal physician or multi-specialty medical group of
doctors of medicine or osteopathy are attached to this document. Also attached, are forms to predesignate your
personal acupuncturist or chiropractor if your employer does not have a medical provider network in place. By law,
chiropractors are not allowed to be the treating physician after 24 visits.

Discrimination: It is illegal for your employer to punish or fire you for having a work injury or illness, for filing a claim,
or testifying in another person's workers' compensation case. If your employer has been found to discriminate, you
may be entitled to job reinstatement with back pay, increased compensation, and costs and expenses. You may also
have additional rights under the Americans with Disabilities Act (ADA) or the Fair Employment and Housing Act
(FEHA). For additional information, contact FEHA at (800) 884-1684 or the Equal Employment Opportunity Commis-
sion (EEOC) at (800) 669-3362. You can get free information from a state Division of Workers' Compensation
Information & Assistance Officer. Hear recorded information and a list of local offices by calling toll-free (800) 736-
7401 or learn more online at: http://www.dir.ca.gov .

If medical care is not being provided by your employer you have several options. First, contact your claims administra-
tor to find out the status of your claim. If you have given your employer a completed and signed claim form but your
claim has been delayed for investigation, your employer is still required to authorize treatment, up to $10,000.00,
during the delay. If the claim has not been accepted yet and your medical costs have exceeded the statutory
$10,000.00 cap, you can go to your group health plan for care, find a doctor, clinic or hospital that will bill the claims
administrator directly, or use public health services.

You have the right to disagree with decisions affecting your claim. If you have a disagreement, contact your claims
administrator first to see if you can resolve it.

WO4NEI4 Page 2 of 6
The Travelers Indemnity Company and its property casualty affiliates. One Tower Square, Hartford, CT 06183

© 2014 The Travelers Indemnity Company. All rights reserved. Travelers and the Travelers Umbrella logo are registered trademarks of The
Travelers Indemnity Company in the U.S. and other countries. CE-10277 Rev. 6-2014

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 77 of 153 Page ID #:270

Your Workers’ Compensation Insurance Company is Travelers Property Casualty Company of America.
You can also look up your insurance carrier at the WCIRB online lookup: https:/Avww.caworkcompcoverage.com/

You can obtain free information from an Information and Assistance Officer of the state Division of Workers' Compen-
sation, or you can hear recorded information and a list of local offices by calling (800) 736-7401. A list of Information
and Assistance offices can be found at the end of this pamphlet to help you locate the I&A office nearest you. You may
also go to the DWC web site at: http://Awww.dir.ca.gov for further information.

You can consult with an attorney. Most attorneys offer one free consultation. If you decide to hire an attorney, his or
her fee may be taken out of some of your benefits. For names of workers' compensation attorneys, call the State Bar of ”
California at (415) 538-2120 or go to their web site at: http://www.californiaspecialist.org. You may get a list of
attorneys from your local information and assistance officer or look in your yellow pages.

WO4NEI14 Page 3 of 6
The Travelers indemnity Company and its property casualty affiliates. One Tower Square, Hartford, CT 06183

© 2014 The Travelers Indemnity Company. Ail rights reserved. Travelers and the Travelers Umbrella logo are registered trademarks of The
Travelers Indemnity Company in the U.S. and other countries. CE-10277 Rev. 6-2014

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 78 of 153 Page ID #:271

PREDESIGNATION OF PERSONAL. PHYSICIAN

In the event you sustain an injury or illness related to your employment, you may be treated for such injury or illness by
your personal medical doctor (M.D.) or doctor of osteopathic medicine (D.O.) or medical group if:

* — on the date of your work injury, you have health care coverage for injuries or illnesses that are not work related;

* the doctor is your regular physician, who shall be either a physician who has limited his or her practice of med-
icine to general practice or who is a board-certified or board-eligible internist, pediatrician, obstetrician-
gynecologist, family practitioner, and has previously directed your medical treatment, and retains your medical
records;

* your "personal physician" may be a medical group if it is a single corporation or partnership composed of li-
censed doctors of medicine or osteopathy, which operates an integrated multispecialty medical group provid-
ing comprehensive medical services predominantly for nonoccupational illnesses and injuries;

* — prior to the injury your doctor agrees to treat you for work injuries or illnesses;

* prior to the injury you provided your employer the following in writing: (1) notice that you want your personal
doctor to treat you for a work-related injury or illness, and (2) your personal doctor's name and business ad-
dress.

You may use this form to notify your employer if you wish to have your personal medical doctor or a doctor of osteo-
pathic medicine treat you for a work- related injury or illness and the above requirements are met.

NOTICE OF PREDESIGNATION OF PERSONAL PHYSICIAN

Employee: Complete this section.

To: (name of employer)
If | have a work-related injury or illness, | choose to be treated by:
(Name of Doctor, M.D., D.O., or medical group)

 

 

(Street address, city, state, zip code)

(Telephone number)

 

Employee Name (please print):

 

Employee's Address:

 

Name of Insurance Company, Plan, or Fund providing health coverage for nonoccupational injuries or
illnesses:

 

Employee's Signature Date:
Physician: | agree to this Predesignation.

Signature: Date:
(Physician or designated employee of the physician or medical group)

The physician is not required to sign this form, however, if the physician or designated employee of the physician or

medical group does not sign, other documentation of the physician's agreement to be predesignated will be required
pursuant to Title 8, California Code of Regulations, section 9780.1 (a)(3).

Title 8, California Code of Regulations, section 9783
(Optional DWC Form 9783 Effective date July 1, 2014)

Predesignation of Personal Physician; Reporting Duties of the Primary Treating Physician
Regulations 8 C.C.R. section 9780, et seq. (Approved 02/12/2014)

WO4NEI14 Page 4 of 6
The Travelers Indemnity Company and its property casualty affiliates. One Tower Square, Hartford, CT 06183

© 2014 The Travelers Indemnity Company. All rights reserved. Travelers and the Travelers Umbrella logo are registered trademarks of The
Travelers Indemnity Company in the U.S. and other countries. CE-10277 Rev. 6-2014

 

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 79 of 153 Page ID #:272

NOTICE OF PERSONAL CHIROPRACTOR OR PERSONAL ACUPUNCTURIST

If your employer cr your employer's insurer does not have a Medical Provider Network, you may be able to change your
treating physician to your personal chiropractor or acupuncturist following a work-related injury or illness. In order to be
eligible to make this change, you must give your employer the name and business address of a personal chiropractor
or acupuncturist in writing prior to the injury or illness. Your claims administrator generally has the right to select your
treating physician within the first 30 days after your employer knows of your injury or illness. After your claims adminis-
trator has initiated your treatment with another doctor during this period, you may then, upon request, have your
treatment transferred to your personal chiropractor or acupuncturist.

NOTE: If your date of injury is January 1, 2004, or later, a chiropractor cannot be your treating physician after you have
received 24 chiropractic visits unless your employer has authorized additional visits in writing. The term "chiropractic
visit" means any chiropractic office visit, regardless of whether the services performed involve chiropractic manipula-
tion or are limited to evaluation and management. Once you have received 24 chiropractic visits, if you still require
medical treatment, you will have to select a new physician who is not a chiropractor. This prohibition shall not apply to
visits for postsurgical physical medicine visits prescribed by the surgeon, or physician designated by the surgeon,
under the postsurgical component of the Division of Workers' Compensation's Medical Treatment Utilization Schedule.

You may use this form to notify your employer of your personal chiropractor or acupuncturist.
Your Chiropractor or Acupuncturist's Information:

 

(name of chiropractor or acupuncturist)

 

(street address, city, state, zip code)

 

(Telephone number)

Employee Name (please print):

 

Employee's Address:

 

Employee's Signature Date:

Title 8, California Code of Regulations, section 9783.1
(Optional DWC Form 9783.1 Effective date July 1, 2014)

Predesignation of Personal Physician; Reporting Duties of the Primary Treating Physician
Regulations 8 C.C.R. section 9780, et seq. (Approved 02/12/2014)

WO4NEN4 Page 5 of 6
The Travelers Indemnity Company and its property casualty affiliates. One Tower Square, Hartford, CT 06183

© 2014 The Travelers Indemnity Company. All rights reserved. Travelers and the Travelers Umbrella logo are registered trademarks of The
Travelers Indemnity Company in the U.S. and other countries. CE-10277 Rev. 6-2014

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 80 of 153 Page ID #:273

Contact the information & assistance unit

* By phone at 1-800-736-7401: For recorded information that helps injured workers, employers and others un-

derstand

* California's workers’ compensation system, and their rights and responsibilities under the law.
¢ By attending a workshop for injured workers
* By calling or going in person to a local Information & Assistance Unit office:

 

Anaheim

1065 N. PacifiCenter Drive
Anaheim, CA 92806

(714) 414-1801

Oakland

1515 Clay Street, 6th floor
Oakland, CA 94612

(510) 622-2861

San Diego
7575 Metropolitan Drive, Suite 202

San Diego, CA 92102-4424
(619) 767-2082

 

Bakersfield

1800 30th Street, Suite 100
Bakersfield, CA 93301-1929
(661) 395-2514

Oxnard

1901 N. Rice Ave., Ste. 200
Oxnard, CA 93030

(805) 485-3528

San Francisco

455 Golden Gate Avenue, 2nd floor
San Francisco, CA 94102-7014
(415) 703-5020

 

Eureka

100 "H" Street, Room 202
Eureka, CA 95501-0481
(707) 441-5723

Pomona

732 Corporate Center Drive
Pomona, CA 91768-2653
(909) 623-8568

San Jose

100 Paseo de San Antonio
Room 241

San Jose, CA 95113-1402
(408) 277-1292

 

Fresno

2550 Mariposa Mail, Room 2035
Fresno, CA 93721-2219

(559) 445-5355

Redding
2115 Civic Center Drive, Room 15

Redding, CA 96001-2796
(530) 225-2047

San Luis Obispo
4740 Allene Way, Suite 100

San Luis Obispo, CA 93401
(805) 596-4159

 

Goleta
6755 Hollister Avenue, Room 100
Goleta, CA 93117-5551

Riverside
3737 Main Street, Room 300
Riverside, CA 92501-3337

Santa Ana
605 W Santa Ana Blvd
Bldg 28, Room 451

 

300 Oceangate Street, Suite 200
Long Beach, CA 90802-4304

160 Promenade Circle, Suite 300
Sacramento, CA 95834

(805) 968-4158 (951) 782-4347 Santa Ana, CA 92701
(714) 558-4597
Long Beach Sacramento Santa Rosa

50 "D" Street, Room 420
Santa Rosa, CA 95404-4771

 

320 W. 4th Street, 9th floor
Los Angeles, CA 90013-2329
(213) 576-7389

1880 North Main Street, Suite 100
Salinas, CA 93906-2037
(831) 443-3058

(562) 590-5240 (916) 928-3158 (707) 576-2452
Los Angeles Salinas Stockton

31 East Channel Street, Room 344
Stockton, CA 95202-2314.
(209) 948-7980

 

Marina del Rey
4720 Lincoln Blvd, 2nd floor

Marina del Rey, CA 90292-6902
(310) 482-3820

 

 

San Bernardino

464 W. Fourth Street, Suite 239
San Bernardino, CA 92401-1411
(909) 383-4522

 

Van Nuys
6150 Van Nuys Blvd., Room 105

Van Nuys, CA 91401-3370
(818) 901-5367

 

WO4NEI14

Page 6 of 6

The Travelers Indemnity Company and its property casualty affiliates. One Tower Square, Hartford, CT 06183

© 2014 The Travelers Indemnity Company. All rights reserved. Travelers and the Travelers Umbrella logo are registered trademarks of The
Travelers Indemnity Company in the U.S. and other countries. CE-10277 Rev. 6-2014

 

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 810f153 Page ID #:274

A
TRAVELERS J

Sus Beneficios de compensacion laboral — California

Este formulario debe entregarse a todos los empleados recién contratados en el estado de California. Su
contenido se aplica a los accidentes de trabajo ocurridos a partir del 1 de enero de 2073.

Cualquier persona que haga 0 propicie que se haga cualquier declaraci6n sustancial a sabiendas falsa o
fraudulenta con el propésito de obtener o denegar beneficios o pagos de compensacion laboral es
culpable de un delito.

Usted puede tener derecho a beneficios de compensacion laboral si resulta lesionado o se enferma a causa de
su trabajo, o si es victima de un delito en el lugar de trabajo. La compensacién laboral cubre la mayoria de las
lesiones y enfermedades fisicas o mentales relacionadas con el trabajo. Una lesi6n o enfermedad puede ser
causada por un acontecimiento (como lastimarse la espalda en una caida) o por exposiciones repetidas a una
circunstancia perjudicial (como lastimarse la mufieca por hacer el mismo movimiento una y otra vez).

Los beneficios de compensacion laboral incluyen:

Atencién médica: consultas médicas, servicios hospitalarios, fisioterapia, analisis de laboratorio, radiografias y
medicamentos que sean razonablemente necesarios para tratar su lesidn. No debe recibir nunca una factura. Es
posible que las visitas para fisioterapia, terapia ocupacional y al quiropractico tengan un limite de 24 visitas para
cada tipo.

Beneficios por incapacidad temporal: Pagos si usted deja de recibir su salario mientras se recupera. Para la
mayoria de las lesiones ocurridas después del 18 de abril de 2004, los beneficios por incapacidad temporal se
limitan a 104 semanas dentro del lapso de 5 afios a partir de la fecha de la lesién. Presentar de forma oportuna
una reclamacién en el Departamento de Desarrollo Laboral (Employment Development Department) puede
conducir a la obtencién de beneficios estatales adicionales por incapacidad cuando se terminan los beneficios
por incapacidad total temporal (TTD, por sus siglas en inglés), o cuando estos se demoran o los deniegan.

Beneficios por incapacidad permanente: Pagos si su lesidn causa una incapacidad permanente. Una vez que
su lesién se estabilice, es posible que el médico que lo trata determine que usted tiene una incapacidad perma-
nente, dependiendo de su grado de recuperacién. La cantidad de incapacidad permanente que su médico
determine sera clasificada por su administrador de reclamaciones segtin su edad y ocupacién con el fin de
determinar el porcentaje y la cantidad correspondiente en ddlares que se le debe a usted a causa de la incapaci-
dad permanente. La ley estatal establece dichas cantidades. Usted tiene derecho a obtener una clasificaci6n
estatal de incapacidad 0 a apelar la clasificaci6n.

Programa para reintegrarse al trabajo: Si usted sufre la pérdida permanente de sus ingresos como resultado
de su lesién y se determina que sus beneficios por incapacidad permanente son desproporcionadamente bajos,
es posible que usted califique para recibir dinero adicional del Fondo para la reintegraciOn al trabajo del Depar-
tamento de Relaciones Laborales (Department of Industrial Relations). Comunfquese con el Departamento de
Relaciones Laborales en: www.dir.ca.gov/ para conocer mas acerca de este beneficio adicional.

Vales suplementarios por destitucién laboral: Si su lesi6n conlleva a que usted falte a su trabajo y le causa
una incapacidad permanente, usted puede recibir un vale suplementario por destituci6n laboral si su empleador
no le ofrece un empleo modificado, alternativo o regular dentro de 60 dias de haber recibido el informe médico
que indique que usted logré una recuperacién médica maxima. El vale es para reembolsar los costos educativos
y tiene un limite de $6,000.00. Si usted recibe un vale como consecuencia de su lesion, tiene dos afios desde la
fecha en que le proporcionen el vale o cinco afios desde la fecha de su lesién (lo que ocurra ultimo), para
solicitar el reembolso de los gastos que califiquen.

Beneficios por muerte: Se pagan a los dependientes de un trabajador que muere a causa de una lesién o
enfermedad laboral. También se cubren los gastos del entierro; la cantidad maxima permitida depende de la
fecha de fa lesion.

WO4NFI13 Pagina 1 of 7
© 2013 The Travelers Indemnity Company. Todos los derechos reservados. Travelers y el logotipo con la sombrilla de Travelers son marcas
registradas de The Travelers Indemnity Company en los EE. UU. y otros paises. CE-10277 New 1-2013

Este formulario cumple con los requisitos §3551, §3553, y el Reglamento Administrative §9880 del Cédigo Laboral, y fue aprobado por el Director
Administrativo de la Divisién de Compensacién Laboral. Este formulario no puede modificarse.

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 82 of 153 Page ID #:275

Los beneficios por incapacidad temporal, incapacidad permanente y muerte se pagan a una tasa basada en 2/3
de su salario semanal promedio, y estan sujetos a las cantidades minimas y maximas vigentes en el estado en
la fecha de su lesion. Estos beneficios se pagan cada dos semanas mientras usted sea elegible.

Es posible que las actividades como voluntario, en sus horas libres, recreacionales, sociales o atléticas
no estén cubiertas bajo la compensacién laboral.

Si se lastima:

Obtenga atencién médica. Si necesita primeros auxilios, comuniquese con su empleador. Si necesita atencién
urgente, pida ayuda de inmediato.

Informe sobre su lesién. Informe de inmediato a su supervisor sobre su lesién. No demore en hacerlo; existen
limites de tiempo. Si espera demasiado, puede perder los derechos que tiene a recibir beneficios. Su empleador
tiene que proporcionarle un formulario de reclamacién a mas tardar un dia laborable después de que esté
enterado de su lesion, y también debe autorizar el tratamiento a mas tardar un dia laborable después de que
usted le entregue una copia del formulario lleno y firmado. El plazo de prescripcién para presentar una reclama-
cién de compensacién laboral es de un afio a partir de la fecha de Ia lesion o, si esta se debe a exposiciones
repetidas, un afio a partir del momento en que usted se dio cuenta o debio darse cuenta de que su trabajo caus6
la lesion.

Vea a su médico tratante. Su médico tratante primario es el médico con la responsabilidad global de tratar su
lesién o enfermedad. El o ella estan a cargo de mantener la continuidad de su atencién, asi como de remitirlo a
los especialistas. Si su empleador tiene una Red de Proveedores Médicos (MPN, por sus siglas en inglés)
aprobada, es posible que ellos puedan limitar sus opciones de médicos tratantes, que retengan el contro!
médico, y que le exijan que se atienda con un médico de la MPN desde el principio. (Una MPN es una red
escogida de proveedores de atencién médica que proveen tratamiento a los empleados que se lesionan en el
trabajo. Consulte con su empleador para obtener mas informacién sobre su MPN). De lo contrario, su empleador
tiene el derecho de escoger el médico que lo tratara a usted por los primeros 30 dias. Si su empleador no tiene
una MPN aprobada y usted desea cambiar de médico en los primeros 30 dias después de presentar su reclama-
cién, su administrador de reclamaciones debe escoger un médico nuevo en un lapso de cinco dias después de
que usted lo solicite.

Si usted le proporcionéd a su empleador el nombre de su médico personal antes de sufrir la lesion y tiene seguro
médico de grupo al momento de la lesion, usted puede tratarse con su médico personal incluso si su empleador
tiene una MPN aprobada. Su médico personal debe ser un médico general o un médico internista, pediatra,
ginecobstetra o médico de familia con certificado de especialidad 0 que haya completado su especialidad, o un
grupo médico con multiples especialidades con doctores 0 licenciados en medicina, y debe haberlo tratado y
tener sus antecedentes médicos y su historia clinica antes de su lesién laboral y también debe estar de acuerdo
en tratarlo por una lesién o enfermedad laboral. Si su empleador no tiene una MPN aprobada y usted le dio a su
empleador por escrito el nombre de su quiropractico o acupunturista personal antes de sufrir la lesién, usted
puede cambiarse al quiropractico o acupunturista cuando lo solicite. Si todavia necesita recibir atencién médica
juego de 30 dias, quizas pueda cambiarse a un médico de su propia elecci6n.

Para mayor comodidad, se adjuntan a este documento formularios opcionales para predesignar a su médico
personal 0 a un grupo médico con multiples especialidades con doctores 0 licenciados en medicina. También se
adjuntan formularios para predesignar a su acupunturista o quiropractico personal si su empleador no cuenta con
una red de proveedores médicos. Por ley, no se permite que los quiropracticos sean el médico tratante luego de
24 visitas.

Discriminacién: Es ilegal que su empleador lo castigue o lo despida por sufrir una lesién o enfermedad laboral,
por presentar una reclamaci6n, o por testificar en el caso de compensacion laboral ce otra persona. Si se
determina que su empleador ha cometido discriminacién, usted puede tener derecho a que se le reincorpore a
su puesto de trabajo con pagos retroactivos, una mayor compensacion, y costos y gastos. Es posible que usted
tenga otros derechos bajo la Ley de Proteccién para Personas Discapacitadas (ADA, por sus siglas en inglés) o
la Ley de Igualdad en el Empleo y Ia Vivienda (FEHA, por sus siglas en inglés). Para obtener mas informaci6n,
comuniquese con FEHA al (800) 884-1684 0 con la Comisién de Igualdad de Oportunidades Laborales (EEOC,

WO4NFI13 Pagina 2 of 7

© 2013 The Travelers Indemnity Company. Todos los derechos reservados. Travelers y el logotipo con fa sombrilla de Travelers son marcas
registradas de The Travelers Indemnity Company en los EE. UU. y ottos paises. CE-10277 New 4-2013

Este formulario cumple con los requisitos §3551, §3553, y el Reglamento Administrativo §9880 del Cédigo Laboral, y fue aprobado por el Director
Administrativo de la Division de Compensacién Laboral. Este formulario no puede modificarse.

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 83 of 153 Page ID #:276

por sus siglas en inglés) al (800) 669-3362. Puede obtener informacién gratuita de un funcionario de informacion
y ayuda de la Divisi6n de Compensacién Laboral de su estado. Puede escuchar informacion grabada y una lista
de las oficinas locales llamando sin costo al (800) 736-7401 o averiguar mas en linea en:

http://www.dir.ca.qov.

Si su empleador no le proporciona atencién médica, usted tiene varias opciones. Primero, comuniquese con su
administrador de reclamaciones para averiguar el estado de su reclamacién. Si le entreg6 a su empleador un
formulario de reclamacién lleno y firmado pero su reclamacién esta retrasada por la investigaci6én, su empleador
tiene que autorizar el tratamiento, hasta un maximo de $10,000.00, durante el retraso. Si todavia no se ha
aceptado la reclamacién y sus costos médicos sobrepasan el limite reglamentario de $10,000.00, usted puede
acudir a su plan médico de grupo para recibir atencion, buscar un médico, una clinica o un hospital que le
facture directamente al administrador de reclamaciones, o utilizar los servicios publicos de atencién médica.

Usted tiene derecho a estar en desacuerdo con las decisiones que afectan su reclamacién. Si esta en de-
sacuerdo, comunfquese primero con su administrador de reclamaciones para ver si lo pueden resolver.

Su compafia de seguros de compensacién laboral es Travelers Property Casualty Company of America.

También puede buscar su compafifa de seguros en el directorio en linea de WCIRB:
https://www.caworkcompcoverage.com/

Puede obtener informacién gratuita de un funcionario de Informacién y Ayuda de la Divisi6n de Compensacion
Laboral de su estado, o puede escuchar informacion grabada y una lista de las oficinas locales llamando al (800)
736-7401. Al final de este folleto, encontrara una lista de las oficinas de Informacién y Ayuda. Esto lo ayudara a
localizar la oficina mas cerca de usted. Para mas informacién, también puede visitar el! sitio web del DWC en:
http://www.dir.ca.qov.

Puede consultar con un abogado. La mayorfa de los abogados ofrecen una consulta gratuita. Si decide contratar
un abogado, es posible que los honorarios se saquen de algunos de sus beneficios. Para obtener los nombres de
los abogados especializados en compensacién laboral, lame al Colegio de Abogados del estado de California al
(415) 538-2120 0 visite su sitio web en: http://www.californiaspecialist.org. El funcionario local de informacion
y ayuda puede proporcionarle una lista de los abogados o usted puede buscarlos en las paginas amarillas.

WO4NFI13 Pagina 3 of 7

© 2013 The Travelers Indemnity Company. Todos Jos derechos reservados. Travelers y el logotipo con la sombrilla de Travelers son marcas
registradas de The Travelers Indemnity Company en los EE. UU. y otros paises. CE-10277 New 1-2013

Este formulario cumple con los requisitos §3551, §3553, y el Reglamento Administrative §9880 del Cédigo Laboral, y fue aprobado por el Director
Administrativo de la Divisi6n de Compensacién Laboral. Este formulario no puede modificarse.

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 84 0f 153 Page ID #:277

Predesignacion de! médico personal

En caso de que sufra una lesién o enfermedad relacionada con su empleo, su médico (doctor (M.D.) 0 licenciado
(D.O.) en medicina) personal o grupo médico pueden atenderio si:

* usted tiene cobertura médica de grupo al momento de la lesi6n;

* el médico es su médico habitual, y debe ser un médico cuyo ejercicio de la medicina se limita a medicina
general o que es un médico internista, pediatra, ginecobstetra o médico de familia con certificado de espe-
cialidad o que haya completado su especialidad, y que anteriormente haya estado a cargo de su tratamiento
médico y tenga en su poder su historia clinica;

* su "médico personal" puede ser un grupo médico si se trata de una corporacién con un solo miembro o una
sociedad constituida por doctores o licenciados en medicina, que opere un grupo médico integrado con
multiples especialidades que brinde servicios médicos integrales predominantemente para enfermedades y
lesiones que no sean de tipo laboral;

* antes de la lesién, su médico acepta tratarlo por lesiones o enfermedades laborales;

* antes de la lesién, usted le proporcioné a su empleador lo siguiente por escrito: (1) notificacién de que usted
desea que su médico personal lo trate por lesiones o enfermedades laborales, y (2) el nombre y la direccion
del consultorio de su médico personal.

Puede usar este formulario para notificar a su empleador si desea que su médico o licenciado en medicina
personal lo trate por una lesién o enfermedad laboral, siempre que se cumplan los requisitos anteriores.

Notificacién de predesignacién del médico personal
Empleado: Liene esta seccion.

Para: (nombre del empleador) Si sufro una lesi6n o enfermedad laboral,
escojo ser atendido por:

 

(Nombre del médico, doctor en medicina, licenciado en medicina o grupo médico)

 

(Direccién, ciudad, estado, cddigo postal)

(Numero de teléfono}

 

Nombre del empleado (en letra de imprenta):

 

 

Direcci6én del empleado:

Firma del empleado Fecha:

WO4NFI13 Pagina 4 of 7

© 2013 The Travelers Indemnity Company. Todos los derechos reservados. Travelers y el logotipo con la sombrilla de Travelers son marcas
registradas de The Travelers Indemnity Company en los EE. UU. y otros paises. CE-10277 New 1-2013

Este formulario cumple con los requisitos §3551, §3553, y el Reglamento Administrativo §9880 del Cddigo Laboral, y fue aprobado por el Director
Administrativo de la Divisisn de Compensacién Laboral. Este formulario no puede modificarse.

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 85 of 153 Page ID #:278

Médico: Estoy de acuerdo con esta predesignacion.

Firma: Fecha:
(Médico o empleado designado del médico o del grupo médico)

No se requiere que el médico firme este formulario, sin embargo, si el médico o el empleado designado del
médico o del grupo médico no firma, se necesitara otra documentacién de la aceptacién del médico a ser
predesignado, conforme al Capitulo 8, Cédigo de Disposiciones Reglamentarias de California, apartado
9780.1 (a)(3).

WO4NFI13 Pagina 5 of 7

© 2013 The Travelers Indemnity Company. Todos los derechos reservados. Travelers y el logotipo con la sombrilla de Travelers son marcas
registradas de The Travelers Indemnity Company en los EE. UU. y otros pafses. CE-10277 New 1-2013

Este formulario cumple con los requisitos §3551, §3553, y el Reglamento Administrative §9880 del Cédigo Laboral, y fue aprobado por el Director
Administrativo de la Divisisn de Compensacién Laboral. Este formulario no puede modificarse.

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 86 of 153 Page ID #:279

Notificacién de quiropractico personal o acupunturista personal

Si su empleador o la compafifa de seguros de su empleador no tienen una Red de Proveedores Meédicos, usted
quizas pueda cambiar su médico tratante a su quiropractico o acupunturista personal después de una lesién o
enfermedad laboral. Para cumplir los requisitos para hacer este cambio, debe proporcionarle a su empleador,
por escrito, el nombre y la direccién del consultorio de un quiropractico o acupunturista personal antes de que
ocurra la lesion o enfermedad. Por lo general, su administrador de reclamaciones tiene el derecho de escoger su
médico tratante dentro de los primeros 30 dias después de que su empleador esté enterado de su lesién o
enfermedad. Luego de que su administrador de reclamaciones inicie su tratamiento con otro médico durante
este periodo, usted podrd, previa solicitud, hacer que transfieran su tratamiento a su quiropractico o acupuntur-
ista personal.

Usted puede utilizar este formulario para notificar a su empleador acerca de su quiropractico o acupunturista
personal. Por ley, no se permite que los quiropracticos sean el médico tratante luego de 24 visitas.

Informacion de su quiropractico o acupunturista:

 

(Nombre del quiropractico o acupunturista)

 

(Direccién, ciudad, estado, cédigo postal)

 

(Ndmero de teléfono)

Nombre del empleado (en letra de imprenta):

 

 

Direccién del empleado:

Firma del empleado Fecha:

WO4NFI13 Pagina 6 of 7

© 2013 The Travelers Indemnity Company. Todos los derechos reservados. Travelers y el logotipo con la sombrilla de Travelers son marcas
registradas de The Travelers Indemnity Company en los EE. UU. y otros paises, CE-10277 New 1-2013

Este formulario cumple con los requisitos §3551, §3553, y el Reglamento Administrative §9880 del Cédigo Laboral, y fue aprobado por el Director
Administrativo de la Divisi6n de Compensacién Laboral. Este formulario no puede modificarse.

 
Comuniquese con la unidad de informacion y ayuda

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 87 of 153 Page ID #:280

* Por teléfono al 1-800-736-7401: Para obtener informacién grabada que ayuda a los trabajadores lesionados,
los empleadores y otras personas a entender el sistema de compensacién laboral de California, y sus dere-
chos y responsabilidades conforme a la ley.

¢  Asistiendo a un taller para trabajadores lesionados

* Llamando o yendo en persona a una oficina local de la Unidad de informacién y ayuda:

 

 

 

Anaheim Oakland San Diego

1065 N. PacifiCenter Drive 1515 Clay Street, 6th floor 7575 Metropolitan Drive,

Anaheim 92806 Oakland, CA 94612 Suite 202

(714) 414-1801 (510) 622-2861 San Diego, CA 92102-4424
(619) 767-2082

Bakersfield Oxnard San Francisco

1800 30th Street, 1901 N. Rice Ave., 455 Golden Gate Avenue,

Suite 100 Ste. 200 2nd floor

Bakersfield, CA 93301-1929 Oxnard, CA 93030 San Francisco, CA 94102-7014

(661) 395-2514 (805) 485-3528 (415) 703-5020

Eureka Pomona San Jose

100 "H" Street, 732 Corporate Center Drive 100 Paseo de San Antonio,

Room 202 Eureka, CA 95501-0481 | Pomona, CA 91768-2653 Room 241

(707) 441-5723

(909) 623-8568

San Jose, CA 95113-1402
(408) 277-1292

 

 

 

 

Fresno Redding San Luis Obispo

2550 Mariposa Mall, 2115 Civic Center Drive 4740 Allene Way,

Room 2035 Room 15 Suite 100

Fresno, CA 93721-2219 Redding, CA 96001-2796 San Luis Obispo, CA 93401
(559) 445-5355 (530) 225-2047 (805) 596-4159

Goleta Riverside Santa Ana

6755 Hollister Avenue, 3737 Main Street, 605 W Santa Ana Blvd, Bldg
Room 100 Room 300 28 Room 451

Goleta, CA 93117-5551 Riverside, CA 92501-3337 Santa Ana, CA 92701

(805) 968-4158 (951) 782-4347 (714) 558-4597

Long Beach Sacramento Santa Rosa

300 Oceangate Street, 1460 Promenade Circle, 50 "D" Street,

Suite 200 Suite 300 Room 420

Long Beach, CA 90802-4304 Sacramento, CA 95834 Santa Rosa, CA 95404-4771
(562) 590-5240 (916) 928-3158 (707) 576-2452

Los Angeles Salinas Stockton

320 W. 4th Street, 1880 North Main Street, 31 East Channel Street,

9th floor Suite 100 Room 344

Los Angeles, CA 90013-2329
(213) 576-7389

Salinas, CA 93906-2037
(831) 443-3058

Stockton, CA 95202-2314
(209) 948-7980

 

 

Marina del Rey

4720 Lincoln Blvd

2nd floor

Marina del Rey, CA 90292-6902
(310) 482-3820

 

San Bernardino
464 W. Fourth Street,
Suite 239

San Bernardino, CA 92401-1411

(909) 383-4522

 

Van Nuys

6150 Van Nuys Blvd.,
Room 105

Van Nuys, CA 91401-3370
(818) 901-5367

 

WO4NFI13

Pagina 7 of 7

© 2013 The Travelers Indemnity Company. Todos los derechos reservados. Travelers y el logotipo con la sombrilla de Travelers son marcas
registradas de The Travelers Indemnity Company en los EE. UU. y otros paises. CE-10277 New 1-2013

Este formulario cumple con los requisitos §3551, §3553, y el Reglamento Administrativo §9880 del Cédigo Laboral, y fue aprobado por el Director

Administrativo de la Divisi6n de Compensacién Laboral. Este formulario no puede modificarse.

 

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 88 of 153 Page ID #:281

POLICYHOLDER NOTICE

JANUARY 1, 2014 AUDIT REQUIREMENTS FOR POLICIES
WITH FINAL PREMIUM OF LESS THAN $10,000 THAT DEVELOP PAYROLL
IN HIGH WAGE DUAL WAGE CONSTRUCTION OR ERECTION
CLASSIFICATIONS

Dual wage classifications are pairs of classifications that describe the same construction or erection operation yet
are assigned based upon whether the employee's hourly wage is above or below a specified threshold. Each pair
of dual wage classifications contains one "high wage" classification that is assignable to payrolls earned by
employees whose regular hourly wage equals or exceeds a specified wage threshold and one "low wage"
classification that is assignable to payrolls earned by employees whose regular hourly wage is less than the
specified threshold.

If your policy effective on or after January 1, 2014 produces a final premium of less than $10,000 and develops
payroll in a high wage classification, a physical audit of the policy is required unless the policy is a renewal and a
physical audit was completed for one of the two immediately preceding policy periods. If your policy produces a
final premium of $10,000 or more, a physical audit is required at least once a year.

A “physical audit" is defined as an audit of payroll, whether conducted at the policyholder's location or at a remote
site, that is based upon an auditor's examination of the policyholder's books of accounts and original payroll
records (in either electronic or hard copy form) as necessary to determine and verify the exposure amounts by

classification.

W04N1B13 Page 1 of 1
PN 04 99 07

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 89 of 153 Page ID #:282

STATE OF CALIFORNIA

IMPORTANT LOSS CONTROL INFORMATION

The Loss Control Services outlined in the enclosed Safety Services notice are available
at no additional cost to you.

Workers’ Compensation insurance policyholders may register comments about the
insurer’s loss control consultation services by writing to: State of California, Department
of Industrial Relations, Division of Occupational Safety and Health, P.O. Box 420603,
San Francisco, CA 94142.

WO04N1C01

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 90 of 153 Page ID #:283

IMPORTANT NOTICE TO CALIFORNIA EMPLOYERS

NO COVERAGE IS PROVIDED BY THIS NOTICE. THIS NOTICE DOES NOT AMEND ANY PROVISION OF
YOUR POLICY. YOU SHOULD REVIEW YOUR ENTIRE POLICY CAREFULLY FOR COMPLETE
INFORMATION ON THE COVERAGES PROVIDED AND TO DETERMINE YOUR RIGHTS AND DUTIES UNDER
YOUR POLICY. PLEASE CONTACT YOUR AGENT OR BROKER IF YOU HAVE ANY QUESTIONS ABOUT
THIS NOTICE OR ITS CONTENTS. IF THERE IS ANY CONFLICT BETWEEN YOUR POLICY AND THIS
NOTICE, THE PROVISIONS OF YOUR POLICY PREVAIL.

California Labor Code Section 3550 requires you to post and keep posted in each of your California workplaces, in a
conspicuous location frequented by employees, a notice that states the name of your current workers compensation
insurance carrier and who is responsible for claims adjustment. The notice must be posted in English and Spanish if
you have Spanish-speaking employees. Failure to keep the notice posted as required constitutes a misdemeanor.

For your convenience, we have enclosed copies of notice DWC 7, Notice to Employees — Injuries Caused by Work,
for each of your California locations.

WO04N1J15 © 2015 The Travelers Indemnity Company. All rights reserved. Page 1 of 1

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 91 0f153 Page ID #:284

POLICYHOLDER NOTICE

PAYROLL RECORD AND AUDIT REQUIREMENTS FOR
DUAL WAGE CONSTRUCTION OR ERECTION CLASSIFICATIONS

Your policy includes one or more construction or erection classifications. Dual wage classifications are pairs of
classifications that describe the same construction or erection operation yet are assigned based upon whether the
employee's hourly wage is above or below a specified threshold. Each pair of dual wage classifications contains
one “high wage" classification that is assignable to payrolls earned by employees whose regular hourly wage
equals or exceeds a specified wage threshold and one "low wage" classification that is assignable to payrolls
earned by employees whose regular hourly wage is less than the specified threshold.

Payroll Record Requirements

The assignment of a high wage classification to any non-salaried employee is contingent on verifying that the
employee's hourly wage equals or exceeds the specified wage threshold. The determination of the regular hourly
wage must be supported by one of the following sources:

* Original time cards or time book entries for each employee. Original records must include the operations
performed, the total hours worked each day and the times the employee started and ended each work
period throughout the workday. At job locations where all of the employer's operations cease for a uniform
unpaid meal period, recording the start and stop times of the uniform break period is not required.

* A valid collective bargaining agreement that shows the regular hourly wage rate by job classification of a
worker. If using a collective bargaining agreement, the records must include an employee roster by job
classification that permits the reconciliation of individual employees to the job classifications set forth in
the collective bargaining agreement.

The non-salaried employee's regular hourly wage shall be determined by dividing that employee's total
remuneration by the hours worked during the pay period, irrespective of whether the employee is paid on an
hourly, piecework, production or commission basis.

The payroll earned by any non-salaried employees for whom the records specified above are not maintained
and/or made available will be assigned to the low wage classification that describes the operations performed.

The regular hourly wage of salaried employees is determined by dividing the total annual remuneration by 2000
hours. If an employee is salaried for less than 12 months, the regular hourly wage for the salaried period is
calculated on a prorated basis.

Audit Requirements

if your policy produces a final premium of $10,000 or more, a physical audit is required at least once a year. If
your policy produces a final premium of less than $10,000 and payroll is developed under a high wage
classification, a physical audit of the policy is required unless the policy is a renewal and a physical audit was
completed for one of the two immediately preceding policy periods. A “physical audit" is defined as an audit of
payroll, whether conducted at the policyholder's location or at a remote site, that is based upon an auditor's
examination of the policyholder's books of accounts and original payroll records (in either electronic or hard copy
form) as necessary to determine and verify the exposure amounts by classification.

if you hold a C-39 Roofing Contractor license from the California Contractors State License Board, a physical
audit is required on the complete policy period of each policy regardless of the amount of final premium.

W04N2C14 Page 1 of 1
PN 04 99 06 B

 
IMPORTANT NOTICE —
INFORMATION OR COMPLAINTS —
TEXAS

No coverage is provided by this notice. This notice does
not amend any provision of your policy. You should
review your entire policy carefully for complete infor-
mation on the coverages provided and to determine your
rights and duties under your policy. Please contact your
agent or broker if you have any questions about this
notice or its contents. If there is any conflict between
your policy and this notice, the provisions of your policy
prevail.

To obtain information or make a complaint:

You may call Travelers toll-free telephone number for
information or to make a complaint by asking to speak to
our consumer affairs department at:

1-£00-328-2189
Or
1-800-954-2382

You may contact the Texas Department of Insurance to
obtain information on companies, coverages, rights or
complaints at:

1-800-252-3439

You may write the Texas Department of
Insurance at:

P.O. Box 149104

Austin, TX 78714-9104

FAX (512) 490-1007

And

Web: http://www.tdi.texas.gov
E-mail: ConsumerProtection@tdi.texas.gov

PREMIUM OR CLAIM DISPUTES: Should you have a
dispute concerning your premium or about a claim, you
should contact your Agent or Travelers first. If the
dispute is not resolved, you may contact the Texas
Department of Insurance.

ATTACH THIS NOTICE TO YOUR POLICY: This
notice is for information only and does not become a
part or condition of the attached document.

W42N1G15
© 2015 The Travelers Indemnity Company. All rights reserved.

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 92 of 153 Page ID #:285

AVISO IMPORTANTE —
INFORMACION O QUEJAS —
TEXAS

No se proporciona ninguna cobertura por este aviso.
Este aviso no enmienda ninguna disposicién de su
poliza. Usted debe revisar complete y cuidadosamente
su péliza por informacién sobre coberturas proporcion-
ada que determinan sus derechos y obligaciones bajo
su pdéliza. Favor de comunicarse con su agente o
asesor si usted tiene preguntas sobre este aviso 0 su
contenido. Si hay algtin conflicto entre su poliza y este
aviso, las provisiones de su pdliza prevalecen.

Para obtener informacién o para presentar una queja:

Ndmero telefénico gratuito de viajeros puede llamar para
obtener informacién o para hacer una denuncia por
pedir hablar con nuestro Departamento de asuntos del
consumidor:

1-800-328-2189
Oro
1-800-954-2382

Usted puede comunicarse con el Departamento de
Seguros de Texas para obtener informacion sobre
compafifas, coberturas, derechos, o quejas al:

1-800-252-3439

Usted puede escribir al Departamento de Seguros de
Texas a:

P.O. Box 149104

Austin, TX 78714-9104

FAX (612) 490-1007

Y

Web: hitp://www.tdi.texas.gov
E-mail: ConsumerProtection@tdi.texas.gov

DISPUTAS POR PRIMAS DE SEGUROS O
RECLAMACIONES: Si tiene una disputa relacionada
con su prima de seguro o con una reclamacién, usted
debe comunicarse con el Agente o Travelers primero. Si
la disputa no es resuelta, usted puede comunicarse con
el Departamento de Seguros de Texas.

UNA ESTE AVISO A SU POLIZA: Este aviso es

solamente para propdsitos informativos y no se con-
vierte en parte o en condicién del documento adjunto.

Page 1 of 1

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 93 of 153 Page ID #:286

ATTENTION

The enclosed Posting Notices must be displayed in a
prominent location in the workplace. It is your responsibil-
ity to distribute the applicable Posting Notice(s) to each of
your locations and to notify each location that it must post
these notices, and keep them posted, in a conspicuous
location frequented by your employees.

Posting Notices for the states of Missouri, New Mexico
and Texas (Spanish Version) are provided on two separate
forms, which must be connected to create one large no-
tice to be posted.

Please contact us at wcppn@travelers.com for assistance
in completing the healthcare provider information on Post-
ing Notices for Georgia, Pennsylvania, Tennessee and
Virginia.

While carriers are required to provide Posting Notices in
AZ, AR, CA, DC, FL, ID, KS, KY, MO, and NY, Travelers is
providing Posting Notices to you for all states covered
under your policy as a courtesy. All such Posting Notices
remain subject to state regulation and are subject to
change at any time. For states in which Travelers is
providing you with Posting Notices as a courtesy, Travel-
ers assumes no obligation to provide you with revised
notice(s) if a state changes its Posting Notice during the
current policy term.

If you need additional copies of any Posting Notice, please
contact your agent.

WUNNNN15 Page 1 of 1

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 94 0f 153 Page ID #:287

ISSUED TO: TSC ACQUISITION CORP

STATE OF CALIFORNIA — DEPARTMENT OF INDUSTRIAL RELATIONS
Division of Workers’ Compensation

Notice to Employees — Injuries Caused By Work

You may be entitled to workers' compensation benefits if you are injured or become ill because of your job. Workers' compensation covers most
work-related physical or mental injuries and illnesses. An injury or illness can be caused by one event (such as hurting your back in a fall) or by
repeated exposures (such as hurting your wrist from doing the same motion over and over).

 

Benefits. Workers’ compensation benefits include:

* Medical Care: Doctor visits, hospital services, physical therapy, lab tests, x-rays, and medicines that are reasonably necessary to treat your
injury. You should never see a bill. There is a limit on some medical services.

e Temporary Disability (TD) Benefits: Payments if you lose wages while recovering. For most injuries, TD benefits may not be paid for more
than 104 weeks within five years from the date of injury.

* Permanent Disability (PD) Benefits: Payments if your injury causes a permanent disability.

¢ Supplemental Job Displacement Benefit: A nontransferable voucher payable to a state approved school if your injury arises on or after
1/1/04 and results in a permanent disability that prevents you from returning fo work within 60 days after TD ends, and your employer does not
offer you modified or alternative work.

¢ Death Benefits: Paid to dependents of a worker who dies from a work-related injury or illness.

Naming Your Own Physician Before Injury or IlIness (Predesignation). You may be able to choose the doctor who will treat you for a job injury

or illness. If eligible, you must tell your employer, in writing, the name and address of your personal physician or medical group before you are

injured and your physician must agree to treat you for your work injury. For instructions, see the written information about workers' compensation
that your employer is required to give to new employees.

If You Get Hurt:

4. Get Medical Care. If you need emergency care, call 911 for help immediately from the hospital, ambulance, fire department or police
department. If you need first aid, contact your employer.

2. Report Your Injury. Report the injury immediately to your supervisor or to an employer representative. Don't delay. There are time limits. If you
wait too long, you may lose your right to benefits. Your employer is required fo provide you a claim form within one working day after learning
about your injury. Within one working day after you file a claim form, your employer shall authorize the provision of all treatment, consistent with
the applicable treating guidelines, for your alleged injury and shall be liable for up to ten thousand dollars ($10,000) in treatment until the claim
is accepted or rejected.

3. See Your Primary Treating Physician (PTP). This is the doctor with overall responsibility for treating your injury or illness. If you predesig-
nated by naming your personal physician or medical group before injury (see above), you may see him or her for treatment in certain circum-
stances. Otherwise, your employer has the right to select the physician who will treat you for the first 30 days. You may be able to switch to a
doctor of your choice after 30 days. Different rules apply if your employer offers a Health Care Organization (HCO) or has a Medical Provider
Network (MPN). You should receive information from your employer if you are covered by an HCO or a MPN. Contact your employer for more
information.

4, Medical Provider Networks. Your employer may be using a MPN, which is a selected network of health care providers to provide treatment to
workers injured on the job. If your employer is using a MPN, a MPN notice should be posted next to this poster fo explain how to use the MPN.
You can request a copy of this notice by calling the MPN number below. If you have predesignated a personal physician prior to your
work injury, then you may receive treatment from your predesignated doctor. If you have not predesignated and your ernployer is using
a MPN, you are free to choose an appropriate provider from the MPN list after the first medical visit directed by your employer. If you are treat-
ing with a non-MPN doctor for an existing injury, you may be required to change to a doctor within the MPN. For more information, see the

MPN contact information below:
Current MPN's toll free number,___ (800) 287-9682 pn website: WWW.MYWCINFO . COM

MPN Effective Date Current MPN's address: P.O. BOX 6510 DIAMOND BAR, CA 91765
Discrimination. it is illegal for your employer to punish or fire you for having a work injury or illness, for filing a claim, or testifying in another
person's workers’ compensation case. If proven, you may receive lost wages, job reinstatement, increased benefits, and costs and expenses up to
limits set by the state.

Questions? Learn more about workers’ compensation by reading the information that your employer is required to give you at time of hire. If you
have questions, see your employer or the claims administrator (who handles workers' compensation claims for your employer):

 

TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
Claims Administrator
Phone 1-800-238-6225
Workers' compensation insurer. (Enter "self-insured" if appropriate)

Policy Expiration Date_12-31-16
if the workers’ compensation policy has expired, contact a Labor Commissioner at the Division of Labor Standards Enforcement (DLSE).
You can also get free information from a State Division of Workers’ Compensation Information & Assistance Officer. The nearest Information &
Assistance Officer can be found at location: or by calling toll-free (800) 736-7401. Learn more information about DWC
and DLSE online: www.dwe.ca.gov or www.dir.ca.gov/dise.
False claims and false denials. Any person who makes or causes to be made any knowingly false or fraudulent material statement or material
representation for the purpose of obtaining or denying workers’ compensation benefits or payments is guilty of a felony and may be fined and
imprisoned.

Your employer may not be liable for the payment of workers' compensation benefits for any injury that arises from your voluntary

participation in any off-duty, recreational, social, or athletic activity that is not part of your work-related duties.

 

 

 

 

 

 

 

DWC 7 (6/10)
Wo04P2H10

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 95 of 153 Page ID #:288

ISSUED TO: TSC ACQUISITION CORP

STATE OF CALIFORNIA — DEPARTMENT OF INDUSTRIAL RELATIONS
Division of Workers' Compensation

Notice to Employees — Injuries Caused By Work

You may be entitled to workers’ compensation benefits if you are injured or become ill because of your job. Workers’ compensation covers most
work-related physical or mental injuries and ilinesses. An injury or illness can be caused by one event (such as hurting your back in a fall) or by
repeated exposures (such as hurting your wrist from doing the same motion over and over).

 

Benefits. Workers' compensation benefits include:

¢ Medical Care: Doctor visits, hospital services, physical therapy, lab tests, x-rays, and medicines that are reasonably necessary to treat your
injury. You should never see a bill. There is a limit on some medical services.

* Temporary Disability (TD) Benefits: Payments if you lose wages while recovering. For most injuries, TD benefits may not be paid for more
than 104 weeks within five years from the date of injury.

* Permanent Disability (PD) Benefits: Payments if your injury causes a permanent disability.

¢ Supplemental Job Displacement Benefit: A nontransferable voucher payable to a state approved school if your injury arises on or after
1/1/04 and results in a permanent disability that prevents you from returning to work within 60 days after TD ends, and your employer does not
offer you modified or alternative work.

e Death Benefits: Paid to dependents of a worker who dies from a work-related injury or illness.

Naming Your Own Physician Before Injury or Illness (Predesignation). You may be able to choose the doctor who will treat you for a job injury
or illness. If eligible, you must tell your employer, in writing, the name and address of your personal physician or medical group before you are
injured and your physician must agree to treat you for your work injury. For instructions, see the written information about workers' compensation
that your employer is required to give to new employees.

If You Get Hurt:

4. Get Medical Care. If you need emergency care, call 911 for help immediately from the hospital, ambulance, fire department or police
department. If you need first aid, contact your employer.

2. Report Your Injury. Report the injury immediately to your supervisor or to an employer representative. Don't delay. There are time limits. If you
wait too long, you may lose your right to benefits. Your employer is required to provide you a claim form within one working day after learning
about your injury. Within one working day after you file a claim form, your employer shall authorize the provision of all treatment, consistent with
the applicable treating guidelines, for your alleged injury and shall be liable for up to ten thousand dollars ($10,000) in treatment until the claim
is accepted or rejected.

3. See Your Primary Treating Physician (PTP). This is the doctor with overall responsibility for treating your injury or illness. If you predesig-
nated by naming your personal physician or medical group before injury (see above), you may see him or her for treatment in certain circum-
stances. Otherwise, your employer has the right to select the physician who will treat you for the first 30 days. You may be able to switch to a
doctor of your choice after 30 days. Different rules apply if your employer offers a Health Care Organization (HCO) or has a Medical Provider
Network (MPN). You should receive information from your employer if you are covered by an HCO or a MPN. Contact your employer for more
information.

4. Medical Provider Networks. Your employer may be using a MPN, which is a selected network of health care providers to provide treatment to
workers injured on the job. If your employer is using a MPN, a MPN notice should be posted next fo this poster to explain how to use the MPN.
You can request a copy of this notice by calling the MPN number below. If you have predesignated a personal physician prior to your
work injury, then you may receive treatment from your predesignated doctor. If you have not predesignated and your employer is using
a MPN, you are free to choose an appropriate provider from the MPN list after the first medical visit directed by your employer. If you are treat-
ing with a non-MPN doctor for an existing injury, you may be required to change to a doctor within the MPN. For more information, see the

MPN contact information below:
Current MPN‘s toll free number;__ (800) 287-9682  \pN website: WWW.MYWCINFO .COM

MPN Effective Date. Current MPN's address: P.O. BOX 6510 DIAMOND BAR, CA 91765
Discrimination. It is illegal for your employer to punish or fire you for having a work injury or illness, for filing a claim, or testifying in another
person's workers’ compensation case. If proven, you may receive lost wages, job reinstatement, increased benefits, and costs and expenses up to
limits set by the state.

Questions? Learn more about workers' compensation by reading the information that your employer is required to give you at time of hire. If you
have questions, see your employer or the claims administrator (who handles workers’ compensation claims for your employer):

 

TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
Claims Administrator
Phone 1-800-238-6225
Workers' compensation insurer. (Enter "self-insured" if appropriate)

Policy Expiration Date_12-31-16
If the workers' compensation policy has expired, contact a Labor Commissioner at the Division of Labor Standards Enforcement (DLSE).
You can also get free information from a State Division of Workers' Compensation Information & Assistance Officer. The nearest Information &
Assistance Officer can be found at location: or by calling toll-free (800) 736-7401. Learn more information about DWC
and DLSE online: www.dwe.ca.gov or www.dir.ca.govidlse.
False claims and false denials. Any person who makes or causes to be made any knowingly false or fraudulent material statement or material
representation for the purpose of obtaining or denying workers’ compensation benefits or payments is guilty of a felony and may be fined and
imprisoned.

Your employer may not be liable for the payment of workers' compensation benefits for any injury that arises from your voluntary

participation in any off-duty, recreational, social, or athletic activity that is not part of your work-related duties.

 

 

 

 

 

 

DWC 7 (6/10)
Wo04P2H10

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 96 of 153 Page ID #:289

ISSUED TO: TSC ACQUISITION CORP

STATE OF CALIFORNIA —- DEPARTMENT OF INDUSTRIAL RELATIONS
Division of Workers’ Compensation

Notice to Employees — Injuries Caused By Work

 

You may be entitled to workers’ compensation benefits if you are injured or become ill because of your job. Workers’ compensation covers most
work-related physical or mental injuries and llnesses. An injury or illness can be caused by one event (such as hurting your back in a fall) or by
repeated exposures (such as hurting your wrist from doing the same motion over and over).

Benefits. Workers’ compensation benefits include:

¢ Medical Care: Doctor visits, hospital services, physical therapy, lab tests, x-rays, and medicines that are reasonably necessary to treat your
injury. You should never see a bill. There is a limit on some medical services.

¢ Temporary Disability (TD) Benefits: Payments if you lose wages while recovering. For most injuries, TD benefits may not be paid for more
than 104 weeks within five years from the date of injury.

* Permanent Disability (PD) Benefits: Payments if your injury causes a permanent disability.

* Supplemental Job Displacement Benefit: A nontransferable voucher payable to a state approved school if your injury arises on or after
1/1/04 and results in a permanent disability that prevents you from returning to work within 60 days after TD ends, and your employer does not
offer you modified or alternative work.

¢ Death Benefits: Paid to dependents of a worker who dies from a work-related injury or illness.

Naming Your Own Physician Before Injury or Illness (Predesignation). You may be able to choose the doctor who will treat you for a job injury

or illness. If eligible, you must tell your employer, in writing, the name and address of your personal physician or medical group before you are

injured and your physician must agree to treat you for your work injury. For instructions, see the written information about workers’ compensation
that your employer is required to give to new employees.

If You Get Hurt:

4. Get Medical Care. If you need emergency care, call 911 for help immediately from the hospital, ambulance, fire department or police
department. If you need first aid, contact your employer.

2. Report Your Injury. Report the injury immediately to your supervisor or to an employer representative. Don't delay. There are time limits. If you
wait too long, you may lose your right to benefits. Your employer is required to provide you a claim form within one working day after learning
about your injury. Within one working day after you file a claim form, your employer shall authorize the provision of all treatment, consistent with
the applicable treating guidelines, for your alleged injury and shall be liable for up to ten thousand dollars ($10,000) in treatment until the claim
is accepted or rejected.

3. See Your Primary Treating Physician (PTP). This is the doctor with overall responsibility for treating your injury or illness. If you predesig-
nated by naming your personal physician or medical group before injury (see above), you may see him or her for treatment in certain circum-
stances. Otherwise, your employer has the right to select the physician who will treat you for the first 30 days. You may be able to switch to a
doctor of your choice after 30 days. Different rules apply if your employer offers a Health Care Organization (HCO) or has a Medical Provider
Network (MPN). You should receive information from your employer if you are covered by an HCO or a MPN. Contact your employer for more
information.

4. Medical Provider Networks. Your employer may be using a MPN, which is a selected network of health care providers to provide treatment to
workers injured on the job. If your employer is using a MPN, a MPN notice should be posted next to this poster to explain how to use the MPN.
You can request a copy of this notice by calling the MPN number below. If you have predesignated a personal physician prior to your
work injury, then you may receive treatment from your predesignated doctor. If you have not predesignated and your employer is using
a MPN, you are free to choose an appropriate provider from the MPN list after the first medical visit directed by your employer. If you are treat-
ing with a non-MPN doctor for an existing injury, you may be required to change to a doctor within the MPN. For more information, see the

MPN contact information below: .
Current MPN's toll free number,___ (800) 287-9682  ypN website: WWW .MYWCINFO. COM

MPN Effective Date Current MPN's address: P.O. BOX 6510 DIAMOND BAR, CA 91765
Discrimination. It is illegal for your employer to punish or fire you for having a work injury or illness, for filing a claim, or testifying in another
person's workers’ compensation case. If proven, you may receive lost wages, job reinstatement, increased benefits, and costs and expenses up to
limits set by the state.

Questions? Learn more about workers' compensation by reading the information that your employer is required to give you at time of hire. If you
have questions, see your employer or the claims administrator (who handles workers’ compensation claims for your employer):

TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

 

Claims Administrator
Phone 1-800-238-6225
Workers' compensation insurer. (Enter "self-insured" if appropriate)

Policy Expiration Date_12-31-16
If the workers' compensation policy has expired, contact a Labor Commissioner at the Division of Labor Standards Enforcement (DLSE).
You can also get free information from a State Division of Workers’ Compensation Information & Assistance Officer. The nearest Information &
Assistance Officer can be found at location: or by calling toll-free (800) 736-7401. Learn more information about DWC
and DLSE online: www.dwe.ca.gov or www.dir.ca.govidise.
False claims and false denials. Any person who makes or causes to be made any knowingly false or fraudulent material statement or material
representation for the purpose of obtaining or denying workers’ compensation benefits or payments is guilty of a felony and may be fined and
imprisoned.

Your employer may not be liable for the payment of workers' compensation benefits for any injury that arises from your voluntary

participation in any off-duty, recreational, social, or athletic activity that is not part of your work-related duties.

 

 

 

 

 

 

DWC 7 (6/10)
W04P2H10

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 97 of 153 Page ID #:290

ISSUED TO: TSC ACQUISITION CORP

STATE OF CALIFORNIA — DEPARTMENT OF INDUSTRIAL RELATIONS
Division of Workers’ Compensation

Notice to Employees — Injuries Caused By Work

You may be entitled to workers’ compensation benefits if you are injured or become ill because of your job. Workers' compensation covers most
work-related physical or mental injuries and illnesses. An injury or illness can be caused by one event (such as hurting your back in a fall) or by
repeated exposures (such as hurting your wrist fram doing the same motion over and over).

 

Benefits. Workers’ compensation benefits include:

e Medical Care: Doctor visits, hospital services, physical therapy, lab tests, x-rays, and medicines that are reasonably necessary fo treat your
injury. You should never see a bill. There is a limit on some medical services.

* Temporary Disability (TD) Benefits: Payments if you lose wages while recovering. For most injuries, TD benefits may not be paid for more
than 104 weeks within five years from the date of injury.

* Permanent Disability (PD) Benefits: Payments if your injury causes a permanent disability.

¢ Supplemental Job Displacement Benefit: A nontransferable voucher payable to a state approved school if your injury arises on or after
1/4/04 and results in a permanent disability that prevents you from returning to work within 60 days after TD ends, and your employer does not
offer you modified or alternative work.

¢ Death Benefits: Paid to dependents of a worker who dies from a work-related injury or illness.

Naming Your Own Physician Before Injury or Illness (Predesignation). You may be able to choose the doctor who will treat you for a job injury

or illness. If eligible, you must tell your employer, in writing, the name and address of your personal physician or medica! group before you are

injured and your physician must agree to treat you for your work injury. For instructions, see the written information about workers' compensation
that your employer is required to give to new employees.

If You Get Hurt:

4. Get Medical Care. If you need emergency care, call 911 for help immediately from the hospital, ambulance, fire department or police
department. If you need first aid, contact your employer.

2. Report Your Injury. Report the injury immediately to your supervisor or to an employer representative. Don't delay. There are time limits. If you
wait too long, you may lose your right to benefits. Your employer is required to provide you a claim form within one working day after learning
about your injury. Within one working day after you file a claim form, your employer shall authorize the provision of all treatment, consistent with
the applicable treating guidelines, for your alleged injury and shall be liable for up to ten thousand dollars ($10,000) in treatment until the claim
is accepted or rejected.

3. See Your Primary Treating Physician (PTP). This is the doctor with overall responsibility for treating your injury or illness. If you predesig-
nated by naming your personal physician or medical group before injury (see above), you may see him or her for treatment in certain circum-
stances. Otherwise, your employer has the right to select the physician who will treat you for the first 30 days. You may be able to switch fo a
doctor of your choice after 30 days. Different rules apply if your employer offers a Health Care Organization (HCO) or has a Medical Provider
Network (MPN). You should receive information from your employer if you are covered by an HCO ora MPN. Contact your employer for more
information.

4, Medical Provider Networks. Your employer may be using a MPN, which is a selected network of health care providers to provide treatment to
workers injured on the job. If your employer is using a MPN, a MPN notice should be posted next to this poster to explain how to use the MPN.
You can request a copy of this notice by calling the MPN number below. If you have predesignated a personal physician prior to your
work injury, then you may receive treatment from your predesignated doctor. If you have not predesignated and your employer is using
a MPN, you are free to choose an appropriate provider from the MPN list after the first medical visit directed by your employer. If you are treat-
ing with a non-MPN doctor for an existing injury, you may be required to change to a doctor within the MPN. For more information, see the

MPN contact information below:
Current MPN's toll free number: (800) 287-3682 — ypN website; WWW. MYWCINFO. COM

MPN Effective Date Current MPN's address:_P.O. BOX 6510 DIAMOND BAR, CA 91765
Discrimination. It is illegal for your employer to punish or fire you for having a work injury or illness, for filing a claim, or testifying in another
person's workers' compensation case. If proven, you may receive lost wages, job reinstatement, increased benefits, and costs and expenses up to
limits set by the state.

Questions? Learn more about workers' compensation by reading the information that your employer is required to give you at time of hire. If you
have questions, see your employer or the claims administrator (who handles workers' compensation claims for your employer):

TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

 

Claims Administrator
Phone 1-800-238-6225
Workers' compensation insurer (Enter “self-insured” if appropriate)

Policy Expiration Date_12-31-16
if the workers’ compensation policy has expired, contact a Labor Commissioner at the Division of Labor Standards Enforcement (DLSE).
You can also get free information from a State Division of Workers’ Compensation Information & Assistance Officer. The nearest Information &
Assistance Officer can be found at location: or by calling toll-free (800) 736-7401. Learn more Information about DWC
and DLSE online: www.dwe.ca.gov or www.dir.ca.gov/dise.
False claims and false denials. Any person who makes or causes to be made any knowingly false or fraudulent material statement or material
representation for the purpose of obtaining or denying workers’ compensation benefits or payments is guilty of a felony and may be fined and
imprisoned.

Your employer may not be liable for the payment of workers' compensation benefits for any injury that arises from your voluntary

participation in any off-duty, recreational, social, or athletic activity that is not part of your work-related duties.

 

 

 

 

 

 

DWC 7 (6/10)
wo4P2H10

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 98 of 153 Page ID #:291

ISSUED TO: TSC ACQUISITION CORP

STATE OF CALIFORNIA — DEPARTMENT OF INDUSTRIAL RELATIONS
Division of Workers' Compensation

Notice to Employees — Injuries Caused By Work

 

You may be entitled to workers' compensation benefits if you are injured or become ill because of your job. Workers' compensation covers most
work-related physical or mental injuries and illnesses. An injury or illness can be caused by one event (such as hurting your back in a fall) or by
repeated exposures (such as hurting your wrist from doing the same motion over and over).

Benefits. Workers' compensation benefits include:

* Medical Care: Doctor visits, hospital services, physical therapy, lab tests, x-rays, and medicines that are reasonably necessary to treat your
injury. You should never see a bill. There is a limit on some medical services.

* Temporary Disability (TD) Benefits: Payments if you lose wages while recovering. For most injuries, TD benefits may not be paid for more
than 104 weeks within five years from the date of injury.

* Permanent Disability (PD) Benefits: Payments if your injury causes a permanent disability.

¢ Supplemental Job Displacement Benefit: A nontransferable voucher payable to a state approved school if your injury arises on or after
1/1/04 and results in a permanent disability that prevents you from returning to work within 60 days after TD ends, and your employer does not
offer you modified or alternative work.

* Death Benefits: Paid to dependents of a worker who dies from a work-related injury or illness.

Naming Your Own Physician Before Injury or Illness (Predesignation). You may be able to choose the doctor who will treat you for a job injury

or illness. If eligible, you must tell your employer, in writing, the name and address of your personal physician or medical group before you are

injured and your physician must agree to treat you for your work injury. For instructions, see the written information about workers’ compensation
that your employer is required to give to new employees.

If You Get Hurt:

4. Get Medical Care. if you need emergency care, call 911 for help immediately from the hospital, ambulance, fire department or police
department. If you need first aid, contact your employer.

2. Report Your Injury. Report the injury immediately to your supervisor or to an employer representative. Don't delay. There are time limits. If you
wait too long, you may lose your right to benefits. Your employer is required to provide you a claim form within one working day after learning
about your injury. Within one working day after you file a claim form, your employer shall authorize the provision of all treatment, consistent with
the applicable treating guidelines, for your alleged injury and shail be liable for up to ten thousand dollars ($10,000) in treatment until the claim
is accepted or rejected.

3. See Your Primary Treating Physician (PTP). This is the doctor with overall responsibility for treating your injury or illness. If you predesig-
nated by naming your personal physician or medical group before injury (see above), you may see him or her for treatment in certain circum-
stances. Otherwise, your employer has the right to select the physician who will treat you for the first 30 days. You may be able to switch to a
doctor of your choice after 30 days. Different rules apply if your employer offers a Health Care Organization (HCO) or has a Medical Provider
Network (MPN). You should receive information from your employer if you are covered by an HCO ora MPN. Contact your employer for more
information.

4. Medical Provider Networks. Your empioyer may be using a MPN, which is a selected network of health care providers to provide treatment tc
workers injured on the job. If your employer is using a MPN, a MPN notice should be posted next to this poster to explain how to use the MPN.
You can request a copy of this notice by calling the MPN number below. If you have predesignated a personal physician prior to your
work injury, then you may receive treatment from your predesignated doctor. If you have not predesignated and your employer is using
a MPN, you are free to choose an appropriate provider from the MPN list after the first medical visit directed by your employer. If you are treat-
ing with a non-MPN doctor for an existing injury, you may be required to change to a doctor within the MPN. For more information, see the

MPN contact information below:
Current MPN's toll free number;__(800) 287-9682  wWpN website: WWW.MYWCINFO . COM

MPN Effective Date Current MPN's address:_P.O. BOX 6510 DIAMOND BAR, CA 91765
Discrimination. It is illegal for your employer fo punish or fire you for having a work injury or illness, for filing a claim, or testifying in another
person's workers’ compensation case. If proven, you may receive lost wages, job reinstatement, increased benefits, and costs and expenses up to
limits set by the state.

Questions? Learn more about workers' compensation by reading the information that your employer is required to give you at time of hire. If you
have questions, see your employer or the claims administrator (who handles workers’ compensation claims for your employer):

TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

 

Claims Administrator
Phone 1-800-238-6225
Workers' compensation insurer. (Enter "self-insured" if appropriate)

Policy Expiration Date_12-31-16
If the workers’ compensation policy has expired, contact a Labor Commissioner at the Division of Labor Standards Enforcement (DLSE).
You can also get free information from a State Division of Workers’ Compensation Information & Assistance Officer. The nearest Information &
Assistance Officer can be found at location: or by calling toll-free (800) 736-7401. Learn more information about DWC
and DLSE online: www.dwe.ca.gov or www.dir.ca.govidise.
False claims and false denials. Any person who makes or causes to be made any knowingly false or fraudulent material statement or material
representation for the purpose of obtaining or denying workers’ compensation benefits or payments is guilty of a felony and may be fined and
imprisoned.

Your employer may not be liable for the payment of workers’ compensation benefits for any injury that arises from your voluntary

participation in any off-duty, recreational, social, or athletic activity that is not part of your work-related duties.

 

 

 

 

 

 

DWC 7 (6/10)
WO4P2H10

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 99 of 153 Page ID #:292

ISSUED TO: TSC ACQUISITION CORP

STATE OF CALIFORNIA — DEPARTMENT OF INDUSTRIAL RELATIONS
Division of Workers’ Compensation

Notice to Employees — Injuries Caused By Work

You may be entitled to workers’ compensation benefits if you are injured or become ill because of your job, Workers' compensation covers most
work-related physical or mental injuries and illnesses. An injury or illness can be caused by one event (such as hurting your back in a fall) or by
repeated exposures (such as hurting your wrist from doing the same motion over and over).

 

Benefits. Workers' compensation benefits include:

* Medical Care: Doctor visits, hospital services, physical therapy, lab tests, x-rays, and medicines that are reasonably necessary to treat your
injury. You should never see a bill. There is a limit on some medical services.

* Temporary Disability (TD) Benefits: Payments if you lose wages while recovering. For most injuries, TD benefits may not be paid for more
than 104 weeks within five years from the date of injury.

¢ Permanent Disability (PD) Benefits: Payments if your injury causes a permanent disability.

* Supplemental Job Displacement Benefit: A nontransferable voucher payable to a state approved school if your injury arises on or after
1/1/04 and results in a permanent disability that prevents you from returning fo work within 60 days after TD ends, and your employer does not
offer you modified or alternative work.

¢ Death Benefits: Paid to dependents of a worker who dies from a work-related injury or illness.

Naming Your Own Physician Before Injury or Illness (Predesignation). You may be able ta choose the doctor who will treat you for a job injury

or illness. If eligible, you must tell your employer, in writing, the name and address of your persona! physician or medical group before you are

injured and your physician must agree to treat you for your work injury. For instructions, see the written information about workers’ compensation
that your employer is required to give to new employees.

If You Get Hurt:

4. Get Medical Care. If you need emergency care, call 911 for help immediately from the hospital, ambulance, fire department or police
department. If you need first aid, contact your employer.

2. Report Your Injury. Report the injury immediately to your supervisor or to an employer representative. Don't delay. There are time limits. If you
wait too long, you may lose your right to benefits. Your employer is required to provide you a claim form within one working day after learning
about your injury. Within one working day after you file a claim form, your employer shall authorize the provision of all treatment, consistent with
the applicable treating guidelines, for your alleged injury and shall be liable for up to ten thousand dollars ($10,000) in treatment until the claim
is accepted or rejected.

3. See Your Primary Treating Physician (PTP). This is the doctor with overall responsibility for treating your injury or illness. If you predesig-
nated by naming your personal physician or medical group before injury (see above), you may see him or her for treatment in certain circum-
stances. Otherwise, your employer has the right to select the physician who will treat you for the first 30 days. You may be able to switch to a
doctor of your choice after 30 days. Different rules apply if your employer offers a Health Care Organization (HCO) or has a Medical Provider
Network (MPN). You should receive information from your employer if you are covered by an HCO or a MPN. Contact your employer for more
information.

4. Medicai Provider Networks. Your empioyer may be using a MPN, which is a selected network of health care providers to provide treatment to
workers injured on the job. If your employer is using a MPN, a MPN notice should be posted next fo this poster to explain how to use the MPN.
You can request a copy of this notice by calling the MPN number below. If you have predesignated a personal physician prior to your
work injury, then you may receive treatment from your predesignated doctor. If you have not predesignated and your employer is using
a MPN, you are free to choose an appropriate provider from the MPN list after the first medical visit directed by your employer. If you are treat-
ing with a non-MPN doctor for an existing injury, you may be required to change to a doctor within the MPN. For more information, see the

MPN contact information below:
Current MPN's toll free number:____ (800) 287-9682 MPN website: WWW. MYWCINFO . COM

MPN Effective Date Current MPN's address: P.O. BOX 6510 DIAMOND BAR, CA 91765
Discrimination. It is illegal for your employer to punish or fire you for having a work injury or illness, for filing a claim, or testifying in another
person's workers’ compensation case. If proven, you may receive lost wages, job reinstatement, increased benefits, and costs and expenses up to
limits set by the state.

Questions? Learn more about workers’ compensation by reading the information that your employer is required to give you at time of hire. If you
have questions, see your employer or the claims administrator (who handles workers‘ compensation claims for your employer):

 

TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
Claims Administrator
Phone 1-800-238-6225
Workers' compensation insurer. (Enter "self-insured" if appropriate)

Policy Expiration Date_12-31-16
If the workers’ compensation policy has expired, contact a Labor Commissioner at the Division of Labor Standards Enforcement (DLSE).
You can also get free information from a State Division of Workers' Compensation Information & Assistance Officer. The nearest Information &
Assistance Officer can be found at location: or by calling toll-free (800) 736-7401. Learn more information about DWC
and DLSE online: www.dwe.ca.gov or www.dir.ca.govidise.
False claims and false denials. Any person who makes or causes to be made any knowingly false or fraudulent material statement or material
representation for the purpose of obtaining or denying workers’ compensation benefits or payments is guilty of a felony and may be fined and
imprisoned.

Your employer may not be liable for the payment of workers' compensation benefits for any injury that arises from your voluntary

participation in any off-duty, recreational, social, or athletic activity that Is not part of your work-related duties.

 

 

 

 

 

 

 

DWC 7 (6/10)
Wo4P2H10

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 100 of 153 Page ID #:293

ISSUED TO: TSC ACQUISITION CORP

STATE OF CALIFORNIA — DEPARTMENT OF INDUSTRIAL RELATIONS
Division of Workers’ Compensation

Notice to Employees — Injuries Caused By Work

 

You may be entitled to workers’ compensation benefits if you are injured or become ill because of your job. Workers' compensation covers most
work-related physical or mental injuries and illnesses. An injury or illness can be caused by one event (such as hurting your back in a fall} or by
repeated exposures (such as hurting your wrist from doing the same motion over and over).

Benefits. Workers' compensation benefits include:

* Medical Care: Doctor visits, hospital services, physical therapy, lab tests, x-rays, and medicines that are reasonably necessary fo treat your
injury. You should never see a bill. There is a limit on some medical services.

e Temporary Disability (TD) Benefits: Payments if you lose wages while recovering. For most injuries, TD benefits may not be paid for more
than 104 weeks within five years from the date of injury.

* Permanent Disability (PD) Benefits: Payments if your injury causes a permanent disability.

* Supplemental Job Displacement Benefit: A nontransferable voucher payable to a state approved school if your injury arises on or after
1/1/04 and results in a permanent disability that prevents you from returning to work within 60 days after TD ends, and your employer does not
offer you modified or alternative work.

* Death Benefits: Paid to dependents of a worker who dies from a work-related injury or illness.

Naming Your Own Physician Before Injury or Iliness (Predesignation). You may be able to choose the doctor who will treat you for a job injury

or illness. If eligible, you must tell your employer, in writing, the name and address of your personal physician or medical group before you are

injured and your physician must agree to treat you for your work injury. For instructions, see the written information about workers’ compensation
that your employer is required to give to new employees.

If You Get Hurt:

4. Get Medical Care. If you need emergency care, call 911 for help immediately from the hospital, ambulance, fire department or police
department. If you need first aid, contact your employer.

2. Report Your Injury. Report the injury immediately to your supervisor or to an employer representative. Don't delay. There are time limits. If you
wait too long, you may lose your right to benefits. Your employer is required to provide you a claim form within one working day after learning
about your injury. Within one working day after you file a claim form, your employer shall authorize the provision of all treatment, consistent with
the applicable treating guidelines, for your alleged injury and shall be liable for up to ten thousand dollars ($10,000) in treatment until the claim
is accepted or rejected.

3. See Your Primary Treating Physician (PTP). This is the doctor with overall responsibility for treating your injury or illness. If you predesig-
nated by naming your personal physician or medical group before injury (see above), you may see him or her for treatment in certain circum-
stances. Otherwise, your employer has the right to select the physician who will treat you for the first 30 days. You may be able to switch to a
doctor of your choice after 30 days. Different rules apply if your employer offers a Health Care Organization (HCO) or has a Medical Provider
Network (MPN). You should receive information from your employer if you are covered by an HCO or a MPN. Contact your employer for more
information.

4. Medical Provider Networks. Your employer may be using a MPN, which is a selected network of health care providers to provide treatment to
workers injured on the job. If your employer is using a MPN, a MPN notice should be posted next to this poster to explain how to use the MPN.
You can request a copy of this notice by calling the MPN number below. If you have predesignated a personal physician prior to your
work injury, then you may receive treatment from your predesignated doctor. If you have not predesignated and your employer is using
a MPN, you are free to choose an appropriate provider from the MPN list after the first medical visit directed by your employer. If you are treat-
ing with a non-MPN doctor for an existing injury, you may be required to change to a doctor within the MPN. For more information, see the

MPN contact information below:
Current MPN's toll free number;___ (890) 287-9682 MPN website: WWW. MYWCINFO . COM

MPN Effective Date Current MPN's address:_P.O. BOX 6510 DIAMOND BAR, CA 91765
Discrimination. It is illegal for your employer to punish or fire you for having a work injury or illness, for filing a claim, or testifying in another
person's workers' compensation case. If proven, you may receive lost wages, job reinstatement, increased benefits, and costs and expenses up to
limits set by the state.

Questions? Learn more about workers' compensation by reading the information that your employer is required to give you at time of hire. If you
have questions, see your employer or the claims administrator (who handles workers’ compensation claims for your employer):

TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

 

Claims Administrator
Phone 1-800-238-6225
Workers' compensation insurer (Enter “self-insured” if appropriate)

Policy Expiration Date_12-31-16
If the workers’ compensation policy has expired, contact a Labor Commissioner at the Division of Labor Standards Enforcement (DLSE).
You can also get free information from a State Division of Workers’ Compensation Information & Assistance Officer. The nearest information &
Assistance Officer can be found at location: of by calling toll-free (800) 736-7401. Learn more information about DWC
and DLSE online: www.dwe.ca.gov or www.dir.ca.gov/dise.
False claims and false denials. Any person who makes or causes to be made any knowingly false or fraudulent material statement or material
representation for the purpose of obtaining or denying workers’ compensation benefits or payments is guilty of a felony and may be fined and
imprisoned.

Your employer may not be liable for the payment of workers' compensation benefits for any injury that arises from your voluntary

participation in any off-duty, recreational, social, or athletic activity that is not part of your work-related duties.

 

 

 

 

 

 

DWC 7 (6/10)
wo4P2H10

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 101 of 153 Page ID #:294

ISSUED TO: TSC ACQUISITION CORP

ESTADO DE CALIFORNIA - DEPARTAMENTO DE RELACIONES INDUSTRIALES
Divisién de Compensaci6n de Trabajadores
Aviso a los Empleados — Lesiones Causadas por el Trabajo

Es posible que usted tenga derecho a beneficios de compensacién de trabajadores si usted se lesiona o se enferma a causa de su trabajo.

La compensacién de trabajadores cubre la mayoria de las lesiones y enfermedades fisicas o mentales relacionadas con el trabajo. Una lesién

© enfermedad puede ser causada por un evento (como por ejemplo el lastimarse la espalda en una caida) o por acciones repetidas (como por

ejemplo lastimarse la mufeca por hacer el mismo movimiento una y otra vez).

Beneficios. Los beneficios de compensacién de trabajadores incluyen:

. Atencién Médica: Consultas médicas, servicios de hospital, terapia fisica, analisis de laboratorio, radiograf as y medicinas que son
razonablemente necesarias para tratar su lesén. Usted nunca debera ver un cobro. Hay un limite para ciertos servicios médicos.

. Beneficios por Incapacidad Temporal (TD): Pagos si usted pierde sueldo mientras se recupera. Para la mayoria de las lesiones,
beneficios de TD no se pagaran por mas de 104 semanas dentro de cinco afios después de la fecha de la lesién.

. Beneficios por Incapacidad Permanente (PD): Pagos si su lesion le causa una incapacidad permanente.

. Beneficio Suplementario por Desplazamiento de Trabajo: Un vale no-transferible pagadero a una escuela aprobada por el estado si
su lesién surge en o después del 1/1/04, y le ocasiona una incapacidad permanente que le impida regresar al trabajo dentro de 60 dias
después de que los pagos por TD terminen y su empleador no le ofrece a usted un trabajo modificado o alternativo.

*  Beneficios por Muerte: Pagados a los dependientes de un(a) trabajador(a) que muere a causa de una lesién o enfermedad relacionada
con el trabajo.

Designacién de su Propio Médico Antes de una Lesién o Enfermedad (Designacién previa). Es posible que usted pueda elegir al

médico que le atenderd en una lesion o enfermedad relacionada con el trabajo. Si elegible, usted debe informarie al empleador, por escrito, el

nombre y la direccién de su medico personal o grupo médico, antes de que usted se lesione y su médico debe estar de acuerdo de atenderle
fa lesién causada por el trabajo. Para instrucciones, vea la informacion escrita sobre la compensacién de trabajadores que se le exige a su
empleador darle alos empleados nuevos.

Si Usted se Lastima:

1.  QObtenga Atencién Médica. Si usted necesita atencién de emergencia, llame al 911 para ayuda inmediata de un hospital, una
ambulancia, el departamento de bomberos o departamento de policia. Si usted necesita primeros auxilios, comuniquese con su
empleador.

2. Reporte su Lesion. Reporte la lesi6n inmediatamente a su supervisor(a) 0 a un representante del empleador. No se demore. Hay
limites de tiempo. Si usted espera demasiado, es posible que usted pierda su derecho a beneficios. Su empleador esta obligado a
proporcionarle un formulario de reclamo dentro de un dia laboral después de saber de su lesion. Dentro de un dia después de que usted
presente un formulario de reclamo, e! empleador autorizara todo tratamiento médico de acuerdo con las pautas de tratamiento aplicables
a su presunta lesién y sera responsable por diez mil dolares ($10,000) en tratamiento hasta que el reclamo sea aceptado o rechazado.

3. Consulte al Médico que le esta Atendiendo (PTP). Este es el médico con la responsabilidad total de tratar su lesion o enfermedad. Si
usted designé previamente a su médico personal o grupo médico antes lesionarse (vea uno de los parrafos anteriores), en ciertas
circunstancias, usted puede consultarlo para el tratamiento. De otra forma, su empleador tiene el derecho de seleccionar al médico que
le atendera durante los primeros 30 dias. Es posible que usted pueda cambiar a un médico de su preferencia después de 30 dias. Hay
reglas diferentes que se aplican cuando su empleador ofrece una Organizacién de Cuidado Médico (HCO) 0 si tiene una Red de
Proveedores Médicos (MPN). Usted debe recibir informacién de su empleador si esta cubierto por una HCO o una MPN. Hable con su
empleador para mas informacién.

4. Red de Proveedores Médicos (MPN): Es posible que su empleador use una MPN, lo cual es una red de proveedores de asistencia
médica seleccionados para dar tratamiento a los trabajadores lesionados en el trabajo. Si su empleador usa una MPN, una notificacion
de la MPN debe estar al lado de este cartel para explicar como usar la MPN. Usted puede pedir una copia de esta notificacién hablando
al nimero de la MPN debajo descrito. Si usted ha hecho una designacién previa de un médico personal antes de lesionarse en el
trabajo, entonces usted puederecibir tratamiento de su médico previamente designado. Si usted no ha hecho una designacién
previa y su empleador esta usando una MPN, usted puede escoger un proveedor apropiado de la lista de la MPN después de la primera
visita médica dirigida por su empleador. Si usted esta recibiendo tratamiento de parte de un médico que no pertenece a la MPN para
una lesién existente, puede requerirse que usted se cambie a un médico dentro de la MPN. Para mas informacién, vea la siguente

informacién del contacto de la MPN :
Ndimero gratuito de la MPN vigente: (800) 287-9682 Pagina web de la MPN: _WWW.MYWCINFO.COM
Fecha de vigencia de la MPN ireccién de la MPN vigente P+O- BOX 6510 DIAMOND BAR, CA 91765
Discriminacién. Es ilegal que su empleador le castigue o despida por suftir una lesion o enfermedad en el trabajo, por presentar un reclamo
o por testificar en el caso de compensacién de trabajadores de otra persona. De ser probado, usted puede recibir pagos por pérdida de
sueldos, reposicién del trabajo, aumento de beneficios y gastos hasta los limites establecidos por el estado.
4Preguntas? Aprenda mas sobre la compensacién de trabajadores leyendo la informacién que se requiere que su empleador le dé cuando
es contratado. Si usted tiene preguntas, vea a su empleador o al administrador de reclamos (que se encarga de los reclamos de
compensaci6n de trabajadores de su empleador):
TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

 

 

 

Administrador

 

 

de Reclamos
Teléfono 1-800-238-6225 _
Asegurador del Seguro de Compensacién de trabajador (Anote “autoasegurado” si es apropiado)

Fecha de Vencimiento de la Péliza 22-31-16
Si la péliza de compensacién de trabajadores se ha vencido, comuniquese con el Comisionado Laboral, en la Divisién para el Cumplimiento
de las Normas Laborales (Division of Labor Standards Enforcement- DLSE).
Usted también puede obtener informacién gratuita de un Oficial de Informacién y Asistencia de la Divisién Estatal de Compensacién de
Trabajadores. El Oficial de Informacién y Asistencia mas cercano se localiza en o flamando al ndmero gratuito
(800) 736-7401. Usted puede obtener mas informacién sobre de la DWC y DLSE en el Internet en: www.dwe.ca.gov o
www.dir.ca.govidise.
Los reclamos falsos y rechazos falsos del reclamo. Cualquier persona que haga o que ocasione que se haga una declaracién o una
representacién material intencionalmente falsa o fraudulenta, con el fin de obtener o negar beneficios o pagos de compensacién de
trabajadores, es culpable de un delito grave y puede ser multado y encarcelado.
Es posible que su empleador no sea responsable por el pago de beneficios de compensacién de trabajadores para ninguna lesién que
proviene de su participacién voluntaria en cualquier actividad fuera del trabajo, recreativa, social o atlética que no sea parte de sus
deberes laborales.

~ DWC 7 (6/10)
W04P3H10

 

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 102 of 153 Page ID #:295

ISSUED TO: TSC ACQUISITION CORP

ESTADO DE CALIFORNIA - DEPARTAMENTO DE RELACIONES INDUSTRIALES
Divisié6n de Compensacion de Trabajadores
Aviso a los Empleados — Lesiones Causadas por el Trabajo

Es posible que usted tenga derecho a beneficios de compensacién de trabajadores si usted se lesiona o se enferma a causa de su trabajo.

La compensaci6n de trabajadores cubre la mayoria de las lesiones y enfermedades fisicas o mentales relacionadas con el trabajo. Una lesién

@ enfermedad puede ser causada por un evento (como por ejemplo el lastimarse la espalda en una caida) o por acciones repetidas (como por

ejemplo lastimarse la mufieca por hacer el mismo movimiento una y otra vez).

Beneficios. Los beneficios de compensacién de trabajadores incluyen:

*  Atencién Médica: Consultas médicas, servicios de hospital, terapia fisica, andlisis de laboratorio, radiograf as y medicinas que son
razonablemente necesarias para tratar su lesén. Usted nunca debera ver un cobro. Hay un limite para ciertos servicios médicos.

. Beneficios por Incapacidad Temporal (TD): Pagos si usted pierde sueldo mientras se recupera. Para la mayorfa de las lesiones,
beneficios de TD no se pagaran por mas de 104 semanas dentro de cinco afios después de la fecha de la lesion.

. Beneficios por Incapacidad Permanente (PD): Pagos si su lesion le causa una incapacidad permanente.

. Beneficio Suplementario por Desplazamiento de Trabajo: Un vale no-transferible pagadero a una escuela aprobada por ei estado si
su lesién surge en o después del 1/1/04, y le ocasiona una incapacidad permanente que le impida regresar al trabajo dentro de 60 dias
después de que los pagos por TD terminen y su empleador no le ofrece a usted un trabajo modificado o alternativo.

. Beneficios por Muerte: Pagados a los dependientes de un(a) trabajador(a) que muere a causa de una lesi6n o enfermedad relacionada
con el trabajo.

Designacién de su Propio Médico Antes de una Lesién o Enfermedad (Designacién previa). Es posible que usted pueda elegir al

médico que le atendera en una lesién o enfermedad relacionada con el trabajo. Si elegible, usted debe informarle al empleador, por escrito, el

nombre y la direcci6n de su medico personal o grupo médico, antes de que usted se lesione y su médico debe estar de acuerdo de atenderle
la lesién causada por el trabajo. Para instrucciones, vea la informacién escrita sobre la compensacién de trabajadores que se le exige a su
empleador darle alos empleados nuevos.

 

Si Usted se Lastima:

4. Obtenga Atencidn Médica. Si usted necesita atencién de emergencia, llame al 911 para ayuda inmediata de un hospital, una
ambulancia, el departamento de bomberos o departamento de policia. Si usted necesita primeros auxilios, comuniquese con su
empleador.

2. Reporte su Lesidn. Reporte la lesién inmediatamente a su supervisor(a) o a un representante del empleador. No se demore. Hay
limites de tiempo. Si usted espera demasiado, es posible que usted pierda su derecho a beneficios. Su empleador esta obligado a
proporcionarle un formulario de reclamo dentro de un dia laboral después de saber de su lesién. Dentro de un dia después de que usted
presente un formulario de reclamo, el empleador autorizara todo tratamiento médico de acuerdo con las pautas de tratamiento aplicables
a su presunta lesién y sera responsable por diez mil dolares ($10,000) en tratamiento hasta que el reclamo sea aceptado o rechazado.

3. Consulte al Médico que le esta Atendiendo (PTP). Este es el médico con la responsabilidad total de tratar su lesién o enfermedad. Si
usted designé previamente a su médico personal o grupo médico antes lesionarse (vea uno de los parrafos anteriores), en ciertas
circunstancias, usted puede consultarlo para el tratamiento. De otra forma, su empleador tiene el derecho de seleccionar al médico que
le atendera durante los primeros 30 dias. Es posible que usted pueda cambiar a un médico de su preferencia después de 30 dias. Hay
reglas diferentes que se aplican cuando su empleador ofrece una Organizacién de Cuidado Médico (HCO) o si tiene una Red de
Proveedores Médicos (MPN). Usted debe recibir informacién de su empleador si est4 cubierto por una HCO o una MPN. Hable con su
empleador para mas Informacion.

4, Red de Proveedores Médicos (MPN): Es posible que su empleador use una MPN, lo cual es una red de proveedores de asistencia
médica seleccionados para dar tratamiento a los trabajadores lesionados en el trabajo. Si su empleador usa una MPN, una notificacion
de la MPN debe estar al lado de este cartel para explicar como usar la MPN. Usted puede pedir una copia de esta notificaci6n hablando
al ntimero de la MPN debajo descrito, Si usted ha hecho una designacién previa de un médico personal antes de lesionarse en el
trabajo, entonces usted puederecibir tratamiento de su médico previamente designado. Si usted no ha hecho una designacién
previa y su empleador esta usando una MPN, usted puede escoger un proveedor apropiado de la lista de la MPN después de la primera
visita médica dirigida por su empleador. Si usted esté recibiendo tratamiento de parte de un médico que no pertenece a la MPN para
una lesién existente, puede requerirse que usted se cambie a un médico dentro de la MPN. Para mas informacién, vea la siguente

informacién del contacto de la MPN :
(800) 287-9682 Pagina web de la MPN: WWW. MYWCINFO.COM

Numero gratuito de !a MPN vigente:

Fecha de vigencia de la MPN —___-________.___ Direccién de la MPN vigente P.O. BOX 6510 DIAMOND BAR, CA 91765
Discriminacién. Es ilegal que su empleador le castigue o despida por sufrir una lesién o enfermedad en el trabajo, por presentar un reclamo
© por testificar en el caso de compensacién de trabajadores de otra persona. De ser probado, usted puede recibir pagos por pérdida de
sueldos, reposicion del trabajo, aumento de beneficios y gastos hasta los limites establecidos por el estado.

zPreguntas? Aprenda mas sobre la compensacién de trabajadores leyendo la informacién que se requiere que su empleador le dé cuando
es contratado. Si usted tiene preguntas, vea a su empleador o al administrador de reclamos (que se encarga de los reclamos de
compensacién de trabajadores de su empleadar):

TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

 

 

Administrador

 

 

de Reclamos
Teléfono L-800-238-6225 _
Asegurador del Segura de Compensacion de trabajador (Anote “autoasegurado” si es apropiado)

Fecha de Vencimiento de la Poliza L2-31-16  _

Si la péliza de compensacién de trabajadores se ha vencido, comuniquese con el Comisionado Laboral, en la Divisién para el Cumplimiento
de las Normas Laborales (Division of Labor Standards Enforcement- DLSE).

Usted también puede obtener informacién gratuita de un Oficial de Informacién y Asistencia de la Divisién Estatal de Compensacién de
Trabajadores. El Oficial de Informacién y Asistencia mas cercanc se localiza en o llamando al ntimero gratuito
(800) 736-7401. Usted puede obtener mas informacién sobre de la DWC y DLSE en el Internet en: www.dwe.ca.gov o
www.dir.ca.gov/dise.

Los reclamos falsos y rechazos falsos del reclamo. Cualquier persona que haga o que ocasione que se haga una declaraci6n o una
representacién material intencionalmente falsa o fraudulenta, con el fin de obtener o negar beneficios 0 pagos de compensacién de
trabajadores, es culpable de un delito grave y puede ser multado y encarcelado.

Es posible que su empleador no sea responsable por el pago de beneficios ce compensacion de trabajadores para ninguna lesién_ que
proviene de su participacién voluntaria en cualquier actividad fuera del trabajo, recreativa, social o atlética que no sea parte de sus
deberes laborales.

DWC 7 (6/10)

W04P3H10

 

 

 

 

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 103 of 153 Page ID #:296

ISSUED TO: TSC ACQUISITION CORP

ESTADO DE CALIFORNIA - DEPARTAMENTO DE RELACIONES INDUSTRIALES
Divisi6n de Compensacion de Trabajadores
Aviso a los Empleados — Lesiones Causadas por el Trabajo

Es posible que usted tenga derecho a beneficios de compensacién de trabajadores si usted se lesiona o se enferma a causa de su trabajo.

La compensacién de trabajadores cubre la mayorfa de las lesiones y enfermedades fisicas o mentales relacionadas con el trabajo. Una lesién

o enfermedad puede ser causada por un evento (como por ejemplo el lastimarse la espalda en una caida) o por acciones repetidas (como por

ejemplo lastimarse la mufieca por hacer el mismo movimiento una y otra vez).

Beneficios. Los beneficios de compensacién de trabajadores incluyen:

. Atencién Médica: Consultas médicas, servicios de hospital, terapia fisica, analisis de laboratorio, radiograf as y medicinas que son
razonablemente necesarias para tratar su leson. Usted nunca debera ver un cobro. Hay un limite para ciertos servicios médicos.

. Beneficios por Incapacidad Temporal (TD): Pagos si usted pierde sueldo mientras se recupera. Para la mayoria de las lesiones,
beneficios de TD no se pagaran por mas de 104 semanas dentro de cinco afios después de la fecha de Ia lesién.

. Beneficios por Incapacidad Permanente (PD): Pagos si su lesién le causa una incapacidad permanente.

. Beneficio Suplementario por Desplazamiento de Trabajo: Un vale no-transferible pagadero a una escuela aprobada por el estado si
su lesién surge en o después del 1/1/04, y le ocasiona una incapacidad permanente que le impida regresar al trabajo dentro de 60 dfas
después de que los pagos por TD terminen y su empleador no le ofrece a usted un trabajo modificado o alternativo.

. Beneficios por Muerte: Pagados a los dependientes de un(a) trabajador(a) que muere a causa de una lesidn o enfermedad relacionada
con el trabajo.

Designacién de su Propio Médico Antes de una Lesién o Enfermedad (Designaci6n previa). Es posible que usted pueda elegir al

médico que le atendera en una lesién o enfermedad relacionada con el trabajo. Si elegible, usted debe informarie al empleador, por escrito, el

nombre y la direccién de su medico personal o grupo médico, antes de que usted se lesione y su médico debe estar de acuerdo de atenderle
la lesion causada por el trabajo. Para instrucciones, vea la informacion escrita sobre la compensacién de trabajadores que se le exige a su
empleador darle a los empleados nuevos.

Si Usted se Lastima:

1.  Obtenga Atenciédn Médica. Si usted necesita atencién de emergencia, llame al 911 para ayuda inmediata de un hospital, una
ambulancia, el departamento de bomberos o departamento de policia. Si usted necesita primeros auxilios, comuniquese con su
empleador.

2. Reporte su Lesion. Reporte la lesién inmediatamente a su supervisor(a) o a un representante del empleador. No se demore. Hay
limites de tiempo. Si usted espera demasiado, es posible que usted pierda su derecho a beneficios. Su empleador esta obligado a
proporcionarle un formulario de reclamo dentro de un dia laboral después de saber de su lesion. Dentro de un dia después de que usted
presente un formulario de reclamo, el empleador autorizara todo tratamiento médico de acuerdo con las pautas de tratamiento aplicables
a su presunta lesién y sera responsable por diez mil dolares ($10,000) en tratamiento hasta que el reclamo sea aceptado o rechazado.

3. Consulte al Médico que le est4 Atendiendo (PTP). Este es el médico con la responsabilidad total de tratar su lesién o enfermedad. Si
usted designd previamente a su médico personal o grupo médico antes lesionarse (vea uno de los parrafos anteriores), en clertas
circunstancias, usted puede consultarlo para el tratamiento. De otra forma, su empleador tiene el derecho de seleccionar al médico que
le atendera durante Jos primeros 30 dias. Es posible que usted pueda cambiar a un médico de su preferencia después de 30 dias. Hay
reglas diferentes que se aplican cuando su empleador ofrece una Organizacién de Cuidado Médico (HCO) o si tiene una Red de
Proveedores Médicos (MPN). Usted debe recibir informacién de su empleador si esté cubierto por una HCO o una MPN. Hable con su
empleador para mas informacidn.

4. Red de Proveedores Médicos (MPN): Es posible que su empleador use una MPN, lo cual es una red de proveedores de asistencia
médica seleccionados para dar tratamiento a los trabajadores lesionados en el trabajo. Si su empleador usa una MPN, una notificacién
de la MPN debe estar al lado de este cartel para explicar como usar la MPN. Usted puede pedir una copia de esta notificacién hablando
al ntmero de la MPN debajo descrito. Si usted ha hecho una designacién previa de un médico personal antes de lesionarse en el
trabajo, entonces usted puederecibir tratamiento de su médico previamente designado. Si usted no ha hecho una designacién
previa y su empleador esta usando una MPN, usted puede escoger un proveedor apropiado de Ia lista de la MPN después de la primera
visita médica dirigida por su empleador. Si usted esta recibiendo tratamiento de parte de un médico que no pertenece a la MPN para
una lesién existente, puede requerirse que usted se cambie a un médico dentro de la MPN. Para mds informacion, vea la siguente

informacién del contacto de la MPN :
(800) 287-9682 Pagina web de la MPN: WWW. MYWCINFO.COM

Numero gratuito de la MPN vigente:

Fecha de vigencia de la MPN ireccién de la MPN vigente PO. BOX 6510 DIAMOND BAR, CA 91765
Discriminacién. Es ilegal que su empleador le castigue o despida por sufrir una lesién o enfermedad en el trabajo, por presentar un reclamo
© por testificar en el caso de compensacién de trabajadores de otra persona. De ser probado, usted puede recibir pagos por pérdida de
sueldos, reposicién del trabajo, aumento de beneficios y gastos hasta los limites establecidos por el estado.

zPreguntas? Aprenda mas sobre la compensacién de trabajadores leyendo la informacién que se requiere que su empleador le dé cuando
es contratado. Si usted tiene preguntas, vea a su empleador o al administrador de reclamos (que se encarga de los reclamos de
compensacién de trabajadores de su empleador):

TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

 

 

 

Administrador
de Reclamos
Teléfono 1-800-238-6225 _

Asegurador del Seguro de Compensacién de trabajador (Anote “autoasegurado” si es apropiado)

Fecha de Vencimiento de la Pdliza 12-31-16

Si fa péliza de compensacién de trabajadores se ha vencido, comuniquese con el Comisionado Laboral, en la Division para el Cumplimiento
de las Normas Laborales (Division of Labor Standards Enforcement- DLSE).

Usted también puede obtener informacién gratuita de un Oficial de Informacin y Asistencia de la Divisién Estatal de Compensacién de
Trabajadores. El Oficial de Informacién y Asistencia mas cercano se localiza en o flamando al ntmero gratuito
(800) 736-7401. Usted puede obtener mas informacién sobre de la DWC y DLSE en el Internet en: www.dwe.ca.gov o
www.dir.ca.govidise.

Los reclamos falsos y rechazos falsos del reclamo. Cualquier persona que haga o que ocasione que se haga una declaracién o una
representacién material intencionalmente falsa o fraudulenta, con el fin de obtener o negar beneficios 0 pagos de compensacién de
trabajadores, es culpable de un delito grave y puede ser multado y encarcelado.

Es posible que su_empleador no _sea_ responsable por el pago de beneficios de compensacién de trabajadores para ninguna lesi6n que
proviene de su participacién voluntaria en cualquier actividad fuera del trabajo, recreativa, social o atlética que no sea parte de sus
deberes laborales.

DWC 7 (6/10)

W04P3H10

 

 

 

 

 

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 104 of 153 Page ID #:297

ISSUED TO: TSC ACQUISITION CORP

ESTADO DE CALIFORNIA - DEPARTAMENTO DE RELACIONES INDUSTRIALES
Divisi6n de Compensacion de Trabajadores
Aviso a los Empleados — Lesiones Causadas por el Trabajo

Es posible que usted tenga derecho a beneficios de compensacién de trabajadores si usted se lesiona o se enferma a causa de su trabajo.

La compensacién de trabajadores cubre la mayoria de las lesiones y enfermedades fisicas o mentales relacionadas con el trabajo. Una lesién

0 enfermedad puede ser causada por un evento (como por ejemplo el lastimarse la espalda en una caida) o por acciones repetidas (como por

ejemplo lastimarse la mufieca por hacer el mismo movimiento una y otra vez).

Beneficios. Los beneficios de compensacidn de trabajadores Incluyen:

*  Atencién Médica: Consultas médicas, servicios de hospital, terapia fisica, andlisis de laboratorio, radiograf as y medicinas que son
razonablemente necesarias para tratar su lesén. Usted nunca debera ver un cobro. Hay un limite para clertos servicios médicos.

. Beneficios por Incapacidad Temporal (TD): Pagos si usted pierde sueldo mientras se recupera. Para la mayorfa de las lesiones,
beneficios de TD no se pagaran por mas de 104 semanas dentro de cinco afios después de la fecha de la lesion.

. Beneficios por Incapacidad Permanente (PD): Pagos si su lesién le causa una incapacidad permanente.

. Beneficio Suplementario por Desplazamiento de Trabajo: Un vale no-transferible pagadero a una escuela aprobada por el estado si
su lesién surge en o después del 1/1/04, y le ocasiona una incapacidad permanente que le impida regresar al trabajo dentro de 60 dias
después de que los pagos por TD terminen y su empleador no le ofrece a usted un trabajo modificado o alternativo.

*  Beneficios por Muerte: Pagados a los dependientes de un(a) trabajador(a) que muere a causa de una lesién o enfermedad relacionada
con el trabajo.

Designacién de su Propio Médico Antes de una Lesién o Enfermedad (Designacién previa). Es posible que usted pueda elegir al

médico que le atendera en una lesién o enfermedad relacionada con el trabajo. Si elegible, usted debe informarle al empleador, por escrito, el

nombre y la direccién de su medico personal o grupo médico, antes de que usted se lesione y su médico debe estar de acuerdo de atenderle
la lesi6n causada por el trabajo. Para instrucciones, vea la informacién escrita sobre la compensacién de trabajadores que se le exige a su
empleador darle alos empleados nuevos.

Si Usted se Lastima:

4. Obtenga Atenciédn Médica. Si usted necesita atencién de emergencia, llame al 911 para ayuda inmediata de un hospital, una
ambulancia, el departamento de bomberos o departamenio de policia. Si usted necesita primeros auxilios, comuniquese con su
empleador.

2. Reporte su Lesién. Reporte la lesién inmediatamente a su supervisor(a) 0 a un representante del empleador. No se demore. Hay
limites de tiempo. Si usted espera demasiado, es posible que usted pierda su derecho a beneficios. Su empleador esta obligado a
proporcionarle un formulario de reclamo dentro de un dia laboral después de saber de su lesién. Dentro de un dia después de que usted
presente un formulario de reclamo, el empleador autorizara toda tratamiento médico de acuerdo con las pautas de tratamiento aplicables
a su presunta lesién y sera responsable por diez mil dolares ($10,000) en tratamiento hasta que el reclamo sea aceptado o rechazado.

3. Consulte al Médico que le esté Atendiendo (PTP). Este es el médico con la responsabilidad total de tratar su lesién o enfermedad. Si
usted designé previamente a su médico personal o grupo médico antes lesionarse (vea uno de los parrafos anteriores), en ciertas
circunstancias, usted puede consultarlo para el tratamiento. De otra forma, su empleador tiene el derecho de seleccionar al médico que
le atendera durante los primeros 30 dias. Es posible que usted pueda cambiar a un médico de su preferencia después de 30 dias. Hay
reglas diferentes que se aplican cuando su empleador ofrece una Organizacién de Cuidado Médico (HCO) o si tiene una Red de
Proveedores Médicos (MPN). Usted debe recibir informacién de su empleador si esta cubierto por una HCO o una MPN. Hable con su
empleador para mas informacion.

4. Red de Proveedores Médicos (MPN): Es posible que su empleador use una MPN, lo cual es una red de proveedores de asistencia
médica seleccionados para dar tratamiento a los trabajadores lesionados en el trabajo. Si su empleador usa una MPN, una notificacion
de la MPN debe estar al lado de este cartel para explicar como usar la MPN. Usted puede pedir una copia de esta notificaci6n hablando
al ntimero de la MPN debajo descrito. Si usted ha hecho una designacién previa de un médico personal antes de lesionarse en el
trabajo, entonces usted puederecibir tratamiento de su médico previamente designado. Si usted no ha hecho una designacién
previa y su empleador esta usando una MPN, usted puede escoger un proveedor apropiado de Ia lista de la MPN después de la primera
visita médica dirigida por su empleador. Si usted esta recibiendo tratamiento de parte de un médico que no pertenece a la MPN para
una lesién existente, puede requerirse que usted se cambie a un médico dentro de la MPN. Para mas informacién, vea la siguente

informacién del contacto de la MPN :

Numero gratuito de la MPN vigente: (800) 287-9682 Pagina web de la Mpn: WWW. MYWCINEO . COM
Fecha de vigencia de la MPN. Direccién de la MPN vigente P+O- BOX 6510 DIAMOND BAR, CA 91765
Discriminacion. Es ilegal que su empleador le castigue o despida por suftir una lesion 0 enfermedad en el trabajo, por presentar un reclamo
© por testificar en el caso de compensacién de trabajadores de otra persona. De ser probado, usted puede recibir pagos por pérdida de
sueldos, reposicién del trabajo, aumento de beneficios y gastos hasta los limites establecidos por el estado.

2Preguntas? Aprenda mas sobre la compensacién de trabajadores leyendo la informacién que se requiere que su empleador le dé cuando
es contratado. Si usted tiene preguntas, vea a su empleador o al administrador de reclamos (que se encarga de los reclamos de

compensacién de trabajadores de su empleador):
TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

 

 

 

Administrador
de Reclamos
Teléfono 1-800-238-6225 _

Asegurador del Seguro de Compensacién de trabajador (Anote “autoasegurado” si es apropiado)

Fecha de Vencimiento de la Poliza 12-31-16

Si la péliza de compensacién de trabajadores se ha vencido, comuniquese con el Comisionado Laboral, en la Divisién para el Cumplimiento
de las Normas Laborales (Division of Labor Standards Enforcement- DLSE).

Usted también puede obtener informacién gratuita de un Oficial de Informacién y Asistencia de la Divisién Estatal de Compensacién de
Trabajadores. El Oficial de Informacién y Asistencia mas cercano se localiza en o llamando al ntimero gratuito
(800) 736-7401. Usted puede obtener mas informacién sobre de la DWC y DLSE en el Internet en: www.dwe.ca.gov o
www.dir.ca.gov/dise.

Los reclamos falsos y rechazos falsos del reclamo. Cualquier persona que haga o que ocasione que se haga una declaracién o una
representacién material intenclonalmente falsa o fraudulenta, con el fin de obtener o negar beneficios 0 pagos de compensacién de
trabajadores, es culpable de un delito grave y puede ser multado y encarcelado.

Es posible que su empleador no sea responsable por el pago de_beneficios de compensacign de trabajadores para ninguna lesién_ que
proviene de su _participacién voluntaria en cualquier actividad fuera del trabajo, recreativa, social o atlética que no sea parte de sus
deberes laborales.

DWC 7 (6/10)

W04P3H10

 

 

 

 

 

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 105 of 153 Page ID #:298

ISSUED TO: TSC ACQUISITION CORP

ESTADO DE CALIFORNIA - DEPARTAMENTO DE RELAGIONES INDUSTRIALES
Divisién de Compensacion de Trabajadores
Aviso a los Empleados — Lesiones Causadas por el Trabajo

Es posible que usted tenga derecho a beneficios de compensacién de trabajadores si usted se Jesiona o se enferma a causa de su trabajo.

La compensacion de trabajadores cubre la mayoria de las lesiones y enfermedades fisicas o mentales relacionadas con el trabajo. Una lesién

o enfermedad puede ser causada por un evento (como por ejemplo el lastimarse la espalda en una caida) o por acciones repetidas (como por

ejemplo lastimarse la mufieca por hacer el mismo movimiento una y otra vez).

Beneficios. Los beneficios de compensacién de trabajadores incluyen:

* Atencién Médica: Consultas médicas, servicios de hospital, terapia fisica, andlisis de laboratorio, radiograf as y medicinas que son
razonablemente necesarias para tratar su lesén. Usted nunca debera ver un cobro. Hay un limite para ciertos servicios médicos.

»  Beneficios por Incapacidad Temporal (TD): Pagos si usted pierde sueldo mientras se recupera. Para la mayorfa de las lesiones,
beneficios de TD no se pagaran por mas de 104 semanas dentro de cinco afios después de la fecha de fa lesion.

*  Beneficios por Incapacidad Permanente (PD): Pagos si su lesién le causa una incapacidad permanente.

. Beneficio Suplementario por Desplazamiento de Trabajo: Un vale no-transferible pagadero a una escuela aprobada por el estado si
su lesién surge en o después del 1/1/04, y le ocasiona una incapacidad permanente que le impida regresar al trabajo dentro de 60 dias
después de que los pagos por TD terminen y su empleador no le ofrece a usted un trabajo modificado o alternativo.

. Beneficios por Muerte: Pagados a los dependientes de un(a) trabajador(a) que muere a causa de una lesion o enfermedad relacionada
con el trabajo.

Designacion de su Propio Médico Antes de una Lesién o Enfermedad (Designacién previa). Es posible que usted pueda elegir al

médico que le atendera en una lesién o enfermedad relacionada con el trabajo. Si elegible, usted debe informarle al empleador, por escrito, el

nombre y la direccién de su medico personal o grupo médico, antes de que usted se lesione y su médico debe estar de acuerdo de atenderle
la lesi6n causada por el trabajo. Para instrucciones, vea la informacién escrita sobre la compensacién de trabajadores que se le exige a su
empleador darle alos empleados nuevos.

 

Si Usted se Lastima:

1. Obtenga Atencién Médica. Si usted necesita atencién de emergencia, llame al 911 para ayuda inmediata de un hospital, una
ambulancia, el departamento de bomberos o departamento de policia. Si usted necesita primeros auxilios, comuniquese con su
empleador.

2. Reporte su Lesién. Reporte la lesién inmediatamente a su supervisor(a) o a un representante del empleador. No se demore. Hay
limites de tiempo. Si usted espera demasiado, es posible que usted pierda su derecho a beneficios. Su empleador esta obligado a
proporcionarle un formulario de reclamo dentro de un dia laboral después de saber de su lesién. Dentro de un dia después de que usted
presente un formulario de reclamo, el empleador autorizaré todo tratamiento médico de acuerdo con las pautas de tratamiento aplicables
a su presunta lesion y sera responsable por diez mil dolares ($10,000) en tratamiento hasta que el reclamo sea aceptado 0 rechazado.

3. Consulte al Médico que le esta Atendiendo (PTP). Este es el médico con la responsabilidad total de tratar su lesién o enfermedad. Si
usted designé previamente a su médico personal o grupo médico antes fesionarse (vea uno de los parrafos anteriores), en ciertas
circunstancias, usted puede consultarlo para el tratamiento. De otra forma, su empleador tiene el derecho de seleccionar al médico que
le atendera durante los primeros 30 dias. Es posible que usted pueda cambiar a un médico de su preferencia después de 30 dias. Hay
reglas diferentes que se aplican cuando su empleador ofrece una Organizacién de Cuidado Médico (HCO) o si tiene una Red de
Proveedores Médicos (MPN). Usted debe recibir informacién de su empleador si esta cublerto por una HCO o una MPN. Hable con su
empleador para mas informacién.

4. Red de Proveedores Médicos (MPN): Es posible que su empleador use una MPN, lo cual es una red de proveedores de asistencia
médica seleccionados para dar tratamiento a los trabajadores lesionados en el trabajo. Si su empleado; usa una MPN, una notificacion
de la MPN debe estar al lado de este cartel para explicar como usar la MPN. Usted puede pedir una copia de esta notificacién hablando
al ntimero de la MPN debajo descrito. Si usted ha hecho una designacién previa de un médico personal antes de lesionarse en el
trabajo, entonces usted puederecibir tratamiento de su médico previamente designado. Si usted no ha hecho una designaci6én
previa y su empleador esta usando una MPN, usted puede escoger un proveedor apropiado de la lista de la MPN después de Ia primera
visita médica dirigida por su empleador. Si usted esta recibiendo tratamiento de parte de un médico que no pertenece a la MPN para
una lesién existente, puede requerirse que usted se cambie a un médico dentro de la MPN. Para mas informacién, vea la siguente

informacién del contacto de la MPN :
(800) 287-9682 Pagina web de la MPN: WWW. MYWCINFO.COM

Numero gratuito de la MPN vigente:

Fecha de vigencia de la MPN —_______________ Direccién de la MPN vigente P.O. BOX 6510 DIAMOND BAR, CA 91765
Discriminacion. Es ilegal que su empleador le castigue o despida por sufrir una lesi6n o enfermedad en el trabajo, por presentar un reclamo
o por testificar en el caso de compensacién de trabajadores de otra persona. De ser probado, usted puede recibir pagos por pérdida de
sueldos, reposicién del trabajo, aumento de beneficios y gastos hasta los limites establecidos por el estado.

zPreguntas? Aprenda mas sobre la compensacién de trabajadores leyendo la informacién que se requiere que su empleador le dé cuando
es contratado. Si usted tiene preguntas, vea a su empleador o al administrador de reclamos (que se encarga de los reclamos de
compensacién de trabajadores de su empleador):

TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

 

 

Administrador

 

de Reclamos
Teléfono 1-800-238-6225 _
Asegurador del Seguro de Compensacién de trabajador (Anote “autoasegurado” si es apropiado)

 

Fecha de Vencimiento de la Poliza L2731-16

Si la péliza de compensacién de trabajadores se ha vencido, comuniquese con el Comisionado Laboral, en la Divisién para el Cumplimiento
de las Normas Laborales (Division of Labor Standards Enforcement- DLSE).

Usted también puede obtener informacién gratuita de un Oficial de Informacién y Asistencia de la Divisién Estatal de Compensacién de
Trabajadores. El Oficial de Informacién y Asistencia mas cercano se localiza en o llamando al nimero gratuito
(800) 736-7401. Usted puede obtener mas informacién sobre de la DWC y DLSE en el Internet en: www.dwc.ca.gov o
www.dir.ca.gov/dise.

Los reclamos falsos y rechazos falsos del reclamo. Cualquier persona que haga o que ocasione que se haga una declaracién o una
representacién material intencionalmente falsa o fraudulenta, con el fin de obtener o negar beneficios o pagos de compensacién de
trabajadores, es culpable de un delito grave y puede ser multado y encarcelado,

Es posible que su_empleador_no sea responsable por el pago de beneficigos de compensacion de trabajadores para ninguna lesién que
proviene de su participacién voluntaria en cualquier actividad fuera del trabajo, recreativa, social o atlética que no sea parte de sus
deberes laborales.

DWC 7 (6/10)

W04P3H10

 

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 106 of 153 Page ID #:299

ISSUED TO: TSC ACQUISITION CORP

ESTADO DE CALIFORNIA - DEPARTAMENTO DE RELACIONES INDUSTRIALES
Divisién de Compensacion de Trabajadores
Aviso a los Empleados — Lesiones Causadas por el Trabajo

Es posible que usted tenga derecho a beneficios de compensacién de trabajadores si usted se lesiona o se enferma a causa de su trabajo.

La compensacién de trabajadores cubre la mayorfa de las lesiones y enfermedades fisicas o mentales relacionadas con el trabajo. Una lesién

0 enfermedad puede ser causada por un evento (como por ejemplo el lastimarse la espalda en una caida) o por acciones repetidas (como por

ejemplo lastimarse la mufieca por hacer el mismo movimiento una y otra vez).

Beneficios. Los beneficios de compensacién de trabajadores incluyen:

* Atencién Médica: Consultas médicas, servicios de hospital, terapia fisica, andlisis de faboratorio, radiograf as y medicinas que son
razonablemente necesarias para tratar su lesén. Usted nunca debera ver un cobro. Hay un limite para ciertos servicios médicos.

. Beneficios por Incapacidad Temporal (TD): Pagos si usted pierde sueldo mientras se recupera. Para la mayorfa de las lesiones,
beneficios de TD no se pagaran por mas de 104 semanas dentro de cinco afios después de la fecha de Ia lesién.

. Beneficios por Incapacidad Permanente (PD): Pagos si su lesién le causa una incapacidad permanente.

» Beneficio Suplementario por Desplazamiento de Trabajo: Un vale no-transferible pagadero a una escuela aprobada por el estado si
su lesién surge en o después del 1/1/04, y le ocasiona una incapacidad permanente que le impida regresar al trabajo dentro de 60 dias
después de que los pagos por TD terminen y su empleador no le ofrece a usted un trabajo modificado o alternativo.

. Beneficios por Muerte: Pagados a los dependientes de un(a) trabajador(a) que muere a causa de una lesién o enfermedad relacionada
con el trabajo.

Designacién de su Propio Médico Antes de una Lesién o Enfermedad (Designacion previa). Es posible que usted pueda elegir al

médico que le atenderé en una lesién o enfermedad relacionada con el trabajo. Si elegible, usted debe informarle al empleador, por escrito, el

nombre y la direcci6n de su medico personal o grupo médico, antes de que usted se lesione y su médico debe estar de acuerdo de atenderle
la lesion causada por el trabajo. Para instrucciones, vea la informacién escrita sobre la compensacién de trabajadores que se le exige a su
empleador darle alos empleados nuevos.

 

Si Usted se Lastima:

1. Obtenga Atencién Médica. Si usted necesita atencién de emergencia, llame al 911 para ayuda inmediata de un hospital, una
ambulancia, el departamento de bomberos o departamento de policia. Si usted necesita primeros auxilios, comuniquese con su
empleador.

2. Reporte su Lesién. Reporte la lesién inmediatamente a su supervisor(a) 0 a un representante del empleador. No se demore. Hay
limites de tiempo. Si usted espera demasiado, es posible que usted pierda su derecho a beneficios. Su empleador esta obligado a
proporcionarle un formulario de reclamo dentro de un dia laboral después de saber de su lesién. Dentro de un dia después de que usted
presente un formulario de reclamo, el empleador autorizara todo tratamiento médico de acuerdo con las pautas de tratamiento aplicables
a su presunta lesién y sera responsable por diez mil dolares ($10,000) en tratamiento hasta que el reclamo sea aceptado o rechazado.

3. Consulte al Médico que le esta Atendiendo (PTP). Este es el médico con la responsabilidad total de fratar su lesidn o enfermedad. Si
usted designé previamente a su médico personal o grupo médico antes lesionarse (vea uno de los parrafos anteriores), en ciertas
circunstancias, usted puede consultarlo para el tratamiento. De otra forma, su empleador tiene el derecho de seleccionar al médico que
le atendera durante los primeros 30 dias. Es posible que usted pueda cambiar a un médico de su preferencia después de 30 dias. Hay
reglas diferentes que se aplican cuando su empleador ofrece una Organizacién de Cuidado Médico (HCO) o si tiene una Red de
Proveedores Médicos (MPN). Usted debe recibir informacion de su empleador si esta cubierto por una HCO o una MPN. Hable con su
empleador para mas informacién.

4. Red de Proveedores Médicos (MPN): Es posible que su empleador use una MPN, lo cual es una red de proveedores de asistencia
médica seleccionados para dar tratamiento a los trabajadores lesionados en el trabajo. Si su empleador usa una MPN, una notificacion
de la MPN debe estar al lado de este cartel para explicar como usar la MPN. Usted puede pedir una copia de esta notificacion hablando
al ntimero de la MPN debajo descrito. Si usted ha hecho una designacién previa de un médico personal antes de lesionarse en el
trabajo, entonces usted puederecibir tratamiento de su médico previamente designado. Si usted no ha hecho una designacién
previa y su empleador esta usando una MPN, usted puede escoger un proveedor apropiado de Ia lista de la MPN después de la primera
visita médica dirigida por su empleador. Si usted esta recibiendo tratamiento de parte de un médico que no pertenece a la MPN para
una lesién existente, puede requerirse que usted se cambie a un médico dentro de la MPN. Para mas informacién, vea la siguente

informacién del contacto de la MPN :
(800) 287-9682 Pagina web de la MPN: WWW. MYWCINFO.COM

Numero gratuito de la MPN vigente:

Fecha de vigencia de la MPN —________________ Direccién de la MPN vigente P.O. BOX 6510 DIAMOND BAR, CA 91765
Discriminacién. Es ilegal que su empleador le castigue o despida por sufrir una lesién o enfermedad en el trabajo, por presentar un reclamo
o por testificar en el caso de compensacién de trabajadores de otra persona. De ser probado, usted puede recibir pagos por pérdida de
sueldos, reposicién del trabajo, aumento de beneficios y gastos hasta los limites establecidos por el estado.

4Preguntas? Aprenda més sobre la compensacién de trabajadores leyendo la informacion que se requiere que su empleador le dé cuando
es contratado. Si usted tiene preguntas, vea a su empleador o al administrador de reclamos (que se encarga de los reclamos de
compensacién de trabajadores de su empleador):

TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

 

 

Administrador
de Reclamos
Teléfono 1-800-238-6225 _

Asegurador del Seguro de Compensacién de trabajador (Anote “autoasegurado" si es apropiado)

Fecha de Vencimiento de la Péliza 12-31-16

Si la pdliza de compensacién de trabajadores se ha vencido, comuniquese con el Comisionado Laboral, en la Divisién para el Cumplimiento
de las Normas Laborales (Division of Labor Standards Enforcement- DLSE).

Usted también puede obtener informacién gratuita de un Oficial de Informacion y Asistencia de la Divisién Estatal de Compensacién de
Trabajadores. El Oficial de informacién y Asistencia mas cercano se localiza en o llamando al ntimero gratuito
(800) 736-7401. Usted puede obtener mas informacién sobre de la DWC y DLSE en el Internet en: www.dwe.ca.gov o
www.dir.ca.gov/dise.

Los reclamos falsos y rechazos falsos dei reclamo. Cualquier persona que haga o que ocasione que se haga una declaracién o una
representacién material intencionalmente falsa o fraudulenta, con el fin de obtener o negar beneficios o pagos de compensacién de
trabajadores, es culpable de un delito grave y puede ser multado y encarcelado.

Es posible que su empleador no sea responsable por el pago de beneficios de compensacién de trabajadores para ninguna lesi6n_que
proviene de su _participacién voluntaria en cualquier actividad fuera del trabajo, recreativa, social o atlética que no sea parte de sus
deberes laborales.

DWC 7 (6/10)

W04P3H10

 

 

 
 

 

 

 

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 107 of 153 Page ID #:300

ISSUED TO: TSC ACQUISITION CORP

ESTADO DE CALIFORNIA - DEPARTAMENTO DE RELACIONES INDUSTRIALES
Divisibn de Compensaci6én de Trabajadores
Aviso a los Empleados — Lesiones Causadas por el Trabajo

Es posible que usted tenga derecho a beneficios de compensacién de trabajadores si usted se lesiona o se enferma a causa de su trabajo.

La compensacién de trabajadores cubre la mayorfa de las lesiones y enfermedades fisicas o mentales relacionadas con el trabajo. Una lesién

o enfermedad puede ser causada por un evento (como por ejempio el lastimarse la espalda en una caida) o por acciones repetidas (como por

ejemplo lastimarse !a mufieca por hacer el mismo movimiento una y otra vez).

Beneficios. Los beneficios de compensacién de trabajadores incluyen:

*  Atencién Médica: Consultas médicas, servicios de hospital, terapia fisica, andlisis de laboratorio, radiograf as y medicinas que son
razonablemente necesarias para tratar su lesén. Usted nunca debera ver un cobro. Hay un limite para ciertos servicios médicos.

. Beneficios por Incapacidad Temporal (TD): Pagos si usted pierde sueldo mientras se recupera. Para la mayoria de las lesiones,
beneficios de TD no se pagaran por mas de 104 semanas dentro de cinco afios después de la fecha de la lesion.

*  Beneficios por Incapacidad Permanente (PD): Pagos si su lesion le causa una incapacidad permanente.

+ Beneficio Suplementario por Desplazamiento de Trabajo: Un vale no-transferible pagadero a una escuela aprobada por el estado sl
su lesién surge en o después del 1/1/04, y le ocasiona una incapacidad permanente que le impida regresar al trabajo dentro de 60 dias
después de que los pagos por TD terminen y su empleador no le ofrece a usted un trabajo modificado o alternativo.

*  Beneficios por Muerte: Pagados a los dependientes de un(a) trabajador(a) que muere a causa de una lesién o enfermedad relacionada
con el trabajo.

Designacién de su Propio Médico Antes de una Lesién o Enfermedad (Designacién previa). Es posible que usted pueda elegir al

médico que le atendera en una lesién o enfermedad relacionada con el trabajo. Si elegible, usted debe informarle al empleador, por escrito, el

nombre y la direccién de su medico personal o grupo médico, antes de que usted se lesione y su médico debe estar de acuerdo de atenderle
la lesién causada por el trabajo. Para instrucciones, vea la informacién escrita sobre la compensacién de trabajadores que se le exige a su
empleador darle alos empleados nuevos.

Si Usted se Lastima:

4. Obtenga Atencién Médica. Si usted necesita atencién de emergencia, llame al 911 para ayuda inmediata de un hospital, una
ambulancia, el departamento de bomberos o departamento de policia. Si usted necesita primeros auxilios, comuniquese con su
empleador.

2. Reporte su Lesién. Reporte la lesién inmediatamente a su supervisor(a) o a un representante del empleador. No se demore. Hay
limites de tiempo. Si usted espera demasiado, es posible que usted pierda su derecho a beneficios. Su empleador esta obligado a
proporcionarle un formulario de reclamo dentro de un dia laboral después de saber de su lesién. Dentro de un dia después de que usted
presente un formulario de reclamo, el empleador autorizara todo tratamiento médico de acuerdo con las pautas de tratamiento aplicables
a su presunta lesion y sera responsable por diez mil dolares ($10,000) en tratamiento hasta que el reclamo sea aceptado o rechazado.

3. Consulte al Médico que le esta Atendiendo (PTP). Este es el médico con la responsabilidad total de tratar su lesidn o enfermedad. Si
usted designé previamente a su médico personal o grupo médico antes lesionarse (vea uno de los parrafos anteriores), en ciertas
circunstancias, usted puede consultarlo para el tratamiento. De otra forma, su empleador tiene el derecho de seleccionar al médico que
le atendera durante los primeros 30 dfas. Es posible que usted pueda cambiar a un médico de su preferencia después de 30 dias. Hay
reglas diferentes que se aplican cuando su empleador ofrece una Organizacién de Cuidado Médico (HCO) o si tiene una Red de
Proveedores Médicos (MPN). Usted debe recibir informacién de su empleador si esta cubierto por una HCO o una MPN. Hable con su
empleador para mas informacién.

4. Red de Proveedores Médicos (MPN): Es posible que su empleador use una MPN, lo cual es una red de proveedores de asistencia
médica seleccionados para dar tratamiento a los trabajadores lesionados en el trabajo. Si su empleador usa una MPN, una notificacion
de la MPN debe estar al lado de este cartel para explicar como usar la MPN. Usted puede pedir una copia de esta notificacian hablando
al ntimero de la MPN debajo descrito. Si usted ha hecho una designacién previa de un médico personal antes de lesionarse en el
trabajo, entonces usted puederecibir tratamiento de su médico previamente designado. Si usted no ha hecho una designacion
previa y su empleador esta usando una MPN, usted puede escoger un proveedor apropiado de la lista de la MPN después de la primera
visita médica dirigida por su empleador. Si usted esta recibiendo tratamiento de parte de un médico que no pertenece a la MPN para
una lesién existente, puede requerirse que usted se cambie a un médico dentro de la MPN. Para mas informacién, vea la siguente

informacién del contacto de la MPN :
(800) 287-9682 Pagina web de la MPN: WWW. MYWCINFO.COM

Numero gratuito de la MPN vigente:

Fecha de vigencia de la MPN —____-______._ Direccién de la MPN vigente P.O. BOX 6510 DIAMOND BAR, CA 91765
Discriminacion. Es ilegal que su empleador le castigue o despida por sufrir una lesi6n o enfermedad en el trabajo, por presentar un reclamo
o por testificar en el caso de compensacién de trabajadores de otra persona. De ser probado, usted puede recibir pagos por pérdida de
sueldos, reposicién del trabajo, aumento de beneficios y gastos hasta los limites establecidos por el estado.

zPreguntas? Aprenda mas sobre la compensacién de trabajadores leyendo la informacién que se requiere que su empleador le dé cuando
es contratado. Si usted tiene preguntas, vea a su empleador o al administrador de reciamos (que se encarga de los reclamos de
compensacién de trabajadores de su empleador):

TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

 

 

 

Administrador

 

 

de Reclamos
Teléfono 1-800-238-6225 _
Asegurador del Seguro de Compensacién de trabajador (Anote “autoasegurado” si es apropiado)

Fecha de Vencimiento de la Péliza 12-31-16

Si la péliza de compensacién de trabajadores se ha vencido, comuniquese con el Comisionado Laboral, en la Divisién para el Cumplimiento
de las Normas Laborales (Division of Labor Standards Enforcement- DLSE).

Usted también puede obtener informacién gratuita de un Oficial de Informacién y Asistencia de la Divisién Estatal de Compensacién de
Trabajadores. El Oficial de Informacién y Asistencia mas cercano se localiza en o llamando al numero gratuito
(800) 736-7401. Usted puede obtener mds informacién sobre de la DWC y DLSE en el Internet en: www.dwe.ca.gov o
www.dir.ca.gov/dise.

Los reclamos falsos y rechazos falsos del reclamo. Cualquier persona que haga o que ocasione que se haga una declaracién o una
representacién material intencionalmente falsa o fraudulenta, con el fin de obtener o negar beneficios o pagos de compensaci6n de
trabajadores, es culpable de un delito grave y puede ser multado y encarcelado.

Es posible que su empleador_no sea responsable por el pago de beneficios de compensacién de trabajadores para ninguna lesién_ que
proviene de su participacién voluntaria en cualquier actividad fuera del trabajo, recreativa, social o atlética que no sea parte de sus
deberes laborales.

DWC 7 (6/10)

W04P3H10

 

 

 

 

 
 

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 108 of 153 Page ID #:301

(L)(@)LOLOLL alma NOILVSNAdWO9 SYSHYOM AO NOISIAIG ‘JONVYNSNI AO LNSWLYVd3d SVX4L (EL/L0) 9 SoH0N ZLNLdZzyM
‘G6S6-CSV-008-1

je UOISIAIG SU} POLJUOD “UOIEIOIA Ajayes JO UYeboY jeuonednos0 pebeyje ue soda Uylel poob ul

ous JO oy esneseg seAojdwe Aue jsulebe Buryeulwosip Jo ‘Huljeulwe} ‘Hbuipuedsns wo me Aq peyiqiyoid
3Je slaAojdwy “SMB] Ayayes pue yyeoyu jeuoljednos0 OI]eIOIA Aew jeu] 90e|dyJOM OU] Ul SUOIJIPUOD SsjesuNn

Buyiodes Jo sequunu euoyde|9} 8e,J-||0} INoY yz e sey UOISIAIG ey, ‘*ANITLOH SNOLLVIOIA ALSAAVS

(ZE79-E6E-998-1) OAIO-AZ]A-998-] Hurjjeo Aq Jo soo pjalj UOISIAIG [290] JNOA ul! BAe}Usseidel
QOIAJOS JOWOISND DIJO ue Bunoejuoo Aq souejsisse $,D5/O ule}qo ued no, ‘py uoHesusdwoy ,sIsyION\

ou} JopUN salqiqisuodse pue s}yHl JNOA uleldxe ||ImM pue seeAojdwe painful 0} aoue}sisse 901} SEpIAOJd
ose (9310) Jesunog seXojdwz painful jo sd1yO SY “LEOZ-ZSZ-008-L Huljjeo Aq JO Bd1jJ0 pjaly UOISIAIG [ed
-O| INOA Burjoejuoo Ag souejsisse sil} Ule}qo UBD NO, “Wield e Jo UO!}NJOSeJ ejndsip Jo} sysonbes Aue sseoold
pue uolesuedwoo sieyJOm jnoge saey Aew nod suojsenb Aue semsue ||IM He}s UOISIAIG “Wwiejo UOT}esued
-WU0D ,SJOYIOM & SjlJ 0} MOY JNOge UO!}EUWJOJU! 9e1y SOpPIAOId UOISIAIG OUL -ADNVLSISSV ASAO IdWS
“SOUBINSUI UONESUSGLUOD SJOyIOM

Aq peieaod ‘aq 0} saseed JO ‘Sewiooeg JeAo|dwe 9y} JOAQUBYM JO pesiy ase NOA USYM ‘Bury Ul ‘UOI}EWIO}
-Ul OBeJBAOD UUM NOA aplAosd 0} painbs si saAojdwise INO, ‘adKoU Aout} SpIAOsd O} SIN|Ie} JO} Peysixe osneo
pooBb je} SSUILWJEJSp (UOISIAIG) UOIJESUSCWUOD ,SIOYIOAA JO UOISIAIG ‘sOUBINSU] JO JUeWUJeEdeq sexe] Su}
ssgiun ‘eseesip jeuolednooo ue Jo UMOUY dAeY P[Noys JO MauUY sdAO|dWWe SU} S}ep BUY} JO Sind90 Asn[ul eu}
UDIUM UO sjep oul Jaye Aep YINS uj} UBL] Je}e] JOU aseasip JeuoNednsso Jo Ainful ue Jo saAojdwe ou} Ajl}Ou
isnw jjeusq s,seAojdle ey} UO Buoe uosied e Jo seXojdwse uy SHINWGWOD BONVUOSNI SUBTHAVUL HL
[Auedwoo soUeINSU! |eIOJOWWOD Jo sweU] Aq pejpuey aq |jIM jeu} Joye

JO UO INDO YDIUM seseasip jeuoiednoso Jo saunful Au * st-te-zt [Aood aoueinsul UoHeSUsdWOD ,SJayIOM
JO a]ep SANOAJS] WO SAIOSYS S| BHeJOAOD SIL ‘oseasip seuoednd90 JO Ain[ul peyejes-yJOM JO JUSAS SU] U|
SHINVdWOD SONWHASNI sumIHAwaL aHL*[AUPCLUOD SOUBCINSUI |CIOJOLULUOD JO SWB] WoOl, eBBeJeA0o

SOUBINSU! UOI}ESUBCLUOD ,SJOYJOM SeY suo NOTLISTAOOY DSL [yaAojduid jo owen] -AOVAAAOD

SVXAL NI NOILVSNA3dNOD
‘SUAWMYOM ONINYSAONOD SASAO TdINA OL ADILON
 

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 109 of 153 Page ID #:302

OPIS SIYL }SOd JON 0G

“sonjeued
SAITBISIUILUPe 0} OS/qns oq ACW JOJEJOIA SUL ‘SO[NJ UOISIAIG PUe JOY OU} JO UOHIOIA & SI 9/NJ OY} Ul Pound
-O4 SE BdI]OU SpPIAOJd 0} JO JSOd 0} SINIIe4 “sjUsWsIINbel eAOge ay} S}JEOLU OPIS SSJSAOJ OY} UO SOI]OU SUL
‘(L)(O)LOL'OLL 9INY Ul Pequoseld se SpJOM JORXA OU} UleJUOD ‘P
pue ‘adA} yeuwoUu julod oO] jse9|
ye Ul 1x9} pue ‘adj pjog julod g} }see] ye ul yoalqns ‘edAj pjog julod gz jse9| ye Ul SII] © YM POUL “
‘siseq
JejnBes @ UO soljou ay} 99s oO} AjeyI| S| SaAO|dLUa YOeS jeU} ABM e YONs Ul! Boe|dyJOM Ou} jNOgGe pe}es07 *Z
‘Aue II ‘9Ojo jauUOSJEd s.JeAojdwsa ay} Ul peAejdsip AJUSUILUOI “|
‘pue pejsod aq
jsnwW uoneindod safojdwe s,jeAojdwe 9y} 0} UoWWWWOS aBenBbue|] Jeyjo Aue pue ysiueds ‘ysijGuy ul secon
"$]UBlU UolWesusdWOd
SJOYJOM JIBU] INOGE UONEWIOJU! |EUOIIPPe Ule}qO O} JOGLUNU 9AJJ-[]0} S,UOJESUSCLUOD ,SIOYJOAA JO UOISIAIG
‘qgoueINSU| JO 1JUaWULIeEdaq sexe] ay} Jo sesAojdws JI9y} SSIApe 0} pue BHeJSAod eoUeIJNSU! UOl}ESUsdWWOD
\SJOYIOM BABY OP AauU] yeU] SBBAO|dWS JIeU] SsIApe Oo} AUedwod sdueINsuU! [efoJewUOS e UBnoJU} UoTesued
-WWO9 ,sJayJOM Aq peJ8A09 ale OUM sushojdwe soaJinbel (L)(S8)LOL’OLL einy uoyesuedwoyg ,sieyxJOAA Sexe]

YsaAO IdIA GAasA09
 

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 110 of 153 Page ID #:303

(L)(8) LOLOL alm NOILVSNAdWOO SYAMYOM JO NOISIAIC ‘AONVYNSNI AO LNSWLYVd3d SVXaL (EL/L0) 9 89}0N CLNLd2pM
‘G6S6-CSV-008-1

ye UOISIAIG OU] JOBIUOD ‘UOTEIOIA Ajo}es JO Yyeoy Jeuolednos0 pebayje ue sjioded yyle} poob UI

gus JO ay asneoeg eeAojdwe Aue jsureBbe Gulyeulwosip Jo ‘Huryeuiwiey ‘B6ulpuedsns wo me] Aq peyiqiyod
ase sioAojduy “sme] Ajayes pue yyeoy jeuopednds0 seyejoln Aew yey} soe|dy4JOm au} U! SUOI}JpUOCS afesuN

Buryodes Jo} Jequinu euoyds|s} 8eJj-[J0} Jnoy pz e sey UoIsIAIg OYL “ANITLOH SNOILVIOIA ALSAVS
(ZEp9-E6E-998-1) DAlO-3ZsI-998-) Buijjyeo Aq 10 GoJo pjay UOISIAIG |€90] JNOA ul sAeyUssesdsl

DOIAIOS JOWOISNS DAlO ue Bunoejuoo Aq souejsisse $,O35I1O ule}]qo ued NO, "JOY UOHesUSdWOD ,SIOYIO\\
dU} JapUN seij|iqisuodsed pue s}YGU JNOA uleldxe ||IM pue seeAojdwe painful 0} souR\sisse 9o1) SEplAold
ose (D310) jesunog seAojdwy penfuj Jo SoC SUL “| €02-ZSZ-008-1 Buyjjes Aq Jo eoIyjo ploy UOISIAIq [ed
-o| JNOA Buyjoejuoo Aq souejsisse sly} ule}qo Ued NO, “Wied e Jo UOI}]N|OSe1 ayndsip Jo} sjsenbel Aue sseoold
pue uoljesuedwoo ,sieyJOm jnoge eaey Aew nod suoljsenb Aue JOMSUE |[IM [Je]S UOISIAIG “Wiejo Uoesued
-WU0D SJOYJOM & d]ij O1 MOY JNOgGe UOHEUWWOJU! 8dJj SEpIAOJd UOISIAIG SUL -ADNVLSISSV SSAO TdINA
‘SOUBINSUI UOIESUSCWUOD ,SJOBYIOM

Ag paslenod ‘eq 0} seseed JO ‘sauooeg JaAc|dws 38y} JaAQUEYM JO pally sue NOA UsYM ‘HuljM ul ‘UOIeWO}
-UI eBeJOAOO YIM NOA aplAosd Oo} pasinba, si JaAojdwe JNO, “eol}OU AjeW!] SplAOJd 0} OuN|!e} JO} ps}sixo osneo
poof jey} SSUIWJA}EpP (UOISIAIC) UOIPESUBdWOD ,SJOYJONA JO UOISIAIG ‘eoUeINSU] Jo jJusUuedeq sexe] 93U}
ssajun ‘eseesip jeuolednoo0 ue jo UMOUY eAeY Pinoys Jo meuy seAo|dwWe oy} s}ep 9y} JO sund90 Ajn[ul ou}
YOIUM UO ejep au Jaye Aep UNS BU} UU] J9}e] JoU eseasip jeuol}ednoo0 Jo Ainful ue jo JaAojdwe ay} Ajjou
jsnu jjeueg s,seXojdwe oy} Uo Buljoe uosJed e 10 seAojdwe uy SHINVdWOD HONVUOSNI SUBTSAVYL HHL
[AuedLUOd SOUBINSU! |eIOJOWUWOS Jo aweL] Ag pejpuey aq |[IM yeu} Joye

JO UO JNDD0 YOIUM seseasip jeuonednoso Jo salinful Au * st-te-zt [Aoyod eoueINSU! UOLJESUSGWOD ,SJO4JOM
JO a}ep SANOayo] WO SAOEHE s] BBe1BA0O sly] “eseasip jeuolednos0 Jo Aunful peyejas-yJOM JO JUSAS 9U} U|
SHINVAHWOD HONWENSNI suwsaval BH “[AUPCWUOD SOUBINSUI! [EIOJOLULUOD JO SWIBN] WO1y ebeJOAOO

SOUBINSU! UOIJESUBCWUOD ,SJOyJIOM Sey quo NOLLISTABOY OSz [aAojduie Jo oweN] -AODVAAAOD

SVX4AL Ni NOILVSNAdINOD
‘SSYAWYOM ONINYSADNOD SASAO Ida OL SADILON
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 111 of 153 Page ID #:304

APIS SIUL ISOd JON OG

"sonjeued
SAlTesSiulUpe Oo} JOSs[qns aq ABW JOJEJOIA SUL “SO|NJ UOISIAIG PUB JOY SU} JO UOTEIOIA © SI 9jNJ oy} Ul PouInb
-91 SE 801]OU SpiAOJd oO} JO sod 0} duN|Ie4 “s}UaLUSIINbel SAOGe 9} S}SOLW SPIS SSJOAGJ OY} UO BdIJOU SYyL
(L)(S)LOL'OLL 9INY Ul pequoseid se SpJOM JoeX9 aU} UIeJUOD “Pp
pue ‘adAj jewwou julod 9g) \se9|
ye ul }x9} pue ‘edAj pjog julod g} jsee| ye ul Joalqns ‘adj pjog julod gz jses| je Ul OI}I} C YM PSU “€
‘siseq
JejnBel 2 UO Bol]OU By} 8as CO} Ajey!] S] BaAO|dWUS Yoes yeu} AeM e YONS Ul soR[dyJOM 9] JNOge pe}eo07 *Z
‘Aue ji ‘ojo jauuosied s.jeaAojdue ay} ul peAejdsip AjJUSsUIWIOI, "|
‘pue pejsod oq
ysnw uole;ndod sehojdws s,jeAojdwa 3uj} 0} UoWWOoS abenBue] Jayjo Aue pue ysiueds ‘ysi|buy ul secon
‘s]1UBlI Uolesusdwos
SJOYJIOM HOY] INOGE UOHCWWJOJU!] [EUOIIPPe UIE}GO O} JOQUINU BdJJ-][0} S,UOHESUSAdWOD ,SJBxYIOAA JO UOISIAIG
‘goueINsu| Jo JUaWUedeq sexe] sy} Jo seeAo|dwea Jay} SsIApe 0} pue eHheJeAod souUeIJNSU! UOI}eEsSUadWOD
‘SJOMIOM BABY Op Adu] yeu] SeeAoOjdwe Jey] esiApe 0} AUedwod soUueINsSU! JeloJoWWOS e YHnoJy} UoTesued
-WO9 sieylom Aq paJaAod ole oUM sisAojdwe sainbsl (1, )(@)LOL'OLL ajny uonesuedwog Sleyloj, sexe

adsaAO ldWAa GaesA09
 

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 112 of 153 Page ID #:305

(L)(8)LOLOLL @iny NOILVSNAdINO9 SYSYYOM JO NOISIAIG ‘SONVYNSNI JO LNAWLY Vdd SVX3L (EL/L0) 9 SonON cLNLdépM
"G6S6-CSV-008-1

JE UOISIAIG OU} JOEJUOD “UONLIOIA Ajajes Jo yeoy euo}ednsso pebsjje ue sodas yyej poob ul

ays Jo ay esneoeg eeAojdwe Aue jsurebe Gulyeulwiosip Jo ‘Burlyeulwsey ‘B6uipuedsns wo. me] Aq peyiqiyod
aie sioAojduiy “sme Ajayes pue yyeoy jeuonednoso eyejoia Aew yey] 90e|dyJOm ou} Ul SUOI}IPUCS efesuN
Bulodas 10} Jequinu suoyde|s} 9e,jJ-1[0} Jnoy pz e sey uoIsiAig euL -SNITLOH SNOILVIOIA ALAAVS
(ZEp9-E6E-998-1) DAlO-3ZI-999-) Burjjweo Aq 10 BoyJo play UOIsIAIG |ed0] ANOA ul sAeyUsseidel

QOIAIOS JOWOJSND DAIO ue Huyoejuos Aq souejsisse $,D3/O ulejgo ued NO, “JOY UOJeSUBdWOD ,SIOxJOM
dU} JaPUN seljjiqisuodsed pue s}YyGU JNOA ulejdxe ||IMm pue seeAo|dwe peinful 0} souejsisse 901} SEpIAOJd
ose (D310) [esunog seXojdwy penf[u] Jo Soo SUL “LS02-ZSZ-008-} Buryyes Aq Jo ad1jJ0 pjslj UOISIAIG |e9
-o| JNOA Huyoejuce Aq souejsisse sly} ule}qo ued NO, “Wied e Jo UOI}]N|OSeJ ejndsip Jo} sjsenbel Aue sseooid
pue uolesuedwoos ,sueyJom jnoge svey Aew nod suolsenb Aue Jemsue |/IM je}s UOISIAIG “Weld UOT}esued
-LU0D ,SJOYJOM & OfIJ 0} MOY JNOge UOHeWJOJU! 9dJj SOpIAOld UOISIAIG EYL ‘-ADNVLSISSV SSAO 1dWA
"QOUBINSU! UONESUSGLUOD SJOeyIOM

Kg paJanod ‘aq 0} seseed Jo ‘sauoceq JaAo|dwe 9uj JaAoUaYM JO pally ase NOA USYM ‘HUM Ul ‘UOI}EWOJ
-u] aBeJOAOD UUM NOA apiaosd oO} pesinbe, s} JaAoj}dwia JNOA *ed!}OU AJEWI} SpIAOJd 0} SIN|!ej JO} pa}sixe esneo
pooh jeu} SEUILJEIEp (UOISIAIG) UOesUuedUOD ,SJOyJOM JO UOISIAIG ‘eOUeINSU| Jo jUsUWJedeq sexe] 98u}
ssajun ‘eseesip |euolednoo0 ue Jo UMOUY eAeY Pinoys Jo Mauy eeAo|dwWs Sy} e}ep By} JO sund90 Ain[ul 9u}
YOIUM UO ejep aUj Joye Aep IOS BU} UeY} Jaye] Jou esessip jeuoednos0 Jo Aunful ue jo JeAojdwe ayy Ajou
jsnw jjeyaq s,eeAojdws ey} UO Buoe uosied e 10 seAojdwe uy SHINWGWOD HONVYOSNI SUBTHAVUL HHL
[Auedwood SsoUeINSUI jeIOJBWIWOD Jo swWeU] Aq pajpuey eq ||IM Jey} Joye

JO UO JINDDO YOIUM seseasip jeuoNednoso Jo saynful Auy * st-te-2t [Aood eoueinsul UO}ESUeCLUOD ,SJOYIOM
JO aJep SAIOEIJe] WWOJ] SATOSHO Ss] BHEIOAOD SIU] “aSeasip |euoljednd90 Jo Ajn[Ul pe}ejal-yJOM JO JUSAD 94} U]
SHINVAHOD HONWEASNI sumaavat aH *[AUBCLUOD SOUBJNSUI! |EIOJOLULUOS JO OWN] Wool eHesOAoOO

SOUBINSU!I UOHESUSCWOD ,SJOy4JOM SEY iioo NOLLTSINOOW DSL [WaAoidws jo owen] -ADVASAOD

SVX4L NI NOILVSNAdINOD
‘SUAWYOM ONINYSONOD SASAO TdWaA OL SAVILON
 

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 113 of 153 Page ID #:306

aPIS SIUL SO JON OG

“sonjeued
SAI}eNSIUILUPe 0} JOS[qns oq ABW JOJEIOIA SUL “SOjNJ UOISIAIG PUe JOY OU} JO UOHRIOIA & S| 9jNJ Sy} Ul Pouinb
-O1 S€ BdI]OU ApIAOJd 0} JO jSOd O} SIN|Ie4 “s}UsWAIINbes aAOge SU} S}SOLU SPIS SSISASJ SY} UO SdI}OU SUL
“(L)(S)LOLOLL SINY Ul pequoseid se SpJOM POeRX9 OU} UleJUOD “p
pue ‘edAj jewou julod 9] \se9|
ye ul }xe} pue ‘ed pjog julod g} sea] ye ul Joalqns ‘adAj pjog julod gz jsea] ye Ul BIH} E YM POU "€
‘SISeq
Jejn6Bel e@ UO sol]0U By} Bas CO} AjJey!| S] BaAO|dLUS YOR yeu} ABM e YONS Ul BoR|dyJOM SU] JNnOge pe}es07 *Z
‘Aue JI ‘aojo jauuosJed s.jeAojdwsa auy ul peAejdsip AUSUILWWOI "|
‘pue pejsod oq
ysnwW uoneindod sefojdwe s,jeAojdwa ay} 0} uowLWOS abenBbue| Jayjo Aue pue ysiueds ‘ysij6uyq ul seoljon
‘sjUuBl UolWeSuUedWOD
SJOYIOM JIBY] INOGE UONCUUOJU! [EUOHIPPe Ule}qO O} JOQUUNU 9Od4JJ-|]0} S,UOIFESUSCWWOD ,SIOYJOAA JO UOISIAIG
‘qoueINSU| Jo jJUsWUIedEeq sexe] ay} Jo sesAo|dwea JIay} SsIAPe 0} pue eHheJeAOD aoUeINSU! UOI}ESUedWOD
SJOYJIOM BABY Op Aau] Jey] SBEAO|dWS JIeU] BsiApe oO} AUedwod soueINSU! JeloJeWLWOS eB YBnosU} Uol}esued
-WO9 siayom Aq peleAod ale OUM sisAojdwe seuinbas (L)(@)LOL'OLL any uolesusdwoy ,SlayJo/AA Sexe]

dsAO IdWA GaedsaA0O9
 

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 114 of 153 Page ID #:307

(L)(@)LOVOLL ere NOILVSNSdNO9 SYSNYOM JO NOISIAIG ‘SJONVYNSNI JO LNAWLYVdad SVX3L (EL/LO) 9 @ON0N ZLNLdZyM
‘G6S6-¢cSV-008-1

J UOISIAIG BY} JOBJUOD “UOTeIOIA Ajajes JO Yyyeoy Jeuoednsds0 pebayje ue sodas yye} poob ul

ous Jo oy esneseq seAojdwe Aue jsurebe Bulyeulwosip Jo ‘Huljeulwe} ‘Bulpuedsns wo mej Aq peyiqiyosd
ole sioAojdw3 ‘sme] Ajeyes pue ujyesy jeuoljednoo0 ajejola Aew Jey} soejdyJOm Su} Ul SUOI}IPUOD sfesuN

Bunlodel JO) Jequuinu suoydsjs} 99d4JJ-]}0} NOY pz e sey UOIsIAIG eUL -ANITLOH SNOILVIOIA ALSAVS
(ZE79-E6E-998-L) OAIO-3ZA-998-1 Huyjeo Aq Jo soo pjalj UOISIAIG Je90] JNOA Ul BAlVe}USSeIdeL

QOIAJIOS JOWOISND DAIO ue Burjoejuce Aq souejsisse $,D54/O ule}qo ued no, "OY UOI}eESUsdWOD ,SIOMIOAA
ou} JOpUN sarj}iqisuodses pue sjyHl JNOA urejdxe |[IM pue sooAojdwe peinful 0} eoueysisse 901) SOPIAOId
os|e (D310) esunog eefojduz painful Jo edI¥O EY] "LEOL-ZSZ-008-) Buljyeo Aq Jo Sd1YJo play UOISIAIC [29
-o| JNOA Buljoejuos Aq souejsisse sly} Ule}qo UBD NO, “Wield e jo UONJOSel ejndsip J0j sjsenbes Aue sseoosd
pue uoljesuedwod ,siayiom jnoge eAaey Aew nod suoljsenb Aue Jamsue |[IM JJye}S UOISIAIG “WIe}o UOI}esued
-WO9 ,SJOYJOM & SI] O] MOY JNOge UONEWUJOJU! Balj SEpIAOid UOISIAIG EYL -AODNVLSISSV AAAO IdWa
‘QOUBINSU! UOI}ESUSCWOD ,SJOyIOM

Aq peieaoo ‘ag 0} seseed Jo ‘sauocag JaAojdws oy} JOEASUSYM JO pally ale NOA USYM ‘Bul}UM Ul ‘UOTEWIOJ
-UIl @BeJOAOD YIM NOA aplAosd 0} painbe s} saAo|dwe INOA “sdOU Ajo} SpIAOJd O} SuNjle} JO} pejsixe esneo
poob Jey} SSUIWA]aP (UOISIAIG) UOITESUSCWWOD ,SIOYJOAA JO UOISIAIG ‘sOUBINSU] JO JuSWWIeEdEq Sexe! su]
ssajun ‘eseesip jeuoljednooo ue Jo UMOUY BABY PjNoys JO MoUy seAoC|dWs ay} syep 9Y} JO sund90 Ayn[ul euy
UDIUM UO sjep eu} Jaye Aep y}QES 9Uj} UeU} J98}e] JOU Sseasip jeuol}edn990 Jo Aynful ue jo JoAojdwe ouy Ajtjou
1snw jjeysq $,aeAojdwea 9u} Uo Hurjoe uosied e Jo seXojdwe uy SHINVAWOD HONVUNSNI SUWTHAVEL SHL
[AuedWwoo SsoUBINSU! |eIOJOWILWUOD Jo swWeU] Aq payjpuey aq |jIM jeu} Joye

JO UO JNDDO YOIUM seseasip jeuolednoso Jo saunful Auy * st-te-zt [Aoyjod souesnsul UCI}eSUSdWIOD ,SJOyJOM
Jo aJep SANOeIJe] WOI SATOEYS $i BHesBAOO SIY| ‘aseasip jeuoedns90 Jo Aunful peyejes-yJOM JO JUSAS 9} U|
SHINVGWOD HONWUASNI sumtaavaz aHL‘[AUPCUWIOD SOUBINSUI |EIOJOLULUOD JO BUEN] WOJ aHeIBACO

BOUCINSU! UOIJESUSCWOD ,SJOyJOM SCY quod NOLLISTOOOY OSL faaAojdwe Jo owen] -SADVASAOD

SVXAL NI NOILVSNAdINNOD
‘SUAMYOM ONINYSONOD SASAO Ida OL SDILON
 

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 115 of 153 Page ID #:308

BPIS SIUL }SOd JON OG

“sonjeued
SAIVESIUILUPE 0} JOS[qns oq ACW JOJL[OIA SUL “S9[N4 UOISIAIG PUe JOY SY} JO UOHEIOIA e SI! BNI uy Ul painb
-8] S@ 991]0U ApIAOJd 0} JO jSOd O} SIN|!e4 “‘syUSLUeJINDS! SAOGE SU} S}SSWW SPIS SSJSASl BY} UO BdIJOU OY L
‘(L)(S)LOLOLL SINY Ul pequoseid se SpJOM JOeXS OU] UleJUOD “yp
pue ‘edAj jewJou jUulod gO) jse9|
ye ul }xa} pue ‘edAj pjog julod g} sea] ye ul Joalqns ‘edA} pjog julod 9Z jse9] }e U! OI}!] 2 YM POyUld “¢€
‘siseq
Jejn6el @ UO Bdl]OU au Bas oO} Ajay!| S$] BaAo;dwWa Yoee yey} ABM e YONs UI! BoR|dyJOM By} }NOge psjeso7 *Z
‘Aue ji ‘e010 jouuosied seAojdwe oy} ul peAeldsip AjJUSUILUOI, “|
:pue pejsod aq
ysnw uole|ndod seAojdwe s,saAojdwe 9} 0} UoWLWOD ebenBue| Jeujo Aue pue ysiueds ‘ysijbug Ul Selon
‘s1yuBly uolWesuedwoo
SIOYJIOM JIOY] JNOGe UONCWUOJU! [BUOT}IPPe Ule}qGO O} JOQWINU 9OJJ-]]0} S,UOIESUSALUOD ,SJBYJOAA JO UOISIAIG
‘g0UeINSU| JO JUsWedeg sexe] ay} Jo seeAojdwsa JIey} BsIApe 0} pue eHhesAOd soUBINSU! UO!}esUsdLUOD
SJOyJOM eAey Op Adu} Jey} seeXo|dwe JI9y} as|Ape oO} Auedwos eoueINsU! [eloJeWWOS e YBnolY} UOl}esued
-W0d sieyiom Ag palaAoo ele oyM siaAojduws selinbed (L)(98)LOLOLL ainy UOesuedWOD ,SIOyJOM\ SEXO]

YsaAO lds GAesA09
 

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 116 of 153 Page ID #:309

(L)(S)LOLOLL any NO!ILWSNAdINOD :SHSNYOM JO NOISIAIC ‘SONVYNSNI JO LNAWLYVd3d SVXAL (€L/10) 9 SOON eLNbdépM
"G6S6-CSV-008-1

JE UOISIAIG OU} JORJUOD “UONBIOIA Ajales JO Uyesy FeuoHednss0 pebajje ue sodas ye} poob ul

aus 10 ey esneseg seXojdwe Aue jsulebe Buljeulwiosip Jo ‘Buljeulwse} ‘Huipuedsns wo me; Aq peyiqiyoud
ale sioXojdwy ‘sme] Ajajes pue yyeoy jeuoiednooo eyejoin Aew jeu} soe|dyJOM 9} Ul SUOIPUOD ajesuN
Burjiodes Jo} Joquinu suoYyds]e} 8e_J-1[0} JNOY pz e sey UoIsiAiq EYL -ANITLOH SNOILVIOIA ALAAVS
(ZE~9-€6E-998-L) OAIO-AZI-999-| Gurjjeo Aq Jo Solo play UOISIAIG [290] JNOA ul eAHejUSseldal

QIIAIOS JOWOISND D3IO ue Guyjoejuoa Aq souejsisse $,DAIO uleyqo ued NOA "pY UOHeEsSUSdWOD ,SIOMJONA
Su} JepUN sEipigisuodses pue s}yHu INOA uleldxe [1M pue seoAojdwe painful 0} souRsisse 9e1) SOPIAOJd
os|e (D310) jesunog sakojdwz peinfu] Jo SdyO SUL “LEOL-ZSZ-008-) Bujjeo Aq JO SdIJo poly UOISIAIC [29
-o| JNOA Buljoejuoo Ag souejsisse siyj} Ule}qo UBD NO, “Wied e Jo UOI|NjOSeJ ejndsip Jo} sjsenbes Aue sseoo/d
pue uolyesuedwos ,sieyJOm jnoge sAey Aew nod suoysenb Aue Jomsue |/IM Jes UOISIAIG “Wie|o Uolesued
-WU09 SJOMIOM & djl] 0] MOY jNOgGe UOHEWJOJUI 9d1} SEpIAOId UOISIAIG SUL -ADNVLSISSV SASAO 1dINA
‘9OUBINSU! UOIJESUSCWIOD ,SJOYJOM

Ag peleAoo ‘aq 0} sesee9o Jo ‘sauuovegq JaAojdwe oy} JOAQUBUM JO peasy ole NOA USYM ‘HulyM Ul ‘UOIeWJOJ
-UIl oBeJSAOD UUM NOA apiAold 0} pesInbad si JeAO[GUIS INO, ‘Bd!}OU A[OLUI} SPIAOJd O} OIN|Iej JO] pejsixe esneo
poof jeu} SSUIWIE}Ep (UOISIAIG) UOI}EsUBdWOD ,SIOHJONA JO UOISIAIG ‘OUeINSU| JO JUeUUWedEq Sexe] SU}
ssejun ‘eseasip jeuolednoso ue Jo UMOUy BABY Pinoys JO MoU eeAC|dLUS Oj Syep Sy} JO sundoo Aunful au)
USIUM UO Eyep aul Joye Aep UIOS BU} UeU} J9}e] Jou esessip jeuoHednd90 Jo Aynful ue jo JeAo|dwe sy} Ajrou
ysnuw Jjeyeq s,eseAojdwis ey} Uo Buljoe uosied e Jo seXojdwe uy SHINWGWOD HONWUASNI SUBTHAVUL HHL
[AuUedWwod SOUBINSUI [EINISWWOD Jo atueU] Ag pejpuey oq |jIM jeu} Joye

JO UO JNDDO YDIUM Seseasip jeuoHednoo0 Jo selinful Au © st-te-zt [Aoyod asouesnsul UOI}eESUSdWOD ,SIOyJOM
jo ayep SAOSa] WO SAOaye s| BBeJBAOD sly] “eseesip jeuoPednooo Jo Ajn{ul payejas-yOM JO JUSAS BU} U|
SHINWAWOD HONWUASNI samtzawaL aHL*[AUCACLUOD SOULINSUI |CIOJOLULUOD Jo SLUEN] WoOll a6e1BA09

SOUBINSU! UOIJESUBCLUOD ,SJOYIOM SEY mu09 NOTLISINOOY DSL fyaAo|duia jo awWeN] -AOVAYSAAOD

SVXAL NI NOILVSNAdNIOD
‘SSUAWYOM ONINYSAONOD SASAO TdINA OL SADILON
 

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 117 of 153 Page ID #:310

OPIS SIUL }SOd JON 0G

‘senjeued
SAeISIUIWPe 0} JOS[qns eq ABW JOJBIOIA OU] “SO[NJ UOISIAIG PUe JOY SY} JO UOHBIOIA & SI BjNs By} Ul pesiNb
-91 S@ 901]0U apIAOjd 0} JO Jsod oO} sIN|IeE4 ‘syUsWOIINbDe! SAOGe SU} SJOSLU SPIS SSJOABJ BU} UO Bd}OU BY L
—(CL\S)LOLOLL 8INY Ul pequoseid se SP1OM JORXS OU] UIEJUOD “yp
pue ‘edA} jewJou julod g 1 \se9|
ye ul }x9} pue ‘adAj pjog julod g) ysee] ye Ul yoolqns ‘edA} pjog julod gz sea] Je Ul OI}I} E UM PSU ‘€
‘siseq
JejnBei @ UO SOl]OU By} Bas 0} A[OyI| S| BaAO|dWUa YOes yey} Aem e YONS UI! Bde|dyJOM By] JNoge psy}eso7 *Z
‘Aue ji ‘eoljjo jauuosued sjeAojdwe ay} ul peAejdsip AjjUSUIWOL, “|
"pue pelsod aq
ysnw uoleindod sefojdwe sjeAojdwe ey} 0} UoWWOD aHenbue| seujo Aue pue ysiueds ‘ysi|6uz ul secon
‘s]yBi1 uonesusdwoo
SJOMIOM JOU] JNOGE UONEWJOJU! [EUOIPPPe UJE}GO O} JOGLUNU SdLJ-][0] S,UOIJESUSGLUOD ,SJOYJOA/\ JO UOISIAIG
‘goueINsuU] JO JUoWIIedeq sexe] ay} Jo seeXo|dWa JIey} Bs|Ape 0} pue eHeleAOD soUeINSUI UOI}esUsdWOD
‘SJOyJOM BAeY Op Asu} Jeu] SeeAC|dWs JI9U} asiApe 0} AUedWod esuUeJNSUI! jelNJeWLUOS e YBnoJy} UoI}esued
-WO09 Siayom Ag pajaAoo ase oym sieAojdwea seuinbel (1)(8)LOL OLL einy UolesusdWod ,sieyJOA\ Sexe]

YsAAO TdINA GAYAAOD
 

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 118 of 153 Page ID #:311

(L)(@)LOLObL amy NOILVSNAdWO9 SSYSXYOM JO NOISIAIC “AONVYNSNI JO LNAWLYVvdad SvxXal (EL/LO) 9 S9H0N SLNSdZyM

(ZEp9-E6E-998-L) DAlO-AZA-998-]) |e Opuewe|] O UDISIAIC B| EP |€90] euloljo Ns us
JAIO 9p ua] Je O1DIAJaS Op oJUBJUSSeJdel UN UOD BSOPUBIIUNWOD OIAIO ap elousjsise e] Jaue}qo epend

pejsp) ‘seuopeleqes| eled ugioesuedwog ap Ae7] e| ofeq sopepl|iqesuodsal A soyseijep sns uos sejend
ueseol\dxe 9] sojje A Sopeuoise] Sopes|dwis so] e eyinyei6 elousjsise soeujo Usique} (sg/bul us se[bis A alq
-WWoU ns Jod ‘Q3]0 — jesunoy seAojdwyz painful jo 90440) Opeuocise] opes|dwz |e eled eol|qnd elosesy
OP BUIDUO B71 “LE0Z-ZSZ-008-1 OUOJ9]/9} Je OPUEWE]] O UDISIAIG | Bp BDO] BUIDO NS UOD asopUes|UNWOS
elouejsise ep odi ajse Jeua}go apand pajsn “ugloeweos1 eun UCD epeuoloejad sejndsip ep ugionjosel ep
pnyoios Jeinbyeno eeseooid A sajopefeqey ered ugioesuedwod e] eiqos Joue} epend pejysn enb eyunBeid
Jainbyend eie]se]u0d UOISIAIG e| Bp |eUOsJed [J ‘sesopefeqed eied ugiIoesusdwod ep Ug|IDeWe|de4 BUN

Jeyueseid ows egos elnyes6 ugIoeWJojU! euo|osodoid ugisiAiq e&7 -OGVATIdIWA TV VIONALSISV
‘solopefeqesy esed ugioesueduwiod ap OJNBas 9p einjieqod eun Jeus] ep efep o eseinb

-pe Jopee|dwea ns opuend o opejyesjuod $e pajsn OpueNnd ein}yeqod e] 8JgoOs oO}Ose Jod UgINeWOJU! paysn
e aeuoloJodoisd ep ugioeBbl|go e| aual} Jopes|dwsa ng ‘opejeues odwweal} jap OjUep Jopea|dws je opedl
-jou eAey es OU enb eied esneo eusng BUN ONSIX9 onb aulWJejep (UOISIAIC) (Sg[6u! Ue sels A aiquwou ns
Jod ‘OMG-IGL — uonesuedwosy ,sioyJOfA JO UOISIAIG ‘sOUBINSU] Jo JUBWLeEdsq sexe) solopefeqes| eied
ugIDeSUBdLUOD OP UOISIAIG ‘Sexe ap SoinBas op ojUsWeLedeq je enb sous je ‘jeuoloednso pepswies
-U9 B] OP OPeJE]US BsEqey ap elieqep O O1E}US 9s Opes|dius ja nb ej US eYd9} e| US O UDIS9] B| OLINDO
anb ua eude} e| ep Jed e ‘selp (Qe) e}UIE.] Op Jepse}] Sel OU B JeuO|Oednoo pepselejus BUN O UdISA|
BUN aigos Jopesjdwe |e JeoNOU eqap ‘opeadwis jap siquiou ue enyoe enb euosied eun o opesjdwe un
SHINVdWOD HONWANSNI SYPIAAVaL aH.

‘[Aolod SoUeINSU! |BIOJALULUOD Jo seu] Jod epefeuew eles eYd9j ese
ap sendsep o ue e1inoo enb jeuojsednoo pepswiejus o ugise] JeInbyeng * st-te-zt [Aoljod aouesnsu! UO}
-BSUdCWO9 SJO4JOM JO B]ep SAI}IEIJe] apsep 9}]USHIA ese eiNJJeqoo eysy ‘ofeqed) je UD Bpeuoloejal jeuo!S

-2dno0 pepewJejus O UDISS8] BUN ep OSed US aLJeHejo1d eed SHINVAWOD HONWUNSNI SUBTHAVEL BEL
[Auedwoo SOUBINSU! [eIOJLULUOD BU} Jo aweU] UD SeJopeleqes ered UgIoesusdWoOD
ap soinBes ap einyeqod eu9sl} [yaAojdue ey} jo sweN] -WANLYAGOD

d409 NOLLISINOOW OSL

SVX31 NA SAYOAVrVEVal VaVd
NOIDVSNAdWOD V1 3Y¥aOS SOGVATdINA SOT V OSIAV
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 119 of 153 Page ID #:312
 

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 120 0f 153 Page ID #:313

'G6S6-2SP-008-| CUOJE|9}
le UOISIAIG B| UCD esenbiuNWOD ‘peplinBes o pnjes ap jeuo|lsednso ugoejolA epebeje eun eyioda 8} eusng
9p eI]9 0 [9 onbiod opesjdwe Jainbyeno ep ejUCD US USUTWWIOSIP O Uepidsep ‘uepuadsns seJopes|dwe so|
anb aqiyoid Ae] e7] ‘pepun6Ges A pnjes ep sajeuoloednso seg] se| JejolA UelLIpod anb ofeqe. ap eae [a ue
seinBesul SQUOIDIDUOD Jeodel eled BIp jap SBJOY pz SE| CIDIAJES US e}se onb ed!ugje}9} eyINjei6 eoul| eun

uod ejuend UOIsIAIG eT} GVAINNDOAS AGC SANOIOVIOIA YVLYOdsY VaVd VLOAYIC VANII
 

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 121 0f 153 Page ID #:314

OdV1 3LSA YVALSOW ON

“SBAITEIISI
-ulwupe seuoioues e ojalns Je}se elipod Joyeyul [QJ UdISIAIG &| 8p SojUsWe[He soj e A Aa] | © eye} Cun so
o}Uswe|6al |@ Ua OpUeNbe oO] UNBes ‘ugIDeWUJOJU! e}se JeUOC|OJOdod O sesso e asueBeu |3 “eqlue ep eyed
eB] Us Opejeues Ue 9s Onb so}jisinbel so] uO ajduino eulbed ese ep OsJeAe |e eljSeNnW 9s enb osiAe |F

‘(L)(8) LOL‘OL) ojyuswejGey joa Us Opeyeues oO] UNBes sejoexe seiqejed se] JOUa}UOD “Pp
A ‘}ewJou
ound op eybeu ese] US 9g} OURWe} US SOUS O} JOd ‘0}xe} Je A ‘ojUNd 9p eyHeu esa] US ‘g1 OueLIE]
ua Oseldu! Jes eqep eUWd} |e ‘oJUNd 9p eyHeu eo] US ‘QZ OUeWe] US OSeidU] Jas eqep ojN}} |Z “€
‘g]UoWUe|nBei UBSA O| Sopesjdwe so] anb eJouew je} op Ofeqes} op eee |e US OSIAe B}Sa JBDIGN *Z
‘Key e| enb sa is ‘Iopee|dwe jap |euosied ep euloyo ej ep ejueUIWOJd Jen] UN Us BsJesjsOY "|
‘A BJSIA B] © SOJSENd JOS USqep Jopesjd
-U9 jap solopeleqes so] ap ugIoe|god e| eled UNWOD eWOIp! Ojo JeInbjeno A jouedse ‘sgjHul us sOosIAy

‘solopefeqes eled ugINeSUadWUOD Bp SOYDdJaP SNS 9IGOS JEUOIOIPE UDIOCWJO}
-ul JoUe]goO eed soJopeleqes| ered ugioesusdwod sp uoIsIAiq ‘sexe| ep soinbeg ep ojueWeyedaq jap
eynjyes6 edlugje|9} eeul| Be] BP OJeUNU |e Biqos sopesjdwe sns e USUJOJUI o seJopeleqes esed ugIoesusd
-LU09 ap oJnBes ep einyeqoo euN UOD UBJUENd sojja snb sopeajdwe sns e UsNbiNoU |eloJewod soinbes
ap eluedwos eun ejueipew selopefeqe.y eied ugioesuddwoo ap einJieqoo eun uod UBjUENd enb salopesid
-lWa soj onb eleinbes sexe, ap sesopefeqesy esed ugioesuedwog ep (1)(8) LOLOL) oyuewelbey [3

VaNLYAGOD NOO sOaVaATdiINA
 

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 122 of 153 Page ID #:315

(L)(@) LOLOL 9imy NOLLVSNAdNOO SHAYYOM JO NOISIAIC ‘JONVYNSNI JO LNAALYVd3d SVXAL (SL/L0) 9 S9H0N ZinedZym

(ZEP9-E6E-998-L) OAIO-AZA-99e-| Je opuewe]| O UDISIAIG | Bp [edo] BUDO Ns Us

AIO 9p auaI/9 je O1DIAJES Op oJUeJUSSeldeJ UN UCD BsOpUeS|UNWOD DIIO ap ejoUsjsise e| JoUs}qo epend
pejsp “selopeleqes| eed ugloesuedwog ap Ae7 eB] ofeq sapepl|iqesuodsai A soysesJep sns uos sejend
ueieoldxe 9] solje A sopeuoise| sopesjdws soj e eyinjyei6 elousjsise soo1o Usiquue} (se[bul Ue se|Bis A alq
-Wou ns Jod ‘93/0 — jesunoy seAo|dwy penfu| Jo 994jO) opeuoise7] opesjdwiyz je eied ealjqnd eliosasy
Op CUIDIIO B] “LEOZ-ZSZ-008-] OUOJ9|9} [e OPUeWE|] O UDISIAIG B| Bp ]e90] BUIDYO NS UCD SBsOopuRoIUNWOS
Blouajsise ap Odi) ejse Jaua}Go spend psjsp ‘ugIoeWe|9eJ BUN OD epeuoloe|al seyndsip ap ugionjosel ep
pnyioljos sainbjend esieseooid A sosopefeqes esed ugioesuedwod e| eiqos 19Ue} epend paysn anb ejunBeud
Jainbjend ese1s98]U09 UOISIAIG eB] ap jeuosjed [J “sosopefeqe. ered ugloesusdwios ep ug|sewejdel Bun

Jejuaseid OWOD egos eyNyes6 ugIOeWOjU! BUo|oJodald ugisiAig e&] -OGWATdINA TV VIONALSISV
‘squopefeqes ered ugIoesuedwod ap oJnBes 8p esnjieqod eun Jeus} ap efep o asainb

-pe Jopeajdwie ns opuend o opeyesjuCo SB paysn OpueNd einjyieqgoo e| aigos O}LOSe Jod UgIDeWWOJU! peysn
e aeuoidsodoid ap ugioeBbiqo e] aual] Jopesjdwus ns ‘opejeues odwal} jap o.jUsp Jopes|duwe |e oped
-jou eAey as ou enb eied esneo eueng eun ojsixe anb sulwwejep (UgISIAIG) (se]6u! Ue sejBis A eiquiou ns
10d ‘NMC-IGL — uonesuedwoy ,siayo, JO UOISIAIG ‘eoUeINSU] JO JUBWIIedeq sexe |) sesopefeqes eled
UOIOESUBdWOD ap UOISIAIG ‘sexe ap soJNBas ep ojUsWeJedeq je enb sous |e ‘jeuo|oedndo0 pepawwuiel
-U9 B] 8p OPeJe]US esJagey sp Blieqep oO QJej]US Os Opes|dwea [a anb e| US eYd9} eB] US O UdISA] B| OLUNDO
anb ua eude} e| ep Jed e ‘selp (Qg) ejUIe] ep Jepse] Se OU e jeUO|Oednoo pepseuiejus BUN O UdISO|
eun aigos Jopes|diwe |e weoynou eqep ‘opes|duisa jsp aiqwou us enjoe enb euosied eun o opesjdwse un
SHINYdWOD HONWANSNI SaMTSAVGL FAL

‘[Aolod soUueINSU! [EINJOWULUOD Jo eweU] Jod epefeuew eles BYd9j ese
9p sendsep 0 ue einoo anb jeuojoedndo pepswwejus Oo udIse] JeInbjend * st-te-zt [Ad|jod soueiNsU! UO}
-eSUSdWO0D SJE4JOM Jo a]Jep SAIELJe] apsep 9]UEHIA ejse eiNeqoo ejsy ‘ofeqe} j@ UOD eEpeuol|sejal |BUOIO

-ednoo pepewseJua O UO!SE] BUN 9p OSsed US aLJebHe}oO/d eled SHINVAWOD HONWUASNI SUWTHAVUL FHL
[Auedwod SdUBINSUI [eIDJEWWWWOD By} JO aweU] UOD selopeleqe.) eed UgiIoesuedWOD
ep soinBes ep einyieqoo audi} [ueAojdue au} Jo sweN] -‘WHNLYAGOD

du0D NOLLISINOOW OSL

SVX41 NS SAYOAGVrVaEVal VaVd
NOIOVSNAdWOD V1 AYSaOS SOAdVATdINA SOT V OSIAV
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 123 of 153 Page ID #:316

 
 

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 124 0f 153 Page ID #:317

‘G6S6-2SP-008-| CUOJE|9}
[2 UDISIAIG | UCD BsenbiuNWOD ‘peplinBss o pnjes ap jeuoloedndo ugoeRjoIA epebsje eun eyicdal a} eusng
ap e/a 0 9 enbiod opesjdwe Jeinbjend ap enuU0d US USUIWIOSIP O Uepidsep ‘uepuedsns selopes|dius so}
anb eqiyoid Ag] 7] ‘pepun6es A pnjes ep sajeuo|sednso seg se] JejolA UelLIpod enb ofeqesy ep eae |e ue
SeINBEsUl SOUOIDIDUOD JeWOdes Bled eIp jap SeJOY PZ Se] OIDIAIOS US B]SO enb ediUgje/a} eyIN}esH eoul| eun

uod ejusno UOIsIAIG eT} GVGINNDAS AG SANOIOVIOIA YVLYOdsY VaVd VLOAYIC VANIT
 

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 125 of 153 Page ID #:318

OdV1 3ALSA YVALSOIW ON

“SBAIIENSI
-ulupe seuoioues e ojelns sejse e]ipod Joyoeyul [Q"UgIsIAIG e| Sp SojUsWUe|Hel so] e A Ag] e| © eye} Cun sO
ojUsWe| bel je US Openbe, oj UNBes ‘ugIOeWUOjJU! e}se JeUOINIOdOJd oO Jesjsow e esieBou [3 “eqlue ep syed
e| Ue Opeyeues ueY as anb soyisinba soj uoD ajduino eulbed ejse 9p OsJeAel je eujsenw 9s enb osiAe [J

‘(L)(8) LOLOL | ojusue|Bey jo Ud Opejeuss oj UNBes sejoexe seiqejed se] JOUB}UOD “Pp

A ‘yewou

ojund ep eybeu esa] US 9] OURLUE} US SOUBW Oo] Jod ‘0}x9} Ja A ‘ojuNd ep eybeu ese] US ‘g]) OUR}
Ue OSseidW JOS eqeap eWd} |e ‘oJUNd 9p eyiHeu eJj9] US ‘97 OUeWE] US OSeJdU! Jes eqep OjN}i} |Z “¢€

‘o]U9WUe|NBol UBSA OC] SOpesjdwe soj onb eiouew je} op Ofeqes} ep Bale [9 US OSIAB 9)S9 JEDIQN *Z
‘Key ej onb sa is ‘Iopeejdwe jap jeuosied op euloyo e] ep ojUeUIWOJd Jen] UN US BsJe’jsOyy *)
‘A BJSIA B] © SO\SENd JES Uaq~ep JOpesjd
-LUd Jep solopefeqes so] ep ugIOe|god e] ered uNWOD eWOIP! O1jO JeInbjeno A jouedse ‘se/Gul ue sosiAy

‘solopefeqes ered UdIOeSUSdLUOD OP SOYDAJEP SNS 9/qOS [eUOIDIPe UOIDCLWIO
-U] Jous}go eed solopeleqes, esed ugioesuedwog ap udIsIAig ‘sexe| ep soinBes ep ojuswevedseg jep
eyinyes6 eoiugje|e] eeul] B| ep OJeUNU Ja sigos Sopesjdise sns e UsUUOJUI @ Sesopeleqes ered ugIoesued
-W09 8p oinbes ep einjJieqoo euN UOd UeJUENd sojja enb sopes|dwse sns e usnbijjou jelosswoo soJnbes
ap eiuedwos eun ejuelpel sesopefeqe.} ered ugiInesusdwoo ep eunyeqoo eun UOD UelUENd enb seJopesjd
-wWa soj enb ejeinbel sexe; ap sesopefeqes) ered ugioesuedwog ep (1)(8) LOL’OLL oyuswelbey |Z

VaNnLysagoOod NOS YOaVsA Ids
 

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 126 of 153 Page ID #:319

(L)@)LOLOLy eimy NOLLVSNAdNO9 SYSHYOM SO NOISIAIG ‘SONVYNSNI AO LNAWLYVdad SVXAL (€L/L0) 9 89H0N eLNZdzpmM

(ZEV9-E6E-998-1L) OAIO-AZA-998-| |e Opuewe;] Oo UDISIAIG B| Bp [edo] eUlDO Ns US

JAIO 8p e1usIjo je OIN|AJES Op BjUeJUSSeJdeJ UN UCD ssOpUeDIUNWOD DIJO ep elousjsise e] Joue}Go spend
peisn ‘sejopefeqes| eled ugioesusdwog ap Ae] e| ofeq sepepiiiqesuodses A soysejep sns uos sejeno
ueleol|dxe 9] solja A Sopeuolss] sopes|duwis soj e eyInjyes6 elousjsise soe0lJO UsIquue} (Ssejbul US se[bis A sig
-Wwou Ns JOd ‘93I0 — jesunoy seXojdwyz peinfuy Jo soyjO) opeuoise] opes|dwy je eed edl|qnd eliosesy
QP BUIDLO BE] “LE0/-ZSZ-008-L CUOLe]9} Je OPUBWE]| O UOISIAIG B] Bp jed0| BUIDIlO NS UCD esopueoIUNWOD
BIDUBISISE Bp OdI] B]se J9U9]GO spend psj}sp) ‘UgIOBWe[De/ BUN UCD BpeuoloKjes sejndsip ep ugionjosel ep
pnylolos Jainbjeno esesaooid A sosopefeqes ered ugioesuedwod e] 81qos Jeus} epend psjsn enb eyunbed
Jainbjeno e1e]se}U09 UOISIAIG B] Bp JeuOosJed [y ‘sesopefeqes ered ugIoNesusdWoOd ep ugioeweIe/ euN

Jejueseid OwWOd aigos eyInjeJ6 ugIoeWJOjUl euo|oJodoJd ugIsiAig e&] -OGVA1dIWA TV VIODNALSISV
‘solopefeqey ered uginesusdwos ap oinBas ap einyeqod eun Jaua} ap efep o esainb

-pe Jopee|dluue ns opuend oO opejeijuod So pa}sn OpueNnd einyeqod e| SJqOs O}OSe JOd UQIDBWOJU! peysn
e geuolojodoid ep ugioebijgo e] aual} Jopeajdwe ns ‘opejeyes OdwWesl} jep OljJUSp Jopes|dws |e opedly
-jou eAey as Ou anb eed esneo eusng eun gijsIxe enb sulWejep (UdISIAIG) (Sejbul Ue sejbis A e:quiou ns
Jod ‘9MG-IGL — uolesusduo0D ,sidyJOAA JO UOISIAIG ‘BOUeINSU] Jo JUsWPedeq sexe,) sosopefeqes| eied
UQINBSUSAWOD) OP UOISIAIG ‘SexX9] ep sounBes ap oyUsWe}Jedseq Ja anb sousew je ‘yeuoloedns0 pepeuey
-U9 2] OP OPeJa]US SsJaqey ap elJeqep O Q’aj}US 9S Opeajdwe [9 onb ej ue eYyd9} e] US O UOIS9] B] OINDO
anb us Bude} e] op Jed e ‘seip (QE) eJUIe/ ep Jepse} Sew ou eB jeuo|IOedndo pepswJejuS eUN O UOISO|

eun aigos Jopee|dwe je Jeonou aqep ‘opes|dwe jap aiquwou us enjoe enb euosied eun o opesjdwe un
SHINVdWOD BZONVYOSNI SUIBAVAL AHL

‘TAoljod SOUeJNSU! [EIOJELULUOCD Jo owWeuU] Jod epefeuew eles EYE} ej]so

9p sendsep o us eBinoo enb jeuciloedndo pepsawiejus o UdIseE] Jainbjeng * st-te-zt [Aoyjod souesnsul UOl}
-BSUSCWUOD SJOYJOM JO S1ep SAILaIJe] apSsEp 9]UaHIA else eINJJegoo e}sq ‘ofeqe.) [oe UCD epeuO|oOKjes |euOIO

-ednoo pepswisejus oO udISe] BUN Sep OSed Ua a|JeBej}oJd eed SHINWdHOD HONWYOSNI SUMTHAVEL BHL
[AuedWod SOUBINSUI |BIOJOLULUOD 9} JO sweU] UCD seJopeleqe} ered ugINesuedWOD
ep soinBss ap einyieqoo ual} [WaAO|dWa 9} jo sUeN] -WVAYNLYAGOD

duoD NOILISINODY OSL

SVX4A1l N34 SANOAOVFVaEVal VaVvd
NOIDVSNAdINOD V1 AYEOS SOdGVATdNA SOT V OSIAV
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 127 of 153 Page ID #:320

 
 

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 128 of 153 Page ID #:321

‘G6S6-CSP-008-1 OUO}9|9}
|@ UOISIAIG Be] UCD esenbiunWOD “‘peplunbss o pnjes ap jeuolsednso ugoejoIA epebeyje eun eyodel a} eueng
ap BJO O J9 enbiod opesjdws seinbjeno ep eijuOd US USUILUOSIP O UepIdsep ‘uepuedsns selopesjdwe so|
oenb eqiyoid Ag] e7 ‘pepunbes A pnjes ap sayeucioednoo see] se] JejO|A UeIpod onb ofeqes ep eae je us
seinBesul seuoioipuos Jewode eied ep jap Seloy ~z Se] ODIAJeS US e}Se onb eolugje/e} eyinyes6 Boul eun

uod ejuend ugisiNig &|}GVGIMNOAS AG SANOIOVIOIA YWLYOdsY VaVd VLOAYIC VANIT
 

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 129 of 153 Page ID #:322

Odv7l ALS3A YVYULSOIN ON

“SBAIICIISI
-ujlupe souoioues e ojeins sejse elipod JoyoeyUl |FUOISIAIG e| ep sojUeWe|Hel soj e A Ag] e| & je} euN se
ojuawe|hal ja Us Opanbe o| unBas ‘ugIOeWJOjUI e}s8 JeUOINJOdoid o Jesjsow e aesieHeu |Z “equue op syed
B] UB Opejeues Ue es anb soqsinbal so] Ud ajdwno eulbed ejse ap OsJeAal Je eljsenlu os enb osine [J

‘(1)(9) LOLOL] ojuewe|Gey |e Ua opejeues oj unBes sejoexe seiqejed se] JOUB}UOD “y

A ‘yewou

ojund op eyuBeu esj9] Ud 9] OYE} US SOUS Oj JOd ‘o}xe} Je A ‘ojUNd 9p epJHeu jo] Us *g, OYeWe]
ue oseiduw| Jes egep ewes} |e ‘ound ap eybHeu ejje] US ‘gz OUeWE] US OSad! Jes Sqep OjN}} [FQ “€

‘gjUusWUe|nBel UeeA oO] sopes|dwe soj enb eJouew [e} op ofeqel} ap eae ja US OSIAe 9489 JeSIG“) “Z
‘Key e] anb se is ‘’opeajdwe jap |euosied ep eUloyo e| ep sjusUIWOJd Je6n]| UN Us BsseljsOYy “|
‘A BISIA B] 6 SOJSENd Jas UBGep JOpes|d
-W9 jap solopefeqe. so] ep ugIoe|god e| ered UNnWOS eWwoIp! Ojo JeInbyeno A jouedse ‘sgjHul Ua sOsIAY

‘souopefeges ered ugIoesuadWOd ap SOYDEJEP SNS BigOS jeUOIDIPe UDIOBWOJ
-ul JoU9}gO Bled selopeleqes) eled ugIoesusdWOD ap UOISIAIG ‘sexe| ap soinBeg ep ojueWeyedsq |ep
eyinyes6 ed1ugje}9} EoUl| | BP OLBWINU J9 egos sopesjdiwa sns e UBWWOJU! 8 selopefeqey ered ugIOesued
-WO2 ap oinBas ap einyeqoo eun UCD Ue}UENd sojja enb sopeajdwe sns e UsnbyIjouU jeloJewod soinbes
ap eluedwoo eun ejuelpew sesopefeqe.} eled ugioesusdiuod ep Bunjeqoo Bun UCD UejUeND anb selopeajd
-We so} anb ajeinbe: sexe] ep sajopefeqes) ered ugioesuedwog ep (1)(9) LOLOL) ojuewejGey [9

VeNLYAdOD NOD YOaVsATdiNA
 

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 130 0f 153 Page ID #:323

(L)(@) LOLOL 91nd NOILVSNAdWO9 SHYSHYOM JO NOISIAIC ‘AONVHNSNI 40 LNAWLY Vdd SVX4L (EL/L0) 9 SHON zbnzdzZpm

‘(ZEV9-E6E-998-1) DAlO-AZA-998-L |e OPuewe]] O UDISIAIG BE] Sp Jed] Culdijo Ns Us

JAIO ep ejusljo [e O|O|AJas ap ajue}USeseidal UN UOD BsOpUBDIUNWOS OFAIO Sp elousjsise e] J9U9}qo epend
pajsp ‘sesopefeqes ered ugioesusdwiog ep Ae" e| ofeg sepeplliqesuodsei A soyseJep sns Los sejens
ueleoldxe 9] sojja A Sopeuolss] sopes|duse soj & eyinjes6 elousjsise Bde1JO UBIQUIE} (soj6ul ue sejbis A lq
-wou ns Jod ‘ga]O — jesunog sehojdwy penful jo aoyjOQ) opeuoise7 opeejdiwuz je eled eoyjqnd elosesy
ap BUIDIIO &] "LE0/-ZGZ-008-| OUOJ9]9} |e OPUBWE]] O UOISIAIG &| Bp [E90] euld}JO NS UD BsopuBd!UNWOD
elous|sise ap Odi] 9}se JoUa}GO epand psjsp “Ug|IOeWe/9e/ BUN UOD epeuoloe|al seindsip ap ugionjosel 9p
pnyioios Jainbyeno esesaooid A sosopefeqes ered ugioesusdwod e| a1qos J9uS} epend paisn enb ejunbed
Jainbjeno ese}sejuod UOISIAIG e| ep JeUOsJed {JQ ‘selopefeqesy ered UgIoOesusdWOD ep UgIOeWe|Se/ Eun

Jejuaseid OWS egos eyNyes6 UglOBWOJU! BUOldOdoJd UgisINig e&7 -O0WATdINA 1V VIONALSISV
‘souopefeqeyy esed UglIoesuedwod ep oinBes ap einyeqoo eun Jeue} ap efap o aJainb

-pe Jopes|dwe ns opuend o opeyesju0d so pajsn opuend einyeqod e| 81qos O}JOSe Jod UgIOBWOJU! pejsn
@ alseuolojodoid ap ugioebl\qo e] sual} Jopesjdwa ng ‘opejeues odwal} jep o.juep Jopes|dwe je opedly
-ljou eXey as ou enb esed esneo eueng eun Ol}sixe onb SulWejep (UOISIAIC) (soejbul us sejBis A eiquiou ns
Jod ‘O\AG-IG_L — uonesuedwog ,siayJO/\\ JO UOISIAIG ‘soUeINsU| Jo JuswWed9eq sexe |) sejopeleqes| eed
ugIgesuadUOD ap UOISIAIG ‘sexe ep soinBas ep ojUsWeedeq |e enb souew |e ‘euoloedndo pepelwie}
-U9 B] 8P OPeJO]US SsuEqey ep elleqep O QJ9]UN os Opesjdwia ja anb e| US BYyd9} e| US O UOISE] e| OLINDO
anb ua eyde} e] ep sped e ‘selp (Qe) e}Ule] ep Jepse} Sel OU e JeUO|OedNdO pepslujejUS BUN O UOISS|

Bun egos Jopeeidiue je seoNou eqap ‘opesjdwe jap eiquwou us enjoe enb euosied eun o opesjdwe uf
SHINVdWOD HONWHOSNI SUPTSAVUL FHL

‘TAdllod SOUBJNSU! |eElOJOLULUOD Jo slweuU] Jod epefeuelW elas BYdej ejse
ap sendsep o ue euinoo enb jeuojoednoo pepewejua o UgISsE] JeInbyeng * st-te-zt [Ad|jod souesNsu! UO}
-BSUadUO9 ,SJayJOM JO eJep sAleLe] apsap ajUSHIA Bjse eJN|aqoo eysy ‘ofeqed} jo UD Epeuo|sejad |BUOC!O

-ednoo pepewiejue oO UgIse] BUN 9p Osed US eLebHejoid esed SHINVANOD HONVYMSNI SUHTHAWEL HHL
[Aueduwod S9UBINSU! [EINJOLULUOD OY} Jo seu] UCD seJopefeqe eed UgIOesUedWOD
9p sounBas ep ein}Jeqoo 9usl} LWeAo|due ay} Jo eweNn] -‘WANLYAGOD

di0D NOLILISIASOY OSL

SVXAL NS SAYOUVrVEVaLl VaVd
NOIOVSNAdWOD V1 3YgEOS SOAGVATdINA SOT V OSIAV
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 131 of 153 Page ID #:324

 
 

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 132 of 153 Page ID #:325

‘G6S6-CSP7-008-} OUOJ9|9}
le UOISIAIG e] UCD esenbiunWOD ‘peplinBes o pnyjes ap jeuoisednoo ugoejoIA epebeje eun ejiodal a} eusng
ap eI|8 0 [9 anbiod opeajdwe Jeinbjeno ep e4jUOD US USUILULJOSIP O Uepidsep ‘Uepusdsns selopes|dws so|
anb eqiyoid Ag] 7] ‘pepun6es A pnjes ep sajeuo|oednoo seAe} se] JejOlA UelIpod enb ofeqe ep eae |e ue
seinBesul Seuo!dipUOD Jeyoded eJed eIp jap SeJoY PZ SB OIDIAJES US BJse anb edlUgjeje} eyINyes6 eoul| eun

uoo ejuend uoIsiNig Ee} GVGIMNDAS Ad SANOIOVIOIA YVLYOdsY VaVd VLOAYIC VANIT
 

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 133 of 153 Page ID #:326

OdvV1 ALS3A YVULSOIN ON

“SBAI}CI}SI
-ullupe souoloues e ojalns Jejse elipod Joyesjul |Q"UdISIAIG Be] Bp sojUsWe|Hel so] e A Ag] e| © e}e} BUN se
ojUaWe|Bal jo Ud OPUNbe oj UNBes ‘UgIOBWUJOJU! B}Se JeUOIOJOdOJd O JeujsOW e asseHeu [J “eq\e ep eyed
eB] Ua Opejeues UeY es enb sojisinbe so] uoD ajdwino eulbed ese ep OsJeAal je eJseNnW es enb osiAe [F

‘(L)(8) LOLOL] ojuswe/bey ja Us Opejeues oO] UNBes sejoexe seiqejed se JOUB}JUOD “7
A ‘yeuiou
ojund op eyubeu e1j9] US 9] OUP] US SOUSW Oj JOd ‘0}x9} [9 A ‘ojuNd ap eyJHeu ede] Ua ‘g], OUBUIE}
ua oselduw! Jes egep ewes} je ‘ound ap eyHeu eye] US ‘QZ OUeWEe] UB OSedlU] Jas Bqep OjN}} [9 “€
‘g]UeWUJe|nBol UeSA OC] SOpes|dwe soj anb ejouew je} op Ofeqes] ap eae [9 US OSIAe 9489 JedIG“ “Z
‘Key e}| onb sa is “Iopee|dwe jap jeuosied op euloyo e] ep sJueuIWOJd JeHn] uN Us SssJeljso/| *|
‘A BISIA B] CE SOJSENd Jas USqep JOpesjd
-lW9 Jap sasopefeqes) so] ep ugioe|god e] eled unwoo eWoOIp! ojo Jeinbyeno A jouedse ‘sg/bul us sosiAy

‘solopeleqes ered UgIDeSUSdUOD Bp SOYDEJEP SNS BIOS |EUOIOIPE UDIOBWIO}
-ul Jauajgo esed seiopefeqes; ered ugioesuadwog 9p UdISIAIG ‘sexe| ep soinBes ep ojusweyedsq jap
eynye16 ed1UgJa[9] eeu] e] ap OJeWUNU Je Sigqos SOpes|duis sns e USUJOJU! 8 Selopefeqe. ered ugIoesued
-LU09 8p ounbes ep eJNJegod euN UCD URBjUSsND soja enb sopesjdwe sns e UsnbijljoU jeloJeWW09 soinBbes
ap eluedwoo eun ejueipew sesopeleqe.} eed ugioesusdiuos ep einJieqoo Bun uOd UejUEND enb seJopes|d
-W9 so| anb alainbes sexe, ap sejopefeqes) ered ugloesuedwod ep (1)(8) LOLOL) oyuewelbey [9

VaNLdagOod NOS YOavVsA TdiNsa
 

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 134 of 153 Page ID #:327

(L)(@)LOLOLL aime NOILYSNAdINOD SSHSXYOM JO NOISIAIC ‘SONVYNSNI 40 LNAALYVdad SVXSL (EL/L0) 9 99H0N ELNedz7m

‘(ZEP9-E6E-999-L) OAIO-AZA-999-1 Je OpueWe]] O UDISIAIC B] Bp jed0] CUlOIjo Ns us
AIO ep sjuaijo [e O1DIAJas Op ejUejUssoldel UN UCD asOpUBDIUNWOD DIO ap elousjsise e| JoUa}Go spend

pajsn ‘sesopeleqel, ered ugioesuedwog ap Ae7 e| ofeq sepepijiqesuodsal A soydeJep sns uos sejend
ueleol|dxe 9] sojjo A Sopeuoise| sopesjdwe soj e eyinjes6 elousjsise e9e1jo Usiquue} (s9]bu! Us se|bis A alq
-UOU ns Jod ‘QgIO — jesunoy seAojdwyz painful Jo 8d1jO) Opeuoise7 opesjdwa je eled eoliqnd elosesy
OP BUIDO BT “LEO0Z-ZSZ-008-| OCUOJE|9} |e OPUeWE]| O UDISIAIG B] Bp Jed] BUIDYO NS UCD ssopuBDIUNWOS
Blouajsise ap Odi} ajse J9Ua}Go spend pajsp “ugINeWe|DeJ BUN UOD epeuO|eRjel seyndsip ap ugionjosel ep
pnyoyos Jainbjeno eieseoold A sajopefeqes esed uginesuedwod e| S1qos J9uUd} epend pejsn enb eyunbaid
Jainbjend e1e]S98]U09 UOISIAIG e| ep |euOsied [JQ “seJopefeqes ered ugloesuedwios ep ugidewe|de/ Bun

Jejuaseid OWOd egos elINyei6 ugI9eWoOjul euc|oJodoid ugIsIAig e7] -~O0WATIdINA TV VIONALSISV
‘sosopefeqes ered ugioesueduuod ep oJnBes ap einjieqoo eun Jeue] ap efap o esainb

-pe Jopea|die ns opuend o opejejjuod so peysn OpueNd einyiaqoo e| aiqos O4JOSe Jod ugIdewWJOjU! pe}sn
eB ajjeuoiaiodoid op ugioebiqo e| aust} Jopes|dwe ng ‘opejeyes odwal} jep ojUep Jopes|dus je opeol
-j0u eAey as ou onb esed esneo eusng euUN OlsIxe enb aulWwelep (UdISIAIG) (Sse[Hu! Ue se|BIs A asquiou ns
Jod ‘QMG-ICL — uoHesuedwoy ,siayJOM JO UOISIAIG ‘BUeINSU| JO jUsUJIeEdEq Ssexe|) sesopeleqes| eled
UQIDeSUSdLUOD Op UOISIAIG ‘sexe] ep SOINBas ap ojUsWeLedeq |e enb sousw |e ‘jeuojoednso pepeuey
-US B] 8P OPeIO]US Bsieqey ep elJeqep O QJa}US Os OPesjdwa js onb e| US BYd9} eB] UD O UDISA| | OLNDO
anb ua eude] ej ep sed e ‘selp (gg) eJUIE.] ep Jepie}] Se OU eB JeuO|Oednd0 pepsawajus eUN O UdISO|

BUN a1gos Jopee|duue |e JeolOU aqap ‘opeejdwe jap aiqwou us enjoe enb euosied eun o opesjdwe un
SHINYdWOD HONWHOSNI SYISAVUL AHL

‘[Aoyod soueinsul |eldJaWLWO0d jo eueu] Jod epefeuew eles eYd9} ese

ap sendsep o us einoo aonb jeuolsednso pepawsejua O UgISE| JaInbyend * st-te-zt [Ad|jod soueINSU! UOl}
-BSUBdWUOD SJOJOM JO a]ep SAIOEJe] epsep 9]USBHIA ejse einjeqoo ejsy ‘ofeqe} je UOD EpeuO|oBjal |euo!s

-ednoo pepswejue O Ug!se] BUN 9p OSed US aLeHsejo/d eled SHINWANOO HONWHMSNI SUBTHAVEL HHL
[Auedwoo soUeINSUI! |BINJBLIWWOD uj} Jo ewWeU] UCD selopefeqes eed UgIoOesusdwos
ep soinBes ep einjweqos sue} [aXojdwe ay} jo sweN] -WHNLYAGOD

di0D NOITLISINOOY OSL

SVXS1l NA SAYOdUVrVEVal VaVd
NOIOVSNAdWNOD9 V1 3YEOS SOAGVATdWA SOT V OSIAV
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 135 of 153 Page ID #:328

 
 

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 136 of 153 Page ID #:329

‘GB6S6-CSP-008-| CUOJE|9}
[2 UDISIAIG B] UD esenbyunwWoOd ‘peplinBas o pnjes ep jeuolsednso ugieoIA epeSeje eun eyoded 9} eueng
ap BI|8 0 }@ onbiod opesjdwe Jeinbyeno ep ejUO0d US USUILULJOSIP O Uepidsep ‘Uepusdsns seJopes|dws so]
anb aqiyoid Ag] e7 ‘pepun6bes A pnjes ep sejeuoisednso safe] se| JejOlA Uelipod enb ofeqe.y ap eale ja us
seinBasul souoloiIpuos Jevoded eued Ip jap SeJOY pz Se] CIDIAJES US B]Sse enb eo!Ugje|9} eyNyes6H Boul) eun

uoo ejueno ugisinig eT} GVdINDAS 3d SANOIOVIOIA YVLYOdsaY VaVd VLOAYIG VANIT
 

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 137 of 153 Page ID #:330

OdV1 3ALSA YVALSOIN ON

“SBAILCI)SI
-ullupe souoioues e ojeins Je}se e}Jpod Joyoeyul [y"UdISIAIG e] ep SojUeWe|Hal soj e A Ag] e| © je} eUN sO
ojuaWe|Gal }@ Ua OpUeNbel oO] UNBes ‘UgIOBWWOJU! e}Se JeUO!OOdoud Oo JeuJsowW e esueBeu |y ‘equue ap sped
B] Ud Opejeues UY 9S Onb so}jisinbel so] UCD ajdwino eulbed else ap OsJeAal je eljsenwW 9s enb osiAe |F

‘(L)(2) LOLOL] ojueweBey je Ue opejeues oj unBes sejoexe seiqejed se] JoUBa}UOD “fp
A ‘yeuou
ojund ep eyibeu e1j9] Ue 9} OUBLUe} US SOUS OC] JOd ‘0}x9} [9 A ‘ojUNd ep eyGeu ejja] US “g] OuBUIe}
ua oseldw! Jes sqep ewe] je ‘ound ep eyiheu eso] us ‘gz OYeWe} US OSaIdlU! Jes eqep OjN}} |F “€
‘gjuewe|nbed UBSA Oo] Sopes|dwa so] anb esouew je} ep Ofeqed} ap eae |e UD OSIAB 9}S9 JeDIqh *Z
‘Key e| anb se Is ‘sopeajdwe jep jeuosied ap euloyo e| ep ejusuIWOJd Je6n| UN Us BsJetjsoy “|
‘A BJSIA eB] Be SOISENd Jas USqep JOpesjd
-Wad jap solopefeqeyy so] ep ugioe|god eB ered uNWOD eWwoOIp! Ojo JeInbyeno A joyedse ‘seul ue sosiAy

‘sosopefeqed ered UgINeSUSdLUOD ap SOYDEJEP SNS SIGOS jeUOIDIPe UDIOBUOY
-U| Jaua}go ered sesopefeqes, ered ugioesusdwod 9p UOISIAIG ‘sexe] ep soinBes 9p ojUeWepedaq [ep
ByIN}ei6 edIUOJE}9} Boul] | BP OOWINU Ja Biqos SOpes|dwea sns e UsWOJU! 8 seuopefeqe. ered UgIOesUed
-U09 9p oinBes ap eineqoo euN UCD UeJUEND sojja enb sopesjdwe sns e usnbijjoU JeloJawod soinbas
ap eluedwoo eun ejueipew sosopefeqe.) eled ugioesusdwod op e’njleqoo euN UO Ue}USND enb sesopes|d
-wa soj enb alainbey sexe] ep seiopefeqes, ered ugioesuedwog sp (1)(8) LOLOL) ojuswebey [9

VaNLYAGOD NOD YOaVsA Ids
 

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 138 of 153 Page ID #:331

ELNEdzZpM

(Zep9-E6E-998-1) OAIO-3Z3-998-1 Je sequinu suoydals; 921-110} 5.9310 Burjeo Aq soyou ayy Huyjsenbay —(Z)
Jo ‘AOB'sexay98I0" MMM “JB aysqaMm $,O3[O UO WO} ayy Bujpeojumoq (L)
:Aq paule}go eq Aew pues seBueys Jo spiom jeuogippe Aue jnoyym D310 Aq paplacid 3x9] ayy oq [jeys soyjou sly (3)
“saako|due seAojduia au} 0} UOWWOD s} yeu; eBenBue| Jayjo Aue pue ‘ysiueds ‘ysi6uz ul peysod Ajayqnd eq jfeys weboug UeWSpNqUWC sy} jo so}oU SIYL (q)
“siseq JeinBa & UO aal]OU au} aes 0} AfayI| S| BaXojde Yoke aJeYyM de|d>yJOM au} UI pue ‘eolJo jeuUOsied B sey JeAo|diva ay] 4! ‘aoyjo jauuOsied ey Ul
paysod 9q jpeys sayou siyy ‘weJGo1g UBWSpNqUWO (O71) slesuNnog sexojdwy painful Jo s94j4Q ey} Jo sayou sod jjeys WejsAs uoyesuaduioo ,siayiom ouy Ul Buyjedioned suefojdwe jy (2)
(EL/L/6 SAnoayy) seakojdwsy 0} wesborg UeUISpNqUIC Jo UOBAYNON JeAojdwy'g°9/Z OWL 8Z

 

‘Aresseoau jI ‘jeedde s,laled soueinsul ue 0} esuodsal e Jo jeadde ue ym NOAjsissy—*

pue ‘jeyaq JnOA uo eyeojunWWOS pue NOA YM Bulpsssold ey) puepy =»

‘(BULIRSE] 8SBO PayseqUoy Jo/pue eoueIajUOD MaIASY JYOUAG) Bulpeaocold oy} Jo} eredeid nod djapyy*
‘ued UBLUSPNqUO Ue psinpayys s} Bulpassosd e s0UC “‘UOWesUediUO|

\SJOWOM JO UOISIAIG ‘soUeJNsU| Jo JUWedeq sexe] oy} ye Bulpesooid uoNN|osel ejndsip e ysenbel noA djey ued UeWspNqUiC sj ‘peAlos
-2] 8q JOUUD sanss] ey} J) “WOY} eAjosel Oo} JdWaye pue sseo JNOA ul senssi peyndsip ey} dojsAep pue Ajjusp! nod djey ueo uBwispnquUiC uy

-aindsip Jno uM noA ysisse 0} Al}eayloads peubisep wesboid Bulules} eaisusyesduioo
2 pajajdiuuoo sey pue esusol| steysn{[pe uoHesueduCo ,sieyJOM e sey UBLUSpNqUC Yyoey “eBueyo Jo aay Ss} eouRsIsse s,UeLUSPNqWC UY “s811ed
aoueINsU! SJeAo[duua JNOA YIM eyndsip e exey NOA J NOA jsisse UBD OUM DAC JO seAq/duia ue s] UewWspnNqUC UY ENVINSGNGINO NV SI LVHM

 

NVYSOdd NVINSGNAINO

‘(AoB'sexay 9910" MMM) a}isqem s,Aouahe ou je ajqejleae s| weiGolg ueWSspnquo
Sl pue DAlO ynogqe uoyewsojul sow! (ZEy~9-E6e-998-1) OBIO-AZI-998-| sequinu sucydess} seyj-jjo} sy Buypeo Aq O3IO joejuoo ues no,

‘Wa}SkS UOHESUSdLUOD ,SIAYJOM AU} Ul LIE} ey} YM seeAojduwe peiniu! peyueseideuun sysisse yey} Aouebe eyeys 94} S! QAIO “(OAIO) jssunoD
aeXo|dwy painluy jo sd1JO au} WoL souRsisse 981) 0} JYBL OU} BABY NOA ‘sexe| ul safojdwa peunful ue sy {qo ayy UO painful Ueeq NOA aveH

   

TASNNOD ASAOTdINA GAYdNCNI f
JO 391430 AHL NOUS NWALSAS NOILVSNAdNOD g
SSYSAMYOM SHL NI ATEAVIIVAV ADNVLSISSV Ve
ONINYSAONOD SASAO 1d OL ADILON
 

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 139 of 153 Page ID #:332

CLNEdZPM

(ZEp9-€68-999-L) DAIO-AZA-998-1 JB Jequinu suoydejs} 9244-1|0} S,OAIO Buryjeo Aq soyou ayy Buysenbey —(z}
JO ‘AOB'Sexa]‘O810"MMM [Je aySqGeM S,53/0 UO WO} ayy Buipeojumoq = (})
:Aq pauteiqo aq Aew pue sefueys Jo spiom jeuoyippe Aue ynoyym O30 Aq papiaoud 4x9} ey} aq |Jeys soyou sty] (9)
‘saakojdwe ssao[duie ayy oF UOtUWOO s| Jeu eBenBue| Jeyjo Aue pue ‘ysiueds ‘ysy6uy ul pejsod Ajaygnd aq jfeys wreiBos4 UBLUSPNGUIO SU} JO B9HOU SIU, (q)
“siseq JejnBai B UO soljou al} das 0} AjayI| S| BeAC|dWa YORS aJoYM ade|dyJOM ay} Ul Pue ‘solo jauUOSied eB sey JeAcidue ay} J! ‘@d1jo jauuosied ayy Ut
paysod aq jfeus soqou si) ‘weiBorg uetUspnqUC (9310) sjesunog sefojdwy painful Jo 9914¥Q ej Jo saou ysod |jeus Weshs uoesuedUo9 ,slayOM aly Ul BuRedioned sieAojdwa yy (B)
(SL/L/6 BARDEYR) saako|duiy oj WesBord UeWSpPNqWUC Jo LOHeOUNON JeAo}dWy'e"9/Z OWL 9Z

 

‘Aresseoau JI ‘weedde s,toleo soueinsul ue 0} asuodsal e Jo jeedde ue UM NOA jsissy —*
pue ‘yeyeq JnOA UO ayea|uNWWoD pue NOA YIM Hulpessold ay] pueyy = *
‘(BuLea}y eased peyse]u0g Jo/pue soueleju0D MeAeY Jyeueg) Bulpsesoid 9y} 10} esedeud noA djoyH ss

:ued UBLUSPNGLUO Ue pajnpeyds s| Bulpessoid e aoUuC ‘uoeEsuedWOog
SIBWOAA JO UOISIAIG ‘soURINsU| Jo JueLUedeg sexe, au} je Bulpsecoid uonjose: ayndsip e jsenbe! noA djey ued uBWUSpNqUO el} ‘peajos
-8] 8g JOUUD SONssi Sul J] “WeY] aAjOsel oO} ydweye pue eseo JNOA u! sanss! payndsip syy dojeaep pue Ayjuap) noA djeay ued uewspnquo uy

‘aindsip InoA yim NoA sisse 0} Ajjeoyloads paubisep wesSoid Bulures sarsuayesduo9
® peje|diwos sey pue esuadl| sjajsn{pe uoWesuediuce siayiom B sey UBWSpPNqUiQ Yoey ‘ebieyo jo sei) s] soUe\s|sse S,UBLUSPNqUO UY VeLUeS
AUBINSU! $JeAojdue INOA YIM ajndsip @ eAey NOA ji NOA JsIsse UBD OYM OFIO Jo seAojdwe ue s| UeWspNqUC UY ENVINSGNAWO NV SI LVHM

 

INVaSOdd NVINSCNSEIWO

‘(AoB'sexay'o910' MMM) S}isgem s,Aouabe ouj ye eigeylene s| weiGold UBWISpPNqUO
sl] pue DAIO jNoge uoewioju! eo (ZEP~9-E6C-998-L) OAlO-AZA-998-1 Jequinu suoydeja} sedj-jjo} sy} Buyjes Aq Q51O Peo ued no,

‘Waysks UoesusdWOD ,sIaYJOM SU] U! WEIS Jou} UJI seaojdue painful peyussaideuun sisisse yeu) Aouabe ayeys oy} Ss! QSIO “(OFIO) |esunog
sekojdwy painful Jo SoWJO au} WoO souRsisse 9914 0} JYH By} BABY NOA ‘sexay ul eeAojduie peinfu! ue sy gqof ay} UO painful Usaq NOK sAey

   

TASNNOD SASAAO Tdi GAyNFNI |

JO 3914340 AHL WOYSA WALSAS NOILVSNAdINOO §

SSYSAMYHOM SHL NI FIEVIVAV SDNVLSISSV
ONINYSONOSD SASAO Id OL ADILON
 

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 140 of 153 Page ID #:333

eLNedz2yvM

‘(zep9-66-999-1) DAlO-3ZI-998-) Je Jequinu suoyde|s} 284-110} S310 Buyjeo Aq eoyou ayy Huysenbsy (2)
Jo ‘AoB'sexey elo" MMM [Je SysqaM S,O5/0 UO Wo} euy Bulpeojumog = (1)
:Aq paureiqo aq ew pue seBueyd Jo spiom jeuogippe Aue ynoyym D310 Aq papiaoud 1x9} ey] eq [Jeys soyou siy| (9)
‘seeXojdwe sJaXojdwa at 0} UOWWWOS s! yey) eBenBug seyjo Aue pue ‘ysiueds ‘ysybuz ul! paysod Ajoyqnd 9q peys WesBolg UeWSpNqWC Su} Jo Saou SITY] (q)
“siseq JenBal & UO SolJOU aul des 0} Ajay!| S] eaAC|dWe YOR eJYM doE|dyJOM au] Ul pue ‘aolyo jauUOsied e sey JeAc|dule ay] JI ‘adI|Jo jauuosuad 8yy ul
pajsod eq jjeys saqjou siuy ‘weiBolg UBLISPNGWO (QAI) s{esuNog sato|dwy paunfuy Jo eokYO oY} Jo sayjou ysod |}eYs Washs uoqesuaduioo ,siayom 94} Ul Bugedioed sieAojdwe yy (e)
(€L/L/6 BANDAS) seahojdwy 0} WesBog UeWISPNqWC Jo UOHEOYNON JeAO}MW'G"9/Z DVL BZ

 

-‘Alessaoau ji ‘jeadde sowie eoueinsu! ue 0} asuodsal e Jo jeadde ue YM NoA sissy *
pue ‘J;eu9aq JNOA uo ayeotuNWWod pue NOA YIM Bulpesesoid ey] pusiy +
‘(BuLeSL aSeD paysejUCD JO/PUe BOUBIAJUOD MAIASY JYeUag) Bulpeesod ay} Jo} asedeid NoA djey oe

‘ued UBLUSPNGWUO Ue pajnpeyss si Bulpessoid e souC “‘uoesusdwO|g
SIDJOAA JO UOISIAIG ‘soUeINsU| Jo jueLUPedeq sexe) au} ye Bulpsedoid Uo_Njose: eyndsip e jsenbes noA djey ued UeWUspNqWO el} ‘perjos
-81 8g JOULES sanssi du} J] “We} SAjosel Oo} }dwWeYye pue eseo JNOA Ul senss! payndsip ey} dojeaep pue Ayuep! NoA djey veo ueWspNqUC uy

-aindsip inoA uum nod sisse 0} Aljeayioeds paublsep wehoid Bulures ealsueyesdwos
2 pejejdiuos sey pue esusdl| sjajsn{[pe uowesuediwoo sieyom B sey UBWSpPNqUQ Yoey “ebieyo jo seu s] SoUB\sIsse s,UBLUSPNqUIC UY “Jele9
soUBINSUl SJeAo[duue INOA UM alndsip @ aAey NOA ji NOA ysisse UBD OYM DAO Jo seXojdwes ue s] UeWspnquC UY ENVANSGNGINO NV SI LVHM

 

WVYSOdd NVINSGNAWO

‘(AOB' sexe] 2910" MMM) S}Isqem s,Aousbe ou] je e[geyieAe s| WeiHolg UBWspnqUC
si pue O30 ynoge vojeuojur sow “(ZEP~9-E6E-998-L) OBIO-AZI-998-| Jequwinu suoydeje} eeuj-jo} sy! Hues Aq DAlO yoejuoo ued no,

“WAISAS UOIESUSCWOD ,SIS¥JOM SY} Ul WIBID sey} UM seeAo|dwe pein[u| peyueseideiun sjsisse jeu} Aouebe a}e}s 94} sl OFIO (9410) [esunog
aekojdwy peunfuy Jo ad11O au] Woy souRjsisse 901 0} JYBU ayy aAeY NOA ‘sexe| ul seo|dwe painfu) ue sy ~qol sy} uO painfu) useq noA aaeH

   

TASNNOD ASAOTdINA GAYyNFNI

JO 4391440 SHL NOUS WALSAS NOILVSNAdINOD ff

‘SYSAMYOM SHL NI STAVIVAV SONVLSISSV 1G
ONINYSONOD SASAO Td OL ADILON
 

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 141 of 153 Page ID #:334

eLned2ym

‘(zep9-e6¢-999-L) DAIO-3Z3-999-1 Je Jequinu auoydejs} eay-[0} 8.9510 Suyjes Aq eoyou eu Buysenbey — (2)
JO ‘AOB'SeX8]'9810' MMM “Je OYISGEM $,D3]O UO Woy ay} Bulpeojumoq = {4)
:Aq paulzjqo aq Aew pue seBueyo Jo spiom jeuoyippe Aue jnoyym QAO Aq paplAoud yxe} ey) eq yeys eonou siy| (9)
“geeKoidwa seAojdua ayy 0} UOWUUIOD S| Jeu eBenBue] Jeyjo Aue pue ‘ysiuedg ‘ys!6uz ul peysod Ajoygnd aq jJeys wrelBosg UBLUSPNGUIE el} JO BO!OU Sty (q)
‘siseq Je[nBal B UO Soljou ay] aes 0} AjeyI| S| BeAO|dWe YoRa aleym eozR|dyJOM Sy} Ul pue ‘ed1jJ0 jauUOsIed B sey JeXo|duia ayy Jt ‘aoyjo jauuosied ouy Ul
pajsod aq jfeus sogou siy) ‘WweiBo1g UeLUSpNgWC (9310) sJesunog saXoidwy peunfu| Jo saiyO ely Jo saou ysod |jeus weiss uoesueduics ,slayi0Mm au} UI Bugediomed siehoidue jy (B)
(EL/L/G SAHOSyy) seakojdwiy oj wesBoid UeWISpNqWC Jo LOPeOUNON JeAojdwa's'9/Z OVL 8

 

-Aresseoeu i ‘jeedde s,jolueo sougsnsul ue oj asuodsal e Jo jeadde ue UM Nod jsissy—*

pue {j;24ueq JNA uo eyeo|uUNWLWOS pue NoA YM Bulpsesoid ayy puayy = *

‘(BULIESH] OSED Pa}SeJUOD Jo/pue soUaIaJUOD MaIAeY jJeueg) Hulpeesod ay} JO} eledeid noA djaye#
"UBD UBLUSPNQUIO Ue pajnpeyss s! Bulpeesod eB a0UQ “UoHesUadWOD

SIBWOAA JO UOISIAIG ‘eouRJNsuU| Jo JUeUedeq sexe, 94} ye Bulpeedod uo_Njose eyndsip e jsenbe noA djey ued UBWSpNqUQ sj ‘pedjos
-81 8q JOUUBS senss! Sy} J] “Weu} eAjosel 0} JdwWa}e pue esed sno UI senss! peyndsip ey} dojeasp pue Ajjusp] noA djay ued uewspnquoco uy

-aindsip JnoA ym nod jsisse 0} Aljeoyjoeds peubisep weiboid Huluresy salsueyeiduo9
@ pajajdwios sey pue essusol| stajsn{pe uoyesueduos ,siayiom B sey UeLUSspNqUiC Yyoey “efieYyd jo aaj S| soUeRIsIsse S,UBLUSPNqUIO UY “Jele9
goueinsul sJeXojdwe snoX ym eyndsip e@ sey NOA JI NOA jsisse ued OYM DAIO JO eeAojduis ue s] UeLUSpNqUC UY ENWINSGNGINO NV SI LWHM

 

INVYSOdd NVINSGNAWO

‘(AoB'sexey‘2910' MMM) ayisgem s,Aousbe ou} ye aiqeyreae si WesBo1g uewispnquo
sy} pue DAlO ynoge uoyewJoJUl elo] ‘(ZEpS-E6E-998-L) DAIO-AZS-998-) “Jequinu auoyde|a} 921j-1/0} s}} Buyjeo Aq O3IO yORUOD ued Nop

‘Wa}sks UOI}esUsdWWOS SIS YJOM OU} Ul LUTE[D JeU} YM SeeAojdwe pain{u! peyuesedeiun sjsisse yey Aouabe ayeys 84} S] O31O (9310) Jesunog
aeXo|dwy paun[u] Jo soLjO oy} Wo. aouEsisse 9e1) OF YH aU} eABY NOA ‘sexe] ul deAo|diwe palnful ue sy égof eu; uo painful useq noA aaey

SSUAMYOM FHL NI FTEVIVAV ADNVLSISSV
ONINYSADNOD SSASAO 1d OL SDILON

 
 

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 142 of 153 Page ID #:335

ELNedepmM

‘(ZSp9-6E-999-L) DAIO-AZA-99e-L Je Jequnu suoyders} 944-119} 8,310 Suryjeo Aq. soyou oy} Buysenbsy — (z)
Jo ‘AoB'sexayal0" MMM [Je aYIsqaMm S,O5I0 UO WO} ayy Bulpegjumoq = (j)
-Aq paule}qo aq Aew pue sefiueys Jo spiom yeuoqppe Aue ynouM O10 Aq peplAoid 1x9} ayy eq jfeys eoyou sy, (9)
‘saaAo|dwe sjeXo|dws 8yj o} UoWLUOD s] yey} eHenbug] Jojo Aue pue ‘yslueds ‘ys1Guq u! psysod Ajoyqnd eq [jeys WeiBolg UBLUSPNGWE ej JO SdHOU SIL (q)
“siseq JeinBal & UC eol]0U ey} aes 0} Ajay! Ss] eeAo]dWisa YoRs aly soe|dOM au] Ul pue ‘edjJjo jeuUOSIed eB sey JeAC|dWe eu] JI ‘soyjo feuUOsied OY] Ul
paysod aq jjeus aojou siy) ‘wesBolg uBuIspNqWO (QI) sJesuNOD eeAo|dwey peunfu] Jo eolHO oy} yo soqOU ysod jfeys waysks Uolesusduwoo ,siayJom aly ul Huedionied siaAojdue ify (e)
(EL/Li6 @Ayoays) saahojdiy o} wesBolg UeUSpNqUC Jo UOeoYNON JahojdWz'g'92% OWL 8Z_

 

-fuesseoou jl ‘eedde sjouseo soueinsu! ue 0} asuodsal e Jo jeadde ue YUM NoAjsissy +

pue ‘j7eyeq JNOA uo ayeoluNnwWO0S pue NoA YIM Hulpsesoid ey] puely = *

‘(BULBe}] OSBD Palse]UCg JO/PUB BOUSIAJUOD MAIABY JoUeg) Bulpeedoid ey] 10} eledaid noA dja +
ued UBLUSPNGWUO Ue pajnpeyds s| Bulpessoid e souD ‘uoesuedwo|g

SIOWOM JO UOISIAIG ‘eouesnsu| Jo JueuUedeq sexe, ay} je Bulpessod uolnjose: eyndsip e jsenbai noA diay ued UelUspNqUWiC 9} ‘pedjos
-8] 8g JOUUD Sanssi OU} J] ‘WE} SAjosel 0} dee pue essed JnoOA U! sonss! peyndsip ey} dojaasp pue Ayjuep! noA djey ued ueWspNqWUO uy

‘ayndsip uno€ ym nod jsisse 0} Ajjeoyloeds paubjsep wesboid Bulures aalsueyasduoo
@ pajejdwoo sey pue esusal) sjaysnipe uoyesuediwoa siayiom B sey UBWSPNqUIQ Yoey ‘ebeyo jo Goj S| SoUR\sIsse s,UBLUSPNqUIQ LY “Jele9
eoUBINSUl $,J8A0|dwe Jno YM eyndsip B sAeY NOA jI NOA ysIsse UBD OYUM DAIO Jo eehojdiwws ue s| UeWUspNqUIC UY ENVINSGNGINO NV SI LVHM

 

NVdedOud NVANSGNaNO

‘(Ao6'sexel'9910' MMM) alisqam sAouebe oy} ye a[qelieae s] Wesbolg ueWspnquco
sy pue DIO ynoge uopeuuojul slow) (ZEp~9-6E-998-1) OAIO-AZI-998-L Jequinu suoydeje} seyj-][0} sj! Huylyes Aq O3IO Peyuoo ued no,

“Wa]SkS UOIEsUsdWOD ,SJOYJOM BU} Ul WIE] sey} YM seeXojdwea painful peyusseidalun sisisse yeu) Aouebe ayejs ey} SI O310 “(OFIO) |esunog
aeAojdwy paunluy Jo SoJO ey} WoL souEjsisse 994) 0} ]YHU oy} sAey NOA ‘sexe! ul aeAo|dwa painful ue sy gqgof ay} UO painful ueeq nok sAeH

   

TASNNOD JAAAOTdINA GSYyNFNl 4

JO 391540 AHL NOUS WALSAS NOILVSNAdINOD jg

SSUAMYOM SHL NI ATEVIIVAV ADNVLSISSV
ONINYSAONOD SSSAO Td OL SADILLON
 

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 143 of 153 Page ID #:336

eLnvdépM

(Z6P9-E6E-998-L) DAlO-AZS-998-1 12 OAlO ep OY Nye16 ouojg|9} ep cuetUNU Je OpueWE! Os|Ak je OpueyoOs  (z)
0 ‘AOB'SEXSy DIO MMM [US DIJO Sp qa Of!s jep OVE|NUOJ |e opueBieossq = (L)
-Jauaigo apend as A sojquues o jeuojsipe eiqejed eunBulu uls 93/0 Jod opeualsjodoid se anb 04x} Je Jaua}UOD Biagap os|Ae ajsqy (9)
‘opeajdwa
jap saopefeqey so] ep ugioe|qod ej e1ed unuica ess snb ewolp! oso Jainbjens A ‘joyedse ‘se[Gul ue opegsoul sjusweolgnd Jes eleqep UBWSpnqWQ ap euelboldg jep osiae ajsq (q)
‘IeinGal Bleue ap OSIAg [9 19A BIpod ajuswe|qeqoid opeajdiwe epes
apuop ofeqe.y ap Reale |a Ue A ‘Jeuosied ep eBuIoyo euN UCD eyUand Jopee|duia [9 enb se Is ‘Jeuosied ep BULIYO B| Us OPESOW Jes Bleqap Os|Ae a]sq “(D310) Opeuolse] opes|dwy je eed
ealdnd Bosasy ap BUDO eB] ep UBLUSPNqUO ap eWeIHOl, [9 S1qos OSIAe [8 JeJJSOU Lelaqap salopefeqeyy Bled ugjoesuaduico ep ewajsis je ue Uedioqed anb salopeaidwe so] sopo, (8)
(€L/L/6 ap sped y) sopeajdwig
So] Bled UBLUSPNqUIC ap BWBIBolY je a1qos Jopeajdwy jep osiay's'9/Z§ (se|6u! ua sei6js A aiquwiou ns Jod ‘oy — spod sage.isiuWUupy sexe] gz) 8Z ‘ON Sexe] sp oAleysiupy OBIpID

 

‘oUeseoeUu se Is ‘elopeinbese eun ap ug|ogjade ge] e eysendsal eun uod oO ugIdejede eun uce ayepnAy = *
A ‘ajquiou ns ua sejqey A paysn uoo ojUsIWpesoid je isisy *
‘([se]5ul ue eiqwiou ns Jod ‘Bulesy eseg pejseyu0g] soloyeueg Jejndsiq eied eloueipny o/A [se[bul

us BIQWOU ns Jod ‘eousisJU0D MAIASY JYSUEg] SOlo9UEg ap UOISIAeY Bled BfoUalajUOD) ojUelWIpesold je eled asiesedaid e oyepniy = «+
rapand uBluspnquic ja ‘opewelbold opis eAey oyUalUW
-padoid ja anb Zea eu “(uoeEsUedWOD ,siaOAA JO UOISIAIG ‘soUeINsU| Jo JUsUJedeq sexe|) selopefeqel) ered ugIoesuedWiOD ep UdISIAIG
‘sexa| ap soinBes ep ojueweyedeq |s ajue sejndsip ep uglonjosel ap ojuelwipesoid un Jeyoyos e ajepnde apend uewspnquid |e ‘soyensel
Jas uapand ou sojUNnse so] IS ‘Sojleajosel JejUa}U! @ Osea ns Us BIndsip Ue sojUNse So] JeyOUesep A JeoyUep] e aepnAe epend uewspnquc un
“eyndsip
ns Ud pajsn e aysise cued ajueweoyloedsa opeuasip opis ey fend ja ‘ugIoeyoedeo ap eweBold osue}xe un opeyeduios ey A selopefeqesy eed
ugioesusdwos ap Jopeysnie ep elouedy] Bun UCS eByUeNd UeWSPNqUO eped “eyinjei6 sa UBWIspNqWCO UN ep eyed Jod elousjsise e7] ‘Jopesjduie ns
ap elopeinBese eB] uod eyndsip eun suel} peysn Is eysise apend enb D310 ap opes|dwe un se uewspnquOo UN éENVINSGNEINO NN Sa ANd?

NVINSGNGINO 30 VNVEDOdd

-(Ao'sexal'D910’ MMM) Bloushe e] ap qeAA Ol}!s [8 US a[qiuodsip ejUaNouUs as UBLUSPNGWIC Sep eWeiHold ja aigos A D510

@IGOS UN|OBUOJU! Se] (ZEeP9-e6e-999-L) DAlO-AZA-999-1 :oUNJeUB ouojeja} ep oJeLUNU Ns eB OpUeWe|| O41O YOO ssieo|unWoo epend pejsy
“soropefeqesy

eled ugloesuadWoo ap eWsjsis |e US SOUO|OBWIRIDI SNs UCD [e6e] UgINeJUeseJdaJ LOD UBJUSND OU enb sopes|dus soj e epnde enb [eye}se eouebe
eB} Se O10 ‘(seibur ue sejbis A eiquiou ns Jod ‘Q310 — jasunog seXojdwg peinfuy Jo ao1jQ) opeucise7] opeejdwy je eed ealiqnd elosesy
ap BUIDIO B| ep eyed Jod eyNye16 elous\sise Jiqioe! e OYQsJep aUal] pejsn ‘sexe | Ue Opeuolse| opes|dwe owog Zofeqey je us opeuolse| ey ag?

 

OdVNOIS31 OVA TdWA 14 VaVd
VOIMEAd VINOSASV JAG VNIDIAO V1 Ad ALeVd
uOd SAYXOAVFrVaVaLl VUVd NOIOVSNAdINNOD
Jd VINSALSIS 14 NA ATEINOdSIC VIONALSISV
V1 3ugEOS SOGVATdINA SOT VaVd OSIAV

 
 

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 144 of 153 Page ID #:337

ELNPd2pM

(ZEP9-6€-998-1) OAIO-AZA-998-L ‘12 DAO SP OYN}eI6 Oudj{e} ap OJoWNU Je OpUeWEY OsiAE |e OpUeyaag (Z)
O ‘AOD SEXo] OGIO MMM “US QAO 8p Ga Of!s Joep oueiNuWUo] ja opueHleoseq = (L)
:saualqo apend as A solques o jeuojipe eiqeyed eunbulu uls 930 Jod opeuolsiodaid se anb o}xe] je Jeua}UOS Bisqep osiAe ajsy (9)
‘Jopesjdwe
jap selopefeqey so] ap ugioeigod e| ered unWoo ees enb eWoIp! ojo Jeinbieno A ‘jouedse ‘se[Gul ue opeqsow ejueweognd Jes eleqep UBlUSpnquQ ep eUueiBold [sp OSIAe a]s3 (q)
: ‘Tena! eseueW ap OsIAe [9 JAA BIpod ajuaWa|qeqoid opeajdwe epes
apuop ofeqe.t ap eale [a Ua A ‘Jeuosied ep euloyo eun uOd ejUand Jopee|duis ja enb sa Is ‘JeUosied sp euloyo e| Ue opesO Jes Bleqep osiAe ajsqy (93/0) opeucise’] opeajdwa ja eed
eon BLOsasl ap BUIDUO eB] ep UBLUSPNQWCO ap eWeIHoLY [a a1qos OsIAe |S JesoU Ugegep Salopeleqey eled ug|oesueduioo ep eUuajsis je US UedIoI}ed anb saiopeaiduie soj sopo| (e)
(EL/L/6 op amied y) sopeadwiy
s0| Bled UBWSPNLUO ap eWBIBold |e aigos Jopealdwy jep osiAy‘g"92Z§ (s@|Hu! ue sejBis A aiquiou ns Jod ‘oy1 — epog aaqeqsiupy sexe] 9z) 9z ‘ON Sexe] ap oAleNsiulUpY OBIS

 

‘oeSss90U $9 Is ‘elopeinBese eun ep ugjoejede e] e ejsendsal eun uod O Ug|SBJede euNn UCD aepnAy +
A ‘ajquiou ns use sejqey A psysn uo ojusjupssoid je unsisy = *
‘([se[Bul ue eiquiou ns Jod ‘Buyee} ese pajseju0n] sojoyeueg seyndsiq eled elousipny o/A [se/Hul

US BIQWIOU Ns Jod ‘squaJaJUOD MBIADY JJOUeg] SOloqueg ep UOISIAeY e1ed BIOUBJEJUOD) OJUS!WUIPedOd Je eJed asiesJedeid e oepnhy +
:epand ueuspnqui¢ |e ‘opeweibod opis eAey ojualw
-Ipadoid ja enb Zea BUL “(UOTesUAadLUOD Sa JOA JO LO[SIAIq ‘soUeJNSU| Jo jUSWUedeq sexe) selopefeqes) ered ugjsesuedwuog ap UgISIAIG
‘sexe| ap sounfes ep ojueweyedegq je ajue sejndsip ep uglonjoses ap oyUsllWIpedqld un Jeloyos Be sepnAe spend ueWspnqUc |e ‘sojensel
Jas uapand ou sojunse so] IS ‘sojJeAjosel Je]UeJU! 8 OSed ns Ue eyndsip Ue soyUNse so] Je]OUesep A JeoynuUep! e aepnke spend uewspnquic uN
“eyndsip
ns UOd pelsn eB sLsise eed ejusweo_loedse OpeUssip opis ey fend [a ‘ugloeyoedes ap eweiHoid osue]xe un opeje|dwoo ey A sesopeleqe.y ested
ugloesuedwos ep Jope|snie ep elousal] eun uo9 eyueno UBLUSpNqWCO eped “eynyel6 sa ueWspNquiC uN ep sed Jod elousjs|se e] Jopeajdiue ns
ap eiopeinBese e] UCSD e{ndsIp euN suey} pajsn Is eysise epend enb O30 ap opeejdwe un se uelUspNqUC UN ENVINSGNINO NN SH and?

NVINSGNGINO 3d VINVUDONd

*(A06" sexe] 9910" MMM) BlouUabe eB] ap Gea,, OLIs [9 US ajqiuodsip eyjUaNdUAa as UELUSPNGUIC ep eEWweIHOld [8 aigas A 9510

@IGOS UOlOBUWOIU! SBI (ZEP9-E6E-999-L) DAlO-AZI-99e-| :ouN}eIB oUOJg|9] ap oJeLUNU Ns B OpUeWE|] O31O Uoo esieo|uNWOO apand pes)
“sosopefeqey

eed UgloesuadWOd ep BWEjsis 9 US soUO|OeWejOeI sns LOD |eba| Ug|DeJUeseideJ UCD UB]UEND OU enb sopes|dwe so] e epnde anb jeje\sa elouebe
eB] so D710 ‘(sejGur ue sejbis A aiquiou ns Jod ‘gg10 — jasuncg seAojdwy painfu] jo eo14jOQ) opeucise7] opesjdwy je eed Baliqnd elosesy
ap BUIDIO e| ep owed Jod eynyel6 elousjsise Jqioe! e OYOelep aUal] paysn ‘sexa] Us OpeuOIse] Opeejduie OWOD Zofeqe. je ue Opeuolse| ey aS?

 

OQGVNOIS3A1 OGVATdINA 13 VaeVd
VOIldNd VINOSASV Ad VNIDISO V1 Ad ALYVd
YOd SAYOAVVEVEL VAVd NOIOVSNAdINOD
4d VINALSIS 14 NA ATEINOdSIC VIONALSISV
V1 3xgsOS SOGVATdINA SOT VaVd OSIAV

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 145 of 153 Page ID #:338

eLnbd2vmM

‘(Zer9-E6E-998-L) OAIO-3ZI-998-L 12 QAlO ep CyNyes6 ous919} ap OJeLUINU je OpUeLUE|| OSIAe [8 OpUBYaOg —(z)
0 ‘AOD SEXO} OGIO MAM 7U9 DAIO Op Ga ONS [ep OVe/NUUCY je OpUeBIeOseq = (})
:Jaua}go apend es A sojquies o jeuoisipe eiqejed eunBulu UIs 95/0 Jod opeuojodoid sa anb 0}x9} |9 Jeuajuos Blagep osiAe ejsq (9)
‘Jopeajdua
jap sovopelegey so] ap ugioe|qod e| ered unico ees enb ewolp! ojo Jainbjeno A ‘joyedse ‘sejGul us opeysow ajueweayqnd Jes eieqep UeWspnqUC ep eweBoldg jap osiAe ajsq  (q)
‘ye[nBai BJaUeLU ap Os|AR [9 J8A BIpod ejusWa[qeqoid opes|dws epeo
apuop ofeqe.} ep Bele je ue A ‘jeuosiad ap Buroyo Bun Lod eJUSNd Jopesjdua ja enb se Is ‘jeuosiad ap BUDO eB] Ue OpeJ|sOU Jes Bleqap osiAe esq (9310) opeuoise’] opesjdwwy |e eied
ealland Bosesy 8p BUDO 2] ap UeWspNqUC ap BWeiGold [a aiqos OSIAe [a JeyjSOW UBJeqap sesopefeqe.) Bled ugjsesuedwod ep eusjsis je Ua UBdjoqred anb seuopesdwe soj sopo, (e)
(€L/L/6 Op sued y) sopeajduiy
so] ued UBWISPNqUIO ep ewWeHold [8 aiqos Jopes|dwy jap osialy'g°9/Z§ (sa[Hul us sejHis A aiquou ns Jod ‘oy — epog anieysiulwipy sexe, 9Z) gz ‘ON Sexe] ep oAeysiuUpy oBIpo9

 

‘OLWeSe9eU $d Is ‘elopeinBese eun ap uOg|oBjade Be] e ejsendsel BUN UCD Oo UgIOBjede euN UOD eLepnAy*
A ‘ajquiou ns ue Jejqey A peysn uo ojus|upsooid je usisy = ¢
‘([se[6ul ua aiquiou ns Jod ‘Buues} aseD pajseyucg] soloyoueg Jeyndsiq eled eiouelpny o/A [se|Bul

us eiqWOU ns Jod ‘asualajuoD MeIASY jsUeg] SOloauag ap UDISIAOY Bled BloUasajJuoy) OJUSIWIPeso/d }@ eed asJesedeid e ayepnhy +
repend UBLUSPNGWO Je ‘opeweiBoid opis eAeYy oJUSIWW
-Ipedoid ja enb zea eur) ‘(UOHesUadWOD ,SIayxJOAA JO UOISIAIG ‘sNUBINSU] Jo JUeWedeq sexe) sesopefeqes) eed ugisesuedwog ep UdIsIAIG
‘sexe| ap soinbes ep ojueweedeq je ajue seyndsip ep uolonjosel ap ojyuslWIpeoold un Jeyoyos e aepnAe spend UeUspNqUC [a ‘sojjensel
Jes Uspend ou sojUNse soy IS “SO)|JaAJOSel Je}]US}U] 8 OSBO Ns Us BIndsip Us sojUNse so Je}OUesep A JeoyUep! e oepnde epend uewspnquic un
“eqndsip
Ns UOd pajsn e ayNnsise ied eueweoIoedss Opeuasip opis ey send je ‘ugIoeyOedeo ap eweiBoid osusjxe UN opejeiduos ey A selopeleqes eued
uolsesuedwos ap Jopeysnfe ep eloueol] eun UCSD eyUaNs UeWSPNqWUO eped “eyInjei6 se UeLUSpNquC UN ep eyed Jod elousjsise e] ‘Jopeajdwe ns
ap elopeinBese e} uco eyndsip eun auel} pajsn Is aysise epend enb DaIO ep opesjdwe un se ueWspnquiC UN ENWANSGNAINO NN SB ANd?

NVINSGNGWO 30 VNVEDOdd

*(AoB'sexay ajo" MAM) efouabe B] ap qe;A OljIs [9 US a]qlUadsip BsjJUeNoUS as UBWSPNqUO ep eUle!HoI |8 aiqos A O30

alqgos UDINeWJO]U] se “(ZEP9-E6E-999-1) OAIO-AZA-999-} :oyNye1B CUOjg]e} ep CJeLUNU Ns e OpueWe]] QAIO uCo ssueo|uNWOO spend pais)
‘soropefeqey

eied ugloesusdwod ep ewWeaysis je Ue SeUc|oeUBJOS4 SNs UCD jeBe| UgIDe}Ueseidel UCD UBjUENS OU enb sopee|dwe soj e epnde snb |eye}se eloushe
e| $8 D310 ‘(sejbul ue sejis A asquiou ns Jod ‘94j0 — Jasunog saXojdwy penfu Jo 99130) Opeuoise7 opeajdwy je eed eoljqnd ellosesy
ap UID eB] ap eyed Jod eynyel6 elousjsise Igloo] e OyoaJep aul} paysn ‘sexe] Ua OpeUCIse] opeajdwa oWOD Zoleqey jo Ue Opeualse] ey eg?

 

OdVNOISA1 OdVaA Ids 14 VaVd
VOIMEAd VINOSASV 4d VNIDISO V1 Ad 3LaVd
uOd SAYOAVrVaVaLl VAVd NOIOVSNAdNOD
4d VINSALSIS 14 N3 ATEINOdSIG VIONALSISV
V134YdOS SOCVATdWA SOT VaVvd OSIAV

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 146 of 153 Page ID #:339

eLNnbd2yM

‘(Zer9-E6E-998-L) OAIO-AZ3-998-} 12 OAIO Ap oes ouoys|s} ep OJeLUNU Je OpUEET] OsIAe [a OpUByaOS = (Z)
0 ‘XOD SEXaT SIO MAM -US 310 8p Gea OMIs Jap oLe|nuiC, ja opueBieoseq (1)
wauajgo apend as A soiquies o euolaipe eiqejed eunBuru uls 93/0 Jod opeuojoiodoid sa anb ojx9} ja JauajUOD Blaqap osiae ajsq (9)
“iopes|dwe
jap selopefeqey so] ep ugiogjqod e] eved unuwioo ess enb ewoipl ojo Jainbjeno A ‘jouedse ‘sejGul ua opeysow ejuswealqnd Jes elegep UeWSspNquC ep ewelbolg jap osiAe ajsq (q)
‘JenGal Bleue ap OSIAB je JA BIpod sjuaWa|qeqold opeajdwe epeo
apuop ofeqey ap eaue ja ua A ‘Jeuosiad ap eulolo eun Uos ejUueNs Jopes|duia ja enb se Is ‘jeuosied ap euloyo eB] Us OpeljsoW Jas elaqap osiAe ajsI] (95/0) opeucise7 opeajdwy ja ered
eoqnd eosesy sp BUIOUO e] ap UeUISpNquC ep eWelGolg j8 SiqOs OSIAz [9 JeNJsOW UBJaqep selopeleqey eled ugIoOesUedWOS ap BUA}SIs [a US UBdjayed anb salopeajduis soj sopo, = (e)
(EL/L/6 Op syied y) sopeajduiy
soj ered ueWwSpnqUiQ ap BWwEeiBolY ja aiqos Jopeajdwg jap osiay"g"9/Z§ (sejGul ua sejis A aiquiou ns Jod ‘oy — epog aAyeujsiulwipy sexe, gz) 8Z “ON Sexe] ep OATEIsTUTUPY OBIPED

 

‘ouesedeu sa Is ‘elopeinBese eun ap uoloejede ej e ejsendsel eun uod oO ug|ORjede Bun UOD sepnAy +
A ‘aiqwiou ns ua sejqey A paysn us ojusiwipesoid je sissy *
‘([se@|Bul ue aiquiou ns Jod ‘Buyesy osed pojseyu0g] sojoyjoueg Jejndsiq eled elousipny o/A [s9]6ul

US BIQUIOU NS JOd ‘eDUaIEJUOD MAIASY JYJOUEG] SOloqueg ap UOISIAeY Bled BIOUSIEJUOD) OJUelWWIPeDOJd je ered esJesedeid e olepniy +
rapend uewuspnguo [a ‘opewesBoid opis eAey ojUsiw
~Ipeooid je anb ZeA BUN ‘(UOHesUedWOD ,sIexJOAA JO UOISIAIG ‘aUeINsU] Jo jusWedeq sexe,) solopefeqei, esed ugoesusdWod op UdIsIAIG
‘sexa| ap soinBes ep ojuswejedaq |@ ajue seyndsip ap ugionjose: ap ojuawipedoid un Jeyolos e aepnAe spend uewspnquic je ‘so}yensas
Jes uapand ou sojunse so] IS “SOjaAjosal JeJUs]U! 8 oseo ns US ejNdsip Ua sojUNse so| Jel[OUesap A JeoynUep! e aepnAe apend uUewspnquio un
“eyndsip
ns uod pejsn e ssise ered ayusweoyloedse opeussip opis ey eno je ‘ugioeyoedeo ap euueiBoid osus}xe un opeyejdiuos ey A selopefeqey esed
ug}oesueduioo ep Jopeysnie ep eloueal| Cun uod eyUeNd UBLUSPNqWIC BpeDd “eyinjei6 sa UewWispnqui¢c uN ep syed sod elousjsise e7 uopesjduia ns
ap BiopeinBese e| uoo ejndsip eun euel} pajsn Is ajysise epend enb O3/O ap opesjdwe un se uetuspnquUC UN ENVINSCNGINO NN SJ Ano?

NVINSGNGIWO 3d VNVEDOd

*(AOB’sexay9310'MAMM) BloUshie e] ap qa, Oljs [9 Ua a[glUodsIp B4jUeNnoUS 9s UBLUSPNGWO ep eWeIHBOIY [a aigos ADAJO

egos UgIDeUUOJUI SBI ‘(ZEv9-E6e-999-L) DAlIO-AZA-999-L :oyNyesG CuOje}e} 9p OJawnU Ns eB CpUueWe]| OGIO woo esieojunwios spand pajsq
“soropefeqesy

eed ugisesusdlwod ep BWealsis Jo US SSUO|IBWEINJ SNs UCD jehe] UgIDe}Ueseldes UCD UBJUSNS OU enb sopes|dwe soj e epnAe onb |ejyejse elouebe
eB] 88 9510 ‘(sejGul ua sejBis A aiquiou ns Jod ‘n3]0 — jasunog saXojdwy peinfuy Jo sayjO) opeuocise7] opesjdwy je ered eoyqnd elosesy
Op BUIDNNO Be} sp eyed Jod eynyei6 Blousjsise Iiqioe e OYdJep Busi} pajsn ‘sexa] US OpeUCIse] Opeajdws oWOD sofeqes ja Ua OpeuOlse] BY ag?

 

OdQVNOISA1 OdVaATdINA Ta VaVd
VONENd VINOSASV Ad VNIDISO V1 Ad ALYVd
uOd SAYOAVFrVaVal VaVd NOIOVSNAdWNOD

4d VINALSIS 13 NA SIEINOdSIC VIONALSISV
V1 sudOS SOAVSATdINS SOT VaVd OSIAV

 
 

Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 147 of 153 Page ID #:340

eLNhdeyM

“(Zp9-E6E-998-1) DAIO-AZI-998-b ‘12 DAlO ep oyNe16 ouojg]9} op ouatWNU Je OpUeWEY OsIAe js OpUByoOS —(Z)
0 [AOD SEXSy OGIO MMM :US D3IO BP qe ON!s Jap oLe;nWJo) |e OpueBieosaq = (1)
iaua}qo apand as A soiquies o jeuojaipe euqejed eunBulu uls 94/0 Jod opeuoldodoid sa enb o}x9} |e JeuajUOS Blaqap osiAe ejsq (9)
‘Jopeajdwe
jap saopeleqes sot ep ugioe|qod e| ered unuwioo Bes enb ewolpi ojo Jainbjeno A ‘jouedse ‘sgjHu! ue opesjsow! sjuewealgnd iss eleqep UeEWSspNqWQ ep eweiBold jep osiAe ajsy (q)
‘seinBal e1suewW ap OSIAE [8 JAA BIpod ajuaWajqeqoid opesjdiua epes
apuop ofeqeu) ep wave je ue A ‘Jeuosied ap euloyo eun Ud ByuaNd Jopea|dius j3 anb sa Is ‘jeuosied ap euloyo eB] US Opel|sOW Jes Bleqep oslAe 9383 (93/0) opeuoise] opes|dwy je eied
eolqnd Blosasy ap BUIDUCO eB] ep UEWSPNqUIC sp eWeIBoLY [8 aigos OsIAe [9 JBJSOW UBegep selopefeqe.y eled UgIOesUedWOD ap BWAjsis je Ue UBdIoWed anb sasopeajdwie soj sopo, (eB)
(SL/L/6 ap sued y) sopesjdui
So| Bled UBLUSPNqUIO ep eWeHolg je aiqos Jopee|dwq jep osiay“¢79/Z§ (sejSul ue sejGls A eiquuou ns Jod ‘Oy — epog aaijeusiuwupy sexe, gz) gz “ON Sexe] ap oAeEqsiuUpY OBIpeg

 

‘OLeSE9eU Séa Is ‘elopeinBese eun ap ugloRjade eg e eysendses eun UO o UgoBjede eun UD eyepniy +
A ‘aiquiou ns use Jejgey A paysn uo9 ojus|uipssoid jeusisy = ¢
‘([sejBul ua eiquou ns Jod ‘Buyeay esed pejseju0g] sojoyouseg Jeyndsiq eed elousipny o/A [sei6ul

ua aIquoU Ns Jod ‘souaseju0D Ma|Asy WEUS_] SO!gqUeg ap UOISIASY Bled BIOQUeIEJUOD) oJUe!WIPesod ja eed esueedeid eB oepnhy +
:epand UBLUSPNqWO Js ‘opewesHoJd opis eAeY olUalW
-[pedoid ja anb ZeA eu ‘(uOTesUsdUIOD ,SIsJOAA JO UOISIAIG ‘souRINSsu] JO JUdWULedeq sexe) selopefeqeiy ered ugioesuedWOg sp UdISIAIG
‘sexa| op soinBes ep ojueweyiedeq je ajue seyndsip ap ugionjosel ap ojUsiwWipesoid un Jeyoos e eyepnAe apend ueWispnquicC je ‘soljensel
Jes Uspend ou sojunse soy 1g “SO|JeAjOSeJ Je]UE}U 8 OSBO Ns Us ByNdsip US sojUNSe so] JeE{OUeSsep A JeoyNUep! B alepnAe epend uewspnqucCo un
“eyndsip
ns uco pejsn e ayisise Bled ajueweoyjoedse opeussip opis ey yeno ja ‘ugjoeyoedeo ep ewesBoid osua}xe un opejejduios ey A selopefeqey eied
ugioesuaduoo ep Jopejsnfe ap elousal] eun ud BjuSno UeUSpNqUO eped “eyinjel6 se UBWUSpNqWCQ UN ap e_ed Jod elouelsise e] ‘iopealduwe ns
ep eiopeinBese e] uod ejndsip eun sue pajsn Is asise epend enb 93/0 ap opesjdwe un se ueluspnquUC UN ENVINSCNAINO NN Sd And?

NVIWSGNGINO 3d VNVYEDONd

‘(AoB'sexey 810°" MMM) BjoUabe eB] ep Ge OljIs [9 Us aiqluodsip eyjUeNoUS 8s UBWIsPNqUIC ep eleIHod [a aiqos A OFIO

@lgOS UDINBWJOJUI SBI ‘(ZEP9-E6E-999-L) DAIO-AZA-99E-| :opNyeuG ouojgje} ep oJouNU ns e OpUuBWeI] DAO uod sssedjunwios epend psjsp
‘solopefeqey

eed ugiloesusdwos ep euejsis jo Ue SeuC|IeWUBINe! Sns UCD jeBe] UgOejUsseidas UCD UBJUSNS OU enb sopeajdiwe soj e epnAe onb |eyeyse elousbe
eB] $8 D310 ‘(se|bul ue sejBis A aiquiou ns jod ‘gq10 — jesunog seAojdwig painful Jo ea1yJO) Opeuoise opeajdwy je eled eoyqng eosesy
ap BUIDIIO B] ap eyed Jod eynjel6 elouejsise Jqioas B OYDsiep eUdl} paysn ‘sexe Us OPeUOISE] Opesjdiuse OlUOD s{ofeqey je Ue OpeuOIse] By ag?

 

OdVNOIS3A1 OGVATdWWs Ta VaVd
VOINENd VINOSASV 3d VNIDISO V1 Ad ALYVd
YOd SAYOdVrVvaval VaVd NOIOVSNAdNOD
4d VINALSIS 14 NA ATEINOdSIGC VIONALSISV
V1 4yYdaOS SOCVATdNA SOT Vavd OSIAV

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 148 of 153 Page ID #:341

Man.
TRAVELERS)
PREMIUM ADJUSTMENT NOTICE
PREMIUM AUDIT POLICY NO: Hd UB 7114P396
P.O BOX 2927

DATE OF THIS NOTICE: 06/27/18
SAT#: 7023A7098

TSC ACQUISITION CORP

 

 

10440 N CENTRAL EXPRESSWAY POLICY PERIOD: 12/31/15 TO 12/31/16
STE 700 ANNUAL AUDIT

DALLAS TX 75231 PHYSICAL

DET SOUTHWEST INC TOTAL PREMIUM/CHARGE : § 286,290
9711 N HASKELL AVE STE 2000 TOTAL PRIOR TO AUDIT ‘ : 49,073
DALLAS TX 75204-2914 ADDITIONAL PREMIUM/CHARG: 237,217

 

 

 

 

 

 

*"TOTAL PRIOR TO AUDIT" INCLUDES
CUSTOMER SERVICE: (800) 842-4271 THE ORIGINAL POLICY PREMIUM AND ANY
ENDORSEMENTS DURING THE POLICY TERM.
donee’ NOT REFLECT ACTUAL PAYMENTS
*(THIS IS NOT A BILL)
CALCULATION OF EARNED PREMIUM/CHARGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tr =Exposure Earned ==
=— Classifications Cd = Basis —— Rate = Premium / ==
Charge ==
CALIFORNIA
13579 TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
LOCATION 001
TSC ACQUISITION CORP
TRUCONNECT COMMUNICATIONS,
SAGE TELECOM
TRUCONNECT MOBILE
STORES: STORES-RETAIL-N.O.C. 8017 2,084,286 5.6800 118,387
SALESPERSONS -OUTSIDE 8742 136,660 - 8300 1,134
CLERICAL OFFICE EMPLOYEES NOC 8810 1,815,385 -6500 11,800
BLANKET WAIVER 0930 131,321 0200 2,626
SEE ENDT. WC 99 03 76 ( A)-001
WAIVER CALCULATION IS BASED ON
CLASS CODE(S) PREMIUM X RATE.
THE ADDITIONAL PREMIUM FOR THIS
EXPERIENCE MODIFICATION 1.4900 65,634
SCHEDULE DEBIT -4000 79,832
PREMIUM DISCOUNT 279,413 0440 -12,294
TERRORISM (9740) 0300 1,211
CIGA SURCHARGE 268,330 4,910
USER, FRAUD, UEBT, SIBT, OSH, L 268,330 3,864
TOTAL PREMIUM LOCATION 001 $268,330

Insuring Company:
TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

Thank You For Insuring With Our Company
CLAUPA1E Page0001 of MORE

 

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 149 of 153 Page ID #:342

Ma.
TRAVELERS J
PREMIUM ADJUSTMENT NOTICE

INSURED: POLICY NO: Hd UB 7114P396
TSC ACQUISITION CORP

CALCULATION OF EARNED PREMIUM/CHARGE

 

 

 

 

 

 

Tr
==== Classifications Cd

Exposure ——_————————_ Earned
Basis Rate ————Premium /

 

 

 

(THIEL

|

 

 

 

 

CALIFORNIA
LOCATION 001 (CONT. )
NON-PREMIUM ITEMS $8,774
LOCATION 002
TSC ACQUISITION CORP

EXPERIENCE MODIFICATION 1.4900 0
TOTAL PREMIUM LOCATION 002 $0

LOCATION 003

TSC ACQUISITION CORP

EXPERIENCE MODIFICATION 1.4900 0
TOTAL PREMIUM LOCATION 003 $0

LOCATION 004

TSC ACQUISITION CORP

EXPERIENCE MODIFICATION 1.4900 0
TOTAL PREMIUM LOCATION 004 $0

LOCATION 005

TSC ACQUISITION CORP

EXPERIENCE MODIFICATION 1.4900 0
TOTAL PREMIUM LOCATION 005 $0

CLAUPA2A Page 0002 of MORE

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 150 0f 153 Page ID #:343

PN
TRAVELERS J

INSURED:
TSC ACQUISITION CORP

PREMIUM ADJUSTMENT NOTICE

POLICY NO: Hd UB 7114P396

CALCULATION OF EARNED PREMIUM/CHARGE

 

 

 

 

 

 

Tr =Exposere——————— Earned

hl

 

 

 

—— Classifications

Cd = Basis Rate === Premium

|

 

 

 

 

Charge ——

 

CALIFORNIA
LOCATION 006

LCCATION 006

TSC ACQUISITION CORP

EXPERIENCE MODIFICATION 1.4900

(CONT. )

oS

TOTAL PREMIUM LOCATION 006 $0

LOCATION 007

TSC ACQUISITION CORP

EXPERIENCE MODIFICATION 1.4900 0
TOTAL PREMIUM LOCATION 007 $0

LOCATION 008

TSC ACQUISITION CORP

EXPERIENCE MODIFICATION 1.4900 0
TOTAL PREMIUM LOCATION 008 $0

TOTAL PREMIUM CALIFORNIA $277,104

PENNSYLVANIA

13579 TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

LOCATION 001

TRUCONNECT COMMUNICATIONS,

INC.

CLAUPA2A

Page 0003 of MORE

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 151 0f 153 Page ID #:344

Ma.
TRAVELERS J
PREMIUM ADJUSTMENT NOTICE

INSURED: POLICY NO: Hd UB 7114P396

TSC ACQUISITION CORP

CALCULATION OF EARNED PREMIUM/CHARGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CLAUPA2A

Tr =Exposure Earned ===
= Classifications Cd = Basis === Rate Premium /==
—<— Charge ——
PENNSYLVANIA
LOCATION 001 (CONT. )
CLERICAL OFFICE EMPLOYEES 0953 63,367 . 2400 152
INCREASED LIMITS 152 .0140 2
PREMIUM DISCOUNT 154 .0540 -8
EXPENSE CONSTANT 210
TERRORISM (9740) .0300 19
CAT-OTHER THAN CERT TERR (9741) .0100 6
PA EMPL ASSESSMENT 381 6
TOTAL PREMIUM LOCATION 001 $381
NON-PREMIUM ITEMS $6
TOTAL PREMIUM PENNSYLVANIA $387
TEXAS
11223 TRAVELERS CASUALTY AND SURETY COMPANY
LOCATION 001
TSC ACQUISITION CORP
TRUCONNECT COMMUNICATIONS ,
SAGE TELECOM
TRUCONNECT MOBILE
SALESPERSONS, C M-OUTSIDE 9742 195,223 .3700 722
CLERICAL OFFICE EMPLOYEES NOC 8810 338,949 .2200 7,346
BLANKET WAIVER 0930 8,068 .0200 161
SEE ENDT. WC 42 03 04 ( B)-001
WAIVER CALCULATION IS BASED ON
CLASS CODE(S) PREMIUM X RATE.
1. ( ) SPECIFIC WAIVER - NAME 0
INCREASED LIMITS 8,068 0140 113
ADD FOR INCREASED LIMITS MIN. 35
EXPERIENCE MODIFICATION 8800 -1,005
SCHEDULE DEBIT 4000 2,949
TX MANAGED CARE CREDIT 1200 -1,239
PREMIUM DISCOUNT 9,082 1090 -§90
TERRORISM (9740) 0200 707

Page 0004 of MORE

 

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 152 of 153 Page ID #:345

Mn.
TRAVELERS J
PREMIUM ADJUSTMENT NOTICE

INSURED: POLICY NO: HJ UB 7114P396
TSC ACQUISITION CORP

CALCULATION OF EARNED PREMIUM/CHARGE

 

 

 

 

 

 

Tr =£Exposure——___——— Earned ——

—=— Classifications Cd = Basis Rate ————= Premium /=—=
Charge ——

 

 

 

I

 

 

 

 

TEXAS
LOCATION 001 (CONT.)

TOTAL PREMIUM LOCATION 001 $8,799
LOCATION 002
TSC ACQUISITION CORP

EXPERIENCE MODIFICATION - 8800 0
TOTAL PREMIUM LOCATION 002 $0

LOCATION 003

TSC ACQUISITION CORP

EXPERIENCE MODIFICATION - 8800 0
TOTAL PREMIUM LOCATION 003 $0

LOCATION 004

TSC ACQUISITION CORP

EXPERIENCE MODIFICATION - 8800 0
TOTAL PREMIUM LOCATION 004 $0

LOCATION 005

TSC ACQUISITION CORP

EXPERIENCE MODIFICATION - 8800 4)
TOTAL PREMIUM LOCATION 005 $0

CLAUPA2A Page 0005 of MORE

 
Case 2:19-cv-03863-PA-SK Document 1-5 Filed 05/03/19 Page 153 of 153 Page ID #:346

Ma.
TRAVELERS J
PREMIUM ADJUSTMENT NOTICE

INSURED: POLICY NO: Hd UB 7114P396
TSC ACQUISITION CORP

CALCULATION OF EARNED PREMIUM/CHARGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tr = Exposure Earned =
Classifications Cd = Basis === Rate Premium /==
—=— — Charge ——
TEXAS (CONT. )
TOTAL PREMIUM TEXAS $8,799
TOTAL EARNED PREMIUM $286,290

CLAUPA2A Page 0006 of LAST

 
